EXECUTION VERSION

Exhibit 10.4

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 23,
2011, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland corporation
(the “Corporation”), each additional Dollar Revolving Loan Borrower (as defined
in the Credit Agreement referred to below), each additional Alternate Currency
Revolving Loan Borrower (as defined in the Credit Agreement referred to below)
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity,
the “Administrative Agent”). Unless otherwise defined herein, all capitalized
terms used herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Corporation, the other Borrowers, the Lenders from time to time
party thereto, the Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Deutsche Bank Securities Inc., J.P. Morgan Securities
Inc. and Banc of America Securities LLC, as Lead Arrangers and Book Running
Managers, are parties to that certain Credit Agreement, dated as of April 20,
2010 (the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Amendment, the Corporation,
the other Borrowers and the Administrative Agent wish to amend certain
provisions of the Credit Agreement as contemplated by Section 13.12(k) of the
Credit Agreement;

NOW, THEREFORE, it is agreed:

 

PART I. Amendments.

SECTION 1. The Credit Agreement is hereby amended to incorporate the changes
reflected in the redline version of the Credit Agreement attached hereto as
Annex I.

SECTION 2. The Credit Agreement is hereby further amended by adding thereto
Exhibit C-12 and Exhibit C-13 in the forms attached hereto as Annex II and Annex
III, respectively.

SECTION 3. The Credit Agreement is hereby further amended by restating each of
Exhibit A, Exhibit C-1, Exhibit D, Exhibit H-1 and Exhibit I in the forms
attached hereto as Annex IV, Annex V, Annex VI, Annex VII and Annex VIII,
respectively.

 

PART II. Miscellaneous Provisions.

A. Each Guarantor, by its signature below, hereby confirms that (i) its Guaranty
shall remain in full force and effect and (ii) its Guaranty covers its Relevant
Guaranteed Obligations, in each case after giving effect to this Amendment.



--------------------------------------------------------------------------------

B. In order to induce the Administrative Agent to enter into this Amendment, the
Corporation represents and warrants to the Lenders that, on the Amendment
Effective Date, (as defined below) before, as of and after giving effect to this
Amendment and the transactions contemplated hereby, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the Amendment Effective Date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects only as of such specified date).

C. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

D. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Corporation and the Administrative Agent.

E. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

F. This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions has been satisfied:

(i) each Borrower and the Administrative Agent shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to the Administrative
Agent (or its designee);

(ii) the Administrative Agent shall have received from Weil, Gotshal & Manges
LLP, an opinion addressed to the Administrative Agent, dated the Amendment
Effective Date, covering this Amendment and any other such other matters
incident to the transactions contemplated hereby as the Administrative Agent may
reasonably request; and

(iii) the Corporation shall have paid (or caused to be paid) to the Agents and
the Lenders all fees, costs and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Administrative Agent and the
Lenders to the extent then due.

G. From and after the Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified by this Amendment
on the Amendment Effective Date. This Amendment shall constitute a Credit
Document for all purposes under the Credit Agreement and the other Credit
Documents.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

STARWOOD HOTELS & RESORTS

 

WORLDWIDE, INC., as a Domestic Dollar

Revolving Loan Borrower and Guarantor

By:   /s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Vice President
and Treasurer

 

STARWOOD JAPAN HOLDINGS PTE. LTD.,  

as an Alternate Currency Revolving Loan

Borrower

By:   /s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Attorney

 

CIGAHOTELS ESPAÑA, S.L.U., as an Alternate   Currency Revolving Loan Borrower
By:   /s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Attorney

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

 

SHERATON HOTELS (U.K.) PLC, as an   Alternate Currency Revolving Loan Borrower
By:   /s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Attorney

 

STARWOOD FINANCE EUROPE LIMITED, as  

an Alternate Currency Revolving Loan

Borrower

By:   /s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Attorney

 

STARWOOD ITALIA S.R.L., as an Alternate   Currency Revolving Loan Borrower By:  
/s/ Timothy C. Fetten   Name: Timothy C. Fetten   Title: Attorney

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

 

Executed by Sheraton on the Park Pty Ltd by the party’s attorney pursuant to the
power of attorney dated 19 April 2010 who states that no notice of revocation of
the power of attorney has been received in the presence of:    

SHERATON ON THE PARK PTY LTD

(ABN 14 003 366 550), as an Alternate Currency

Revolving Loan Borrower

/s/ Rosemarie L. McIntyre       /s/ Kristen W. Prohl

Witness

      Attorney Rosemarie L. McIntyre       Kristen W. Prohl

Name of Witness (print)

      Name of Attorney (print)

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

 

CLOCKTOWER HOTEL LIMITED  

PARTNERSHIP, as an Alternate Currency

Revolving Loan Borrower

By: STARWOOD CANADA ULC, its General

Partner

By:   /s/ Kristen Williams Prohl   Name: Kristen Williams Prohl   Title: Vice
President and Secretary

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

 

OPERADORA SHERATON S.A. DE C.V.,

 

as an Alternate Currency Revolving Loan

Borrower

By:   /s/ Maria delos Angeles Islas Mendoza   Name: Maria delos Angeles Islas
Mendoza   Title:   Attorney in fact

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK

    BRANCH, as Administrative Agent

By:   /s/ GEORGE R. REYNOLDS   Name: GEORGE R. REYNOLDS   Title: DIRECTOR By:  
/s/ JAMES ROLISON   Name: JAMES ROLISON   Title: MANAGING DIRECTOR

Signature Page to Starwood (2010) Amendment



--------------------------------------------------------------------------------

ANNEX I

[CREDIT AGREEMENT REDLINE]



--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT

among

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

CERTAIN ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWERS,

CERTAIN ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWERS,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT,

JPMORGAN CHASE BANK, N.A.,

as SYNDICATION AGENT,

and

DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES INC.

and BANC OF AMERICA SECURITIES LLC,

as LEAD ARRANGERS and BOOK RUNNING MANAGERS

 

 

Dated as of April 20, 2010

 

BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, CITICORP, THE ROYAL BANK OF

SCOTLAND PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and HSBC BANK USA,

N.A.,

as CO-DOCUMENTATION AGENTS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  AMOUNT AND TERMS OF CREDIT      1   

1.01

  The Commitments      1   

1.02

  Minimum Amount of Each Borrowing      4   

1.03

  Notice of Borrowing      5   

1.04

  Competitive Bid Borrowings      6   

1.05

  Disbursement of Funds      8   

1.06

  Notes      9   

1.07

  Conversions      1819   

1.08

  Pro Rata Borrowings      1920   

1.09

  Interest      1920   

1.10

  Interest Periods      2324   

1.11

  Increased Costs, Illegality, etc.      2526   

1.12

  Compensation      2829   

1.13

  Lending Offices; Changes Thereto      2829   

1.14

  Replacement of Lenders      2930   

1.15

  Bankers’ Acceptance Provisions      3031   

1.16

  European Monetary Union      3132   

1.17

  Special Provisions Regarding RL Lenders, Alternate Currency Revolving Loans
and Alternate Currency Letters of Credit      3132   

1.18

  Special Provisions Applicable to the Total Canadian Dollar Revolving Loan     
Sub-Commitment      3536   

1.19

  Incremental Revolving Loan Commitments      3637   

SECTION 2.

  LETTERS OF CREDIT      4041   

2.01

  Letters of Credit      4041   

2.02

  Maximum Letter of Credit Outstandings; Final Maturities; etc.      4142   

2.03

  Letter of Credit Requests; Notices of Issuance      4243   

2.04

  Letter of Credit Participations      4344   

2.05

  Agreement to Repay Letter of Credit Drawings      4647   

2.06

  Increased Costs      4849   

SECTION 3.

  FEES; REDUCTIONS OF COMMITMENT      4850   

3.01

  Fees      4850   

3.02

  Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment      5051   

3.03

  Mandatory Reduction of Commitments      5152   

SECTION 4.

  PREPAYMENTS; PAYMENTS; TAXES      5152   

4.01

  Voluntary Prepayments      5152   

 

(i)



--------------------------------------------------------------------------------

 

  4.02       Mandatory Repayments and Commitment Reductions      5254      4.03
      Method and Place of Payment      5657      4.04       Net Payments     
5658      SECTION 5.       CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS     
5961      5.01       Execution of Agreement; Notes      5961      5.02      
Opinions of Counsel      5961      5.03       Corporate Documents; Proceedings;
etc.      6061      5.04       Fees, etc.      6062      5.05       Refinancing;
etc.      6062      5.06       Outstanding Indebtedness and Preferred Stock     
6062      5.07       Adverse Change, etc.      6162      5.08       Litigation
     6163      5.09       Projections; Solvency Certificate      6163     
SECTION 6.       CONDITIONS PRECEDENT TO ALL CREDIT EVENTS      6263      6.01
      No Default; Representations and Warranties      6264      6.02      
Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request      6264
     6.03       Election to Become an Alternate Currency Revolving Loan Borrower
     6264      6.04       Election to Become a Domestic Dollar Revolving Loan
Borrower      6365      SECTION 7.       REPRESENTATIONS, WARRANTIES AND
AGREEMENTS      6465      7.01       Existence; Compliance with Law      6466   
  7.02       Power; Authorization; Enforceable Obligations      6566      7.03
      Financial Statements; Financial Condition; Undisclosed Liabilities;      
Projections; etc.      6567      7.04       Litigation      6668      7.05      
True and Complete Disclosure      6769      7.06       Use of Proceeds      6769
     7.07       Taxes      6769      7.08       Compliance with ERISA      6769
     7.09       Property      6870      7.10       Investment Company Act     
6870      7.11       Environmental Matters      6970      7.12      
Intellectual Property, Licenses, Franchises and Formulas      6971      7.13   
   Scheduled Existing Indebtedness, etc.      7071      SECTION 8.      
AFFIRMATIVE COVENANTS      7072      8.01       Information Covenants      7072
     8.02       Books, Records and Inspections      7274      8.03      
Maintenance of Insurance      7274      8.04       Corporate Franchises     
7274      8.05       Compliance with Statutes, etc.      7375      8.06      
ERISA      7375      8.07       End of Fiscal Years; Fiscal Quarters      7375
  

 

(ii)



--------------------------------------------------------------------------------

 

8.08

  Maintenance of Properties      7375   

8.09

  Payment of Taxes      7476    SECTION 9.   NEGATIVE COVENANTS      7476   

9.01

  Liens      7476   

9.02

  Consolidation, Merger, Sale of Assets, Lease Obligations, etc.      7779   

9.03

  Restricted Payments      7880   

9.04

  Consolidated Interest Coverage Ratio      7981   

9.05

  Maximum Consolidated Leverage Ratio      7981   

9.06

  Business      8082   

9.07

  Transaction with Affiliates.      8082   

SECTION 10.

  EVENTS OF DEFAULT      8183   

10.01

  Payments      8183   

10.02

  Representations, etc.      8183   

10.03

  Covenants      8183   

10.04

  Default Under Other Agreements      8183   

10.05

  Bankruptcy, etc.      8284   

10.06

  ERISA      8284   

10.07

  Guaranties      8284   

10.08

  Judgments      8385   

10.09

  Change of Control      8385   

SECTION 11.

  DEFINITIONS AND ACCOUNTING TERMS      8486   

11.01

  Defined Terms      8486   

SECTION 12.

  THE AGENTS      136140   

12.01

  Appointment      136140   

12.02

  Nature of Duties      136141   

12.03

  Lack of Reliance on the Agents      137141   

12.04

  Certain Rights of the Agents      137142   

12.05

  Reliance      138142   

12.06

  Indemnification      138142   

12.07

  Each Agent in its Individual Capacity      138143   

12.08

  Holders      139143   

12.09

  Resignation by, or Removal of, the Agents      139143   

SECTION 13.

  MISCELLANEOUS      140144   

13.01

  Payment of Expenses, etc.      140144   

13.02

  Right of Setoff      141146   

13.03

  Notices      142146   

13.04

  Benefit of Agreement; Assignments; Participations      142146   

13.05

  No Waiver; Remedies Cumulative      145149   

13.06

  Payments Pro Rata      145150   

13.07

  Calculations; Computations      146150   

 

(iii)



--------------------------------------------------------------------------------

 

13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
147151   

13.09

  Counterparts      148152   

13.10

  Effectiveness      148152   

13.11

  Headings Descriptive      148152   

13.12

  Amendment or Waiver; etc.      148152   

13.13

  Survival      155159   

13.14

  Domicile of Loans      155159   

13.15

  Register      155160   

13.16

  Judgment Currency      156160   

13.17

  Confidentiality      157161   

13.18

  Patriot Act      158162   

13.19.

  Interest Rate Limitation      158162   

13.20.

  No Fiduciary Duty      158162   

13.21.

  No Novation, Etc      163   

SECTION 14.

  BORROWER GUARANTY      159164   

14.01

  The Guaranty      159164   

14.02

  Bankruptcy      159164   

14.03

  Nature of Liability      159164   

14.04

  Independent Obligation      160165   

14.05

  Authorization      160165   

14.06

  Reliance      161166   

14.07

  Subordination      161166   

14.08

  Waiver      162167   

14.09

  Payments      163168   

14.10

  Consent to Additional Obligations      163168   

14.11

  Fraudulent Conveyance Limitation      163168   

SECTION 15.

  SPECIAL PROVISIONS REGARDING ENFORCEMENT UNDER THE   

LAWS OF SPAIN

     164169   

15.01

  Administrative Agent Accounting      164169   

15.02

  Individual Account of Each Spanish Alternate Currency RL Lender      164169   

15.03

  Determination of Balance Due in the Event of Enforcement Before the     
Spanish Courts      164169   

15.04

  Enforcement Before the Spanish Courts      165170   

15.05

  Public Deed      165170   

 

(iv)



--------------------------------------------------------------------------------

 

SCHEDULE I-A

   Commitments

SCHEDULE I-B

   Alternate Currency Revolving Loan Sub-Commitments

SCHEDULE II

   Lender Addresses and Applicable Lending Offices

SCHEDULE III

   Certain Provisions Relating to Bankers’ Acceptances

SCHEDULE IV

   Calculation of the Mandatory Costs

SCHEDULE V

   Enforceability Reservations

SCHEDULE 1.15(b)

   Existing Bankers’ Acceptances

SCHEDULE 2.01(c)

   Existing Letters of Credit

SCHEDULE 5.06

   Subsidiary Preferred Stock

SCHEDULE 7.13

   Scheduled Existing Indebtedness

SCHEDULE 9.01

   Existing Liens

EXHIBIT A

   Notice of Borrowing

EXHIBIT B

   Notice of Competitive Bid Borrowing

EXHIBIT C-1

   Domestic Dollar Revolving Note

EXHIBIT C-2

   Canadian Dollar Revolving Note

EXHIBIT C-3

   Sterling Revolving Note

EXHIBIT C-4

   Euro I Revolving Note

EXHIBIT C-5

   Euro II Revolving Note

EXHIBIT C-6

   Euro III Revolving Note

EXHIBIT C-7

   Australian Dollar Revolving Note

EXHIBIT C-8

   Yen Revolving Note

EXHIBIT C-9

   Other Permitted LIBOR-Based Alternate Currency Revolving Note

EXHIBIT C-10

   Mexican Pesos Revolving Note

EXHIBIT C-11

   Swingline Note

EXHIBIT C-12

   Dollar I Revolving Note

EXHIBIT C-13

   Dollar II Revolving Note

EXHIBIT D

   Letter of Credit Request

EXHIBIT E

   Section 4.04(b)(ii) Certificate

EXHIBIT F-1

   Opinion of Weil, Gotshal & Manges LLP, special counsel to the Credit Parties

EXHIBIT F-2

   Opinion of Venable LLP, special Maryland counsel to the Corporation

EXHIBIT G

   Officers’ Certificate

EXHIBIT H-1

   Election to Become an Alternate Currency Revolving Loan Borrower

EXHIBIT H-2

   Election to Become a Domestic Dollar Revolving Loan Borrower

EXHIBIT I

   Assignment and Assumption Agreement

EXHIBIT J

   Incremental Revolving Loan Commitment Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 20, 2010, among STARWOOD HOTELS & RESORTS
WORLDWIDE, INC., a Maryland corporation (the “Corporation”), each additional
Domestic Dollar Revolving Loan Borrower from time to time party hereto, each
additional Alternate Currency Revolving Loan Borrower from time to time party
hereto, the Lenders party hereto from time to time, DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A, as Syndication Agent (in such capacity, the
“Syndication Agent”), and DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES
INC. and BANC OF AMERICA SECURITIES LLC, as Lead Arrangers and Book Running
Managers (all capitalized terms used herein and defined in Section 11 are used
herein as therein defined).

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Amount and Terms of Credit.

1.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein (including, on and after the initial Incremental Revolving Loan
Commitment Date, in Section 1.19), (x) each RL Lender severally agrees, at any
time and from time to time during the Revolving Credit Period, to make a
revolving loan or revolving loans in Dollars to the respective Domestic Dollar
Revolving Loan Borrower requesting the same (each, a “Domestic Dollar Revolving
Loan” and, collectively, the “Domestic Dollar Revolving Loans”) and (y) each
Alternate Currency RL Lender with an Alternate Currency Revolving Loan
Sub-Commitment relating to a given Alternate Currency Revolving Loan Sub-Tranche
severally agrees, at any time and from time to time during the Revolving Credit
Period, to make a revolving loan or revolving loans to the respective Alternate
Currency Revolving Loan Borrower under such Alternate Currency Revolving Loan
Sub-Tranche in the respective Available Currency elected by such Alternate
Currency Revolving Loan Borrower (each, an “Alternate Currency Revolving Loan”
and, collectively, the “Alternate Currency Revolving Loans”) (with the revolving
loans made to the various Borrowers pursuant to this Section 1.01(a) being
herein called a “Revolving Loan” and, collectively, the “Revolving Loans”),
which Revolving Loans:

(i) shall, in the case of Domestic Dollar Revolving Loans, at the option of the
respective Domestic Dollar Revolving Loan Borrower, be incurred and maintained
as, and/or converted into, Base Rate Loans or Eurodollar Loans, provided that
except as otherwise specifically provided herein, all Domestic Dollar Revolving
Loans comprising the same Borrowing shall be of the same Type;

(ii) shall, in the case of Alternate Currency Revolving Loans, be made and
maintained in the respective Available Currency elected by the respective
Alternate Currency Revolving Loan Borrower, provided that (I) all Canadian
Dollar Revolving Loans shall, at the option of the respective Alternate Currency
Revolving Loan Borrower,



--------------------------------------------------------------------------------

be made by each Alternate Currency RL Lender with a Canadian Dollar Revolving
Loan Sub-Commitment either by means of (x) Canadian Prime Rate Loans in Canadian
Dollars or (y) the creation and discount of Bankers’ Acceptances in Canadian
Dollars on the terms and conditions provided for herein and in Schedule III
hereto (the terms and conditions of which shall be deemed incorporated by
reference into this Agreement) and (II) all Foreign Dollar Revolving Loans
shall, at the option of the respective Foreign Dollar Revolving Loan Borrower,
be incurred and maintained as, and/or converted into, Base Rate Loans or
Eurodollar Loans, provided, further, that except as otherwise specifically
provided herein, all Foreign Dollar Revolving Loans comprising the same
Borrowing shall be of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not, in the case of Alternate Currency Revolving Loans made under a
given Alternate Currency Revolving Loan Sub-Tranche by any Alternate Currency RL
Lender, be made at any time if, at the time of making any such Alternate
Currency Revolving Loans and after giving effect thereto, the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of such
Alternate Currency RL Lender relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed the Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender relating to such Alternate Currency Revolving
Loan Sub-Tranche at such time;

(v) shall not, in the case of Alternate Currency Revolving Loans made in a given
Other Permitted LIBOR-Based Alternate Currency, be made at any time if, at the
time of making any such Alternate Currency Revolving Loans and after giving
effect thereto, the Aggregate Other Permitted LIBOR-Based Alternate Currency
Revolving Credit Exposure relating to such Other Permitted LIBOR-Based Alternate
Currency would exceed $50,000,000 at such time;

(vi) shall not, in the case of Alternate Currency Revolving Loans made in a
given Permitted Non-LIBOR-Based Alternate Currency, be made at any time if, at
the time of making any such Alternate Currency Revolving Loans and after giving
effect thereto, the Aggregate Permitted Non-LIBOR-Based Alternate Currency
Revolving Credit Exposure relating to such Permitted Non-LIBOR-Based Alternate
Currency would exceed $50,000,000 at such time;

(vii) shall not, in the case of Alternate Currency Revolving Loans, be made at
any time if, after giving effect thereto, the Aggregate Alternate Currency
Credit Exposure would exceed $500,000,000 at such time; and

(viii) shall not, in the case of all Revolving Loans, be made at any time if,
after giving effect thereto, (x) the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Loan Commitment at such time or (y) the Individual
Revolving Credit Exposure of any RL Lender would exceed its Revolving Loan
Commitment as then in effect.

 

-2-



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, from time to time on and after the Initial Borrowing Date
and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(each, a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Corporation, which Swingline Loans (i) shall be made and maintained in Dollars,
(ii) shall be made and maintained as Base Rate Loans, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (or
be required to be made) on any date if, after giving effect thereto, (x) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Loan
Commitment as then in effect or (y) the Individual Revolving Credit Exposure of
any RL Lender would exceed its Revolving Loan Commitment as then in effect, and
(v) shall not exceed in aggregate principal amount at any time outstanding, the
Maximum Swingline Amount. The Swingline Lender shall not be obligated to make
any Swingline Loans at a time when a Lender Default exists unless the Swingline
Lender has entered into arrangements satisfactory to it to eliminate the
Swingline Lender’s risk with respect to each Defaulting Lender’s participation
in such Swingline Loans (to which arrangements each Lender hereby grants its
consent), including by cash collateralizing such Defaulting Lender’s Domestic RL
Dollar Percentage of the outstanding Swingline Loans (such arrangements, the
“Swingline Back-Stop Arrangements”). Notwithstanding anything to the contrary
contained in this Section 1.01(b), the Swingline Lender shall not make any
Swingline Loan after it has received written notice from any Borrower, the
Administrative Agent or the Required Lenders stating that a Default or an Event
of Default exists and is continuing until such time as the Swingline Lender
shall have received written notice (i) of rescission of all such notices from
the party or parties originally delivering such notice, (ii) of the waiver of
such Default or Event of Default by the Required Lenders or (iii) that the
Administrative Agent in good faith believes such Default or Event of Default has
ceased to exist.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders that its outstanding Swingline Loans shall be funded with
a Borrowing of Domestic Dollar Revolving Loans by the Corporation (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 10.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 10). In such case,
a Borrowing (or Borrowings) of Domestic Dollar Revolving Loans by the
Corporation constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all RL
Lenders (without giving effect to any reductions thereto pursuant to the last
paragraph of Section 10) pro rata based on each Lender’s Domestic RL Dollar
Percentage or, if a Sharing Event then exists, pro rata based on each RL
Lender’s RL Percentage (in each case determined on such date, but before giving
effect to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 10) and the proceeds thereof shall be applied directly to
the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each RL Lender hereby irrevocably agrees to make Domestic
Dollar Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) that the amount of any Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 6 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory Borrowing and (v) the
amount of the Total Revolving Loan Commitment at such time. If any Mandatory
Borrowing cannot for any reason be made on the date otherwise required

 

-3-



--------------------------------------------------------------------------------

above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to the Corporation), then each
such RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Corporation on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause such RL Lenders to share in such
Swingline Loans ratably based upon their respective Domestic RL Dollar
Percentages or, if a Sharing Event exists on the date otherwise required above,
pro rata based upon their respective RL Percentages (in each case determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 10), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of the participation purchased for each day from and
including the day upon which the respective participation would otherwise have
occurred to but excluding the date of payment for such participation, at the
overnight Federal Funds Rate for the first day and at the rate otherwise
applicable to Domestic Dollar Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.

(d) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees that any Borrower may, in accordance with the procedures
established pursuant to Section 1.04, incur a loan or loans (each, a
“Competitive Bid Loan” and, collectively, the “Competitive Bid Loans”),
denominated in an Available Currency requested by such Borrower, pursuant to a
Competitive Bid Borrowing at any time and from time to time on and after the
Initial Borrowing Date and prior to the date which is the Business Day preceding
the date which is 30 days prior to the Maturity Date, provided that (i) no
Competitive Bid Loan may be made if, after giving effect thereto, the Aggregate
Alternate Currency Credit Exposure would exceed $500,000,000 and (ii) no
Competitive Bid Loan may be made if, after giving effect thereto, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Loan Commitment as
then in effect. Within the foregoing limits and subject to the terms and
conditions set forth in Sections 1.04 and 6, Competitive Bid Loans may be repaid
and reborrowed in accordance with the provisions hereof.

1.02 Minimum Amount of Each Borrowing. The aggregate principal amount (or Face
Amount, as applicable) of each Borrowing of Loans shall not be less than the
respective Minimum Borrowing Amount for the respective Type and Tranche of Loans
to be made or maintained pursuant to the respective Borrowing; provided that
Mandatory Borrowings shall be made in the amounts required by Section 1.01(c).
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than (i) ten Borrowings of Domestic Dollar Revolving Loans
maintained as Eurodollar Loans, (ii) five Borrowings of Alternate Currency
Revolving Loans under a given Alternate Currency Revolving Loan Sub-Tranche
maintained as Euro Rate Loans and/or Bankers’ Acceptance Loans (or, in the case
of Other Permitted LIBOR-Based Alternate Currency Revolving Loans incurred in a
given Other Permitted LIBOR-Based Alternate Currency, five Borrowings of such
Other Permitted LIBOR-Based Alternate Currency Revolving Loans incurred in such
Other Permitted LIBOR-Based Alternate Currency), and (iii) five Borrowings of
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans incurred in a given
Permitted Non-LIBOR-Based Alternate Currency.

 

-4-



--------------------------------------------------------------------------------

1.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur Loans
hereunder (excluding (w) Borrowings of Swingline Loans, (x) Borrowings of
Revolving Loans incurred pursuant to a Mandatory Borrowing, (y) Borrowings of
Competitive Bid Loans and (z) Borrowings of Canadian Prime Rate Loans to the
extent resulting from automatic conversions of Bankers’ Acceptance Loans as
provided in clause (i) of Schedule III), it shall give the Administrative Agent
at the Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Loan or
Canadian Prime Rate Loan and at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Euro Rate Loan,
Bankers’ Acceptance Loan or Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan to be incurred hereunder, provided that any such notice shall be
deemed to have been given on a certain day only if given before 2:00 p.m. (New
York time) on such day. Each such written notice or written confirmation of
telephonic notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 1.11, shall be irrevocable and shall be given by the
respective Borrower in the form of Exhibit A, appropriately completed to specify
(i) the name of such Borrower, (ii) the purpose of such Borrowing, (iii) the
aggregate principal amount (or Face Amount, as the case may be) of the Loans to
be incurred pursuant to such Borrowing (stated in the relevant Available
Currency), (iv) the date of such Borrowing (which shall be a Business Day),
(v) in the case of Canadian Dollar Revolving Loans, whether the Canadian Dollar
Revolving Loans being made pursuant to such Borrowing are to be initially
maintained as Canadian Prime Rate Loans or Bankers’ Acceptance Loans and, if
Bankers’ Acceptance Loans, the term thereof (which shall comply with the
requirements of clause (a) of Schedule III), (vi) in the case of Euro Rate
Loans, the initial Interest Period to be applicable thereto, (vii) in the case
of Permitted Non-LIBOR Rate Alternate Currency Revolving Loans, the initial
Non-LIBOR-Based Interest Period applicable thereto, (viii) in the case of
Alternate Currency Revolving Loans, the specific Alternate Currency Revolving
Loan Sub-Tranche pursuant to which such Alternate Currency Revolving Loans are
to be incurred, and (ix) in the case of Dollar Revolving Loans, whether the
Dollar Revolving Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or Eurodollar Loans. The Administrative
Agent shall promptly give each Lender which is required to make Loans specified
in the respective Notice of Borrowing, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever the Corporation desires to incur Swingline Loans hereunder, it
shall give the Swingline Lender not later than 1:00 P.M. (New York time) on the
date that a Swingline Loan is to be incurred, written notice or telephonic
notice promptly confirmed in writing of each Swingline Loan to be incurred
hereunder. Each such notice shall be irrevocable and specify in each case
(A) the date of Borrowing (which shall be a Business Day) and (B) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing.

 

-5-



--------------------------------------------------------------------------------

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Corporation irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings by it as set forth
in Section 1.01(c).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent, the Swingline Lender (in the case of a Borrowing of
Swingline Loans) or the respective Issuing Bank (in the case of issuances of
Letters of Credit), as the case may be, may act without liability upon the basis
of such telephonic notice, believed by the Administrative Agent, the Swingline
Lender or such Issuing Bank, as the case may be, in good faith to be from an
Authorized Officer of such Borrower (or of the Corporation) prior to receipt of
written confirmation. In each such case, each Borrower hereby waives the right
to dispute the Administrative Agent’s, the Swingline Lender’s or such Issuing
Bank’s record of the terms of such telephonic notice.

1.04 Competitive Bid Borrowings. (a) Whenever a Borrower desires to incur a
Competitive Bid Borrowing, it shall deliver to the Administrative Agent at the
Notice Office prior to 11:00 A.M. (New York time), at least three Business Days
prior to the date of such proposed Competitive Bid Borrowing, a written notice
substantially in the form of Exhibit B (each, a “Notice of Competitive Bid
Borrowing”), such notice to specify in each case (i) the date (which shall be a
Business Day) of the proposed Competitive Bid Borrowing, (ii) the aggregate
principal amount of the proposed Competitive Bid Borrowing (stated in the
relevant Available Currency), which shall not be less than the Minimum Borrowing
Amount applicable thereto, (iii) the maturity date (each, a “Competitive Bid
Loan Maturity Date”) for repayment of each Competitive Bid Loan to be made as
part of such Competitive Bid Borrowing (which maturity date may not be earlier
than seven days after the date of such Competitive Bid Borrowing or later than
360 days after the date of such Competitive Bid Borrowing (but in no event later
than the thirtieth day preceding the Maturity Date)), (iv) the interest payment
date or dates relating thereto (which shall be at least every three months in
the case of maturities in excess of three months), and (v) any other terms to be
applicable to such Competitive Bid Borrowing (although all Competitive Bid
Borrowings shall be required to be made, and maintained, in an Available
Currency). The Administrative Agent shall promptly notify each Bidder RL Lender
of each such request for a Competitive Bid Borrowing received by it from a
Borrower by transmitting (by way of facsimile) to each such Bidder RL Lender a
copy of the related Notice of Competitive Bid Borrowing.

(b) Each Bidder RL Lender shall, if in its sole discretion it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the respective
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Bidder RL Lender in its sole discretion and
determined by such Bidder RL Lender independently of each other Bidder RL
Lender, by notifying the Administrative Agent in writing (which notice shall be
promptly distributed to the respective Borrower, provided that the
Administrative Agent shall not be liable to any Bidder RL Lender or to the
respective Borrower for failure to distribute any such notice to the respective
Borrower unless such failure resulted from the gross negligence or willful
misconduct on the part of the Administrative Agent (as determined by a court of
competent jurisdiction)), before 10:00 A.M. (New York time) on the date (the
“Reply Date”) which is two Business Days before the date of such proposed
Competitive Bid Borrowing, of the minimum amount, if any, and maximum amount of
each Competitive Bid Loan which such

 

-6-



--------------------------------------------------------------------------------

Bidder RL Lender would be willing to make as part of such proposed Competitive
Bid Borrowing (which amounts may, subject to the proviso to the first sentence
of Section 1.01(d), exceed such RL Lender’s Revolving Loan Commitment (and any
relevant Alternate Currency Revolving Loan Sub-Commitment)), and the rate or
rates of interest therefor; provided that if the Administrative Agent in its
capacity as a Bidder RL Lender shall, in its sole discretion, elect to make any
such offer, it shall notify the respective Borrower in writing of such offer
before 9:30 A.M. (New York time) on the Reply Date. If any Bidder RL Lender
shall elect not to make such an offer, such Bidder RL Lender shall so notify the
Administrative Agent, before 10:00 A.M. (New York time) on the Reply Date, and
such Bidder RL Lender shall not be obligated to, and shall not, make any
Competitive Bid Loan as part of such Competitive Bid Borrowing; provided that
the failure by any Bidder RL Lender to give such notice shall not cause such
Bidder RL Lender to be obligated to, and such Bidder RL Lender shall not, make
any Competitive Bid Loan as part of such proposed Competitive Bid Borrowing.

(c) The respective Borrower shall, in turn, before 12:00 Noon (New York time) on
the Reply Date, either:

(1) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice (in writing or by telephone promptly confirmed in writing) to that
effect; or

(2) accept one or more of the offers made by any Bidder RL Lender or Bidder RL
Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the respective Borrower by the Administrative Agent on behalf of each such
Bidder RL Lender for such Competitive Bid Borrowing) and reject any remaining
offers made by Bidder RL Lenders pursuant to clause (b) above by giving the
Administrative Agent notice to that effect; provided that acceptance of offers
may only be made on the basis of ascending Absolute Rates commencing with the
lowest rate so offered; provided further, however, if offers are made by two or
more Bidder RL Lenders at the same rate and acceptance of all such equal offers
would result in a greater principal amount of Competitive Bid Loans being
accepted than the aggregate principal amount requested by the respective
Borrower, the respective Borrower shall have the right to accept one or more
such equal offers in their entirety and reject the other equal offer or offers
or to allocate acceptance among all such equal offers (but giving effect to the
minimum amounts, if any, and maximum amounts specified for each such offer
pursuant to clause (b) above), as the respective Borrower may elect in its sole
discretion.

(d) If the respective Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is canceled pursuant to clause (c)(1) above, the
Administrative Agent shall give prompt written notice thereof to the Bidder RL
Lenders and such Competitive Bid Borrowing shall not be made.

(e) If the respective Borrower accepts one or more of the offers made by any
Bidder RL Lender or Bidder RL Lenders pursuant to clause (c)(2) above, the
Administrative Agent shall in turn promptly notify (in writing or by telephone
confirmed in writing) (x) each

 

-7-



--------------------------------------------------------------------------------

Bidder RL Lender that has made an offer as described in clause (b) above, of the
date and aggregate amount of such Competitive Bid Borrowing (stated in the
relevant Available Currency) and whether or not any offer or offers made by such
Bidder RL Lender pursuant to clause (b) above have been accepted by the
respective Borrower and (y) each Bidder RL Lender that is to make a Competitive
Bid Loan as part of such Competitive Bid Borrowing, of the amount of each
Competitive Bid Loan to be made by such Bidder RL Lender as part of such
Competitive Bid Borrowing (stated in the relevant Available Currency).

(f) On the last Business Day of each calendar quarter, the Administrative Agent
shall notify the respective Borrower and the RL Lenders of the aggregate
principal amount of Competitive Bid Loans outstanding to the respective Borrower
at such time.

1.05 Disbursement of Funds. No later than 12:00 Noon (local time in the city in
which the proceeds of such Loans are to be made available in accordance with the
terms hereof) on the date specified in each Notice of Borrowing (or (x) in the
case of Swingline Loans, no later than 4:00 P.M. (New York time) on the date
specified in Section 1.03(b)(i), (y) in the case of Mandatory Borrowings, not
later than 12:00 Noon (New York time) on the date specified in Section 1.01(c)
or (z) in the case of Competitive Bid Loans, no later than 10:00 A.M. (local
time in the city in which the proceeds of such Competitive Bid Loan are to be
made available in accordance with the terms hereof) on the date specified
pursuant to Section 1.04(a)), each Lender will make available its pro rata
portion (determined in accordance with Section 1.08) of each such Borrowing
requested to be made on such date (or (x) in the case of Swingline Loans, the
Swingline Lender shall make available the full amount thereof and (y) in the
case of Competitive Bid Loans, the respective Bidder RL Lenders which are to
make Competitive Bid Loans in accordance with Section 1.04(e) shall make
available their respective amounts thereof) in the manner provided below. All
such amounts will be made available in Dollars (in the case of Dollar Loans) or
theother applicable Alternate Currency (in the case of Non-Dollar Alternate
Currency Loans), as the case may be, and in immediately available funds at the
appropriate Payment Office of the Administrative Agent, and the Administrative
Agent will make available to the relevant Borrower by depositing to its relevant
account as directed by such Borrower, the aggregate of the amounts so made
available by the Lenders in the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the respective Borrower and, to the extent such
corresponding amount has previously been disbursed to such Borrower, such
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover on demand from
such Lender or such Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the respective Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at

 

-8-



--------------------------------------------------------------------------------

a rate per annum equal to (i) if recovered from such Lender, the overnight
Federal Funds Rate as in effect from time to time for the first three days and
the interest rate applicable to Dollar Revolving Loans maintained as Base Rate
Loans for each day thereafter (or, in the case of an Alternate Currency
Revolving Loan in a given Non-Dollar Alternate Currency, the relevant Euro Rate
(as determined on the basis provided in the proviso in the definition of the
relevant Euro Rate) or relevant Alternate Currency Non-LIBOR Rate, as
applicable, for the first three days and the interest rate applicable to such
Alternate Currency Revolving Loan for each day thereafter) and (ii) if recovered
from the respective Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 1.09. Nothing in this Section 1.05
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the relevant Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
required to be made by it hereunder.

1.06 Notes. (a) Subject to the provisions of the following clause (o), each
Borrower’s obligation to pay the principal of (or the Face Amount of, as the
case may be), and interest on, the Loans (other than Competitive Bid Loans) made
by each Lender to such Borrower shall be evidenced (i) if Domestic Dollar
Revolving Loans, by a promissory note duly executed and delivered by the
respective Domestic Dollar Revolving Loan Borrower substantially in the form of
Exhibit C-1, with blanks appropriately completed in conformity herewith (each, a
“Domestic Dollar Revolving Note” and, collectively, the “Domestic Dollar
Revolving Notes”), (ii) if Canadian Dollar Revolving Loans, by a promissory note
duly executed and delivered by the respective Alternate Currency Revolving Loan
Borrower substantially in the form of Exhibit C-2, with blanks appropriately
completed in conformity herewith (each, a “Canadian Dollar Revolving Note” and,
collectively, the “Canadian Dollar Revolving Notes”), (iii) if Sterling
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-3, with blanks appropriately completed in conformity herewith
(each, a “Sterling Revolving Note” and, collectively, the “Sterling Revolving
Notes”), (iv) if Euro I Revolving Loans, by a promissory note duly executed and
delivered by the respective Alternate Currency Revolving Loan Borrower
substantially in the form of Exhibit C-4 (with such changes thereto as may be
agreed by the respective Alternate Currency Revolving Loan Borrower and such
Lender in any given case based on the advice of local counsel), with blanks
appropriately completed in conformity herewith (each, a “Euro I Revolving Note”
and, collectively, the “Euro I Revolving Notes”), (v) if Euro II Revolving
Loans, by a promissory note duly executed and delivered by the respective
Alternate Currency Revolving Loan Borrower substantially in the form of Exhibit
C-5 (with such changes thereto as may be agreed by the respective Alternate
Currency Revolving Loan Borrower and such Lender in any given case based on the
advice of local counsel), with blanks appropriately completed in conformity
herewith (each, a “Euro II Revolving Note” and, collectively, the “Euro II
Revolving Notes”), (vi) if Euro III Revolving Loans, by a promissory note duly
executed and delivered by the respective Alternate Currency Revolving Loan
Borrower substantially in the form of Exhibit C-6 (with such changes thereto as
may be agreed by the respective Alternate Currency Revolving Loan Borrower and
such Lender in any given case based on the advice of local counsel), with blanks
appropriately completed in conformity herewith (each, a “Euro III Revolving
Note” and, collectively, the “Euro III Revolving Notes”), (vii) if Australian
Dollar Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-7 (with such changes thereto as may be agreed by the

 

-9-



--------------------------------------------------------------------------------

respective Alternate Currency Revolving Loan Borrower and such Lender in any
given case based on the advice of local counsel), with blanks appropriately
completed in conformity herewith (each, an “Australian Dollar Revolving Note”
and, collectively, the “Australian Dollar Revolving Notes”), (viii) if Yen
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-8 (with such changes thereto as may be agreed by the respective
Alternate Currency Revolving Loan Borrower and such Lender in any given case
based on the advice of local counsel), with blanks appropriately completed in
conformity herewith (each, a “Yen Revolving Note” and, collectively, the “Yen
Revolving Notes”), (ix) if Other Permitted LIBOR-Based Alternate Currency
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-9 (with such changes thereto as may be agreed by the respective
Alternate Currency Revolving Loan Borrower and such Lender in any given case
based on the advice of local counsel), with blanks appropriately completed in
conformity herewith (each, an “Other Permitted LIBOR-Based Alternate Currency
Revolving Note” and, collectively, the “Other Permitted LIBOR-Based Alternate
Currency Revolving Notes”), (x) if Mexican Pesos Revolving Loans, by a
promissory note duly executed and delivered by the respective Alternate Currency
Revolving Loan Borrower substantially in the form of Exhibit C-10, with blanks
appropriately completed in conformity herewith (each, a “Mexican Pesos Revolving
Note” and, collectively, the “Mexican Pesos Revolving Notes”), (xi) if Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, by a promissory
note duly executed and delivered by the respective Alternate Currency Revolving
Loan Borrower in the form agreed to pursuant to the relevant Non-LIBOR-Based
Alternate Currency Amendment, with blanks appropriately completed in conformity
herewith (each, an “Other Permitted Non-LIBOR-Based Alternate Currency Revolving
Note” and, collectively, the “Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Notes”) and, (xii) if Swingline Loans, by a promissory note duly
executed and delivered by the Corporation substantially in the form of Exhibit
C-11, with blanks appropriately completed in conformity herewith (the “Swingline
Note”), (xii) if Dollar I Revolving Loans, by a promissory note duly executed
and delivered by the respective Alternate Currency Revolving Loan Borrower
substantially in the form of Exhibit C-12 (with such changes thereto as may be
agreed by the respective Alternate Currency Revolving Loan Borrower and such
Lender in any given case based on the advice of local counsel), with blanks
appropriately completed in conformity herewith (each, a “Dollar I Revolving
Note” and, collectively, the “Dollar I Revolving Notes”) and (xiii) if Dollar II
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-13 (with such changes thereto as may be agreed by the respective
Alternate Currency Revolving Loan Borrower and such Lender in any given case
based on the advice of local counsel), with blanks appropriately completed in
conformity herewith (each, a “Dollar II Revolving Note” and, collectively, the
“Dollar II Revolving Notes”). The terms of each Competitive Bid Loan shall be
evidenced by the respective correspondence between the respective Borrower
thereof and the respective Bidder RL Lender pursuant to Section 1.04 and, unless
otherwise agreed by the respective Borrower and the respective Bidder RL Lender
or unless the respective Bidder RL Lender makes a request pursuant to the
immediately succeeding sentence, Competitive Bid Loans shall not be evidenced by
promissory notes. If requested by any Lender, the respective Borrower agrees to
execute and deliver a promissory note, in form reasonably satisfactory to the
respective Lender, evidencing the Competitive Bid Loans of such Lender to such
Borrower (with any such promissory notes herein called “Competitive Bid Notes”).

 

-10-



--------------------------------------------------------------------------------

(b) The Domestic Dollar Revolving Note issued by each Domestic Dollar Revolving
Loan Borrower to each Lender that has a Revolving Loan Commitment or outstanding
Domestic Dollar Revolving Loans shall (i) be executed by the respective Domestic
Dollar Revolving Loan Borrower, (ii) be payable to the order of such Lender and
be dated the Initial Borrowing Date (or if issued thereafter, the date of
issuance), (iii) be in a stated principal amount equal to the Revolving Loan
Commitment of such Lender (or, if issued after the termination of the Revolving
Loan Commitment of such Lender, be in a stated principal amount equal to the
outstanding Domestic Dollar Revolving Loans of such Lender to the respective
Domestic Dollar Revolving Loan Borrower at such time) and be payable in Dollars
in the outstanding principal amount of Domestic Dollar Revolving Loans evidenced
thereby, (iv) mature on the Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.09 in respect of Base Rate Loans and Eurodollar
Loans, as the case may be, evidenced thereby, (vi) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(c) The Canadian Dollar Revolving Note issued by each Alternate Currency
Revolving Loan Borrower that desires to incur Canadian Dollar Revolving Loans to
each Lender that has a Canadian Dollar Revolving Loan Sub-Commitment or
outstanding Canadian Dollar Revolving Loans shall (i) be executed by the
respective Alternate Currency Revolving Loan Borrower, (ii) be payable to the
order of such Lender (or an affiliate designated by such Lender) and be dated
the Initial Borrowing Date (or, if issued thereafter, the date of issuance),
(iii) be in a stated principal amount (expressed in Canadian Dollars) which
exceeds by 10% the Canadian Dollar Equivalent (as of the date of issuance) of
the respective Lender’s Canadian Dollar Revolving Loan Sub-Commitment; provided
that if, because of fluctuations in exchange rates after the Initial Borrowing
Date or issuance date, as applicable, the amount of the Canadian Dollar
Revolving Note of any Alternate Currency Revolving Loan Borrower held by any
Lender would not be at least as great as the outstanding principal amount of,
and the Face Amount of, as applicable, Canadian Dollar Revolving Loans made by
such Lender to such Alternate Currency Revolving Loan Borrower and evidenced
thereby, the respective Lender may request (and in such case the respective
Alternate Currency Revolving Loan Borrower shall promptly execute and deliver) a
new Canadian Dollar Revolving Note in an amount equal to the greater of (x) that
amount (expressed in Canadian Dollars) which exceeds by 10% the Canadian Dollar
Equivalent of the respective Lender’s Canadian Dollar Revolving Loan
Sub-Commitment as of the date of such request or (y) the then outstanding
principal amount of, and the Face Amount of, as applicable, all Canadian Dollar
Revolving Loans made by such Lender to such Alternate Currency Revolving Loan
Borrower, (iv) subject to Section 1.17, be payable in Canadian Dollars in the
outstanding principal amount of, and Face Amount of, as applicable, the Canadian
Dollar Revolving Loans made to the respective Alternate Currency Revolving Loan
Borrower and evidenced thereby, (v) mature on the Maturity Date, (vi) bear
interest as provided in the appropriate clause of Section 1.09 in respect of the
Canadian Prime Rate Loans evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

-11-



--------------------------------------------------------------------------------

(d) The Sterling Revolving Note issued by each Alternate Currency Revolving Loan
Borrower that desires to incur Sterling Revolving Loans to each Lender that has
a Pounds Sterling Revolving Loan Sub-Commitment or outstanding Sterling
Revolving Loans shall (i) be executed by the respective Alternate Currency
Revolving Loan Borrower, (ii) be payable to the order of such Lender (or an
affiliate designated by such Lender) and be dated the Initial Borrowing Date
(or, if issued thereafter, the date of issuance), (iii) be in a stated principal
amount (expressed in Pounds Sterling) which exceeds by 10% the relevant
LIBOR-Based Alternate Currency Equivalent (as of the date of issuance) of the
respective Lender’s Pounds Sterling Revolving Loan Sub-Commitment; provided that
if, because of fluctuations in exchange rates after the Initial Borrowing Date
or issuance date, as applicable, the amount of the Sterling Revolving Note of
any Alternate Currency Revolving Loan Borrower held by any Lender would not be
at least as great as the outstanding principal amount of Sterling Revolving
Loans made by such Lender at any time outstanding and evidenced thereby, the
respective Lender may request (and in such case the respective Alternate
Currency Revolving Loan Borrower shall promptly execute and deliver) a new
Sterling Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Pounds Sterling) which at that time exceeds by 10% the relevant
LIBOR-Based Alternate Currency Equivalent of the respective Lender’s Pounds
Sterling Revolving Loan Sub-Commitment as of the date of such request or (y) the
then outstanding principal amount of all Sterling Revolving Loans made by such
Lender to such Alternate Currency Revolving Loan Borrower, (iv) subject to
Section 1.17, be payable in Pounds Sterling in the outstanding principal amount
of the Sterling Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (v) mature on the Maturity Date,
(vi) bear interest as provided in the appropriate clause of Section 1.09 in
respect of the Sterling Revolving Loans evidenced thereby, (vii) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(e) The Euro I Revolving Note issued by each Alternate Currency Revolving Loan
Borrower that desires to incur Euro I Revolving Loans to each Lender that has a
Euro I Revolving Loan Sub-Commitment or outstanding Euro I Revolving Loans shall
(i) be executed by the respective Alternate Currency Revolving Loan Borrower,
(ii) be payable to the order of such Lender (or an affiliate designated by such
Lender) and be dated the Initial Borrowing Date (or, if issued thereafter, the
date of issuance), (iii) be in a stated principal amount (expressed in Euros)
which exceeds by 10% the Euro Equivalent (as of the date of issuance) of the
respective Lender’s Euro I Revolving Loan Sub-Commitment, provided that if,
because of fluctuations in exchange rates after the Initial Borrowing Date or
issuance date, as applicable, the amount of the Euro I Revolving Note of any
Alternate Currency Revolving Loan Borrower held by any Lender would not be at
least as great as the outstanding principal amount of Euro I Revolving Loans
made by such Lender at any time outstanding and evidenced thereby, the
respective Lender may request (and in such case the respective Alternate
Currency Revolving Loan Borrower shall promptly execute and deliver) a new Euro
I Revolving Note in an amount equal to the greater of (x) that amount (expressed
in Euros) which exceeds by 10% the Euro Equivalent of the respective Lender’s
Euro I Revolving Loan Sub-Commitment as of the date of such request or (y) the
then outstanding principal amount of all Euro I Revolving Loans made by such
Lender to

 

-12-



--------------------------------------------------------------------------------

such Alternate Currency Revolving Loan Borrower, (iv) subject to Section 1.17,
be payable in Euros in the outstanding principal amount of the Euro I Revolving
Loans evidenced thereby, (v) mature on the Maturity Date, (vi) bear interest as
provided in the appropriate clause of Section 1.09 in respect of the Euro I
Revolving Loans made to the respective Alternate Currency Revolving Loan
Borrower and evidenced thereby, (vii) be subject to voluntary prepayment as
provided in Section 4.01, and mandatory repayment as provided in Section 4.02,
and (viii) be entitled to the benefits of this Agreement and the other Credit
Documents.

(f) The Euro II Revolving Note issued by each Alternate Currency Revolving Loan
Borrower that desires to incur Euro II Revolving Loans to each Lender that has a
Euro II Revolving Loan Sub-Commitment or outstanding Euro II Revolving Loans
shall (i) be executed by the respective Alternate Currency Revolving Loan
Borrower, (ii) be payable to the order of such Lender (or an affiliate
designated by such Lender) and be dated the Initial Borrowing Date (or, if
issued thereafter, the date of issuance), (iii) be in a stated principal amount
(expressed in Euros) which exceeds by 10% the Euro Equivalent (as of the date of
issuance) of the respective Lender’s Euro II Revolving Loan Sub-Commitment,
provided that if, because of fluctuations in exchange rates after the Initial
Borrowing Date or issuance date, as applicable, the amount of the Euro II
Revolving Note of any Alternate Currency Revolving Loan Borrower held by any
Lender would not be at least as great as the outstanding principal amount of
Euro II Revolving Loans made by such Lender at any time outstanding and
evidenced thereby, the respective Lender may request (and in such case the
respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Euro II Revolving Note in an amount equal to the greater of
(x) that amount (expressed in Euros) which exceeds by 10% the Euro Equivalent of
the respective Lender’s Euro II Revolving Loan Sub-Commitment as of the date of
such request or (y) the then outstanding principal amount of all Euro II
Revolving Loans made by such Lender to such Alternate Currency Revolving Loan
Borrower, (iv) subject to Section 1.17, be payable in Euros in the outstanding
principal amount of the Euro II Revolving Loans evidenced thereby, (v) mature on
the Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 1.09 in respect of the Euro II Revolving Loans made to the respective
Alternate Currency Revolving Loan Borrower and evidenced thereby, (vii) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (viii) be entitled to the benefits of
this Agreement and the other Credit Documents.

(g) The Euro III Revolving Note issued by each Alternate Currency Revolving Loan
Borrower that desires to incur Euro III Revolving Loans to each Lender that has
a Euro III Revolving Loan Sub-Commitment or outstanding Euro III Revolving Loans
shall (i) be executed by the respective Alternate Currency Revolving Loan
Borrower, (ii) be payable to the order of such Lender (or an affiliate
designated by such Lender) and be dated the Initial Borrowing Date (or, if
issued thereafter, the date of issuance), (iii) be in a stated principal amount
(expressed in Euros) which exceeds by 10% the Euro Equivalent (as of the date of
issuance) of the respective Lender’s Euro III Revolving Loan Sub-Commitment,
provided that if, because of fluctuations in exchange rates after the Initial
Borrowing Date or issuance date, as applicable, the amount of the Euro III
Revolving Note of any Alternate Currency Revolving Loan Borrower held by any
Lender would not be at least as great as the outstanding principal amount of
Euro III Revolving Loans made by such Lender at any time outstanding and
evidenced thereby, the respective Lender may request (and in such case the
respective Alternate

 

-13-



--------------------------------------------------------------------------------

Currency Revolving Loan Borrower shall promptly execute and deliver) a new Euro
III Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Euros) which exceeds by 10% the Euro Equivalent of the respective
Lender’s Euro III Revolving Loan Sub-Commitment as of the date of such request
or (y) the then outstanding principal amount of all Euro III Revolving Loans
made by such Lender to such Alternate Currency Revolving Loan Borrower,
(iv) subject to Section 1.17, be payable in Euros in the outstanding principal
amount of the Euro III Revolving Loans evidenced thereby, (v) mature on the
Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 1.09 in respect of the Euro III Revolving Loans made to the respective
Alternate Currency Revolving Loan Borrower and evidenced thereby, (vii) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (viii) be entitled to the benefits of
this Agreement and the other Credit Documents.

(h) The Australian Dollar Revolving Note issued by each Alternate Currency
Revolving Loan Borrower that desires to incur Australian Dollar Revolving Loans
to each Lender that has an Australian Dollar Revolving Loan Sub-Commitment or
outstanding Australian Dollar Revolving Loans shall (i) be executed by the
respective Alternate Currency Revolving Loan Borrower, (ii) be payable to the
order of such Lender (or an affiliate designated by such Lender) and be dated
the Initial Borrowing Date (or, if issued thereafter, the date of issuance),
(iii) be in a stated principal amount (expressed in Australian Dollars) which
exceeds by 10% the relevant LIBOR-Based Alternate Currency Equivalent (as of the
date of issuance) of the respective Lender’s Australian Dollar Revolving Loan
Sub-Commitment, provided that if, because of fluctuations in exchange rates
after the Initial Borrowing Date or issuance date, as applicable, the amount of
the Australian Dollar Revolving Note of any Alternate Currency Revolving Loan
Borrower held by any Lender would not be at least as great as the outstanding
principal amount of Australian Dollar Revolving Loans made by such Lender at any
time outstanding and evidenced thereby, the respective Lender may request (and
in such case the respective Alternate Currency Revolving Loan Borrower shall
promptly execute and deliver) a new Australian Dollar Revolving Note in an
amount equal to the greater of (x) that amount (expressed in Australian Dollars)
which exceeds by 10% the relevant LIBOR-Based Alternate Currency Equivalent of
the respective Lender’s Australian Dollar Revolving Loan Sub-Commitment as of
the date of such request or (y) the then outstanding principal amount of all
Australian Dollar Revolving Loans made by such Lender to such Alternate Currency
Revolving Loan Borrower, (iv) subject to Section 1.17, be payable in Australian
Dollars in the outstanding principal amount of the Australian Dollar Revolving
Loans evidenced thereby, (v) mature on the Maturity Date, (vi) bear interest as
provided in the appropriate clause of Section 1.09 in respect of the Australian
Dollar Revolving Loans made to the respective Alternate Currency Revolving Loan
Borrower and evidenced thereby, (vii) be subject to voluntary prepayment as
provided in Section 4.01, and mandatory repayment as provided in Section 4.02,
and (viii) be entitled to the benefits of this Agreement and the other Credit
Documents.

(i) The Yen Revolving Note issued by each Alternate Currency Revolving Loan
Borrower that desires to incur Yen Revolving Loans to each Lender that has a Yen
Revolving Loan Sub-Commitment or outstanding Yen Revolving Loans shall (i) be
executed by the respective Alternate Currency Revolving Loan Borrower, (ii) be
payable to the order of such Lender (or an affiliate designated by such Lender)
and be dated the Initial Borrowing Date (or, if issued thereafter, the date of
issuance), (iii) be in a stated principal amount (expressed in Yen)

 

-14-



--------------------------------------------------------------------------------

which exceeds by 10% the relevant LIBOR-Based Alternate Currency Equivalent (as
of the date of issuance) of the respective Lender’s Yen Revolving Loan
Sub-Commitment, provided that if, because of fluctuations in exchange rates
after the Initial Borrowing Date or issuance date, as applicable, the amount of
the Yen Revolving Note of any Alternate Currency Revolving Loan Borrower held by
any Lender would not be at least as great as the outstanding principal amount of
Yen Revolving Loans made by such Lender at any time outstanding and evidenced
thereby, the respective Lender may request (and in such case the respective
Alternate Currency Revolving Loan Borrower shall promptly execute and deliver) a
new Yen Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Yen) which exceeds by 10% the relevant LIBOR-Based Alternate
Currency Equivalent of the respective Lender’s Yen Revolving Loan Sub-Commitment
as of the date of such request or (y) the then outstanding principal amount of
all Yen Revolving Loans made by such Lender to such Alternate Currency Revolving
Loan Borrower, (iv) subject to Section 1.17, be payable in Yen in the
outstanding principal amount of the Yen Revolving Loans evidenced thereby,
(v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Yen Revolving Loans made to
the respective Alternate Currency Revolving Loan Borrower and evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(j) The Other Permitted LIBOR-Based Alternate Currency Revolving Note issued by
each Alternate Currency Revolving Loan Borrower that desires to incur Other
Permitted LIBOR-Based Alternate Currency Revolving Loans in a given Other
Permitted LIBOR-Based Alternate Currency to each Lender that has an Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment or
outstanding Other Permitted LIBOR-Based Alternate Currency Revolving Loans
denominated in such Other Permitted LIBOR-Based Alternate Currency shall (i) be
executed by the respective Alternate Currency Revolving Loan Borrower, (ii) be
payable to the order of such Lender (or an affiliate designated by such Lender)
and be dated the Initial Borrowing Date (or, if issued thereafter, the date of
issuance), (iii) be in a stated principal amount (expressed in the respective
Other Permitted LIBOR-Based Alternate Currency) which exceeds by 10% the
relevant LIBOR-Based Alternate Currency Equivalent (as of the date of issuance)
of the respective Lender’s Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment, provided that if, because of fluctuations in
exchange rates after the Initial Borrowing Date or issuance date, as applicable,
the amount of the Other Permitted LIBOR-Based Alternate Currency Revolving Note
of any Alternate Currency Revolving Loan Borrower held by any Lender relating to
a given Other Permitted LIBOR-Based Alternate Currency would not be at least as
great as the outstanding principal amount of Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made by such Lender in such Other Permitted
LIBOR-Based Alternate Currency at any time and evidenced thereby, the respective
Lender may request (and, in such case, the respective Alternate Currency
Revolving Loan Borrower shall promptly execute and deliver) a new Other
Permitted LIBOR-Based Alternate Currency Revolving Note in an amount equal to
the greater of (x) that amount (expressed in the respective Other Permitted
LIBOR-Based Alternate Currency) which exceeds by 10% the LIBOR-Based Alternate
Currency Equivalent of the respective Lender’s Other Permitted LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment as of the date of such request
or (y) the then outstanding principal amount of all Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate

 

-15-



--------------------------------------------------------------------------------

Currency by such Lender to such Alternate Currency Revolving Loan Borrower,
(iv) subject to Section 1.17, be payable in the respective Other Permitted
LIBOR-Based Alternate Currency in the outstanding principal amount of the Other
Permitted LIBOR-Based Alternate Currency Revolving Loans evidenced thereby,
(v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(k) The Mexican Pesos Revolving Note issued by each Alternate Currency Revolving
Loan Borrower that desires to incur Mexican Pesos Revolving Loans to each Lender
that has a Mexican Pesos Revolving Loan Sub-Commitment or outstanding Mexican
Pesos Revolving Loans shall (i) be executed by the respective Alternate Currency
Revolving Loan Borrower, (ii) be payable to the order of such Lender (or an
affiliate designated by such Lender) and be dated the Initial Borrowing Date
(or, if issued thereafter, the date of issuance), (iii) be in a stated principal
amount (expressed in Mexican Pesos) which exceeds by 10% the relevant
Non-LIBOR-Based Alternate Currency Equivalent (as of the date of issuance) of
the respective Lender’s Mexican Pesos Revolving Loan Sub-Commitment, provided
that if, because of fluctuations in exchange rates after the Initial Borrowing
Date or issuance date, as applicable, the amount of the Mexican Pesos Revolving
Note of any Alternate Currency Revolving Loan Borrower held by any Lender would
not be at least as great as the outstanding principal amount of Mexican Pesos
Revolving Loans made by such Lender at any time and evidenced thereby, the
respective Lender may request (and, in such case, the respective Alternate
Currency Revolving Loan Borrower shall promptly execute and deliver) a new
Mexican Pesos Revolving Note in an amount equal to the greater of (x) that
amount (expressed in Mexican Pesos) which exceeds by 10% the relevant
Non-LIBOR-Based Alternate Currency Equivalent of the respective Lender’s Mexican
Pesos Revolving Loan Sub-Commitment as of the date of such request or (y) the
then outstanding principal amount of all Mexican Pesos Revolving Loans made by
such Lender to such Alternate Currency Revolving Loan Borrower, (iv) subject to
Section 1.17, be payable in Mexican Pesos in the outstanding principal amount of
the Mexican Pesos Revolving Loans evidenced thereby, (v) mature on the Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 1.09
in respect of the Mexican Pesos Revolving Loans made to the respective Alternate
Currency Revolving Loan Borrower and evidenced thereby, (vii) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents. In the event that the Applicable
Margin applicable to any Mexican Pesos Revolving Loan changes after delivery of
a Mexican Pesos Revolving Note by the respective Alternate Currency Revolving
Loan Borrower, upon request of the applicable Lender with a Mexican Pesos
Revolving Loan Sub-Commitment or outstanding Mexican Pesos Revolving Loans, the
respective Alternate Currency Revolving Loan Borrower shall deliver to such
Lender a replacement Mexican Pesos Revolving Note which reflects the new
Applicable Margin applicable to such Mexican Pesos Revolving Loan.

(l) The Other Permitted Non-LIBOR-Based Alternate Currency Revolving Note issued
by each Alternate Currency Revolving Loan Borrower that desires to incur Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans in a given Other
Permitted

 

-16-



--------------------------------------------------------------------------------

Non-LIBOR-Based Alternate Currency to each Lender that has an Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment or outstanding
Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loans denominated
in such Other Permitted Non-LIBOR-Based Alternate Currency shall (i) be executed
by the respective Alternate Currency Revolving Loan Borrower, (ii) be payable to
the order of such Lender (or an affiliate designated by such Lender) and be
dated the Initial Borrowing Date (or, if issued thereafter, the date of
issuance), (iii) be in a stated principal amount (expressed in the respective
Other Permitted Non-LIBOR-Based Alternate Currency) which exceeds by 10% the
relevant Non-LIBOR-Based Alternate Currency Equivalent (as of the date of
issuance) of the respective Lender’s Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment, provided that if, because of
fluctuations in exchange rates after the Initial Borrowing Date or issuance
date, as applicable, the amount of the Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Note of any Alternate Currency Revolving Loan Borrower held
by any Lender relating to a given Other Permitted Non-LIBOR-Based Alternate
Currency would not be at least as great as the outstanding principal amount of
Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loans made by such
Lender in such Other Permitted Non-LIBOR-Based Alternate Currency at any time
and evidenced thereby, the respective Lender may request (and, in such case, the
respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Other Permitted Non-LIBOR-Based Alternate Currency Revolving Note
in an amount equal to the greater of (x) that amount (expressed in the
respective Other Permitted Non-LIBOR-Based Alternate Currency) which exceeds by
10% the Non-LIBOR-Based Alternate Currency Equivalent of the respective Lender’s
Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment
as of the date of such request or (y) the then outstanding principal amount of
all Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loans made in
such Other Permitted LIBOR-Based Alternate Currency by such Lender to such
Alternate Currency Revolving Loan Borrower, (iv) subject to Section 1.17, be
payable in the respective Other Permitted Non-LIBOR-Based Alternate Currency in
the outstanding principal amount of the Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans evidenced thereby, (v) mature on the Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 1.09
in respect of the Other Permitted Non-LIBOR-Based Alternate Currency Revolving
Loans made to the respective Alternate Currency Revolving Loan Borrower and
evidenced thereby, (vii) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (viii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(m) The Swingline Note issued by the Corporation to the Swingline Lender shall
(i) be executed by the Corporation, (ii) be payable to the order of the
Swingline Lender and be dated the Initial Borrowing Date (or, if issued
thereafter, the date of the issuance thereof), (iii) be in a stated principal
amount equal to the Maximum Swingline Amount and be payable in Dollars in the
principal amount of the outstanding Swingline Loans to the Corporation evidenced
thereby from time to time, (iv) mature on the Swingline Expiry Date, (v) bear
interest as provided in the appropriate clause of Section 1.09 in respect of the
Base Rate Loans evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 4.01, and mandatory repayment as provided in Section 4.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

-17-



--------------------------------------------------------------------------------

(n) The Dollar I Revolving Note issued by each Foreign Dollar Revolving Loan
Borrower to each Lender that has a Dollar I Revolving Loan Sub-Commitment or
outstanding Dollar I Revolving Loans shall (i) be executed by the respective
Foreign Dollar Revolving Loan Borrower, (ii) be payable to the order of such
Lender and be dated the Initial Borrowing Date (or if issued thereafter, the
date of issuance), (iii) be in a stated principal amount equal to the Dollar I
Revolving Loan Sub-Commitment of such Lender (or, if issued after the
termination of the Dollar I Revolving Loan Sub-Commitment of such Lender, be in
a stated principal amount equal to the outstanding Foreign Dollar Revolving
Loans of such Lender to the respective Foreign Dollar Revolving Loan Borrower at
such time) and be payable in Dollars in the outstanding principal amount of
Foreign Dollar Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 1.09 in
respect of Base Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 4.01,
and mandatory repayment as provided in Section 4.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.

(o) The Dollar II Revolving Note issued by each Foreign Dollar Revolving Loan
Borrower to each Lender that has a Dollar II Revolving Loan Sub-Commitment or
outstanding Dollar II Revolving Loans shall (i) be executed by the respective
Foreign Dollar Revolving Loan Borrower, (ii) be payable to the order of such
Lender and be dated the Initial Borrowing Date (or if issued thereafter, the
date of issuance), (iii) be in a stated principal amount equal to the Dollar II
Revolving Loan Sub-Commitment of such Lender (or, if issued after the
termination of the Dollar II Revolving Loan Sub-Commitment of such Lender, be in
a stated principal amount equal to the outstanding Foreign Dollar Revolving
Loans of such Lender to the respective Foreign Dollar Revolving Loan Borrower at
such time) and be payable in Dollars in the outstanding principal amount of
Foreign Dollar Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 1.09 in
respect of Base Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 4.01,
and mandatory repayment as provided in Section 4.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.

(p) (n) Each Lender will note on its internal records the amount of each Loan
made by it to each Borrower and each payment in respect thereof and will prior
to any transfer of any of its Notes endorse on the reverse side thereof the
outstanding principal amount of Loans (including, without limitation, the Face
Amount of any Bankers’ Acceptances) evidenced thereby. Failure to make any such
notation, or any error in such notation, shall not affect any Borrower’s
obligations in respect of such Loans. Each Lender’s internal records of the
amount of each Loan made by it and each payment in respect thereof shall be
final and conclusive absent manifest error.

(q) (o) Notwithstanding anything to the contrary contained in this Section 1.06
or elsewhere in this Agreement, Revolving Notes, Swingline Notes and Competitive
Bid Notes shall only be delivered to Lenders with Loans of the respective
Tranches which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans of any
Tranche or to any Borrower shall affect or in any manner impair the obligations
of the respective Borrower to pay the Loans (and all related

 

-18-



--------------------------------------------------------------------------------

Obligations) which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the guaranties
therefor provided pursuant to the various Credit Documents. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (np). At
any time when any Lender requests the delivery of a Note to evidence its Loans
of any Tranche, the respective Borrower shall promptly execute and deliver to
the respective Lender the requested Note or Notes in the appropriate amount or
amounts to evidence such Loans.

(r) (p) For the avoidance of doubt, all Euro Revolving Notes issued by a Spanish
Alternate Currency Revolving Loan Borrower, shall be considered as “pagarés”
under the laws of Spain, and they shall not be understood as bonds or any other
securities whose issuance by a Spanish private limited company (“sociedad de
responsabilidad limitada”) is prohibited pursuant to Article 9 of Law 2/1995
dated March 23, on Limited Liability Companies (“ Ley de Sociedades de
Responsabilidad Limitada”).

1.07 Conversions. (a) Each Dollar Revolving Loan Borrower shall have the option
to convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount (for the Type of Dollar Revolving Loan into which the
conversion is being made), of the outstanding principal amount of Dollar
Revolving Loans made to such Dollar Revolving Loan Borrower pursuant to one or
more Borrowings of one or more Types of Dollar Revolving Loans into a Borrowing
of another Type of Dollar Revolving Loan, provided that, (i) Dollar Revolving
Loans shall not be permitted to be converted into Non-Dollar Alternate Currency
Revolving Loans, (ii) if Eurodollar Loans are converted into Base Rate Loans on
a date other than the last day of an Interest Period applicable to the Dollar
Revolving Loans being converted, the respective Dollar Revolving Loan Borrower
shall compensate the applicable Lenders for any breakage costs incurred in
connection therewith as set forth in Section 1.12, (iii) no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
applicable Minimum Borrowing Amount for Eurodollar Loans, (iv) unless the
Required Lenders otherwise agree, Base Rate Loans may not be converted into
Eurodollar Loans if any Event of Default exists on the date of conversion, and
(v) no conversion pursuant to this Section 1.07 shall result in a greater number
of Borrowings of Eurodollar Loans than is permitted under Section 1.02. Each
such conversion shall be effected by the respective Dollar Revolving Loan
Borrower giving the Administrative Agent at the Notice Office, prior to 2:00
p.m. (New York time), at least three Business Days’ prior notice (each, a
“Notice of Conversion”) specifying the Borrowing or Borrowings pursuant to which
such Dollar Revolving Loans were made and, if to be converted into Eurodollar
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Dollar Revolving Loans.

(b) Each Alternate Currency Revolving Loan Borrower shall be entitled: (i) to
convert from time to time any Borrowing of Canadian Prime Rate Loans then
outstanding into a Borrowing of Bankers’ Acceptance Loans in an aggregate Face
Amount equal to the aggregate principal amount (in Canadian Dollars) of the
outstanding Canadian Prime Rate Loans pursuant to such Borrowing, provided that
the applicable Alternate Currency Revolving Loan Borrower shall pay the proceeds
of such Bankers’ Acceptance Loans, together with such additional funds

 

-19-



--------------------------------------------------------------------------------

as may be required, to the Administrative Agent for the account of the relevant
Alternate Currency RL Lenders to repay such Borrowing of outstanding Canadian
Prime Rate Loans, and provided further that such Canadian Prime Rate Loans are
repaid and such Bankers’ Acceptance Loans are obtained, in each case in
accordance with Section 1, Schedule III and any other applicable provisions of
this Agreement; and (ii) contemporaneously with the maturity of any outstanding
Bankers’ Acceptance Loans, to obtain Bankers’ Acceptance Loans or Canadian Prime
Rate Loans in an aggregate Face Amount or principal amount, as the case may be,
equal to the aggregate Face Amount of such maturing Bankers’ Acceptance Loans,
provided that the applicable Alternate Currency Revolving Loan Borrower shall
pay the proceeds of such new Canadian Dollar Revolving Loan, together with such
additional funds as may be required, to the Administrative Agent for the account
of the relevant Alternate Currency RL Lenders to repay such maturing Bankers’
Acceptance Loans, and provided further that such new Canadian Dollar Revolving
Loans are obtained in accordance with Section 1, Schedule III and any other
applicable provisions of this Agreement.

(c) Mandatory conversions of Bankers’ Acceptance Loans into Canadian Prime Rate
Loans shall be made in the circumstances, and to the extent, provided in clause
(i) of Schedule III. Except as otherwise provided under Section 1.17, Bankers’
Acceptance Loans shall not be permitted to be converted into any other Type of
Loan prior to the maturity date of the respective Bankers’ Acceptance Loan.

1.08 Pro Rata Borrowings. (i) Subject to the provisions of Section 1.17(c) and,
in the case of Mandatory Borrowings, Section 1.01(c), all Borrowings of Domestic
Dollar Revolving Loans under this Agreement (including all Mandatory Borrowings)
shall be incurred from the RL Lenders pro rata on the basis of their Domestic RL
Dollar Percentages and (ii) all Borrowings of Alternate Currency Revolving Loans
in a given Alternate Currency made pursuant to a given Alternate Currency
Revolving Loan Sub-Tranche shall be incurred from the Alternate Currency RL
Lenders pro rata on the basis of their Alternate Currency RL Percentages
relating to such Alternate Currency Revolving Loan Sub-Tranche. No Lender shall
be responsible for any default by any other Lender of its obligation to make
Loans hereunder and each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

1.09 Interest. (a) Each Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan made to it from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Base Rate
Loan to a Eurodollar Loan pursuant to Section 1.07, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate, each as
in effect from time to time.

(b) Each Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan made to it from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Eurodollar
Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the Applicable Margin as in effect from time to time plus
the Eurodollar Rate for such Interest Period.

 

-20-



--------------------------------------------------------------------------------

(c) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Canadian Prime Rate
Loan made to such Borrower from the date the proceeds thereof are made available
to such Borrower (which shall, in the case of a conversion pursuant to clause
(i) of Schedule III, be deemed to be the date upon which a maturing Bankers’
Acceptance is converted into a Canadian Prime Rate Loan pursuant to said clause
(i), with the proceeds thereof to be equal to the full Face Amount of the
maturing Bankers’ Acceptances) until the maturity thereof (whether by
acceleration or otherwise) at a rate per annum which shall be equal to the sum
of the Applicable Margin plus the Canadian Prime Rate, each as in effect from
time to time.

(d) With respect to Bankers’ Acceptance Loans, Acceptance Fees shall be payable
in connection therewith as provided in clause (g) of Schedule III. Until
maturity of the respective Banker’s Acceptances, interest shall not otherwise be
payable with respect thereto.

(e) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Sterling Revolving
Loan made to such Borrower from the date of the Borrowing thereof until the
maturity thereof (whether by acceleration or otherwise) at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin as in effect from time to time plus the relevant
Alternate Currency LIBOR Rate for such Interest Period plus any Mandatory Costs.

(f) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Euro Revolving Loan
made to such Borrower from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time plus EURIBOR for such Interest
Period plus any Mandatory Costs.

(g) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Australian Dollar
Revolving Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.

(h) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Yen Revolving Loan
made to such Borrower from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time plus the relevant Alternate
Currency LIBOR Rate for such Interest Period plus any Mandatory Costs.

 

-21-



--------------------------------------------------------------------------------

(i) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Other Permitted
LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a given
Other Permitted LIBOR-Based Alternate Currency from the date of the Borrowing
thereof until the maturity thereof (whether by acceleration or otherwise) at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin as in effect from time to time plus
the relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.

(j) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a
given Permitted Non-LIBOR-Based Alternate Currency from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Non-LIBOR-Based Interest
Period applicable thereto, be equal to the sum of the Applicable Margin as in
effect from time to time plus the relevant Alternate Currency Non-LIBOR Rate for
such Non-LIBOR-Based Interest Period plus any Mandatory Costs.

(k) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Competitive Bid Loan made to such Borrower from the date the
proceeds thereof are made available to such Borrower until the maturity thereof
(whether by acceleration or otherwise) at the rate or rates per annum specified
pursuant to Section 1.04(b) by the Bidder RL Lender or Bidder RL Lenders, as the
case may be, making such Competitive Bid Loan and accepted by such Borrower
pursuant to Section 1.04(c)(2).

(l) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum (1) in the case of overdue
principal of, and interest or other amounts owing with respect to, Canadian
Dollar Revolving Loans and any other amounts owing in Canadian Dollars, equal to
2% per annum in excess of the Applicable Margin (calculated based on
“Ratings-Based Level” 6 and “Leveraged-Based Level” VI pricing as shown in the
definition of Applicable Margin) for Canadian Prime Rate Loans plus the Canadian
Prime Rate as in effect from time to time, (2) in the case of overdue principal
of, and interest or other amounts owing with respect to, Sterling Revolving
Loans and any other amounts owing in Pounds Sterling, equal to 2% per annum in
excess of the Applicable Margin (calculated based on “Ratings-Based Level” 6 and
“Leverage-Based Level” VI pricing as shown in the definition of Applicable
Margin) plus the relevant Alternate Currency LIBOR Rate for such successive
periods not exceeding three months as the Administrative Agent may determine
from time to time in respect of amounts comparable to the amount not paid plus
any Mandatory Costs, (3) in the case of overdue principal of, and interest or
other amounts owing in respect of, Euro Revolving Loans, equal to 2% per annum
in excess of the Applicable Margin (calculated based on “Ratings-Based Level” 6
and “Leveraged-Based Level” VI pricing as shown in the definition of Applicable
Margin) plus EURIBOR for such successive periods not exceeding three months as
the Administrative Agent may determine from time to time in respective amounts
comparable to the amount not paid plus any Mandatory Costs, (4) in the case of
overdue principal of, and interest or other amounts owing in respect of,
Australian Dollar Revolving Loans, equal to 2% per annum in excess of the
Applicable Margin (calculated based on “Ratings-Based Level” 6 and

 

-22-



--------------------------------------------------------------------------------

“Leveraged-Based Level” VI pricing as shown in the definition of Applicable
Margin) plus the relevant Alternate Currency LIBOR Rate for such successive
periods not exceeding three months as the Administrative Agent may determine
from time to time in respective amounts comparable to the amount not paid plus
any Mandatory Costs, (5) in the case of overdue principal of, and interest or
other amounts owing in respect of, Yen Revolving Loans, equal to 2% per annum in
excess of the Applicable Margin (calculated based on “Ratings-Based Level” 6 and
“Leveraged-Based Level” VI pricing as shown in the definition of Applicable
Margin) plus the relevant Alternate Currency LIBOR Rate for such successive
periods not exceeding three months as the Administrative Agent may determine
from time to time in respective amounts comparable to the amount not paid plus
any Mandatory Costs, (6) in the case of overdue principal of, and interest or
other amounts owing in respect of, Other Permitted LIBOR-Based Alternate
Currency Revolving Loans, equal to 2% per annum in excess of the Applicable
Margin (calculated based on “Ratings-Based Level” 6 and “Leveraged-Based Level”
VI pricing as shown in the definition of Applicable Margin) plus the relevant
Alternate Currency LIBOR Rate for such successive periods not exceeding three
months as the Administrative Agent may determine from time to time in respective
amounts comparable to the amount not paid plus any Mandatory Costs, (7) in the
case of overdue principal of, and interest or other amounts owing in respect of,
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, equal to 2% per
annum in excess of the Applicable Margin (calculated based on “Ratings-Based
Level” 6 and “Leveraged-Based Level” VI pricing as shown in the definition of
Applicable Margin) plus the relevant Alternate Currency Non-LIBOR Rate for such
successive periods not exceeding three months as the Administrative Agent may
determine from time to time in respective amounts comparable to the amount not
paid plus any Mandatory Costs and (8) in all other cases, equal to the greater
of (x) 2% per annum in excess of the rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans from time to time (calculated based on
“Ratings-Based Level” 6 and “Leveraged-Based Level” VI pricing as shown in the
definition of Applicable Margin) and (y) the rate which is 2% in excess of the
rate then borne by such Loans.

(m) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, in arrears on each Quarterly
Payment Date, (ii) in the case of any Eurodollar Loan, on the date of any
conversion to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as
applicable (on the amount so converted), (iii) in respect of each Euro Rate
Loan, on the last day of each Interest Period applicable thereto (or, in the
case of any Interest Period with a duration in excess of three months, at the
date which occurs three calendar months after the first day of such Interest
Period, as well as on the last day of the respective Interest Period), (iv) in
respect of each Mexican Pesos Revolving Loan, on the last day of each Mexican
Pesos Interest Period applicable thereto, (v) in respect of each Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, at the times specified in the
relevant Non-LIBOR-Based Alternate Currency Amendment, (vi) in respect of each
Competitive Bid Loan, at such times as specified in the Notice of Competitive
Bid Borrowing relating thereto, (vii) in respect of each Loan (other than
Bankers’ Acceptances), on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand; provided that, in the case of Dollar Revolving Loans
maintained as Base Rate Loans, interest shall not be payable pursuant to
preceding clause (vii) at the time of any repayment or prepayment thereof unless
the respective repayment or prepayment is made in conjunction with a permanent
reduction of the Total Revolving Loan Commitment, and (viii) in respect of
overdue interest on any Loan, on demand.

 

-23-



--------------------------------------------------------------------------------

(n) Upon each Interest Determination Date with respect to any Euro Rate Loan,
the Administrative Agent shall determine the respective Euro Rate for the
respective Interest Period or Interest Periods to be applicable to Euro Rate
Loans and shall promptly notify the respective Borrower and the Lenders thereof.
Upon each Interest Determination Date with respect to any Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, the Administrative Agent
shall determine the respective Alternate Currency Non-LIBOR Rate for the
respective Non-LIBOR-Based Interest Period or Non-LIBOR-Based Interest Periods
to be applicable to such Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan and shall promptly notify the respective Borrower and the Lenders thereof.
Each such determination pursuant to this Section 1.09(n) shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

1.10 Interest Periods. (a) At the time it gives any Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, any Euro
Rate Loan (in the case of the initial Interest Period applicable thereto) or on
the third Business Day prior to the expiration of an Interest Period applicable
to such Euro Rate Loan (in the case of any subsequent Interest Period), the
respective Borrower shall have the right to elect, by giving the Administrative
Agent notice thereof, the interest period (each, an “Interest Period”)
applicable to such Euro Rate Loan, which Interest Period shall, at the option of
such Borrower, be (x) a one, two, three or six month period or, if agreed to by
each Lender participating in a Borrowing of such Euro Rate Loan, a one-week
period or (y) in the case of a Borrowing of Dollar Revolving Loans, a one-year
period if (but only if) agreed to by each Lender participating in such
Borrowing, provided that:

(i) all Euro Rate Loans comprising a single Borrowing shall at all times have
the same Interest Period;

(ii) the initial Interest Period for any Borrowing of Euro Rate Loans shall
commence on the date of such Borrowing (including, in the case of Dollar
Revolving Loans, the date of any conversion thereto from a Dollar Revolving Loan
of a different Type) and each Interest Period occurring thereafter in respect of
such Borrowing of Euro Rate Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period (other than an Interest Period of one week) for a
Euro Rate Loan begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month;

(iv) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

 

-24-



--------------------------------------------------------------------------------

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when any Event of Default is in existence; and

(vi) no Interest Period in respect of any Borrowing of Euro Rate Loans shall be
selected which extends beyond the Maturity Date.

Prior to the termination of any Interest Period applicable to Alternate Currency
Revolving Loans maintained as Euro Rate Loans, the respective Alternate Currency
Revolving Loan Borrower may, at its option, designate that the respective
Borrowing subject thereto be split into more than one Borrowing (for purposes of
electing multiple Interest Periods to be subsequently applicable thereto), so
long as each such Borrowing resulting from the action taken pursuant to this
sentence meets the relevant Minimum Borrowing Amount. If upon the expiration of
any Interest Period applicable to a Borrowing of Euro Rate Loans, the respective
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected (x) if Eurodollar Loans, to convert such
Eurodollar Loans into Base Rate Loans and (y) if Non-Dollar Alternate Currency
Revolving Loans, to select a one-month Interest Period for such Non-Dollar
Alternate Currency Revolving Loans, in either case effective as of the
expiration date of such current Interest Period.

(b) The interest period (each, a “Mexican Pesos Interest Period”) applicable to
any Mexican Pesos Revolving Loan shall be (x) in the case of the initial Mexican
Pesos Interest Period applicable thereto, the period beginning on (and
including) the date of the Borrowing of such Mexican Pesos Revolving Loan and
ending on (but excluding, for purposes of calculating interest) the last
Business Day of the then current calendar month and (y) in the case of each
subsequent Mexican Pesos Interest Period for such Borrowing, the period
beginning on (and including) the last day of the preceding Mexican Pesos
Interest Period and ending on (but excluding, for purposes of calculating
interest) the day that is 28 days thereafter, provided that:

(i) all Mexican Pesos Revolving Loans comprising a single Borrowing shall at all
times have the same Mexican Pesos Interest Period;

(ii) if any Mexican Pesos Interest Period for a Mexican Pesos Revolving Loan
would otherwise expire on a day which is not a Business Day, such Mexican Pesos
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Mexican Pesos Interest Period for a Mexican Pesos Revolving
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such Mexican
Pesos Interest Period shall expire on the next preceding Business Day; and

(iii) no Mexican Pesos Interest Period in respect of any Borrowing of Mexican
Pesos Revolving Loans shall be selected which extends beyond the Maturity Date.

1.11 Increased Costs, Illegality, etc. (a) If any Lender (or, with respect to
clauses (i) and (iv) below, the Administrative Agent) shall have determined in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto):

 

-25-



--------------------------------------------------------------------------------

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the applicable interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of the respective Euro Rate or Alternate
Currency Non- LIBOR Rate, as the case may be; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
or Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, as the case may
be, because of (x) any change arising after the Effective Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to a change
in official reserve requirements (except to the extent covered by
Section 1.11(d) in respect of Alternate Currency Revolving Loans or included in
the computation of the Eurodollar Rate) or any special deposit, assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its applicable lending office) and/or (y) the
Eurodollar Rate with respect to any Eurodollar Loan not adequately and fairly
reflecting the cost to such Lender of funding such Eurodollar Loan; or

(iii) at any time after the Effective Date, that the making or continuance of
any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having the force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the applicable interbank
market; or

(iv) at any time that any Non-Dollar Alternate Currency is not available in
sufficient amounts to fund any Borrowing of Non-Dollar Alternate Currency
Revolving Loans requested pursuant to Section 1.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the respective Borrower and, except in the
case of clauses (i) and (iv) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (w) in the case of clause (i) or (ii)(y)
above, (A) if Eurodollar Loans are so affected, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the respective
Dollar Revolving Loan Borrower and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist, and any Notice
of Borrowing or Notice of Conversion given by the respective Dollar Revolving
Loan Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the respective
Dollar Revolving

 

-26-



--------------------------------------------------------------------------------

Loan Borrower, (B) if any Non-Dollar Alternate Currency Revolving Loan
maintained as a Euro Rate Loan is so affected, the relevant Euro Rate shall be
determined on the basis provided in the proviso appearing in the definition of
the relevant Euro Rate, and (C) if any Alternate Currency Revolving Loan
maintained as a Mexican Pesos Revolving Loan is so affected, the TIIE Rate shall
be determined on the basis provided in the second proviso appearing in the
definition of TIIE Rate, (x) in the case of clause (ii)(x) above, the respective
Borrower shall pay to such Lender, upon its written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender shall determine) as shall
be required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the respective Borrower by such Lender shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto), (y) in the case of clause (iii) above, the respective Borrower shall
take one of the actions specified in Section 1.11(b) as promptly as possible
and, in any event, within the time period required by law and (z) in the case of
clause (iv) above, Non-Dollar Alternate Currency Revolving Loans (exclusive of
Non-Dollar Alternate Currency Revolving Loans which have theretofore been
funded) shall no longer be available in the respective Non-Dollar Alternate
Currency or Non-Dollar Alternate Currencies until such time as the
Administrative Agent notifies the Alternate Currency Revolving Loan Borrowers
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing given by any
Alternate Currency Revolving Loan Borrower with respect to such Non-Dollar
Alternate Currency Revolving Loans which have not been incurred shall be deemed
rescinded by the respective Alternate Currency Revolving Loan Borrower.

(b) At any time that any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is affected by the circumstances described in
Section 1.11(a)(ii) or (iii), the respective Borrower may (and in the case of a
Euro Rate Loan or a Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
affected by the circumstances described in Section 1.11(a)(iii) shall) either
(x) if the affected Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that such Borrower was
notified by the affected Lender or the Administrative Agent or (y) if the
affected Euro Rate Loan or Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, (A) in the case of a Eurodollar Loan,
request the affected Lender to convert such Eurodollar Loan into a Base Rate
Loan (which conversion, in the case of the circumstances described in
Section 1.11(a)(iii), shall occur no later than the last day of the Interest
Period then applicable to such Eurodollar Loan (or such earlier date as shall be
required by applicable law)) and (B) in the case of an Non-Dollar Alternate
Currency Revolving Loan maintained as a Euro Rate Loan, repay such Alternate
Currency Revolving Loan in full, or a Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan, repay such Alternate Currency Revolving Loan in full;
provided that (i) if the circumstances described in Section 1.11(a)(iii) apply
to any such Non-Dollar Alternate Currency Revolving Loan, the respective
Alternate Currency Revolving Loan Borrower may, in lieu of taking the actions
described above, maintain such Non-Dollar Alternate Currency Revolving Loan
outstanding, in which case the applicable Euro Rate or Alternate Currency
Non-LIBOR Rate, as

 

-27-



--------------------------------------------------------------------------------

the case may be, shall be determined on the basis provided (x) in the case of a
Euro Rate Loan, in the proviso appearing in the definition of the relevant Euro
Rate, (y) in the case of a Mexican Pesos Revolving Loan, in the second proviso
appearing in the definition of TIIE Rate and (z) in the case of any Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, in the applicable
Non-LIBOR Based Alternate Currency Amendment, unless the maintenance of such
Non-Dollar Alternate Currency Revolving Loan outstanding on such basis would not
stop the conditions described in Section 1.11(a)(iii) from existing (in which
case the actions described above, without giving effect to the proviso, shall be
required to be taken) and (ii) if more than one Lender is affected at any time
as described above in this clause (b), then all affected Lenders must be treated
the same pursuant to this Section 1.11(b).

(c) If at any time after the Effective Date any Lender determines that the
introduction of or any change (which introduction or change shall have occurred
after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the National Association of Insurance Commissioners
(“NAIC”) or any governmental authority, central bank or comparable agency, will
have the effect of increasing the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then the Corporation agrees to pay to such Lender, upon its written
demand therefor, such additional amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.11(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 1.11(c), will give prompt written notice
thereof to the Corporation, which notice shall show in reasonable detail the
basis for calculation of such additional amounts.

(d) If any Lender shall in good faith determine (which determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Euro Rate
Loans or any Permitted Non-LIBOR-Based Alternate Currency Revolving Loan or any
category of liabilities which includes deposits by reference to which the
interest rate on any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is determined or any category of extensions of credit or
other assets which includes loans of the same or similar type as any Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, then,
unless such reserves are already being charged for pursuant to
Section 1.11(a)(ii), such Lender shall promptly notify the respective Borrower
or Borrowers in writing specifying the additional amounts required to indemnify
such Lender against the cost of maintaining such reserves (such written notice
to provide in reasonable detail a computation of such additional amounts) and
the respective

 

-28-



--------------------------------------------------------------------------------

Borrower or Borrowers shall, and shall be obligated to, pay to such Lender such
specified amounts as additional interest at the time that the respective
Borrower or Borrowers are otherwise required to pay interest in respect of such
Euro Rate Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
as the case may be, or, if later, on written demand therefor by such Lender.

1.12 Compensation. The respective Borrower shall compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Euro Rate Loans or Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans, as the case may be, but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a Borrowing of, or conversion from or into, Euro
Rate Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, as
the case may be, does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion (whether or not rescinded or deemed rescinded
pursuant to Section 1.11(a) or (b)); (ii) if any repayment (including any
repayment made pursuant to Section 4.01 or 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, as the
case may be, occurs on a date which is not the last day of an Interest Period or
Non-LIBOR-Based Interest Period, as the case may be, with respect thereto;
(iii) if any repayment (including any repayment made pursuant to Section 4.01 or
4.02 or as a result of an acceleration of the Loans pursuant to Section 10) of
any Bankers’ Acceptance Loan occurs on a date which is not the maturity date of
the respective Bankers’ Acceptance; (iv) if any prepayment of any Euro Rate
Loans, Permitted Non-LIBOR-Based Alternate Currency Revolving Loans or Bankers’
Acceptance Loans is not made on any date specified in a notice of prepayment
given by the respective Borrower; or (v) as a consequence of (x) any other
default by the respective Borrower to repay its Loans when required by the terms
of this Agreement or any Note held by such Lender, (y) any election made
pursuant to Section 1.11(b) or (z) the replacement of any Lender pursuant to
Section 1.14.

1.13 Lending Offices; Changes Thereto. (a) Each Lender may at any time or from
time to time designate, by written notice to the Administrative Agent to the
extent not already reflected on Schedule II, one or more lending offices (which,
for this purpose, may include Affiliates of the respective Lender) for the
various Loans made, and Letters of Credit participated in, by such Lender
(including by designating a separate lending office (or Affiliate) to act as
such with respect to Domestic Dollar Loans and Domestic Dollar Letter of Credit
Outstandings versus Alternate Currency Loans and Alternate Currency Letter of
Credit Outstandings); provided that, for designations made after the Initial
Borrowing Date, (other than any such designation made in connection with a
reallocation pursuant to Section 13.12(e)) to the extent such designation shall
result in increased costs under Section 1.11, 2.06 or 4.04 in excess of those
which would be charged in the absence of the designation of a different lending
office (including a different Affiliate of the respective Lender), then the
Borrowers shall not be obligated to pay such excess increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay the costs which would apply in the absence
of such designation and any subsequent increased costs of the type described
above resulting from changes after the date of the respective designation). Each

 

-29-



--------------------------------------------------------------------------------

lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d),
Section 2.06 or Section 4.04 with respect to such Lender, it will, if requested
by the applicable Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer (as determined
in such Lender’s sole discretion) no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section. Nothing in this Section 1.13 shall affect or postpone
any of the obligations of any Borrower or the right of any Lender provided in
Sections 1.11, 2.06 and 4.04.

1.14 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d), Section 2.06 or
Section 4.04 with respect to any Lender which results in such Lender charging to
any Borrower increased costs in excess of those being generally charged by the
other Lenders or (z) in the case of the refusal by a Lender to consent to
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Corporation shall have the right, if
no Event of Default and no Specified Default will exist immediately after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent and each Lender which at the time of such
replacement is an Issuing Bank with respect to one or more outstanding Letters
of Credit; provided that:

(i) any Replacement Lender in a replacement pursuant to this Section 1.14 (with
each such replacement being herein called a “Replacement”) shall be required to
comply with the requirements of Section 13.04(b) and at the time of any
Replacement the Replacement Lender shall enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and shall pay all fees
payable pursuant to said Section 13.04(b)) pursuant to which the Replacement
Lender shall acquire all of the Commitments (and related Sub-Commitments) and
outstanding Loans of, and in each case participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof amounts (in the respective currencies in which such
obligations are denominated) equal to the sum of (I) the principal of
(including, without limitation, the Face Amount of Bankers’ Acceptance Loans),
and all accrued interest on, all outstanding Loans of the Replaced Lender, (II)
all Unpaid Drawings that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time and (III) all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender pursuant to Section 3.01, (y) each Issuing Bank an amount (in
the relevant Applicable Currency) equal to such Replaced Lender’s Domestic RL
Dollar Percentage and/or relevant

 

-30-



--------------------------------------------------------------------------------

Alternate Currency RL Percentage, as applicable, of any Unpaid Drawing (which at
such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Bank and (z) the
Swingline Lender an amount equal to such Replaced Lender’s Domestic RL Dollar
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender; and

(ii) all Obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 1.14, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 1.14 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreements, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the respective Borrower, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.11, 1.12, 1.16,
2.06, 4.04, 12.06 and 13.01), which shall survive as to such Replaced Lender. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 1.14, each of the Borrowers (other than the Corporation) hereby
irrevocably authorizes the Corporation to take all necessary action, in the name
of the various Borrowers, as described above in this Section 1.14 in order to
effect the replacement of the respective Lender or Lenders in accordance with
the preceding provisions of this Section 1.14.

1.15 Bankers’ Acceptance Provisions. (a) The parties hereto agree that the
provisions of Schedule III shall apply to all Bankers’ Acceptances and Bankers’
Acceptance Loans created hereunder, and that the provisions of Schedule III
shall be deemed incorporated by reference into this Agreement as if such
provisions were set forth in their entirety herein.

(b) Schedule 1.15(b) hereto contains a description of all bankers’ acceptances
created and issued pursuant to the Existing Credit Agreement and outstanding on
the Effective Date (and setting forth, with respect to each such bankers’
acceptance, (i) the name of the issuing lender, (ii) the name of the account
party, (iii) the stated amount (which shall be in Canadian Dollars) and (iv) the
expiry date). Each such bankers’ acceptance (each, an “Existing Bankers’
Acceptance”) shall constitute a “Bankers’ Acceptance” for all purposes of this
Agreement, created and issued, for purposes of Section 1.01(b) and Schedule III
hereto, on the Initial Borrowing Date.

 

-31-



--------------------------------------------------------------------------------

1.16 European Monetary Union. The following provisions of this Section 1.16
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in Pounds Sterling,
each party to this Agreement shall be entitled to pay or repay any amount
denominated or owing in Pounds Sterling hereunder either in Euros or in Pounds
Sterling. Without prejudice and in addition to any method of conversion or
rounding prescribed by any relevant EMU Legislation, (i) each reference in this
Agreement to a minimum amount (or an integral multiple thereof) in Pounds
Sterling shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in Euros as the
Administrative Agent may from time to time specify and (ii) except as expressly
provided in this Section 1.16, this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom, provided that this Section 1.16 shall
not reduce or increase any actual or contingent liability arising under this
Agreement.

1.17 Special Provisions Regarding RL Lenders, Alternate Currency Revolving Loans
and Alternate Currency Letters of Credit. (a) On any date the Corporation may,
at its option, permanently reduce or terminate the Alternate Currency Revolving
Loan Sub-Commitments relating to one or more of the Alternate Currency Revolving
Loan Sub-Tranches by written notice to the Administrative Agent to such effect
(specifying the aggregate amount of reductions to various Alternate Currency
Revolving Loan Sub-Commitments relating to each such Alternate Currency
Revolving Loan Sub-Tranche); provided that (i) no such reduction shall be made
in an amount which would cause the sum of (x) the Dollar Equivalent of the then
outstanding aggregate principal amount or Face Amount, as the case may be, of
all Alternate Currency Revolving Loans under a given Alternate Currency
Revolving Loan Sub-Tranche plus (y) all Alternate Currency Letter of Credit
Outstandings relating to Alternate Currency Letters of Credit issued under the
respective Alternate Currency Revolving Loan Sub-Tranche, to exceed the
aggregate Alternate Currency Revolving Loan Sub-Commitments of the Alternate
Currency RL Lenders in respect of such Alternate Currency Revolving Loan
Sub-Tranche (after giving effect to the respective reduction pursuant to this
Section 1.17(a)), (ii) each reduction pursuant to this clause (a) shall apply
pro rata to reduce the Alternate Currency Revolving Loan Sub-Commitments of the
various Alternate Currency RL Lenders in respect of such Alternate Currency
Revolving Loan Sub-Tranche (based upon the relative amounts of such
Sub-Commitments), and (iii) except to the extent the reduction to the Alternate
Currency Revolving Loan Sub-Commitments pursuant to this Section 1.17(a) is
accompanied by a like reduction to the amount of the Total Revolving Loan
Commitment pursuant to Section 3.02, the amount of each RL Lender’s reduction to
its Alternate Currency Revolving Loan Sub-Commitments pursuant to this clause
(a) shall result in a like increase to its Non-Alternate CurrencyDomestic Dollar
Revolving Loan Sub-Commitment.

(b) On the fifth Business Day after the occurrence of a Sharing Event,
automatically (and without the taking of any action) (x) all then outstanding
Non-Dollar Alternate Currency Revolving Loans incurred by, and all Unpaid
Drawings in respect of Non-Dollar Alternate Currency Letters of Credit issued
for the account of, each Borrower shall be automatically converted into Dollar
Revolving Loans maintained in, or Unpaid Drawings owing in, Dollars (in an
amount equal to the Dollar Equivalent of the aggregate principal amount or

 

-32-



--------------------------------------------------------------------------------

Face Amount, as the case may be, of the respective Alternate Currency Revolving
Loans or Unpaid Drawings, as the case may be, on the date such Sharing Event
first occurred), which Dollar Revolving Loans or Unpaid Drawings shall
(i) continue to be owed by the respective Alternate Currency Revolving Loan
Borrower obligated to repay or reimburse the respective Alternate Currency
Revolving Loan or Unpaid Drawing prior to such conversion and (ii) at all times
thereafter be deemed to be Base Rate Loans, and (y) all principal, accrued and
unpaid interest and other amounts owing with respect to such Revolving Loans and
Unpaid Drawings (as so converted) shall be immediately due and payable in
Dollars (taking the Dollar Equivalent of the principal, accrued and unpaid
interest and other amounts of the Non-Dollar Alternate Currency Revolving Loans
or Unpaid Drawings so converted). The occurrence of any conversion as provided
above in this Section 1.17(b) shall be deemed to constitute, for purposes of
Section 1.12, a prepayment of Alternate Currency Revolving Loans before the last
day of any Interest Period relating thereto.

(c) On the date of the occurrence of a Sharing Event, each RL Lender shall (and
hereby unconditionally and irrevocably agrees to) purchase and sell for cash (in
each case in Dollars) undivided participating interests in the Revolving Loans
outstanding to each Borrower in such amounts so that each RL Lender shall have a
share of the outstanding Revolving Loans then owing by each Borrower equal to
its RL Percentage thereof. Upon any such occurrence, the Administrative Agent
shall notify each RL Lender and shall specify the amount of Dollars required
from such RL Lender in order to effect the purchases and sales by the various RL
Lenders of participating interests in the amounts required above (together with
accrued interest with respect to the period from the last interest payment date
through the date of the Sharing Event plus any additional amounts payable by the
respective Borrower pursuant to Section 4.04 hereof in respect of such accrued
but unpaid interest); provided that each RL Lender shall be deemed to have
purchased, automatically and without request, such participating interests. The
foregoing purchases shall be accomplished through purchases and sales of
participations in the relevant obligations as required above, and each RL Lender
hereby agrees, at the request of the Administrative Agent, to enter into
customary participation agreements approved by the Administrative Agent to
effect the foregoing. Promptly upon receipt of such request, each RL Lender
shall deliver to the Administrative Agent (in immediately available funds in
Dollars) the net amounts as specified by the Administrative Agent. The
Administrative Agent shall promptly deliver the amounts so received to the
various RL Lenders in such amounts as are needed to effect the purchases and
sales of participations as provided above. Promptly following receipt thereof,
each RL Lender which has sold participations in any of its Revolving Loans
(through the Administrative Agent) will deliver to each RL Lender (through the
Administrative Agent) which has so purchased a participating interest a
participation certificate dated the date of receipt of such funds and in such
amount. It is understood that the amount of funds delivered by each RL Lender
shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various RL Lenders as required above.

(d) Upon, and after, the occurrence of a Sharing Event (i) no further Credit
Events shall be made or shall occur, (ii) all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of,
Non-Dollar Alternate Currency Revolving Loans (including, without limitation,
any interest and other amounts which were accrued but unpaid on the date of such
Sharing Event) shall be payable in Dollars (taking the Dollar Equivalents of all
such amounts on the date of the occurrence of the respective Sharing

 

-33-



--------------------------------------------------------------------------------

Event, with all calculations after such Sharing Event being made as if the
respective such Non-Dollar Alternate Currency Revolving Loan had originally been
made in Dollars) and shall be distributed by the Administrative Agent for the
account of the relevant RL Lenders (or their affiliates) which made such
Revolving Loans or are participating therein and (iii) the Revolving Loan
Commitments (and the Alternate Currency Revolving Loan Sub-Commitments and
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitments) of the RL
Lenders shall be automatically terminated. Notwithstanding anything to the
contrary contained above, the failure of any RL Lender to purchase its
participating interests in any extensions of credit upon the occurrence of a
Sharing Event shall not relieve any other RL Lender of its obligation hereunder
to purchase its participating interests in a timely manner, but no RL Lender
shall be responsible for the failure of any other RL Lender to purchase the
participating interest to be purchased by such other RL Lender on any date.

(e) If any amount required to be paid by any RL Lender pursuant to
Section 1.17(c) is not paid to the Administrative Agent within one Business Day
following the date upon which such RL Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 1.17(c), such RL Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such RL Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to but excluding the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction, the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any RL Lender pursuant to Section 1.17(c) is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such RL Lender receives notice from the Administrative Agent
as to the amount of participations required to be purchased by it, the
Administrative Agent shall be entitled to recover from such RL Lender on demand,
such amount with interest thereon calculated from such request date at the rate
per annum applicable to Dollar Revolving Loans maintained as Base Rate Loans
hereunder. A certificate of the Administrative Agent submitted to any RL Lender
with respect to any amounts payable under this Section 1.17 shall be conclusive
in the absence of manifest error. Amounts payable by any RL Lender pursuant to
this Section 1.17 shall be paid to the Administrative Agent for the account of
the relevant RL Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such RL Lender the amounts owing to
such RL Lenders, then the amounts shall be paid to the Administrative Agent for
its own account.

(f) Whenever, at any time after the relevant RL Lenders have received from any
RL Lenders purchases of participations in any Revolving Loans pursuant to this
Section 1.17, the various RL Lenders receive any payment on account thereof,
such RL Lenders will distribute to the Administrative Agent, for the account of
the various RL Lenders participating therein, such RL Lenders’ participating
interests in such amounts (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such participations were
outstanding) in like funds as received; provided, however, that if such payment
received by any RL Lenders is required to be returned, the RL Lenders who
received previous distributions in respect of their participating interests
therein will return to the respective RL Lenders any portion thereof previously
so distributed to them in like funds as such payment is required to be returned
by the respective RL Lenders.

 

-34-



--------------------------------------------------------------------------------

(g) Each RL Lender’s obligation to purchase participating interests pursuant to
this Section 1.17 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such RL Lender may have against any
other RL Lender, the relevant Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of any Borrower or any
other Person, (d) any breach of this Agreement by any Borrower or any Lender or
any other Person, or (e) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(h) All determinations by the Administrative Agent pursuant to this Section 1.17
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Revolving Loans, Swingline
Loans and Letters of Credit hereunder in accordance with the provisions hereof.
Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Borrowers and each of the Lenders. The Administrative
Agent shall have no liability to any Borrower or any Lender hereunder for any
determinations made by it hereunder (other than any determination as to the
existence of a Sharing Event), except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above in this
Section 1.17 or, after the occurrence of a Sharing Event, pursuant to
Section 1.01(c) or 2.04, (i) each RL Lender which has purchased such
participations shall be entitled to receive from the relevant Borrower any
increased costs and indemnities (including, without limitation, pursuant to
Sections 1.11, 1.12, 1.16, 2.06 and 4.04) directly from such Borrower to the
same extent as if such RL Lender which has purchased such participations were
the direct Lender as opposed to a participant therein, which increased costs
shall be calculated without regard to Section 1.13, Section 13.04(a) or the last
sentence of Section 13.04(b) and (ii) each RL Lender which has sold such
participations shall be entitled to receive from the relevant Borrower
indemnification from and against any and all taxes imposed as a result of the
sale of the participations pursuant to this Section 1.17. The Borrowers
acknowledge and agree that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 1.17, increased Taxes may be
owing by them pursuant to Section 4.04, which Taxes shall be paid (to the extent
provided in Section 4.04) by the respective Borrowers, without any claim that
the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Section 1.17.

1.18 Special Provisions Applicable to the Total Canadian Dollar Revolving Loan
Sub-Commitment. (a) Notwithstanding anything to the contrary contained in this
Agreement, the parties hereto agree that (i) the Total Canadian Dollar Revolving
Loan Sub-Commitment, shall be fixed on a quarterly basis in accordance with this
Section; (ii) in no event shall the Total Canadian Dollar Revolving Loan
Sub-Commitment exceed the sum of the Alternate Currency Revolving Loan
Sub-Commitments of the various Alternate Currency RL Lenders relating to

 

-35-



--------------------------------------------------------------------------------

Canadian Dollars as then in effect (after giving effect to any reductions or
increases to such Alternate Currency Revolving Loan Sub-Commitments from time to
time, including pursuant to Sections 1.17, 1.18(b), 1.19, 3.02, 3.03, 10 and/or
13.12(e) or (f)); (iii) in no event shall the Canadian Dollar Revolving Loan
Sub-Commitment for any Alternate Currency RL Lender exceed the amount set forth
opposite such Alternate Currency RL Lender’s name in Schedule I-B directly below
the column entitled “Canadian Dollar Revolving Loan Sub-Commitment,” as the same
may be (x) reduced from time to time pursuant to Sections 1.17, 1.18(b), 3.02,
3.03, 10, 13.12(e)(II) and/or 13.12(f), (y) increased from time to time pursuant
to Sections 1.19 and/or 13.12(e)(I) or (z) further adjusted from time to time as
a result of assignments to or from such Lender pursuant to Section 1.14 or
13.04(b); (iv) at no time shall any Borrower be permitted to request an
extension of credit pursuant to the Total Revolving Loan Commitment (whether in
the form of Revolving Loans or Swingline Loans or Competitive Bid Loans or
Letter of Credit Outstandings) and no such credit shall be made available if,
after giving effect thereto, the sum of the aggregate principal amount (taking
the Dollar Equivalent of the principal amount of Alternate Currency Revolving
Loans made available in currencies other than Dollars and Canadian Dollars) of
outstanding Revolving Loans (excluding for this purpose Canadian Dollar
Revolving Loans), Swingline Loans and Competitive Bid Loans (taking the Dollar
Equivalent of the principal amount of Alternate Currency Competitive Bid Loans)
and the amount of Letter of Credit Outstandings (exclusive of Letter of Credit
Outstandings relating to Alternate Currency Letters of Credit denominated in
Canadian Dollars) at such time would exceed an amount equal to the Total
Revolving Loan Commitment as then in effect less the Total Canadian Dollar
Revolving Loan Sub-Commitment as then in effect; (v) at no time shall any
Alternate Currency Revolving Loan Borrower be permitted to request an extension
of credit in the form of Canadian Dollar Revolving Loans or Letters of Credit
denominated in Canadian Dollars if, after giving effect thereto, the sum of
(x) the aggregate principal (and Face Amount, as applicable) of outstanding
Canadian Dollar Revolving Loans (for this purpose, using the Dollar Equivalent
of the principal and/or Face Amount, as appropriate, of Canadian Dollar
Revolving Loans) plus (y) the amount of Alternate Currency Letter of Credit
Outstandings relating to Alternate Currency Letters of Credit denominated in
Canadian Dollars, would at any time exceed the Total Canadian Dollar Revolving
Loan Sub-Commitment; and (vi) the Canadian Dollar Revolving Loan Sub-Commitment
for any Alternate Currency RL Lender at any time shall be an amount equal to its
pro rata share of the Total Canadian Dollar Revolving Loan Sub-Commitment at
such time determined on the basis of the Alternate Currency RL Percentages of
the various Alternate Currency RL Lenders in respect of such Alternate Currency
Revolving Loan Sub-Tranche.

(b) The Corporation, not more than 30 days and not less than 5 Business Days
prior to the last day of each calendar quarter, shall give written notice to the
Administrative Agent either (x) requesting an adjustment effective as of the
first Business Day of the immediately following calendar quarter (each such
date, an “Adjustment Date”) to the amount of the Total Canadian Dollar Revolving
Loan Sub-Commitment; or (y) confirming that there will be no adjustments to the
amount available under the Total Canadian Dollar Revolving Loan Sub-Commitment;
provided that (i) no reduction to the amount of the Total Canadian Dollar
Revolving Loan Sub-Commitment may be made if, after giving effect to any such
reduction, the Total Canadian Dollar Revolving Loan Sub-Commitment would be less
than the sum of (x) the aggregate Face Amount of all Bankers’ Acceptance Loans
and the principal amount of all Canadian Prime Rate Loans (for this purpose,
using the Dollar Equivalent of the Face Amounts or principal amounts thereof)
then outstanding (other than any such Canadian Dollar Revolving

 

-36-



--------------------------------------------------------------------------------

Loans which will be repaid in full on or before the respective Adjustment Date)
plus (y) the amount of Alternate Currency Letter of Credit Outstandings relating
to Alternate Currencies denominated in Canadian Dollars; and (ii) the failure by
the Corporation to deliver any such written notice (or the delivery by the
Corporation of any such notice which does not comply with the requirements
contained in this Section) to the Administrative Agent within the period
required above will be deemed to be delivery by the Corporation to the
Administrative Agent of a written notice that there will be no adjustment to the
Total Canadian Dollar Revolving Loan Sub-Commitment. If any adjustment is made
on an Adjustment Date as described in this Section, then on the respective
Adjustment Date all repayments and/or cash collateralizations required by this
Section and Section 4.02(a) shall be made on such date to the extent required as
a result of such adjustments and in manner provided in Section 4.02.

(c) In connection with any loans, repayments and/or cash collateralizations made
as a result of adjustments to the Total Canadian Dollar Revolving Loan
Sub-Commitment and the Canadian Dollar Revolving Loan Sub-Commitment for any
Alternate Currency RL Lender as requested above, then, so long as arrangements
satisfactory to the Administrative Agent are made for the repayment of all
amounts which will be due on the respective Adjustment Date as a result thereof,
loans shall be permitted to be requested by the Borrowers as a result of any
change in the amount of the Total Canadian Dollar Revolving Loan Sub-Commitments
on such date (subject to satisfaction of the other terms and conditions of this
Agreements), so long as arrangements satisfactory to the Administrative Agent
are made so that, by the time required by Section 4.03, all payments will be
made by the Borrowers on such Adjustment Date as a result of any change in the
amount of the Total Canadian Dollar Revolving Loan Sub-Commitment, on such date.
It is understood and agreed that the Administrative Agent shall have no
liability to any Lender if the payments contemplated above in this Section are
not actually made on the Adjustment Date, and that any failure to make the
payments required to be made on an Adjustment Date pursuant to this Section or
Section 4.02(a) shall constitute an Event of Default in accordance with the
terms of Section 10.01.

1.19 Incremental Revolving Loan Commitments. (a) So long as the Incremental
Revolving Loan Commitment Requirements are satisfied at the time of the delivery
of the request referred to below, the Corporation shall have the right at any
time and from time to time and upon at least 5 Business Days’ prior written
notice to the Administrative Agent, to request on one or more occasions that one
or more Lenders (and/or one or more other Persons which will become Lenders as
provided below) provide Incremental Revolving Loan Commitments (and related
Incremental Alternate Currency Revolving Loan Sub-Commitments with respect to
one or more Alternate Currency Revolving Loan Sub-Tranches) and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto; it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Revolving Loan Commitment
(or a related Incremental Alternate Currency Revolving Loan Sub-Commitment) as a
result of any such request by the Corporation, (ii) until such time, if any, as
(x) such Lender has agreed in its sole discretion to provide an Incremental
Revolving Loan Commitment (and any related Incremental Alternate Currency
Revolving Loan Sub-Commitment) and executed and delivered to the Administrative
Agent an Incremental Revolving Loan Commitment Agreement in respect thereof as
provided in clause (b) of this Section 1.19 and (y) the other conditions set
forth in Section 1.19(b) shall have been satisfied, such Lender shall not be
obligated to fund any Revolving Loans in excess of its Revolving Loan Commitment

 

-37-



--------------------------------------------------------------------------------

(or any Alternate Currency Revolving Loans under a given Alternate Currency
Revolving Loan Sub-Tranche in excess of its Alternate Currency Revolving Loan
Sub-Commitment relating to such Alternate Currency Revolving Loan Sub-Tranche),
in each case as in effect prior to giving effect to such Incremental Revolving
Loan Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) provided pursuant to this Section 1.19, (iii) any Lender (or, in
the circumstances contemplated by clause (vii) below, any other Person which
will qualify as an Eligible Transferee) may so provide an Incremental Revolving
Loan Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) without the consent of any other Lender (other than the
Administrative Agent in the circumstances contemplated by the definition of
Incremental Revolving Loan Commitment Requirements), (iv) each provision of
Incremental Revolving Loan Commitments (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitment) on a given date pursuant to this
Section 1.19 shall be in a minimum aggregate amount (for all Lenders (including,
in the circumstances contemplated by clause (vii) below, Eligible Transferees
who will become Lenders)) of at least $10,000,000 and in integral multiples of
$1,000,000 in excess thereof, (v) the aggregate amount of all Incremental
Revolving Loan Commitments permitted to be provided pursuant to this
Section 1.19 shall not exceed $375,000,000, (vi) the aggregate amount of all
Incremental Alternate Currency Revolving Loan Sub-Commitments permitted to be
provided pursuant to this Section 1.19, when combined with any and all increases
pursuant to Section 13.12(e)(I) to Alternate Currency Revolving Loan
Sub-Commitments relating to each Alternate Currency Revolving Loan Sub-Tranche
in excess of the relevant Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit (for this purposes, determined without regard to the proviso in the
definition thereof) for the respective Alternate Currency Revolving Loan
Sub-Tranche, shall not exceed $150,000,000, (vii) if after the Corporation has
requested the then existing Lenders (other than Defaulting Lenders) to provide
Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) pursuant to this
Section 1.19, the Corporation has not received Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) in an aggregate amount equal to that amount of
the Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) which the Corporation
desires to obtain pursuant to such request (as set forth in the notice provided
by the Corporation as provided below), then the Corporation may request
Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) from Persons reasonably
acceptable to the Administrative Agent and each Issuing Bank which would qualify
as Eligible Transferees hereunder in an aggregate amount equal to such
deficiency, in any such case on terms which are no more favorable to such
Eligible Transferee in any respect than the terms offered to the Lenders,
provided that any such Incremental Revolving Loan Commitments (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitments) provided by any
such Eligible Transferee which is not already a Lender shall be in a minimum
amount (for such Eligible Transferee) of at least $5,000,000, (viii) no
Incremental Alternate Currency Revolving Loan Sub-Commitment with respect to a
Permitted Non-LIBOR-Based Alternate Currency shall be provided pursuant to this
Section 1.19 without the consent of the Administrative Agent, and (ix) all
actions taken by the Corporation (and any Alternate Currency Revolving Loan
Borrower) pursuant to this Section 1.19 shall be done in coordination with the
Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

(b) In connection with the Incremental Revolving Loan Commitments (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitments) to be
provided pursuant to this Section 1.19, (i) the Corporation, any relevant
Alternate Currency Revolving Loan Borrower (in the case of any Incremental
Alternate Currency Revolving Loan Sub-Commitments to be provided pursuant to
this Section 1.19), the Administrative Agent and each such Lender or other
Eligible Transferee (each, an “Incremental RL Lender”) which agrees to provide
an Incremental Revolving Loan Commitment (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) shall execute and deliver to the
Administrative Agent an Incremental Revolving Loan Commitment Agreement
substantially in the form of Exhibit J (appropriately completed), with the
effectiveness of such Incremental RL Lender’s Incremental Revolving Loan
Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitments) to occur upon delivery of such Incremental Revolving Loan
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and the
satisfaction of the other conditions in this Section 1.19(b) to the reasonable
satisfaction of the Administrative Agent, (ii) the Incremental Revolving Loan
Commitment Requirements and any other conditions precedent agreed to by the
Corporation that may be set forth in the respective Incremental Revolving Loan
Commitment Agreement shall have been satisfied, and (iii) the Corporation shall
deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Initial Borrowing Date pursuant to
Section 5.02 as may be reasonably requested by the Administrative Agent, and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement, and at such time
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Revolving Loan Commitments, (ii) the Total Alternate Currency Revolving Loan
Sub-Commitment under, and for all purposes of, this Agreement shall be increased
by the aggregate amount of any Incremental Alternate Currency Revolving Loan
Sub-Commitments made available under the respective Incremental Revolving Loan
Commitment Agreement, (iii) each Alternate Currency Revolving Loan
Sub-Commitment of the respective Incremental RL Lender relating to any relevant
Incremental Alternate Currency Revolving Loan Sub-Commitment made available
under the respective Incremental Revolving Loan Commitment Agreement under, and
for all purposes of, this Agreement shall be increased by the amount of such
Incremental Alternate Currency Revolving Loan Sub-Commitment, (iv) Schedule I
shall be deemed modified to reflect the revised Revolving Loan Commitments (and
related Alternate Currency Revolving Loan Sub-Commitments, if applicable) of the
affected Lenders and (v) to the extent requested by any Incremental RL Lender,
the relevant Notes will be issued at the Corporation’s expense, to such
Incremental RL Lender, to be in conformity with the requirements of Section 1.06
(with appropriate modification) to the extent needed to reflect the increases to
the Revolving Loan Commitments (and any related Alternate Currency Revolving
Loan Sub-Commitments) of such Incremental RL Lender contemplated hereby.

 

-39-



--------------------------------------------------------------------------------

(c) In connection with any provision of Incremental Revolving Loan Commitments
pursuant to this Section 1.19, the Lenders and the Borrowers hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, (i) the
relevant Borrowers shall, in coordination with the Administrative Agent,
(x) repay outstanding Domestic Dollar Revolving Loans and/or Alternate Currency
Revolving Loans under certain Alternate Currency Revolving Loan Sub-Tranches
owing to certain RL Lenders, and incur additional Domestic Dollar Revolving
Loans and/or Alternate Currency Revolving Loans under certain Alternate Currency
Revolving Loan Sub-Tranches from certain other RL Lenders (including the
Incremental RL Lenders) or (y) take such other actions as may be reasonably
required by the Administrative Agent (including by requiring new Domestic Dollar
Revolving Loans or Alternate Currency Revolving Loans pursuant to a given
Alternate Currency Revolving Loan Sub-Tranche to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that
(I) all of the RL Lenders effectively participate in each outstanding Borrowing
of Domestic Dollar Revolving Loans pro rata on the basis of their Domestic RL
Dollar Percentages (determined after giving effect to any increase in the Total
Revolving Loan Commitment (and any increase in the Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitments and the Alternate
Currency Revolving Loan Sub-Commitments of the Incremental RL Lenders) pursuant
to this Section 1.19) and (II) all Alternate Currency RL Lenders with a given
Alternate Currency Revolving Loan Sub-Commitment effectively participate in each
outstanding Borrowing of Alternate Currency Revolving Loans under the related
Alternate Currency Revolving Loan Sub-Tranche pro rata on the basis of their
Alternate Currency RL Percentages relating to such Alternate Currency Revolving
Loan Sub-Tranche (determined after giving effect to any increase in the Total
Revolving Loan Commitment (and any increase in the Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitments and the Alternate
Currency Revolving Loan Sub-Commitments of the Incremental RL Lenders) pursuant
to this Section 1.19), (ii) the Corporation shall pay (or cause to be paid) to
the respective RL Lenders any costs of the type referred to in Section 1.12 in
connection with any repayment and/or Borrowing required pursuant to preceding
clause (i) and (iii) to the extent Domestic Dollar Revolving Loans or Alternate
Currency Revolving Loans pursuant to a given Alternate Currency Revolving Loan
Sub-Tranche are to be so incurred or added to the then outstanding Borrowings of
the respective such Loans which are maintained as Euro Rate Loans, the Lenders
that have made such Loans shall be entitled to receive from the Borrowers such
amounts, as reasonably determined by the respective Lenders, to compensate them
for funding the various Revolving Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period, based upon
rates then applicable thereto). In coordinating the actions to be taken pursuant
to this Section 1.19(c), the Administrative Agent shall act with an eye towards
minimizing (but no express obligation to minimize) costs to the Borrowers. All
determinations by any Lender pursuant to clause (iii) of the second preceding
sentence shall, absent manifest error, be final and conclusive and binding on
all parties hereto.

SECTION 2. Letters of Credit.

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any Domestic Dollar Revolving Loan Borrower (in the case of any
Domestic Dollar Letter of Credit) and any Alternate Currency Revolving Loan
Borrower (in the case of any Alternate Currency Letter of Credit) may request
that the applicable Issuing Bank for the

 

-40-



--------------------------------------------------------------------------------

requested Letter of Credit (as provided in the definition of “Issuing Bank”)
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the tenth Business Day prior to the Maturity Date (or the 30th day
prior to the Maturity Date in the case of Trade Letters of Credit), for the
account of such Account Party and for the benefit of (x) any holder (or any
trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations of such Account Party or any of its Subsidiaries, an
irrevocable sight standby letter of credit, in a form customarily used by such
Issuing Bank or in such other form as has been approved by such Issuing Bank
(each such standby letter of credit, a “Standby Letter of Credit”) in support of
such L/C Supportable Obligations and (y) sellers of goods, materials and
services used in the ordinary course of business of such Account Party or any of
its Subsidiaries an irrevocable sight commercial letter of credit in a form
customarily used by such Issuing Bank or in such other form as has been approved
by such Issuing Bank (each such commercial letter of credit, a “Trade Letter of
Credit,” and each such Trade Letter of Credit and each Standby Letter of Credit,
a “Letter of Credit”) in support of commercial transactions of the Corporation
and its Subsidiaries. Each Letter of Credit shall constitute either (x) a
Domestic Dollar Letter of Credit, in which case such Letter of Credit shall be
denominated in Dollars and shall be issued for the account of a Domestic Dollar
Revolving Loan Borrower or (y) an Alternate Currency Letter of Credit, in which
case such Letter of Credit shall be denominated in an Alternate Currency and
shall be issued for the account of an Alternate Currency Revolving Loan
Borrower.

(b) Each Issuing Bank hereby agrees that it will (subject to the terms and
conditions contained herein), at any time and from time to time on and after the
Initial Borrowing Date and prior to the tenth Business Day prior to the Maturity
Date (or the 30th day prior to the Maturity Date in the case of Trade Letters of
Credit), following its receipt of the respective Letter of Credit Request, issue
for the account of the respective Account Party, subject to the terms and
conditions of this Agreement, one or more Letters of Credit (x) in the case of
Standby Letters of Credit, in support of such L/C Supportable Obligations of
such Account Party or any of its Subsidiaries as are permitted to remain
outstanding without giving rise to a Default or an Event of Default and (y) in
the case of Trade Letters of Credit, in support of sellers of goods or materials
used in the ordinary course of business of such Account Party or any of its
Subsidiaries as referenced in Section 2.01(a), provided that the respective
Issuing Bank shall be under no obligation to issue any Letter of Credit of the
types described above if at the time of such issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated) not in effect on the date hereof, or any unreimbursed loss, cost or
expense which was not applicable, in effect or known to such Issuing Bank as of
the date hereof and which such Issuing Bank reasonably and in good faith deems
material to it; or

 

-41-



--------------------------------------------------------------------------------

(ii) such Issuing Bank shall have received a Stop Issue Notice from the
Administrative Agent prior to the issuance of such Letter of Credit.

(c) Schedule 2.01(c) hereto contains a description of all letters of credit
issued pursuant to the Existing Credit Agreement and outstanding on the
Effective Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount (which
shall be in U.S. Dollars), (v) the name of the beneficiary, (vi) the expiry date
and (vii) whether such letter of credit constitutes a standby letter of credit
or a trade letter of credit). Each such letter of credit, including any
extension or renewal thereof (each, as amended from time to time in accordance
with the terms thereof and hereof, an “Existing Letter of Credit”) shall
constitute a “Letter of Credit”, a “Domestic Dollar Letter of Credit” and a
“Standby Letter of Credit” or a “Trade Letter of Credit”, as the case may be,
for all purposes of this Agreement, issued, for purposes of Section 2.05(a), on
the Initial Borrowing Date. Any Lender hereunder which has issued an Existing
Letter of Credit shall constitute an “Issuing Bank” for all purposes of this
Agreement.

2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc.
(a) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings at such time, would exceed $350,000,000, (ii) no
Alternate Currency Letter of Credit shall be issued if, after giving effect
thereto, the Aggregate Alternate Currency Credit Exposure would exceed
$500,000,000 at such time, (iii) no Alternate Currency Letter of Credit
denominated in a given Other Permitted LIBOR-Based Alternate Currency shall be
issued if, after giving effect thereto, the Aggregate Other Permitted
LIBOR-Based Alternate Currency Revolving Credit Exposure with respect to such
Other Permitted LIBOR-Based Alternate Currency would exceed $50,000,000 at such
time, (iv) no Alternate Currency Letter of Credit denominated in a given
Permitted Non-LIBOR-Based Alternate Currency shall be issued if, after giving
effect thereto, the Aggregate Permitted Non-LIBOR-Based Alternate Currency
Revolving Credit Exposure with respect to such Permitted Non-LIBOR-Based
Alternate Currency would exceed $50,000,000 at such time, (v) no Letter of
Credit shall be issued if, after giving effect thereto, (x) the Individual
Revolving Credit Exposure of any Lender would exceed its Revolving Loan
Commitment as then in effect or (y) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (vi) no
Alternate Currency Letter of Credit denominated in a given Alternate Currency
and issued under a given Alternate Currency Revolving Loan Sub-Tranche shall be
issued if, after giving effect thereto, the Individual Alternate Currency
Revolving Loan Sub-Commitment Credit Exposure of any Alternate Currency RL
Lender with an Alternate Currency Revolving Loan Sub-Commitment relating to such
Alternate Currency Revolving Loan Sub-Tranche would exceed such Alternate
Currency Revolving Loan Sub-Commitment of such Alternate Currency RL Lender at
such time, (vii) each Letter of Credit shall by its terms terminate (A) in the
case of Standby Letters of Credit, on or before the earlier of (x) the date
which occurs 12 months after the date of the issuance thereof (although any such
Standby Letter of Credit may be extendible for successive periods of up to 12
months, but not beyond the tenth Business Day prior to the Maturity Date, on
terms acceptable to the Issuing Bank thereof) and (y) the tenth Business Day
prior to the Maturity Date and (B) in the case of Trade Letters of Credit, on or
before the earlier of (x) the date which occurs 180 days after the date of
issuance thereof and (y) 30 days prior to the Maturity Date, and (viii) the
Stated

 

-42-



--------------------------------------------------------------------------------

Amount of each Letter of Credit shall be no less than $100,000 (or, in the case
of ana Non-Dollar Alternate Currency Letter of Credit, the Dollar Equivalent
thereof), or such lesser amount as is acceptable to the respective Issuing Bank.

(b) Notwithstanding the foregoing, if a Lender Default exists with respect to
any RL Lender, an Issuing Bank shall not be required to issue, renew, extend or
amend any Letter of Credit requested to be issued, renewed, extended or amended
by it unless such Issuing Bank has entered into arrangements satisfactory to it
and the Corporation to eliminate such Issuing Bank’s risk with respect each
Defaulting Lender’s participation in Letters of Credit issued by such Issuing
Bank (which arrangements are hereby consented to by the Lenders), including by
cash collateralizing each Defaulting Lender’s RL Percentage of the Letter of
Credit Outstandings with respect to such Letters of Credit (such arrangements,
the “Letter of Credit Back-Stop Arrangements”).

2.03 Letter of Credit Requests; Notices of Issuance. (a) Whenever an Account
Party desires that a Letter of Credit be issued for its account, such Account
Party shall give the Administrative Agent and the respective Issuing Bank
written notice thereof prior to 1:00 P.M. (New York time) at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Bank)
prior to the proposed date of issuance (which shall be a Business Day). Each
notice shall be in the form of Exhibit D (each, a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Account Party that (i) such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02 and (ii) all of the applicable conditions set
forth in Sections 5 and 6 shall be met at the time of such issuance. Unless the
respective Issuing Bank has received notice from the Administrative Agent,
whether on its own initiative or at the direction of the Required Lenders,
before it issues a Letter of Credit that one or more of the conditions specified
in Section 5 are not satisfied on the Initial Borrowing Date or Section 6 are
not then satisfied, or that the issuance of such Letter of Credit would violate
Section 2.02 (any such notice, a “Stop Issue Notice”), then such Issuing Bank
may issue the requested Letter of Credit for the account of the respective
Account Party in accordance with such Issuing Bank’s usual and customary
practices. Upon the issuance of or amendment to any Standby Letter of Credit,
the respective Issuing Bank shall promptly notify the Administrative Agent and
the respective Account Party, in writing, of such issuance or amendment, and
such notification shall be accompanied by a copy of the issued Standby Letter of
Credit or amendment thereto. Upon receipt of such notice, the Administrative
Agent shall notify the RL Lenders, in writing, of such issuance or amendment, as
the case may be, and if so requested by any RL Lender, the Administrative Agent
shall provide such RL Lender with a copy of the Standby Letter of Credit so
issued or such amendment, as the case may be. For Trade Letters of Credit issued
by an Issuing Bank (other than the Administrative Agent), such Issuing Bank will
send to the Administrative Agent by facsimile transmission, promptly on the
first Business Day of each week, the daily aggregate Stated Amount of Trade
Letters of Credit issued by such Issuing Bank and outstanding during the
preceding week. The Administrative Agent shall deliver to each RL Lender, after
each calendar month end and upon each payment of the Letter of Credit Fee, a
report setting forth for the relevant period the daily aggregate Stated Amount
of all outstanding Trade Letters of Credit during such period.

 

-43-



--------------------------------------------------------------------------------

(c) On a monthly and quarterly basis, each Issuing Bank shall, following the
request of the Corporation, deliver as a courtesy to the Corporation a report
(printed on the letterhead of such Issuing Bank and transmitted in a
non-modifiable format, such as .pdf or facsimile) reflecting all outstanding
Letters of Credit issued by such Issuing Bank as of the last day of the
applicable fiscal month or fiscal quarter, as the case may be; provided no
Issuing Bank shall have any liability to the Corporation or any of its
Subsidiaries for failure to deliver such report in accordance with this
Section 2.03(c).

2.04 Letter of Credit Participations. (a) Immediately upon the issuance by the
respective Issuing Bank of any Letter of Credit, such Issuing Bank shall be
deemed to have sold and transferred to (i) in the case of a Domestic Dollar
Letter of Credit, each RL Lender (other than such Issuing Bank) and (ii) in the
case of an Alternate Currency Letter of Credit, each Alternate Currency RL
Lender (other than an Issuing Bank) with an Alternate Currency Revolving Loan
Sub-Commitment relating to the respective Alternate Currency Revolving Loan
Sub-Tranche under which such Alternate Currency Letter of Credit was issued
(each such Lender with respect to any Letter of Credit, in its capacity under
this Section 2.04, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
a percentage equal to (x) in the case of a Domestic Dollar Letter of Credit,
such Participant’s Domestic RL Dollar Percentage or (y) in the case of an
Alternate Currency Letter of Credit, such Participant’s relevant Alternate
Currency RL Percentage, in such Domestic Dollar Letter of Credit or Alternate
Currency Letter of Credit, as the case may be, each drawing or payment made
thereunder and the obligations of the respective Account Party under this
Agreement with respect thereto, and any guaranty pertaining thereto (although
Letter of Credit Fees shall be paid directly to the Administrative Agent for the
account of the RL Lenders or the relevant Alternate Currency RL Lenders as
provided in Section 3.01(b) and the Participants shall have no right to receive
any portion of any Facing Fees with respect to any such Letters of Credit);
provided that, upon the occurrence of a Sharing Event, the participations
described above shall be automatically adjusted so that each RL Lender shall
have a participation in all then outstanding Letters of Credit (whether a
Domestic Dollar Letter of Credit or an Alternate Currency Letter of Credit), and
related obligations as described above, in a percentage equal to its RL
Percentage (which adjustments shall occur concurrently with the adjustments
described in Section 1.17). Upon any change in the Revolving Loan Commitments,
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitments, Alternate
Currency Revolving Loan Sub-Commitments, Domestic RL Dollar Percentages or
relevant Alternate Currency RL Percentages of the RL Lenders pursuant to this
Agreement (or in the circumstances provided in the proviso to the immediately
preceding sentence, the RL Percentages of the RL Lenders pursuant to this
Agreement), it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new Domestic RL
Dollar Percentages or relevant Alternate Currency RL Percentages or, in the
circumstances described in the proviso to the immediately preceding sentence,
the RL Percentages of the various RL Lenders.

(b) In determining whether to pay under any Letter of Credit, the respective
Issuing Bank shall have no obligation relative to the Participants or any other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to

 

-44-



--------------------------------------------------------------------------------

have been delivered and that they appear to substantially comply on their face
with the requirements of such Letter of Credit. Any action taken or omitted to
be taken by any Issuing Bank under or in connection with any Letter of Credit if
taken or omitted in the absence of gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction), shall not create for
such Issuing Bank any resulting liability to any Account Party, any other Credit
Party, any Lender or any other Person.

(c) If any Issuing Bank makes any payment under any Letter of Credit and the
respective Account Party shall not have reimbursed such amount in full to such
Issuing Bank pursuant to Section 2.05(a), such Issuing Bank shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the benefit of such Issuing
Bank the amount of such Participant’s Domestic RL Dollar Percentage (in the case
of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of such unreimbursed
payment in Dollars (or, in the case of an Alternate Currency Letter of Credit,
at any time prior to the occurrence of a Sharing Event, the Alternate Currency
in which such Alternate Currency Letter of Credit is denominated) and in same
day funds. If the Administrative Agent so notifies, prior to 11:00 A.M. (New
York time) on any Business Day, any Participant required to fund a payment under
a Letter of Credit, such Participant shall make available to the Administrative
Agent for the benefit of such Issuing Bank, in Dollars (or, in the case of an
Alternate Currency Letter of Credit, at any time prior to the occurrence of a
Sharing Event, the Alternate Currency in which such Alternate Currency Letter of
Credit is denominated), such Participant’s Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of the amount of such
payment on such Business Day in same day funds; provided, however, that no
Participant shall be obligated to pay to the Administrative Agent for the
benefit of such Issuing Bank its Domestic RL Dollar Percentage (in the case of a
Domestic Dollar Letter of Credit) or relevant Alternate Currency RL Percentage
(in the case of an Alternate Currency Letter of Credit) (or, after the
occurrence of a Sharing Event, its RL Percentage) of such unreimbursed amount
for any wrongful payment made by such Issuing Bank under a Letter of Credit
issued by it as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of such Issuing Bank (as finally determined by a
court of competent jurisdiction). If and to the extent such Participant shall
not have so made its Domestic RL Dollar Percentage (in the case of a Domestic
Dollar Letter of Credit) or Alternate Currency RL Percentage (in the case of an
Alternate Currency Letter of Credit) (or, after the occurrence of a Sharing
Event, its RL Percentage) of the amount of such payment available to the
Administrative Agent for the benefit of such Issuing Bank, such Participant
agrees to pay to the Administrative Agent for the benefit of such Issuing Bank,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the benefit of such Issuing Bank at (x) in the case of Dollar Letters of
Credit and, after the occurrence of a Sharing Event, other amounts owing in
Dollars, the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Dollar Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter and (y) in the case of Non-Dollar Alternate
Currency Letters of Credit denominated in a given Non-Dollar Alternate Currency
at any time prior to the occurrence of a Sharing Event, the relevant Euro Rate

 

-45-



--------------------------------------------------------------------------------

(as determined on the basis provided in the proviso appearing in the definition
of the relevant Euro Rate) or relevant Alternate Currency Non-LIBOR Rate, as
applicable, for the first three days and the interest rate applicable to
Non-Dollar Alternate Currency Revolving Loans denominated in such Non-Dollar
Alternate Currency for each day thereafter). The failure of any Participant to
make available to such Issuing Bank its Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of any payment under any
Letter of Credit shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Bank its Domestic RL Dollar
Percentage (in the case of a Domestic Dollar Letter of Credit) or relevant
Alternate Currency RL Percentage (in the case of an Alternate Currency Letter of
Credit) (or, after the occurrence of a Sharing Event, its RL Percentage) of any
unreimbursed payment with respect to a Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to the Administrative Agent for the benefit
of such Issuing Bank such other Participant’s Domestic RL Dollar Percentage or
relevant Alternate Currency RL Percentage (or, after the occurrence of a Sharing
Event, its RL Percentage), as applicable, of any such payment.

(d) Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Bank shall pay to the Administrative Agent for
the benefit of each Participant which has paid its Domestic RL Dollar Percentage
(in the case of a Domestic Dollar Letter of Credit) or relevant Alternate
Currency RL Percentage (in the case of an Alternate Currency Letter of Credit)
(or, after the occurrence of a Sharing Event, its RL Percentage) thereof, in
Dollars (or, in the case of ana Non-Dollar Alternate Currency Letter of Credit,
at any time prior to the occurrence of a Sharing Event, the Non-Dollar Alternate
Currency in which such Non-Dollar Alternate Currency Letter of Credit is
denominated) and in same day funds, an amount equal to such Participant’s share
(based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations. The payment required to be made by
the respective Issuing Bank to the Administrative Agent pursuant to the
preceding sentence shall be made on the day the respective payment of a
reimbursement is received by such Issuing Bank (if payment was actually received
by such Issuing Bank prior to 12:00 Noon (local time in the city in which such
payments are to be made)).

(e) The obligations of the Participants to make payments to the Administrative
Agent for the benefit of each Issuing Bank with respect to Letters of Credit
issued by it shall be irrevocable and not subject to any qualification or
exception whatsoever (except as otherwise provided in the proviso to the second
sentence of Section 2.04(c)) and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

-46-



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which any Credit
Party or any of its Subsidiaries or Affiliates may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Issuing Bank, any Participant, or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Credit Party or any Subsidiary or Affiliate of any Credit Party and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any guaranty for the performance or
observance of any of the terms of any of the Credit Documents; or (v) the
occurrence of any Default or Event of Default.

2.05 Agreement to Repay Letter of Credit Drawings. (a) Each Account Party hereby
agrees to reimburse the respective Issuing Bank, by making payment in Dollars
(or, in the case of a reimbursement under ana Non-Dollar Alternate Currency
Letter of Credit, at any time prior to the occurrence of a Sharing Event, the
Non-Dollar Alternate Currency in which such Non-Dollar Alternate Currency Letter
of Credit is denominated) and in immediately available funds directly to the
Administrative Agent at the Payment Office for the benefit of such Issuing Bank,
for any payment or disbursement (in the case of any such payment or disbursement
under any Non-Dollar Alternate Currency Letter of Credit which is unpaid on the
date of the occurrence of a Sharing Event, or which payments or disbursements
are made thereafter, taking the Dollar Equivalent of the amount of the
respective payment or disbursement made in the respective Non-Dollar Alternate
Currency in which such Non-Dollar Alternate Currency Letter of Credit is
denominated as such Dollar Equivalent is determined on the first date upon which
the respective Sharing Event occurs or, if later, the date upon which the
respective payment or disbursement is made) made by such Issuing Bank under any
Letter of Credit issued by it for the account of the respective Account Party
(with each such amount so paid, until reimbursed, an “Unpaid Drawing”), not
later than the Business Day after the Administrative Agent or such Issuing Bank
notifies the respective Account Party of such payment or disbursement, with
interest on the amount so paid or disbursed by such Issuing Bank, to the extent
not reimbursed prior to 2:00 P.M. (New York time), on the date of such payment
or disbursement, from and including the date paid or disbursed to but excluding
the date such Issuing Bank is reimbursed by the respective Account Party
therefor at a rate per annum which shall be (x) in the case of Dollar Letters of
Credit and other amounts owing in Dollars after the occurrence of a Sharing
Event, the Base Rate in effect from time to time plus the Applicable Margin for
Dollar Revolving Loans maintained as Base Rate Loans as in effect from time to
time and (y) in the case of Non-Dollar Alternate Currency Letters of Credit
denominated in a given Non-Dollar Alternate Currency for periods occurring prior
to the occurrence of a Sharing Event, the relevant Euro Rate (as determined on
the basis provided in the proviso appearing in the definition of the relevant
Euro Rate) or relevant Alternate Currency Non-LIBOR Rate, as applicable, in
effect from time to time plus the Applicable Margin for Non-Dollar Alternate
Currency Revolving Loans as in effect

 

-47-



--------------------------------------------------------------------------------

from time to time plus any Mandatory Costs, provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York time) on the third
Business Day following the receipt of notice by the respective Account Party
from the Administrative Agent or the respective Issuing Bank of such payment or
disbursement or upon the occurrence of a Default or an Event of Default under
Section 10.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Bank (and until reimbursed by the respective Account
Party) at a rate per annum which shall be (x) in the case of Dollar Letters of
Credit and other amounts owing in Dollars after the occurrence of a Sharing
Event, the Base Rate in effect from time to time plus the Applicable Margin for
Dollar Revolving Loans maintained as Base Rate Loans as in effect from time to
time plus 2% and (y) in the case of Non-Dollar Alternate Currency Letters of
Credit denominated in a given Non-Dollar Alternate Currency for periods
occurring prior to the occurrence of a Sharing Event, the relevant Euro Rate (as
determined on the basis provided in the proviso appearing in the definition of
the relevant Euro Rate) or relevant Alternate Currency Non-LIBOR Rate, as
applicable, in effect from time to time plus the Applicable Margin for
Non-Dollar Alternate Currency Revolving Loans as in effect from time to time
plus any Mandatory Costs plus 2%, in each such case, with interest to be payable
on demand, provided further, that it is understood and agreed that the notice
referred to above in this clause (a) and in the immediately preceding proviso
shall not be required to be given if a Default or an Event of Default under
Section 10.05 shall have occurred and be continuing (in which case the Unpaid
Drawings shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by each Account
Party) and shall bear interest at the rate provided in the foregoing proviso).
The respective Issuing Bank shall give the respective Account Party and the
Administrative Agent (if not the Issuing Bank under the respective Letter of
Credit) prompt written notice of each Drawing under any Letter of Credit,
provided that the failure to give any such notice shall in no way affect, impair
or diminish the respective Account Party’s obligations hereunder.

(b) The obligations of each Account Party under this Section 2.05 to reimburse
the respective Issuing Bank with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the respective Account Party may have or have had against any Lender
(including in its capacity as issuer of the Letter of Credit or as Participant),
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit (each, a “Drawing”) to conform to the terms of the
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided that the respective Issuing Bank shall be
responsible for any damages (excluding consequential damages) to the respective
Account Party for its gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction) in connection with drawings
made under a Letter of Credit which did not comply or conform to the terms of
the respective Letter of Credit.

2.06Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Bank or any Participant with any request or directive
by any such authority (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or

 

-48-



--------------------------------------------------------------------------------

similar requirement against letters of credit issued by any Issuing Bank or
participated in by any Participant, or (ii) impose on any Issuing Bank or any
Participant any other conditions relating, directly or indirectly, to this
Agreement; and the result of any of the foregoing is to increase the cost to any
Issuing Bank or any Participant of issuing, maintaining or participating in any
Letter of Credit, or reduce the amount of any sum received or receivable by any
Issuing Bank or any Participant hereunder or reduce the rate of return on its
capital with respect to Letters of Credit (other than, in respect of payments to
be made to any Lender, any such increased costs resulting from taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto and other than income, profits, capital, net worth, franchise, doing
business and branch profits Taxes, in each case, as to which Section 4.04 shall
govern), then, upon written demand to the respective Account Party by such
Issuing Bank or any Participant (a copy of which certificate shall be sent by
such Issuing Bank or such Participant to the Administrative Agent), the
respective Account Party shall pay to such Issuing Bank or such Participant such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in the amount receivable or reduction on the rate of return on
its capital. Any Issuing Bank or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 2.06, will give
prompt written notice thereof to the respective Account Party, which notice
shall include a certificate submitted to the respective Account Party by such
Issuing Bank or such Participant (a copy of which certificate shall be sent by
such Issuing Bank or such Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate such Issuing Bank or such Participant.
The certificate required to be delivered pursuant to this Section 2.06 shall,
absent manifest error, be final and conclusive and binding on the respective
Account Party.

SECTION 3. Fees; Reductions of Commitment.

3.01Fees. (a) The Corporation agrees to pay to the Administrative Agent in
Dollars for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment a facility fee (the “Facility Fee”) for the period from and including
the Effective Date to but excluding the Maturity Date (or such earlier date as
the Total Revolving Loan Commitment shall have been terminated), computed at a
rate per annum equal to the Applicable Margin (as in effect from time to time)
on the daily Revolving Loan Commitment of such Lender. Accrued Facility Fees
shall be due and payable in arrears on each Quarterly Payment Date and on the
Maturity Date or such earlier date upon which the Total Revolving Loan
Commitment is terminated.

(b) (x) Each Account Party agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender (based on their respective Domestic
RL Dollar Percentages or, for periods from and after the occurrence of a Sharing
Event, their respective RL Percentages) in Dollars, a fee in respect of each
Domestic Dollar Letter of Credit issued for the account of such Account Party
hereunder and (y) each Account Party agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender with an Alternate Currency
Revolving Loan Sub-Commitment under a given Alternate Currency Revolving Loan
Sub-Tranche (or, after a Sharing Event has occurred, each Non-Defaulting Lender)
(based on their respective relevant Alternate Currency RL Percentages or, for
periods from and after the occurrence of a Sharing Event, their respective RL
Percentages) in Dollars (or, in the case of Non-Dollar Alternate Currency
Letters of Credit denominated in a given Non-Dollar Alternate Currency, for
periods prior to the occurrence of a Sharing Event, in the respective Non-Dollar

 

-49-



--------------------------------------------------------------------------------

Alternate Currency), a fee in respect of each Alternate Currency Letter of
Credit issued under such Alternate Currency Revolving Loan Sub-Tranche for the
account of such Account Party (with all fees payable as described in this clause
(b) being herein referred to as “Letter of Credit Fees”), in each case, for the
period from and including the date of issuance of the respective Letter of
Credit to and including the date of termination of such Letter of Credit (or, in
the case of a Trade Letter of Credit, the date of the stated expiration
thereof), computed at a rate per annum equal to the Applicable Margin for
Revolving Loans maintained as Euro Rate Loans (as in effect from time to time),
on the daily Stated Amount of such Letter of Credit. Accrued Letter of Credit
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and, in the case of Letter of Credit Fees owing pursuant to preceding
clause (x), on the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Domestic Dollar Letters of Credit remain
outstanding and, in the case of Letter of Credit Fees payable pursuant to
preceding clause (y), on the first day on or after the termination of all
Alternate Currency Revolving Loan Sub-Commitments relating to the relevant
Alternate Currency Revolving Loan Sub-Alternate Currency Revolving Loan
Sub-Tranche upon which no Alternate Currency Letters of Credit issued under such
Alternate Currency Revolving Loan Sub-Tranche remain outstanding.

(c) Each Account Party agrees to pay to each Issuing Bank, for its own account,
in Dollars (in the case of each Domestic Dollar Letter of Credit and, for all
periods after the occurrence of a Sharing Event, each Letter of Credit) or the
respective Alternate Currency (in the case of each Non-Dollar Alternate Currency
Letters of Credit in a given Non-Dollar Alternate Currency for periods prior to
the occurrence of a Sharing Event), a facing fee in respect of each Letter of
Credit issued for the account of such Account Party by such Issuing Bank
hereunder (the “Facing Fee”), for the period from and including the date of
issuance of such Letter of Credit to and including the date of the termination
of such Letter of Credit (or, in the case of a Trade Letter of Credit, the date
of stated expiration thereof), computed at a rate equal to 1/8 of 1% per annum
of the daily Stated Amount of such Letter of Credit; provided that in no event
shall the annual Facing Fee with respect to any Letter of Credit be less than
the Minimum Applicable Facing Fee. Accrued Facing Fees shall be due and payable
in arrears on each Quarterly Payment Date and, in the case of Facing Fees owing
in respect of Domestic Dollar Letters of Credit, on the first day on or after
the termination of the Total Revolving Loan Commitment upon which no Domestic
Dollar Letters of Credit remain outstanding and, in the case of Facing Fees
payable in respect of Alternate Currency Letters of Credit issued under a given
Alternate Currency Revolving Loan Sub-Tranche, on the first day on or after the
termination of all Alternate Currency Revolving Loan Sub-Commitments relating to
such Alternate Currency Revolving Loan Sub-Tranche upon which no Alternate
Currency Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche remain outstanding.

(d) Each Account Party shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit issued by any Issuing Bank for its account,
such amount as shall at the time of such event be the administrative charge and
the reasonable expenses which such Issuing Bank is generally imposing for
payment under, issuance of, or amendment to, Letters of Credit issued by it.

 

-50-



--------------------------------------------------------------------------------

(e) At the time of the incurrence of each Bankers’ Acceptance Loan, Acceptance
Fees shall be paid by the respective Alternate Currency Revolving Loan Borrower
as required by, and in accordance with, clause (g) of Schedule III.

(f) The Corporation and/or any other relevant Alternate Currency Revolving Loan
Borrower shall pay to the Administrative Agent for distribution to each
Incremental RL Lender such fees and other amounts, if any, as are specified in
the relevant Incremental Revolving Loan Commitment Agreement, with the fees and
other amounts, if any, to be payable on the respective Incremental Revolving
Loan Commitment Date.

(g) Each Borrower shall pay to the Administrative Agent, for its own account,
such other fees as have been agreed to in writing by such Borrower and the
Administrative Agent.

3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment. Upon at least three Business Days’ prior notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Corporation shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce the Total Unutilized Revolving Loan Commitment;
provided that any partial reduction pursuant to this Section 3.02 shall be in an
amount of at least $5,000,000 or, if greater, in integral multiples of
$5,000,000 thereof. Each reduction to the Total Unutilized Revolving Loan
Commitment pursuant to this Section 3.02 shall apply to reduce the Revolving
Loan Commitments of the various RL Lenders pro rata based on their respective RL
Percentages. At the time of each reduction to the Revolving Loan Commitment of
any Lender pursuant to this Section 3.02, the Corporation shall specify the
amount of such reduction to apply to the various Alternate Currency Revolving
Loan Sub-Commitments of such Lender and to the Non-Alternate CurrencyDomestic
Dollar Revolving Loan Sub-Commitment of such Lender (the sum of which must equal
the reduction to the Revolving Loan Commitment of such Lender); provided that
all Lenders with Alternate Currency Revolving Loan Sub-Commitments relating to a
given Alternate Currency Revolving Loan Sub-Tranche shall be treated in a
consistent fashion (i.e., with no reductions, or with proportionate reductions,
to their respective Alternate Currency Revolving Loan Sub-Commitments) at the
time of any reduction to the Total Unutilized Revolving Loan Commitment pursuant
to this Section 3.02. In the absence of a designation by the Corporation
pursuant to this Section 3.02, the amount of any reduction to the Revolving Loan
Commitment of any Lender pursuant to this Section 3.02 shall apply (i) first, to
reduce the Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment
of the respective Lender and (ii) second, to the extent in excess thereof, to
reduce the Alternate Currency Revolving Loan Sub-Commitments of such Lender in
each case on a pro rata basis (based on the respective amounts of the Alternate
Currency Revolving Loan Sub-Commitments of such Lender as then in effect).

3.03 Mandatory Reduction of Commitments. (a) In addition to any other mandatory
commitment reductions pursuant to this Section 3.03, the Total Revolving Loan
Commitment (and the Revolving Loan Commitment, each Alternate Currency Revolving
Loan Sub-Commitment and the Non-Alternate CurrencyDomestic Dollar Revolving Loan
Sub-Commitment of each Lender) shall terminate in its entirety on the earlier of
(i) the Maturity Date and (ii) unless the Required Lenders otherwise agree, the
date on which a Change of Control occurs.

 

-51-



--------------------------------------------------------------------------------

(b) The reduction of the Total Revolving Loan Commitment pursuant to
Section 3.03(a) shall be applied proportionately to reduce the Revolving Loan
Commitment of each RL Lender.

SECTION 4.Prepayments; Payments; Taxes.

4.01Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty, in whole or in part, at
any time and from time to time on the following terms and conditions:

(i) such Borrower shall give the Administrative Agent at the Notice Office
written notice (or telephonic notice promptly confirmed in writing) of (1) its
intent to prepay such Loans, (2) whether Domestic Dollar Revolving Loans,
Alternate Currency Revolving Loans or Swingline Loans shall be prepaid, (3) the
amount of such prepayment (stated in the Applicable Currency) and the Types of
Loans to be prepaid and (4) in the case of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the specific Borrowing or
Borrowings pursuant to which made, with such notice to be given by such Borrower
prior to 2:00 p.m. (local time where the respective Payment Office is located)
(v) at least one Business Day prior to the date of such prepayment in the case
of Dollar Revolving Loans maintained as Base Rate Loans or Canadian Dollar
Revolving Loans maintained as Canadian Prime Rate Loans, (w) on the date of such
prepayment in the case of Swingline Loans, (x) at least one Business Day prior
to the date of such prepayment in the case of Loans maintained as Euro Rate
Loans, (y) at least three Business Days prior to the date of such prepayment in
the case of Mexican Pesos Revolving Loans and (z) such Business Day prior to the
date of such prepayment as provided in the relevant Non-LIBOR-Based Alternate
Currency Amendment in the case of Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans, and (except in the case of Swingline Loans) to be
transmitted promptly by the Administrative Agent to each of the Lenders with
Loans of the respective Tranche and Type;

(ii) each prepayment shall be in an aggregate principal amount at least equal to
the Minimum Borrowing Amount for the applicable Tranche and Type of Loans,
provided that if any partial prepayment of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans made pursuant to any
Borrowing shall reduce the outstanding Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, as the case may be, made
pursuant to such Borrowing to an amount less than the respective Minimum
Borrowing Amount for such Tranche and Type of Loans, then such Borrowing (x) in
the case of Dollar Revolving Loans, may not be continued as a Borrowing of Euro
Rate Loans and any election of an Interest Period with respect thereto shall
have no force or effect and (y) in the case of Non-Dollar Alternate Currency
Revolving Loans, shall be repaid in full at such time;

 

-52-



--------------------------------------------------------------------------------

(iii) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective Bankers’ Acceptances;

(iv) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans, provided that (x) so long as no Default or
Event of Default is then in existence, at any time when the sum of the aggregate
principal amount of Domestic Dollar Revolving Loans, Swingline Loans and
Domestic Dollar Letter of Credit Outstandings exceeds the Total Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitment (with the amount of such
excess being herein called the “Total Non-Alternate CurrencyDomestic Dollar
Revolving Loan Sub-Commitment Excess”), the Corporation may, to the extent of
such Total Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment
Excess, make prepayments of principal of Domestic Dollar Revolving Loans to the
Lenders which have, or have Affiliates that have, Alternate Currency Revolving
Loan Sub-Commitments on the basis of their Alternate Currency RL Percentages as
same relate to a given Alternate Currency Revolving Loan Sub-Tranche (with the
respective Borrower to designate the Borrowing or Borrowings, or portions
thereof, being prepaid), with the intent of creating availability for subsequent
Alternate Currency Revolving Loans under the respective Alternate Currency
Revolving Loan Sub-Tranche and (y) at the respective Borrower’s election in
connection with any prepayment pursuant to this Section 4.01, any prepayment in
respect of Revolving Loans shall not be applied to any Revolving Loan of a
Defaulting Lender; and

(v) no Competitive Bid Loan may be prepaid without the consent of the Lender
that made such Competitive Bid Loan.

4.02 Mandatory Repayments and Commitment Reductions. (a) (i) On any day on which
the Aggregate Revolving Credit Exposure exceeds the Total Revolving Loan
Commitment as then in effect, the Corporation shall prepay on such day the
principal of outstanding Swingline Loans and, after the Swingline Loans have
been repaid in full, the Borrowers shall repay the principal of outstanding
Revolving Loans (other than Bankers’ Acceptance Loans where the underlying
Bankers’ Acceptances have not yet matured) (allocated between Domestic Dollar
Revolving Loans and Alternate Currency Revolving Loans as the Borrowers may
elect) in an amount (for this purpose, taking the Dollar Equivalent of payments
in any Non-Dollar Alternate Currency made with respect to the Non-Dollar
Alternate Currency Revolving Loans) equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and Revolving Loans
(other than Bankers’ Acceptance Loans as referenced in the immediately preceding
sentence), the sum of the outstanding Bankers’ Acceptance Loans (for this
purpose, using the Dollar Equivalent of the Face Amounts thereof), Competitive
Bid Loans (for this purpose, using the Dollar Equivalent of the principal amount
of any Non-Dollar Alternate Currency Competitive Bid Loan) and Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment then in effect, (I) an
amount equal to the lesser of such excess and the then outstanding Face Amount
of all Bankers’ Acceptances shall be deposited by the respective Alternate
Currency Revolving Loan Borrower with the Administrative Agent as cash
collateral for the obligations of such Alternate Currency Revolving Loan
Borrower to the Alternate Currency RL Lenders (rounded up to the nearest
integral multiple of Cdn.$100,000) in respect of an equivalent Face Amount of
outstanding Bankers’

 

-53-



--------------------------------------------------------------------------------

Acceptances accepted by the Alternate Currency RL Lenders which shall be paid to
and applied by the Alternate Currency RL Lenders, in satisfaction of the
obligations to the Alternate Currency RL Lenders of the respective Alternate
Currency Revolving Loan Borrower in respect of such Banker’s Acceptances, on the
maturity date thereof, (II) to the extent such excess exceeds the amount applied
pursuant to preceding clause (I), such remaining excess or, if less, an amount
equal to the then outstanding principal amount of Competitive Bid Loans (for
this purpose, using the Dollar Equivalent of the principal amount of any
Non-Dollar Alternate Currency Competitive Bid Loan) shall be paid by the
Borrowers to the Administrative Agent (in the Applicable Currency) to be held as
cash collateral for the repayment of such Competitive Bid Loans at maturity and
(III) to the extent such excess exceeds the amount applied pursuant to preceding
clauses (I) and (II), the respective Borrowers shall pay to the Administrative
Agent an amount of cash or Cash Equivalents (in Dollars or in the respective
currencies in which the respective Letter of Credit Outstandings are
denominated) equal to the amount of such excess (less the amount applied
pursuant to preceding clauses (I) and (II)) (up to a maximum amount equal to the
Letter of Credit Outstandings at such time), such cash or Cash Equivalents to be
held as security for all obligations of the respective Borrowers hereunder and
under the other Credit Documents in a cash collateral account (and invested from
time to time in Cash Equivalents selected by the Administrative Agent) to be
established by the Administrative Agent.

(ii) If on any date the sum of (x) the Dollar Equivalent of the aggregate
outstanding principal amount (or Face Amount, as the case may be) of Alternate
Currency Revolving Loans incurred pursuant to a given Alternate Currency
Revolving Loan Sub-Tranche (for this purpose, using the Dollar Equivalent of the
principal amount or Face Amount, as the case may be, of all Non-Dollar Alternate
Currency Revolving Loans then outstanding) plus (y) the aggregate Letter of
Credit Outstandings in respect of Alternate Currency Letters of Credit issued
under such Alternate Currency Revolving Loan Sub-Tranche, exceeds the sum of the
Alternate Currency Revolving Loan Sub-Commitments of the various Alternate
Currency RL Lenders relating to such Alternate Currency Revolving Loan
Sub-Tranche as then in effect (or, if less, in the case of Canadian Dollar
Revolving Loans, the Total Canadian Revolving Loan Sub-Commitment as then in
effect, after giving effect to any adjustments pursuant to Section 1.18), the
respective Alternate Currency Revolving Loan Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Revolving Loans (for this
purpose, taking the Dollar Equivalent of payments in any Non-Dollar Alternate
Currency made with respect to Alternate Currency Revolving Loans) under such
Alternate Currency Revolving Loan Sub-Tranche (other than Bankers’ Acceptance
Loans where the underlying Bankers’ Acceptances have not matured) equal to such
excess. If, after giving effect to the prepayment of all outstanding Alternate
Currency Revolving Loans made under such Alternate Currency Revolving Loan
Sub-Tranche (other than, in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, Bankers’ Acceptance Loans as
referenced in the immediately preceding sentence), the sum of the aggregate
Letter of Credit Outstandings in respect of Alternate Currency Letters of Credit
issued under such Alternate Currency Revolving Loan Sub-Tranche plus, in the
case of the Alternate Currency Revolving Loan Sub-Tranche relating to Canadian
Dollars, the sum of the outstanding Bankers’ Acceptance Loans (for this purpose,
using the Dollar Equivalent of the Face Amounts thereof), exceeds the sum of the
Alternate Currency Revolving Loan Sub-Commitments of the various Alternate
Currency RL Lenders relating to such Alternate Currency Revolving Loan
Sub-Tranche as then in effect (or, if less, in the case of Canadian Dollar
Revolving Loans, the Total Canadian Revolving Loan Sub-Commitment as

 

-54-



--------------------------------------------------------------------------------

then in effect, after giving effect to any adjustments pursuant to
Section 1.18), then (I) in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, an amount equal to the lesser of such
excess and the then outstanding Face Amount of all Bankers’ Acceptances shall be
deposited by the respective Alternate Currency Revolving Loan Borrower with the
Administrative Agent as cash collateral for the obligations of such Alternate
Currency Revolving Loan Borrower to the Alternate Currency RL Lenders (rounded
up to the nearest integral multiple of Cdn.$100,000) in respect of an equivalent
Face Amount of outstanding Bankers’ Acceptances accepted by the Alternate
Currency RL Lenders which shall be paid to and applied by the Alternate Currency
RL Lenders, in satisfaction of the obligations to the Alternate Currency RL
Lenders of the respective Alternate Currency Revolving Loan Borrower in respect
of such Banker’s Acceptances, on the maturity date thereof and (II) to the
extent such excess exceeds the amount (if any) applied pursuant to preceding
clause (I), the respective Alternate Currency Borrowers shall pay to the
Administrative Agent an amount of cash or Cash Equivalents (in Dollars or in the
respective currencies in which the respective Letter of Credit Outstandings are
denominated) equal to the amount of such excess (less the amount (if any)
applied pursuant to preceding clause (I)) (up to a maximum amount equal to the
Letter of Credit Outstandings at such time), such cash or Cash Equivalents to be
held as security for all obligations of the respective Alternate Currency
Borrowers hereunder and under the other Credit Documents in a cash collateral
account (and invested from time to time in Cash Equivalents selected by the
Administrative Agent) to be established by the Administrative Agent.

(iii) On any day on which the Aggregate Alternate Currency Credit Exposure
exceeds $500,000,000, the Borrowers shall prepay on such day the principal of
outstanding Alternate Currency Revolving Loans (other than Bankers’ Acceptance
Loans where the underlying Bankers’ Acceptances have not yet matured) in an
amount (for this purpose, taking the Dollar Equivalent of payments in any
Non-Dollar Alternate Currency made with respect thereto) equal to such excess.
If, after giving effect to the prepayment of all outstanding Alternate Currency
Revolving Loans (other than Bankers’ Acceptance Loans as referenced in the
immediately preceding sentence), the sum of the outstanding Bankers’ Acceptance
Loans (for this purpose, using the Dollar Equivalent of the Face Amounts
thereof), Alternate Currency Competitive Bid Loans (for this purpose, using the
Dollar Equivalent of the principal amount thereofof any Non-Dollar Alternate
Currency Competitive Bid Loans) and the Aggregate Alternate Currency Letter of
Credit Outstandings exceeds $500,000,000, (I) an amount equal to the lesser of
such excess and the then outstanding Face Amount of all Bankers’ Acceptances
shall be deposited by the respective Alternate Currency Revolving Loan Borrower
with the Administrative Agent as cash collateral for the obligations of such
Alternate Currency Revolving Loan Borrower to the Alternate Currency RL Lenders
(rounded up to the nearest integral multiple of Cdn.$100,000) in respect of an
equivalent Face Amount of outstanding Bankers’ Acceptances accepted by the
Alternate Currency RL Lenders which shall be paid to and applied by the
Alternate Currency RL Lenders, in satisfaction of the obligations to the
Alternate Currency RL Lenders of the respective Alternate Currency Revolving
Loan Borrower in respect of such Banker’s Acceptances, on the maturity date
thereof, (II) to the extent such excess exceeds the amount applied pursuant to
preceding clause (I), such remaining excess or, if less, an amount equal to the
then outstanding principal amount of Alternate Currency Competitive Bid Loans
(for this purpose, using the Dollar Equivalent of the principal amount thereofof
any Non-Dollar Alternate Currency Competitive Bid Loans) shall be paid by the
Borrowers to the Administrative Agent (in the Applicable Currency) to be held as
cash collateral for the

 

-55-



--------------------------------------------------------------------------------

repayment of such Alternate Currency Competitive Bid Loans at maturity and (III)
to the extent such excess exceeds the amount applied pursuant to preceding
clauses (I) and (II), the respective Borrowers shall pay to the Administrative
Agent an amount of cash or Cash Equivalents (in the respective Alternate
Currencies in which the respective Alternate Currency Letter of Credit
Outstandings are denominated) equal to the amount of such excess (less the
amount applied pursuant to preceding clauses (I) and (II)) (up to a maximum
amount equal to the Aggregate Alternate Currency Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held as security for all
obligations of the respective Borrowers hereunder and under the other Credit
Documents in a cash collateral account (and invested from time to time in Cash
Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.

(b) With respect to each repayment of Loans required by this Section 4.02, the
respective Borrower may designate the Types of Loans of the respective Tranche
which are to be repaid and, in the case of Euro Rate Loans, Bankers’ Acceptance
Loans and Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, the
specific Borrowing or Borrowings pursuant to which made, provided that: (i) in
the case of repayments of Dollar Revolving Loans, repayments of Eurodollar Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required repayment and all Base Rate Loans have been paid
in full; (ii) if any repayment of Euro Rate Loans or Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans made pursuant to a single Borrowing shall
reduce the outstanding Loans made pursuant to such Borrowing to an amount less
than the respective Minimum Borrowing Amount for the Type of such Loan, such
Borrowing (x) in the case of Dollar Revolving Loans, shall be converted at the
end of the then current Interest Period into a Borrowing of Base Rate Loans and
(y) in the case of Non-Dollar Alternate Currency Revolving Loans, shall be
repaid in full at the end of the then current Interest Period (or, in the case
of Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, at the end of
the then current Non-LIBOR-Based Interest Period); (iii) no repayment of
Bankers’ Acceptance Loans may be made prior to the maturity date of the related
Bankers’ Acceptances; and (iv) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the respective Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, (i) all then outstanding Swingline Loans shall be
repaid in full on the earlier of (x) the tenth Business Day following the
incurrence of such Swingline Loans and (y) the Swingline Expiry Date, (ii) all
then outstanding Competitive Bid Loans shall be repaid in full on the respective
Competitive Bid Loan Maturity Date, (iii) all then outstanding Revolving Loans
shall be repaid in full on the Maturity Date and (iv) unless the Required
Lenders otherwise agree, all then outstanding Loans shall be repaid in full on
the date on which a Change of Control occurs.

(d) If any RL Lender becomes a Defaulting Lender at any time that any Letter of
Credit issued by an Issuing Bank is outstanding, the Borrower shall enter into
the applicable Letter of Credit Back-Stop Arrangements with such Issuing Bank no
later than 10 Business Days after the date such RL Lender becomes a Defaulting
Lender.

 

-56-



--------------------------------------------------------------------------------

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 2:00 p.m. (local time in the city in which the Payment Office for
the respective payments is located) on the date when due and shall be made in
(x) Dollars in immediately available funds at the appropriate Payment Office of
the Administrative Agent in respect of any obligation of the Borrowers under
this Agreement except as otherwise provided in the immediately following clause
(y), and (y) subject to the provisions of Section 1.17, the relevant Applicable
Currency in immediately available funds at the appropriate Payment Office of the
Administrative Agent, if such payment is made in respect of (i) principal of,
the Face Amount of or interest on Non-Dollar Alternate Currency Loans,
(ii) Unpaid Drawings (and interest thereon) in respect of Non-Dollar Alternate
Currency Letters of Credit or (iii) any increased costs, indemnities or other
amounts owing with respect to Non-Dollar Alternate Currency Loans (or
Commitments relating thereto) or Non-Dollar Alternate Currency Letters of
Credit, in the case of this clause (iii) to the extent the respective Lender
which is charging same denominates the amounts owing in the relevant Applicable
Currency. The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent prior
to 2:00 p.m. (local time in the city in which such payments are to be made))
like funds relating to the payment of principal, interest or Fees ratably to the
Lenders entitled thereto. Any payments under this Agreement which are made later
than 2:00 p.m. (local time in the city in which such payments are to be made)
shall be deemed to have been made on the next succeeding Business Day. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest and fees shall be payable at the applicable rate during such extension.

4.04 Net Payments. (a) All payments made by any Borrower hereunder (including,
in the case of any Guarantor, in its capacity as a Guarantor pursuant to
Section 14) or under any Note will be made without setoff, deduction,
counterclaim or other defense. Except as provided in Sections 4.04(b) and (c),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties or other
similar charges now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, (i) any
tax imposed on or measured by the net income or net profits of a Lender,
including branch profits taxes and franchise taxes or Taxes imposed upon the
overall capital or net worth of a Lender, pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or which imposes such taxes because such Lender engages in
business in such jurisdiction other than solely as a result of this Agreement,
and (ii) any tax that would not have been imposed but for a failure by such
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the applicable requirements of sections 1471-1474 of the
Code, or any applicable Treasury Regulation promulgated under such law or
published administrative guidance implementing such law) and all interest,
penalties or similar liabilities with respect thereto (all

 

-57-



--------------------------------------------------------------------------------

such non-excluded taxes, levies, imposts, duties or other similar charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
respective Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the respective Borrower agrees to reimburse each Lender,
upon the written request of such Lender, for any additional amount of taxes
imposed on or measured by the net income or net profits of such Lender pursuant
to the laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall reasonably determine are payable by, or withheld
from, such Lender in respect of such amounts so paid to or on behalf of such
Lender pursuant to the preceding sentence and in respect of any amounts paid to
or on behalf of such Lender pursuant to this sentence. The respective Borrower
will furnish to the Administrative Agent and the applicable Lender within 45
days after the date the payment of any Taxes is due pursuant to applicable law
certified copies of official tax receipts evidencing such payment by the
respective Borrower. Each Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Corporation and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.14 or 13.04 (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of U.S. Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either U.S. Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-8BEN
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete, expired or inaccurate
in any material respect, or if requested by the Corporation or the
Administrative Agent, it will deliver to the Corporation and the Administrative
Agent two new accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to the benefits of any
income tax treaty), or Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may

 

-58-



--------------------------------------------------------------------------------

be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the Corporation and the Administrative Agent of its inability to deliver
any such Form or Certificate in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b). Each
Lender (including any assignee, successor or participant) that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code)
(other than Persons that are corporations or otherwise exempt from United States
backup withholding tax) shall deliver to the Corporation and the Administrative
Agent (i) on or prior to the Effective Date, (ii) on or prior to the date on
which any such form or certification expires or becomes obsolete, (iii) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this sentence, and
(iv) from time to time if requested by the Corporation or the Administrative
Agent, two accurate and complete original signed copies of U.S. Internal Revenue
Service Form W-9 (or successor form) certifying that such U.S. Lender is
entitled to an exemption from U.S. backup withholding tax. Notwithstanding
anything to the contrary contained in Section 4.04(a), but subject to the last
sentence of Section 13.04(b) and the immediately succeeding sentence, (x) each
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender to the
extent that such Lender has not provided to the Corporation U.S. Internal
Revenue Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrowers shall not be obligated pursuant to
Section 4.04(a) hereof to gross-up payments to be made to a Lender in respect of
income or similar taxes imposed by the United States if (I) such Lender has not
provided to the Corporation the U.S. Internal Revenue Service Forms required to
be provided to the Corporation pursuant to this Section 4.04(b) or (II) in the
case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such forms do not establish a complete exemption
from withholding of such taxes. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 4.04 and except
as set forth in Section 13.04(b), each Borrower agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in Section 4.04(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence (x) as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes or (y) as a result of
the purchase of a participation as required by Section 1.17 following the
occurrence of a Sharing Event.

(c) Each Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish any information as
reasonably requested by the respective Borrower pursuant to any applicable
treaty, law or regulation if the making of such filing or the furnishing of such
information would avoid the need for or reduce the amount of any additional
amounts payable by the respective Borrower and would not, in the sole discretion
of such Lender, be disadvantageous to such Lender.

 

-59-



--------------------------------------------------------------------------------

(d) If any Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.04, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 4.04 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

(e) Each Alternate Currency RL Lender that makes an Alternate Currency Revolving
Loan to an Irish Alternate Currency Revolving Loan Borrower (each, an “Irish
Alternate Currency RL Lender”) represents to each Irish Alternate Currency
Revolving Loan Borrower that it is an Irish Qualifying Lender with respect to
payments of interest to be made under this Agreement and under any Note. To the
extent that any Irish Alternate Currency RL Lender cannot represent to the
respective Irish Alternate Currency Revolving Loan Borrower that it is an Irish
Qualifying Lender, such Irish Alternate Currency RL Lender shall notify such
Irish Alternate Currency Revolving Loan Borrower immediately and such Irish
Alternate Currency Revolving Loan Borrower shall not be obligated pursuant to
Section 4.04(a) hereof to gross-up payments to be made to such Irish Alternate
Currency RL Lender in respect of income or similar taxes imposed by Ireland.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04, each Irish Alternate Currency Revolving Loan
Borrower agrees to pay additional amounts and to indemnify each Irish Alternate
Currency RL Lender in the manner set forth in Section 4.04(a) (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes that are effective
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes.

SECTION 5. Conditions Precedent to Initial Credit Events. The obligation of each
Lender to make Loans, and the obligation of any Issuing Bank to issue Letters of
Credit, on the Initial Borrowing Date, is subject to the satisfaction of the
following conditions:

5.01 Execution of Agreement; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred and (ii) there shall have been
delivered to the Administrative Agent for the account of each of the Lenders
(subject to Section 1.06(o)) the appropriate Notes executed by the appropriate
Borrower, in each case in the amount, maturity and as otherwise provided herein.

5.02 Opinions of Counsel. On the Initial Borrowing Date, the Agents shall have
received from (i) Weil, Gotshal & Manges LLP, special counsel to the Credit
Parties, an opinion addressed to the Agents and each of the Lenders and dated
the Initial Borrowing Date in the

 

-60-



--------------------------------------------------------------------------------

form set forth as Exhibit F-1, (ii) Venable LLP, special Maryland counsel to the
Corporation, an opinion addressed to the Agents and each of the Lenders and
dated the Initial Borrowing Date in the form set forth as Exhibit F-2, and
(iii) such other special and local counsel as may be reasonably required by any
Agent, an opinion addressed to the Agents and the Lenders and dated the Initial
Borrowing Date, and in each case covering such other matters incident to the
transactions contemplated herein as any Agent may reasonably request.

5.03 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Agents shall have received a certificate of each Credit Party, dated the
Initial Borrowing Date, signed by an Authorized Officer of such Credit Party,
and attested to by the Secretary or any Assistant Secretary of such Credit
Party, in the form of Exhibit G with appropriate insertions, together with
copies of the declaration of trust, certificate of incorporation or partnership
agreement and by-laws of such Credit Party (or other equivalent organizational
documents) and the resolutions of such Credit Party referred to in such
certificate, and the foregoing shall be reasonably acceptable to the Agents.

(b) All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Agents and the Required Lenders, and the Agents shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates if
any, which the Agents reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.

5.04 Fees, etc. On the Initial Borrowing Date, all costs, fees and expenses, and
all other costs contemplated by this Agreement, due to the Agents (including,
without limitation, legal fees and expenses) shall have been paid to the extent
then due.

5.05 Refinancing; etc. (a) On or prior to the Initial Borrowing Date, the total
commitments in respect of the Indebtedness to be Refinanced shall have been
terminated, and all loans and notes issued thereunder shall have been repaid in
full, together with interest thereon (or, in the case of Existing Bankers’
Acceptances, continued as Bankers’ Acceptances hereunder pursuant to
Section 1.15(b)), all letters of credit issued thereunder shall have been
terminated (or, in the case of Existing Letters of Credit, incorporated
hereunder as Letters of Credit pursuant to Section 2.01(c)), and all other
amounts owing pursuant to Indebtedness to be Refinanced shall have been repaid
in full and all documents in respect of the Indebtedness to be Refinanced and
all guarantees with respect thereto shall have been terminated or released and
be of no further force or effect except for continuing indemnification
obligations described therein.

(b) On or prior to the Initial Borrowing Date, there shall have been delivered
to the Agents a true and correct copy of the payoff letter in respect of the
Refinancing, which payoff letter shall be in full force and effect and in form
and substance satisfactory to the Agents.

5.06 Outstanding Indebtedness and Preferred Stock. On the Initial Borrowing
Date, and after giving effect to the transactions described above, the Credit
Parties shall have no outstanding Indebtedness or Preferred Stock other than
(i) Indebtedness pursuant to this

 

-61-



--------------------------------------------------------------------------------

Agreement, (ii) the Partnership Units, (iii) the Preferred Stock issued by the
Credit Parties described on Schedule 5.06 hereto and (iv) the Scheduled Existing
Indebtedness identified in Schedule 7.13 hereto, which shall remain outstanding
and in effect after giving effect to the Transaction, with no defaults or events
of default existing thereunder, with such exceptions as are satisfactory to the
Agents.

5.07 Adverse Change, etc. (a) Since December 31, 2009, nothing shall have
occurred (and neither any Agent nor the Lenders shall have become aware of any
facts, conditions or other information not previously known to it) which any
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have, a Material Adverse Effect.

(b) All necessary governmental (domestic and foreign) and third party approvals
and/or consents in connection with any Credit Event and the Transaction, the
other transactions contemplated by the Credit Documents and otherwise referred
to herein or therein shall have been obtained and remain in effect.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon any Credit Event or the Transaction or the other transactions
contemplated by the Credit Documents.

5.08 Litigation. On the Initial Borrowing Date, no litigation by any entity
(private or governmental) shall be pending or threatened with respect to this
Agreement, any other Credit Document or any documentation executed in connection
herewith or therewith or the transactions contemplated hereby or thereby, or
which any Agent or the Required Lenders shall reasonably determine has had, or
could reasonably be expected to have, a Material Adverse Effect.

5.09 Projections; Solvency Certificate. On or prior to the Initial Borrowing
Date, there shall have been delivered to the Lenders:

(i) projected financial and cash flow statements for the Corporation and its
Subsidiaries for the period from the Initial Borrowing Date to and including at
least December 31, 2013 (the “Projections”), which Projections (x) shall reflect
the forecasted financial condition, income and expenses and cash flows of the
Corporation and its Subsidiaries after giving effect to the Transaction and the
related financing thereof and the other transactions contemplated hereby and
thereby and (y) shall be in form and substance reasonably satisfactory to the
Agents and the Required Lenders; and

(ii) a solvency certificate from the chief financial officer or treasurer of the
Corporation in form and substance satisfactory to the Agents and the Required
Lenders, addressed to the Agents and the Lenders and dated the Initial Borrowing
Date, setting forth the conclusions that, after giving effect to the
Transaction, the Corporation and its Subsidiaries, taken as a whole, are not
insolvent and will not be rendered insolvent by the indebtedness incurred in
connection therewith, will not be left with unreasonably small capital with
which to engage in their business and will not have incurred debts beyond their
ability to pay debts as they mature.

 

-62-



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and on
each Incremental Revolving Loan Commitment Date, but excluding Mandatory
Borrowings to be made thereafter, which shall be made as provided in
Section 1.01(c)), and the obligation of any Issuing Bank to issue any Letter of
Credit, is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

6.02 Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request.
(a) Prior to the making of each Loan (excluding Swingline Loans and Competitive
Bid Loans), the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 1.03(a). Prior to the making of any
Swingline Loan, the Swingline Lender shall have received the notice required by
Section 1.03(b)(i). Prior to the making of any Competitive Bid Loans, all of the
applicable conditions specified in Section 1.04 shall have been satisfied.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent (if
not the Issuing Bank therefor) and the respective Issuing Bank shall have
received a Letter of Credit Request meeting the requirements of Section 2.03.

6.03 Election to Become an Alternate Currency Revolving Loan Borrower. Prior to
the incurrence of any Revolving Loans or Competitive Bid Loans by, and prior to
the issuance of any Letter of Credit for the account of, an Alternate Currency
Revolving Loan Borrower (other than the Corporation) on or after the Effective
Date, the following additional conditions shall be satisfied:

(i) to the extent the requirements of this clause (i) have not theretofore been
satisfied, such new Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent an Election to
Become an Alternate Currency Revolving Loan Borrower in the form of Exhibit H-1,
which shall be in full force and effect;

(ii) to the extent the requirements of this clause (ii) have not theretofore
been satisfied, such Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent for the account
of each of the relevant Alternate Currency RL Lenders (subject to
Section 1.06(oq)) the appropriate Notes in the amount, maturity and as otherwise
provided herein;

(iii) to the extent not previously accomplished or not otherwise requested by
the Administrative Agent, such Alternate Currency Revolving Loan Borrower shall
have duly authorized, executed and/or delivered to the Administrative Agent such
other

 

-63-



--------------------------------------------------------------------------------

certificates, resolutions, opinions and writings that would have been required
to be delivered pursuant to Section 5 if such Alternate Currency Revolving Loan
Borrower had been subject to such Section on the Effective Date, and “know your
customer” information, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) in the case of any Credit Event involving a Spanish Alternate Currency
Revolving Loan Borrower, a financial transaction number (número de operación
financiera) form duly stamped by the Bank of Spain shall have been delivered to
the Administrative Agent.

6.04 Election to Become a Domestic Dollar Revolving Loan Borrower. Prior to the
incurrence of any Domestic Dollar Revolving Loans or Competitive Bid Loans by,
and prior to the issuance of any Letter of Credit for the account of, a Domestic
Dollar Revolving Loan Borrower (other than the Corporation) on or after the
Effective Date which has not theretofore complied with the requirements of this
Section 6.04, the following additional conditions shall be satisfied:

(i) such new Domestic Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent an Election to Become a
Domestic Dollar Revolving Loan Borrower in the form of Exhibit H-2, which shall
be in full force and effect;

(ii) such Domestic Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent for the account of each of
the relevant RL Lenders (subject to Section 1.06(oq)) the appropriate Domestic
Dollar Revolving Notes in the amount, maturity and as otherwise provided herein;
and

(iii) to the extent not previously accomplished, such Domestic Dollar Revolving
Loan Borrower shall have duly authorized, executed and/or delivered to the
Administrative Agent such other certificates, resolutions, opinions and writings
that would have been required to be delivered pursuant to Section 5 if such
Domestic Dollar Revolving Loan Borrower had been subject to such Section on the
Effective Date, and “know your customer” information, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

The acceptance of the proceeds of each Loan or the making of each Letter of
Credit Request (occurring on the Initial Borrowing Date and thereafter) shall
constitute a representation and warranty by each Credit Party to the Agents and
each of the Lenders that all the conditions specified in Section 5 (with respect
to Credit Events on the Initial Borrowing Date) and in this Section 6 (with
respect to Credit Events on and after the Initial Borrowing Date) and applicable
to such Credit Event are satisfied as of that time. All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 5 and in this Section 6, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Agents.

 

-64-



--------------------------------------------------------------------------------

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Borrower makes
the following representations, warranties and agreements, in each case after
giving effect to (or, in the case of representations and warranties made on the
Initial Borrowing Date, concurrently with the consummation of) the Transaction,
all of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and issuance of the Letters of Credit, with
the occurrence of each Credit Event on or after the Initial Borrowing Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 7 are true and correct in all material respects on and as of the
date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

7.01 Existence; Compliance with Law. Each Credit Party and each of its
Subsidiaries (a) is a real estate investment trust or a corporation, limited
liability company or limited partnership, duly organized or incorporated,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its formation or incorporation; (b) is duly qualified as a
foreign corporation, limited liability company or limited partnership and, if
applicable, in good standing under the laws of each jurisdiction where such
qualification is necessary, except for failures which in the aggregate could not
reasonably be expected to have a Material Adverse Effect; (c) has all requisite
corporate, limited liability company, partnership or other power and authority
and the legal right to own, pledge and mortgage its properties, to lease (as
lessee) the properties that it leases as lessee, to lease or sublease (as
lessor) the properties it owns and/or leases (as lessee) and to conduct its
business as now or currently proposed to be conducted, except where the absence
of such power, authority and legal right could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (d) is in
compliance with all applicable Requirements of Law except for such
non-compliances as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect; and (e) has all necessary licenses,
permits, consents or approvals from or by, has made all necessary filings with,
and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, leasing and conduct,
except for licenses, permits, consents or approvals the failure to obtain, file
or give notice of, in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

7.02 Power; Authorization; Enforceable Obligations. (a) The execution, delivery
and performance by each Credit Party of the Credit Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby:

(i) are within such Credit Party’s corporate, partnership, limited liability
company or trust powers, as appropriate;

(ii) have been duly authorized by all necessary corporate, partnership, limited
liability company or trust action, as appropriate, including, without
limitation, the consent of stockholders, general and/or limited partners and
members where required;

 

-65-



--------------------------------------------------------------------------------

(iii) do not and will not (A) contravene any Credit Party’s or any of its
Subsidiary’s respective declaration of trust, certificate of incorporation or
formation or by-laws, regulations, partnership agreement, operating agreement or
other comparable governing documents, (B) violate any other applicable
Requirement of Law (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System), or any order or decree of any
Governmental Authority or arbitrator, except to the extent that any such
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (C) conflict with or result in the breach of, or
constitute a default under, or result in or permit the termination or
acceleration of, (x) any material indenture, bond, note, instrument or any other
material agreement or (y) any other Contractual Obligation of any Credit Party
or any of its Subsidiaries, except, in the case of this clause (y), to the
extent that any such conflict, breach, termination or acceleration, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (D) result in the creation or imposition of any Lien upon any of the
Assets of any Credit Party or any of its Subsidiaries; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those which have been obtained or made, and each of which is in full
force and effect.

(b) This Agreement and each of the other Credit Documents when executed and
delivered by a Credit Party which is a party thereto will be duly executed and
delivered by such Credit Party. This Agreement and the other Credit Documents
when executed by the Credit Parties party hereto and thereto will constitute
legal, valid and binding obligations (as applicable) of the Credit Parties party
to such Credit Documents (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law
and, in the case of any Alternate Currency Revolving Loan Borrower organized in
any jurisdiction, subject to such other reservations set forth on Schedule V as
to such jurisdiction).

7.03 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated financial statements and financial
statement schedules of the Corporation and its Subsidiaries, as of December 31,
2007, 2008 and 2009, filed with the SEC as part of the Corporation’s annual
report on Form 10-K, fairly present in all material respects the consolidated
results of operations of the Corporation and its Subsidiaries for the respective
Fiscal Years ended on such dates, and the consolidated financial position of the
Corporation and its Subsidiaries as at the dates of such balance sheets. All
such financial statements have been prepared in accordance with GAAP
consistently applied, except as expressly set forth in the notes thereto.

(b) Since December 31, 2009 (but, for this purpose, assuming that the
Transaction had been consummated on such date), nothing has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(c) On and as of the Initial Borrowing Date, after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (a) the
sum of the assets, at a fair valuation,

 

-66-



--------------------------------------------------------------------------------

of the Corporation and its Subsidiaries taken as a whole will exceed their
debts; (b) the Corporation and its Subsidiaries taken as a whole have not
incurred and do not intend to incur, and do not believe that they will incur,
debts beyond their ability to pay such debts as such debts mature; and (c) the
Corporation and its Subsidiaries taken as a whole do not have unreasonably small
capital with which to conduct their businesses. For purposes of this
Section 7.03(c), “debt” means any liability on a claim, and “claim” means
(i) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

(d) Except as disclosed in the financial statements delivered pursuant to
Section 7.03(a) and the Indebtedness incurred in connection with the
Transaction, there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Corporation or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in aggregate, has had or could
reasonably be expected to have a Material Adverse Effect. As of the Initial
Borrowing Date, no Borrower knows of any basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not disclosed in the financial statements delivered pursuant to
Section 7.03(a) which, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

(e) On and as of the Initial Borrowing Date, the Projections are based on good
faith estimates and assumptions believed to be reasonable at the time made;
provided, however, that the Corporation makes no representation or warranty that
such assumptions will prove in the future to be accurate or that the Corporation
and its Subsidiaries will achieve the financial results reflected in such
projections (it being understood that such Projections are not to be viewed as
facts and are subject to significant uncertainties and contingencies, many of
which are beyond the Corporation’s control, that no assurance can be given that
any particular Projections will be realized and that actual results may differ
and that such differences may be material).

7.04 Litigation. There are no pending or, to the best knowledge of any Borrower,
threatened actions, investigations or proceedings affecting the Corporation, any
of its Subsidiaries or any other Credit Party, or any of their respective Assets
or revenues before any court, Governmental Authority or arbitrator, that in the
aggregate have had, or could reasonably be expected to have, a Material Adverse
Effect. None of the Corporation or any of its Subsidiaries is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority, which default has had, or could reasonably be expected
to have, a Material Adverse Effect.

7.05 True and Complete Disclosure. As of the Initial Borrowing Date, neither
this Agreement nor any factual information set forth in the Bank Information
Memorandum (excluding Projections (which are covered in Section 7.03(e)), other
forward looking information and information of a general economic or industry
nature), when taken as a whole contained any untrue statement of a material fact
or omitted to state a material fact, under the circumstances under which it was
made, necessary in order to make the statements contained herein or therein

 

-67-



--------------------------------------------------------------------------------

not materially misleading in light of the circumstances under which such
statements were made. As of the Initial Borrowing Date, there is no fact known
to the Corporation which has not been disclosed to the Lenders and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

7.06 Use of Proceeds. (a) The proceeds of Revolving Loans, Swingline Loans and
Competitive Bid Loans incurred by the respective Borrower will be used (x) to
finance the Transaction and to pay fees and expenses incurred in connection
therewith and (y) for such Borrower’s and its Subsidiaries’ general corporate
and working capital purposes.

(b) Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X or be used to purchase or carry Margin Stock.

(c) At the time of each Credit Event occurring on or after the Initial Borrowing
Date, not more than 25% of the value of the assets of the Corporation and its
Subsidiaries taken as a whole will constitute Margin Stock.

7.07 Taxes. Each of the Corporation and each of its Subsidiaries has filed or
caused to be filed all federal, state and local Tax returns which are required
to be filed, and has paid or has caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

7.08 Compliance with ERISA. (a) Except as would not result in a Material Adverse
Effect, (i) each Plan is in compliance in form and operation with its terms and
with applicable provisions of ERISA and the Code; (ii) each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification); (iii) no ERISA Event has occurred during the last 3 years;
(iv) there exists no Unfunded Pension Liability with respect to any Plan;
(v) there are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Borrower, a
Subsidiary of any Borrower or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan; (vi) none
of any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate have
incurred or reasonably expect to incur any liability to the PBGC save for any
liability for premiums due in the ordinary course or other liability; and
(vii) no lien imposed under the Code or ERISA on the assets of any Borrower or
any Subsidiary of any Borrower or any ERISA Affiliate arising from or relating
to a Plan exists or is likely to arise on account of any Plan.

 

-68-



--------------------------------------------------------------------------------

(b) Except as would not result in a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of applicable laws and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made;
(iii) none of any Borrower nor any Subsidiary of any Borrower has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of any Borrower’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

7.09 Property. Subject to Section 7.12, each of the Corporation and each of its
Subsidiaries has good title and each of valid leasehold interests to each of the
properties and assets reflected on the most recent balance sheet referred to in
Section 7.03(a) or delivered under Section 8.01 (other than properties or assets
(x) owned by a Person that is consolidated with the Corporation or any of its
Subsidiaries under GAAP but is not a Subsidiary of the Corporation, (y) sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business and (z) as otherwise permitted by the terms of this
Agreement), except for defects in title or interests that would not reasonably
be expected to have Material Adverse Effect, and all such properties and assets
are free and clear of Liens, except Permitted Liens.

7.10 Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

7.11 Environmental Matters. (a) Each Borrower and each of its Subsidiaries have
complied with, and on the date of such Credit Event are in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the best knowledge of each
Borrower, threatened Environmental Claims against any Borrower or any of its
Subsidiaries (including any such Environmental Claim arising out of the
ownership or operation by any Borrower or any of its Subsidiaries of any Real
Property no longer owned or operated by any Borrower or any of its Subsidiaries)
or any Real Property owned or operated by any Borrower or any of its
Subsidiaries. To the knowledge of each Borrower, there are no facts,
circumstances or conditions with respect to the business or operations of any
Borrower or any of its Subsidiaries or any Real Property owned or operated by
any Borrower or any of its Subsidiaries (including any Real Property formerly
owned or operated by any Borrower or any of its Subsidiaries but no longer owned
or operated by any Borrower or any of its Subsidiaries) or any real property
adjoining or adjacent to any such Real Property that would reasonably be
expected (i) to form the basis of an Environmental Claim against any Borrower or
any of its Subsidiaries or any Real Property owned or operated by any Borrower
or any of its Subsidiaries, or (ii) to cause any Real Property owned or operated
by any Borrower or any of its Subsidiaries to be subject to any restrictions
imposed by Environmental Laws on the nature of the use or the transferability of
such Real Property by any Borrower or any of its Subsidiaries under any
applicable Environmental Law.

 

-69-



--------------------------------------------------------------------------------

(b) Hazardous Materials have not been Released on or from, generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by any Borrower or any of its Subsidiaries where such Release,
generation, use, treatment, storage or transportation has violated or would
reasonably be expected to violate any applicable Environmental Law.

(c) Notwithstanding anything to the contrary in preceding clauses (a) and (b) of
this Section 7.11, the representations made in preceding clauses (a) and (b) of
this Section 7.11 shall not be untrue unless the aggregate effect of all
violations, Environmental Claims, facts, circumstances, conditions, occurrences,
restrictions, failures and noncompliances subject to or governed by
Environmental Laws would reasonably be expected to have a Material Adverse
Effect.

7.12 Intellectual Property, Licenses, Franchises and Formulas. Each Borrower and
each of its Subsidiaries owns, or has the right to use, all the patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises, proprietary information (including, but not limited to, rights in
computer programs and databases) and formulas, or other rights with respect to
the foregoing, or has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own, have or
obtain which, as the case may be, could reasonably be expected to result in a
Material Adverse Effect.

7.13 Scheduled Existing Indebtedness, etc. (a) Schedule 7.13 sets forth a true
and complete list of all Indebtedness of the Credit Parties (other than
(i) Indebtedness owed by any Credit Party to any of the Corporation or any of
its Subsidiaries, (ii) Contingent Obligations in respect of obligations other
than Indebtedness, (iii) “bad boy” guarantees issued by any Credit Party in
respect of certain obligations under joint venture arrangements or
(iv) obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement) as of February 28, 2010 and
which is to remain outstanding after giving effect to the Transaction (excluding
the Loans and the Letters of Credit, the “Scheduled Existing Indebtedness”), in
each case, showing the aggregate principal amount thereof and the name of the
respective borrower. Since February 28, 2010, no Credit Party has incurred any
material Indebtedness.

(b) As of the Initial Borrowing Date, the Existing Senior Notes are not
guaranteed by any Person.

SECTION 8. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings, together
with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

8.01 Information Covenants. The Corporation will furnish to the Lenders:

 

-70-



--------------------------------------------------------------------------------

(a) Quarterly Financial Statements. Within 55 days after the close of the first
three quarterly accounting periods in each Fiscal Year of the Corporation,
(i) the consolidated balance sheet of the Corporation and its Subsidiaries as at
the end of such quarterly accounting period, and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the related periods in the prior Fiscal Year, all
of which shall be certified by the chief financial officer of the Corporation
(or by the Senior Vice President and Treasurer or Senior Vice President and
Corporate Controller of the Corporation), subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during the
quarterly and year-to-date periods.

(b) Annual Financial Statements. Within 100 days after the close of each Fiscal
Year of the Corporation, (i) the consolidated balance sheet of the Corporation
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income and retained earnings and of cash flows for
such Fiscal Year setting forth comparative figures for the preceding Fiscal Year
and certified (without a “going concern” or like qualification or exception and
without any qualification or exception as to scope of audit) by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report of such
accounting firm stating that in the course of its regular audit of the
respective financial statements, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or Event of Default which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (ii) management’s discussion and analysis of the important operational and
financial developments during the respective Fiscal Year.

(c) Budgets. On March 1 of each Fiscal Year, a budget for such Fiscal Year
prepared by the Corporation (on a consolidated basis) in reasonable detail and
in form reasonably satisfactory to the Administrative Agent and accompanied by
the statement of the chief financial officer of the Corporation (or by the
Senior Vice President and Treasurer or Senior Vice President and Corporate
Controller of the Corporation) to the effect that, to the best of his knowledge,
the budget is a reasonable estimate for the period covered thereby.

(d) Officer’s Certificates. As of the date of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a certificate of the chief
financial officer of the Corporation (or by the Senior Vice President and
Treasurer or Senior Vice President and Corporate Controller of the Corporation),
in form satisfactory to the Agents, to the effect that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(x) set forth in reasonable detail the calculations required to establish
whether the Borrowers and their Subsidiaries were in compliance with the
provisions of Sections 9.01, 9.03, 9.04 and 9.05 at the end of such fiscal
quarter or Fiscal Year, as the case may be, (y) set forth its Unsecured Debt
Ratings and (z) set forth the calculations required to establish the Applicable
Margin and the Consolidated Leverage Ratio as at the last day of such fiscal
quarter or Fiscal Year, as the case may be.

 

-71-



--------------------------------------------------------------------------------

(e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days (or ten Business Days in the case of following clause (ii)) after
any Authorized Officer of any Borrower obtains actual knowledge thereof, notice
of (i) the occurrence of any event which constitutes a Default or an Event of
Default and (ii) any litigation or governmental investigation or proceeding
pending (x) against any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, (y) with respect to
any material Indebtedness of any Borrower or any of its Subsidiaries or (z) with
respect to any Credit Document.

(f) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Borrower or any of its Subsidiaries
as either Agent or any Lender may reasonably request.

(g) Delivery of Information. Information required to be delivered pursuant to
paragraphs (a) and (b) shall be deemed to have been delivered on the date on
which the Corporation provides notice to the Administrative Agent that such
information has been posted on the Corporation’s website on the internet at the
website address listed on the signature pages of such notice, at www.sec.gov or
at another website accessible by the Lenders without charge; provided that the
Corporation shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a) and (b) of this Section 8.01 to the Administrative
Agent or any Lender who requests the Corporation to deliver such paper copies
until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

8.02 Books, Records and Inspections. Each Borrower will, and the Corporation
will cause each Subsidiary to, maintain or cause to be maintained at all times
true and complete in all material respects books and records of its financial
operations (in accordance with GAAP) and provide the Administrative Agent and
its representatives reasonable access to all such books and records and to any
of their properties or assets during regular business hours and upon advance
written notice (provided that reasonable access to such books and records and to
each Borrower’s properties or assets shall be made available to the Lenders if
an Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records (in each case subject to each Borrower or
the Corporation’s Subsidiaries’ obligations under applicable confidentiality
provisions) and may discuss the affairs, finances and accounts with, and be
advised as to the same by, officers and, so long as a representative of such
Borrower or such Subsidiary is present, independent accountants, all as the
Administrative Agent may deem appropriate for the purpose of verifying the
various reports delivered pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement. Notwithstanding Section 13.01,
unless any such visit or inspection is conducted after the occurrence and during
the continuance of a Default or an Event of Default, the Corporation shall not
be required to pay any costs or expenses incurred by the Administrative Agent,
any Lender or any other Person in connection with such visit or inspection.

8.03 Maintenance of Insurance. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, maintain (either in the name of such Borrower
or in such Subsidiary’s own name) with financially sound and responsible
insurance companies, insurance in at least such amounts and against at least
such risks as are customarily insured against by

 

-72-



--------------------------------------------------------------------------------

companies engaged in the same or a similar business. Notwithstanding the
foregoing, each Borrower may self-insure with respect to such risks with respect
to which companies of established repute engaged in the same or similar business
in the same general area usually self-insure.

8.04 Corporate Franchises. Each Borrower will, and the Corporation will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses permits and intellectual property; provided,
however, that (i) nothing in this Section 8.04 shall prevent (x) transactions
permitted under Section 9.02 or (y) the liquidation of any Subsidiary (which
Subsidiary is not itself a Credit Party) if the Corporation determines that such
liquidation could not reasonably be expected to have a Material Adverse Effect
and (ii) neither any Borrower nor any such Subsidiary shall be required to
preserve its existence (other than the corporate or other applicable existence
of each Borrower) or any right, franchise, license, permit or intellectual
property if, in the good faith business judgment of the Corporation, the
termination of or failure to preserve and keep in full force and effect such
existence, right, franchise, license, permit or intellectual property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.05 Compliance with Statutes, etc. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, comply with all Requirements of Law
(including, without limitation, all Environmental Laws and the rules and
regulations thereunder), except such noncompliances as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

8.06 ERISA. As soon as reasonably practicable and, in any event, within fifteen
(15) days after any Borrower, any Subsidiary of any Borrower or any ERISA
Affiliate knows or has reason to know of (i) the occurrence of any ERISA Event,
(ii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by any Borrower, a Subsidiary of any Borrower, or
(iii) the adoption of any amendment to a Plan subject to Section 412 of the Code
which results in a material increase in contribution obligations of any
Borrower, a Subsidiary of any Borrower or any ERISA Affiliate, a Borrower will
deliver, or cause to be delivered, to the Lenders a certificate of the chief
financial officer, treasurer or controller of any Borrower setting forth the
reasonable details as to such occurrence and the action, if any, that such
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by
such Borrower, such Subsidiary, the Plan Administrator or such ERISA Affiliate
to or with the PBGC or any other government agency, and any notices received by
such Borrower, such Subsidiary or ERISA Affiliate from the PBGC or any other
government agency. Each Borrower will deliver to such Lender (i) upon the
request of such Lender, a complete copy of the annual report (on U.S. Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the U.S. Internal Revenue Service and (ii) copies of any records,
documents, notices, certificates or other information that must be furnished to
or are received by any Borrower or any of its Subsidiaries or ERISA Affiliates
from the PBGC or any other governmental agency with respect to any Plan.

 

-73-



--------------------------------------------------------------------------------

8.07 End of Fiscal Years; Fiscal Quarters. The Corporation will cause (i) each
of its, and each of its Subsidiaries’, Fiscal Years to end on December 31 of
each year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters
to end on dates which are consistent with a Fiscal Year ending December 31.

8.08 Maintenance of Properties. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, keep all property necessary to the business
of such Borrower and each such Subsidiary in good working order and condition
consistent with industry practice, ordinary wear and tear excepted, except such
non-compliances with the foregoing as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.09 Payment of Taxes. Each Borrower will, and the Corporation will cause each
of its Subsidiaries to, pay and discharge, or cause to be paid and discharged,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid,
might become a lien not otherwise permitted under Section 9.01(i); provided that
no Borrower or any of its Subsidiaries will be required to pay any such tax,
assessment, charge, levy or claim which (x) is being contested in good faith and
by appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP and (y) would not reasonably be expected to have
a Material Adverse Effect.

SECTION 9. Negative Covenants. Each of the Borrowers hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

9.01 Liens. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
such Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase or leaseback such property or
assets (including sales of accounts receivable with recourse to such Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental or quasi-governmental
charges or levies not yet due and payable or Liens for taxes, assessments or
governmental or quasi-governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principles;

 

-74-



--------------------------------------------------------------------------------

(ii) Liens in respect of assets of any Borrower or any of its Subsidiaries
incidental to the conduct of its business or the ownership of its assets which
were not incurred in connection with the borrowing of money, and which (x) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business and (y) do
not secure obligations in excess of $75,000,000 at any time;

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 9.01 (“Existing Liens”), and
giving effect to any renewals, replacements and extensions of such Liens, in
each case so long as (x) the principal amount of the obligations secured thereby
is not increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below or as otherwise expressly
permitted by Schedule 9.01) and (y) such renewals, replacements and extensions
do not result in (I) Liens applying to any Assets which are not already subject
to the Liens securing the respective obligations being renewed, replaced or
extended or (II) except as expressly permitted by Schedule 9.01, an increase in
the amount of any category of Assets which are subject to the Liens securing the
respective obligations being renewed, replaced or extended);

(iv) licenses, leases, sublicenses or subleases granted to other Persons not
materially interfering with the conduct of the business of any Borrower and its
Subsidiaries taken as a whole;

(v) any Lien on any asset of any Borrower or any of its Subsidiaries (I) subject
to Capitalized Lease Obligations or (II) securing other Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset (it being understood that, for this purpose, the
acquisition of a Person is also an acquisition of the assets of such Person);
provided that (x) the Lien encumbering the asset or assets giving rise to such
Capitalized Lease Obligation or other Indebtedness, as the case may be, does not
encumber any other asset of such Borrower or any Subsidiary of such Borrower and
(y) except in the case of a Lien securing Capitalized Lease Obligations, any
such Lien attaches to such asset concurrently with, or within 180 days after,
the acquisition thereof, or such longer period, not to exceed 12 months, due to
the Corporation’s or its respective Subsidiaries’ inability to retain the
requisite governmental approvals with respect to such acquisition; provided
further, that, in the case of any asset constituting Real Property, (i) the Lien
attaches within 12 months after the latest of the acquisition thereof, the
completion of construction thereon or the commencement of full operation thereof
and (ii) the Indebtedness so secured does not exceed the sum of (x) the purchase
price of such Real Property plus (y) the costs of such construction;

(vi) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and, except in the case of those arising out of a governmental
taking or threatened governmental taking, not materially interfering with the
conduct of the business of any Borrower or any of its Subsidiaries;

 

-75-



--------------------------------------------------------------------------------

(vii) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions)
regarding operating leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business;

(viii) all Liens arising from, and UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions) made
in connection with, the securitization, sale or other non-recourse financing of
timeshare receivables (irrespective of whether such transactions appear on the
consolidated balance sheet of the Corporation), so long as the only Assets
subject to such Liens are timeshare receivables, customary related contractual
and other rights and any proceeds of the foregoing;

(ix) to the extent not covered by clause (ii) above, Liens securing judgments
which do not constitute an Event of Default, provided that no cash or property
is deposited or delivered to secure the respective judgment (or any appeal bond
in respect thereof);

(x) statutory and common law landlords’ liens under leases to which any Borrower
or any of its Subsidiaries is a party;

(xi) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
solicitors or other Liens arising in the ordinary course of business which
(x) do not secure Indebtedness for borrowed money and (y)(I) do not in the
aggregate materially detract from the value of the relevant property or assets
of any Borrower or Subsidiary of any Borrower or materially impair the use
thereof in the operation of the business of any Borrower or Subsidiary of any
Borrower or (II) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);

(xiii) normal and customary Liens in favor of a banks or other depository or
financial institutions arising as a matter of law and encumbering deposits or
other funds maintained with such financial institution (including rights of
setoff);

(xiv) Liens on property or assets acquired by any Borrower or any of its
Subsidiaries, or on property or assets of a Subsidiary acquired by any Borrower
or any of its Subsidiaries, in each case in existence at the time such
acquisition is consummated, provided that such Liens are not incurred in
connection with or in contemplation or anticipation of such acquisition and do
not attach to any other asset of such Borrower or any of its Subsidiaries;

 

-76-



--------------------------------------------------------------------------------

(xv) Liens resulting from the refinancing, renewal or extension of obligations
secured by any Lien permitted by clauses (v) and (xiv) of this Section 9.01, so
long as (x) the principal amount of the obligations secured thereby is not
increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below) and (y) such renewals,
replacements and extensions do not result in Liens applying to any Assets which
are not already subject to the Liens securing the respective obligations being
renewed, replaced or extended;

(xvi) intercompany Indebtedness owed by and among the Corporation and any of its
Wholly-Owned Subsidiaries may be secured by any Assets of the respective
obligor;

(xvii) Liens on Segregated Funds (and deposit accounts in which Segregated Funds
are deposited) pledged by the Corporation or any of its Subsidiaries to secure
Defeased Debt in accordance with the terms of the documentation governing the
same; and

(xviii) Liens on Assets of the Corporation or any of its Subsidiaries and not
otherwise permitted by the foregoing clauses (i) through (xvii), so long as the
lesser of (x) the aggregate fair market value (as reasonably determined by the
senior management of the Corporation) of all of the Assets subject to such Liens
and (y) 125% of the maximum amount of the obligations secured by such Liens, as
applicable, does not exceed at any time 10% of Consolidated Net Tangible Assets
(determined as of the date of the most recent incurrence of such Liens or
related obligations (or any increase thereof) by reference to the then most
recent date for which the Corporation has delivered (or was required to deliver,
if such delivery has not been made) its financial statements under
Section 8.01(a) or (b), as applicable, or, if the Corporation has not yet been
required to deliver financial statements under Section 8.01, determined as of
December 31, 2009).

9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc. No Borrower
will, nor will any Borrower permit any of its Subsidiaries to, enter into
transaction of merger, consolidation or amalgamation, or convey, sell, lease or
otherwise dispose of all or any substantial part of the property or assets of
such Borrower or such Subsidiary (other than inventory, goods, materials or
equipment (in each case other than Real Property) in the ordinary course of
business), unless: (i) no Specified Default or Event of Default then exists or
would result therefrom, (ii) in the case of a merger, consolidation or
amalgamation involving an Alternate Currency Revolving Loan Borrower (other than
the Corporation), an Alternate Currency Revolving Loan Borrower is the surviving
corporation of such merger, consolidation or amalgamation, and (iii) in the case
of a merger, consolidation or amalgamation involving the Corporation or any
other Domestic Dollar Revolving Loan Borrower and any other Person, the
Corporation or such other Domestic Dollar Revolving Loan Borrower, as the case
may be, shall be the surviving corporation of such merger, consolidation or
amalgamation, provided that notwithstanding the foregoing:

 

-77-



--------------------------------------------------------------------------------

(1) in the case of a merger, consolidation or amalgamation described in clause
(iii). The, the Corporation or such other Domestic Dollar Revolving Loan
Borrower, as the case may be, shall not be required to be the surviving
corporation of such merger, consolidation or amalgamation, so long as (x) the
respective entity which survives such merger, consolidation or amalgamation,
assumes all of the obligations of the Corporation or such other Domestic Dollar
Revolving Loan Borrower, as the case may be, under the Credit Documents to which
it is a party pursuant to documentation reasonably satisfactory to the
Administrative Agent and the Required Lenders, (y) the Required Lenders shall
have consented thereto on such additional terms and conditions satisfactory to
them and (z) such surviving entity shall have delivered such opinions of counsel
and such other documentation (including revised Notes and evidence of good
standing) as shall be reasonably requested by the Administrative Agent or any
Lender;

(2) in the case of a merger, consolidation or amalgamation of an Alternate
Currency Revolving Loan Borrower (other than the Corporation) and a Domestic
Dollar Revolving Loan Borrower, the Domestic Dollar Revolving Loan Borrower
shall be the surviving corporation of such merger, consolidation or
amalgamation;

(3) no Alternate Currency Revolving Loan Borrower (other than the Corporation)
shall be permitted to merge, consolidate or amalgamate with any other Alternate
Currency Revolving Loan Borrower unless both Alternate Currency Revolving Loan
Borrowers subject to such transaction are organized in the same jurisdiction;
and

(4) in the case of a merger, consolidation or amalgamation of the Corporation
and another Domestic Dollar Revolving Loan Borrower, the Corporation shall be
the surviving corporation of such merger, consolidation or amalgamation.

9.03 Restricted Payments. No Borrower will, nor will any Borrower permit any of
its Subsidiaries to, authorize, declare or pay any Dividends, except that:

(i) any Subsidiary of the Corporation may authorize, declare and pay cash
Dividends to the Corporation or to any Wholly-Owned Subsidiary of the
Corporation;

(ii) any Subsidiary of the Corporation that is not a Wholly-Owned Subsidiary may
authorize, declare and pay Dividends to its shareholders, members or partners
generally, so long as the Corporation or its respective Subsidiary which owns
the equity interests in the Subsidiary paying such Dividends receives at least
its proportionate share thereof (based upon its relative holding of the equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests of such
Subsidiary); and

(iii) the Corporation may authorize, declare and make an annual Dividend once
per Fiscal Year in the form of a cash distribution to its shareholders (payable
in the first fiscal quarter of each Fiscal Year) in an amount not to exceed
$100,000,000 per Fiscal Year; provided that (x) in no event shall the amount of
such Dividend paid in any Fiscal Year exceed Excess Cash Flow for the
immediately preceding Fiscal Year, (y) in no event shall any Dividend be
authorized, declared or made, unless (1) the Consolidated

 

-78-



--------------------------------------------------------------------------------

Leverage Ratio (determined, for this purpose, on a Pro Forma Basis based on the
Consolidated Indebtedness as of the date of such authorization, declaration or
cash distribution after giving effect to any Indebtedness incurred (or to be
incurred) to make such cash distribution) as at the last day of the Reference
Period then last ended is less than 5.00:1.00 and (2) no Specified Default or
Event of Default exists at the time of the respective authorization, declaration
or distribution or would exist immediately after giving effect thereto and
(z) on or prior to the date of the payment of such Dividend, the Corporation
shall have furnished to the Administrative Agent a certificate from an
Authorized Officer of the Corporation certifying to the best of his or her
knowledge as to compliance with the requirements of this clause (iii) and
containing the calculations (in reasonable detail) required to demonstrate
compliance with preceding subclauses (x) and (y)(1); and

(iv) the Corporation may authorize, declare and make Dividends in the form of
share repurchases from time to time, so long as (x) the Consolidated Leverage
Ratio as at the last day of the most recently ended Reference Period
(determined, for this purpose, on a Pro Forma Basis based on the Consolidated
Indebtedness as of the date of such authorization, declaration or repurchase
after giving effect to any Indebtedness incurred (or to be incurred) to make
such repurchase) is less than 4.50:1.00, (y) no Specified Default or Event of
Default exists at the time of the respective authorization, declaration or
repurchase or would exist immediately after giving effect thereto and (z) on or
prior to the date of the payment of such Dividends, the Corporation shall have
furnished to the Administrative Agent a certificate from an Authorized Officer
of the Corporation certifying to the best of his or her knowledge as to
compliance with the requirements of preceding subclauses (x) and (y) and
containing the calculations (in reasonable detail) required to demonstrate
compliance with preceding subclause (x).

Notwithstanding anything to the contrary contained above in this Section 9.03,
the Corporation shall be permitted to authorize, declare and pay Dividends in
its discretion upon the earliest to occur of the following: (I) the Consolidated
Leverage Ratio having been less than 4.00:1.00 for two consecutive Test Periods
(as set forth in two officer’s certificates delivered pursuant to
Section 8.01(d) in respect of two consecutive fiscal periods), (II) an Unsecured
Debt Rating of BBB- or higher having been assigned by S&P or Baa3 or higher
having been assigned by Moody’s, and (III) the Corporation having
(x) voluntarily elected (by delivery of an irrevocable written notice of such
election to the Administrative Agent) to reset the maximum Consolidated Leverage
Ratio permitted under Section 9.05 for all periods after the date of such
election at 4.50:1.00 (any such election, a “Leverage Ratio Reset Election”) and
(y) delivered an officers’ certificate pursuant to Section 8.01(d) demonstrating
compliance with such Consolidated Leverage Ratio pursuant to Section 9.05 as at
the last day of the first fiscal quarter or Fiscal Year, as the case may be,
ended after the Leverage Ratio Reset Election; provided that no such Dividend
described above shall be permitted if a Specified Default or Event of Default
exists at the time of the respective authorization, declaration or payment of
such Dividend or would exist immediately after giving effect thereto.

 

-79-



--------------------------------------------------------------------------------

9.04 Consolidated Interest Coverage Ratio. The Corporation will not permit the
Consolidated Interest Coverage Ratio for any Test Period ending on the last day
of any fiscal quarter of the Corporation to be less than 2:50:1.00.

9.05 Maximum Consolidated Leverage Ratio. The Corporation will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Corporation occurring during a period set forth below to be greater than the
ratio set forth opposite such period below:

 

Period

  

Ratio

From the Initial Borrowing Date through and including the last day of the
Corporation’s fiscal quarter ending June 30, 2011    5.50:1.00 The first day of
the Corporation’s fiscal quarter ending September 30, 2011 through and including
the last day of the Corporation’s fiscal quarter ending December 31, 2011   
5.25:1.00 The first day of the Corporation’s fiscal quarter ending March 31,
2012 through and including the last day of the Corporation’s fiscal quarter
ending June 30, 2012    5.00:1.00 The first day of the Corporation’s fiscal
quarter ending September 30, 2012 through and including the last day of the
Corporation’s fiscal quarter ending December 31, 2012    4.75:1.00 Thereafter   
4.50:1.00.

provided, however that, on and after the Leverage Ratio Reset Election, the
Corporation will not permit the Consolidated Leverage Ratio on the last day of
any fiscal quarter of the Corporation to be greater 4.50:1.00.

9.06 Business. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than the
Hotel Business.

9.07 Transaction with Affiliates. No Borrower will, nor will any Borrower permit
any of its Subsidiaries to, enter into any transaction (or series of related
transactions) with any Affiliate of the Corporation or any of its Subsidiaries
that is material to the Corporation and its Subsidiaries as a whole other than
on terms and conditions substantially as favorable to such

 

- 80-



--------------------------------------------------------------------------------

Borrower or such Subsidiary as would reasonably be obtained by such Borrower or
such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided, however, that the foregoing shall not
prohibit (x) transactions among the Corporation and/or its Wholly-Owned
Subsidiaries and (y) the authorization, declaration and payment of Dividends by
the Corporation and its Subsidiaries as permitted by Section 9.03.

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of (or any Face Amount of, as the case may be) any Loan or any Note or
(ii) default, and such default shall continue unremedied for two or more
Business Days, in the payment when due of any interest on any Loan or Note, any
Unpaid Drawing (or the interest thereon) or any Fees or any other amounts owing
hereunder or thereunder; or

10.02 Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered to any Agent or any Lender pursuant hereto or thereto shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or

10.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 4.02(d), 8.01(e)(i), 8.04 (but only to the extent arising from the
failure of any Credit Party to preserve and keep in full force and effect its
existence) or 9 or (ii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or any other
Credit Document (other than those set forth in Sections 10.01 and 10.02 and
clause (i) of this Section 10.03) and such default as described in this clause
(ii) shall continue unremedied for a period of 30 days after written notice
thereof to any Borrower by the Administrative Agent or the Required Lenders; or

10.04 Default Under Other Agreements. (i) Any Credit Party or any of their
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations and Non-Recourse Indebtedness) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations and
Non-Recourse Indebtedness) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, without any further notice
(other than a notice of acceleration, if required) or any further lapse of time,
such Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations and Non-Recourse Indebtedness) of any
Credit Party or any of their Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or an Event of Default under this Section 10.04
unless the principal amount of any one issue of such Indebtedness, or the
aggregate principal amount of all such Indebtedness as described in preceding
clauses (i) and (ii) is at least $100,000,000 (or, in the case of currencies
other than Dollars, the Dollar Equivalent thereof); or

 

- 81-



--------------------------------------------------------------------------------

10.05 Bankruptcy, etc. Any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries), and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
bankruptcy, insolvency, receivership, administration, winding up or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or there is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries) any such proceeding under
any such law of any jurisdiction which remains undismissed for a period of 60
days, or any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any of its Subsidiaries (excluding Insignificant Subsidiaries) suffers
any appointment of any custodian, administrator, administrative receiver,
receiver, trustee or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any Credit Party
or any of its Subsidiaries (excluding Insignificant Subsidiaries) makes a
general assignment for the benefit of creditors; or any corporate action is
taken by any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) for the purpose of effecting any of the foregoing; or

10.06 ERISA. Any ERISA Event shall occur which would reasonably be expected to
have a Material Adverse Effect. A Foreign Pension Plan shall fail to be in good
standing with applicable regulatory authorities or comply with applicable laws,
and such failure would reasonably be expected to have a Material Adverse Effect;
or

10.07 Guaranties. Except in accordance with the express terms of the respective
Guaranty, any Guaranty or any provision thereof shall cease to be in full force
or effect as to the relevant Guarantor, or any Guarantor or Person acting by or
on behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guaranty, or any Guarantor shall default in the due
performance or observance (beyond any applicable grace period) of any term,
covenant or agreement on its part to be performed or observed pursuant to such
Guaranty; or

10.08 Judgments. One or more judgments or decrees shall be entered against any
Borrower or any Subsidiary of any Borrower involving in the aggregate for the
Borrowers and their Subsidiaries a liability (to the extent not paid or covered
by a reputable and solvent insurance company (with any portion of any judgment
or decree not so covered to be included in any determination hereunder)) and
such judgments and decrees either shall be final and

 

- 82-



--------------------------------------------------------------------------------

non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments exceeds $100,000,000 (or in the case of currencies other than
Dollars, the Dollar Equivalent thereof); or

10.09 Change of Control. A Change of Control shall occur; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of any Agent, any Lender or
the holder of any Note to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 10.05 shall occur with respect
to any Borrower, the result which would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i) and (ii) below shall
occur immediately and automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Facility Fee shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of, the Face Amount of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder
(including Unpaid Drawings) and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the relevant Account Party to pay (and the relevant
Account Party agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 10.05 with respect to any Account
Party, it will pay) to the Administrative Agent at the appropriate Payment
Office such additional amount of cash (in the respective currency in which such
Letter of Credit is denominated), to be held as security by the Administrative
Agent for the respective Account Party’s reimbursement obligations in respect of
Letters of Credit then outstanding, as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding issued for the account of such Account
Party; (v) apply any cash collateral held pursuant to Section 4.02 to the
repayment of the Obligations; and (vi) direct the appropriate Alternate Currency
Revolving Loan Borrower to pay (and each Alternate Currency Revolving Loan
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 10.05 with respect to any Borrower, it
will pay) to the Administrative Agent (without duplication) all amounts required
to be paid pursuant to clause (j) of Schedule III.

SECTION 11. Definitions and Accounting Terms.

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Absolute Rate” shall mean an interest rate (rounded to the nearest .0001)
expressed as a decimal.

“Acceptance Fee” shall mean, in respect of a Bankers’ Acceptance, a fee
calculated on the Face Amount of such Bankers’ Acceptance at a rate per annum
equal to the Applicable Margin that would be payable with respect to a Revolving
Loan maintained as a Eurodollar Loan drawn on the Drawing Date of such Bankers’
Acceptance. Acceptance Fees shall be calculated on the basis of the term to
maturity of the Bankers’ Acceptance and a year of 365 days.

 

- 83-



--------------------------------------------------------------------------------

“Account Party” shall mean (i) in respect of Domestic Dollar Letters of Credit,
any Domestic Dollar Revolving Loan Borrower and (ii) in respect of Alternate
Currency Letters of Credit, any Alternate Currency Revolving Loan Borrower.

“Acquisition” shall mean the acquisition of all or any portion of the assets
(including Hotels) or all or any portion of the Capital Stock of any Person.

“Adjustment Date” shall have the meaning provided in Section 1.18(b).

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
(x) beneficial ownership of 10% or more of the voting securities, of a Person
shall be deemed to be control and (y) none of the Agents, any Lender or any of
their respective Affiliates shall be considered an Affiliate of the Corporation
or any Subsidiary thereof.

“Agent” shall mean each of DB in its capacity as Administrative Agent and
JPMorgan Chase Bank, N.A. in its capacity as Syndication Agent; provided that
(x) for purposes of Sections 13.01 and 13.20, the term “Agent” shall include the
Lead Arrangers and (y) for purposes of Section 13.20 only, the term “Agent”
shall also include the co-documentation agents identified on the cover page to
this Agreement.

“Aggregate Alternate Currency Credit Exposure” at any time means the sum of
(i) the aggregate principal amount or Face Amount, as the case may be, of all
Alternate Currency Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of each
Non-Dollar Alternate Currency Loan then outstanding) plus (ii) the Aggregate
Alternate Currency Letter of Credit Outstandings at such time.

“Aggregate Alternate Currency Letter of Credit Outstandings” shall mean, at any
time, the sum of (i) the aggregate Stated Amount of all outstanding Alternate
Currency Letters of Credit at such time plus (ii) the aggregate amount of all
Unpaid Drawings with respect to Alternate Currency Letters of Credit at such
time (for such purpose, using the Dollar Equivalent of all Unpaid Drawings owing
in any Non-Dollar Alternate Currency).

“Aggregate Non-Alternate Currency Domestic Dollar Revolving Exposure” shall
mean, at any time, the sum of (i) the aggregate principal amount of all Domestic
Dollar Revolving Loans and Swingline Loans then outstanding and (ii) the
aggregate amount of all Domestic Dollar Letter of Credit Outstandings at such
time.

 

- 84-



--------------------------------------------------------------------------------

“Aggregate Other Permitted LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Other Permitted
LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Other Permitted LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Other
Permitted LIBOR-Based Alternate Currency).

“Aggregate Permitted Non-LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Permitted
Non-LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Permitted Non-LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Permitted Non-LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Permitted
Non-LIBOR-Based Alternate Currency).

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Non-Dollar Alternate Currency
Revolving Loan then outstanding), plus (ii) the aggregate principal amount of
all Swingline Loans then outstanding plus (iii) the aggregate principal amount
of all Competitive Bid Loans then outstanding (for this purpose, using the
Dollar Equivalent of the principal amount of each Non-Dollar Alternate Currency
Competitive Bid Loan then outstanding) plus (iv) the aggregate amount of all
Letter of Credit Outstandings at such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented or
amended (including any amendment and restatement hereof) from time to time.

“Alternate Currency” shall mean each of Dollars, Canadian Dollars, Euros, Pounds
Sterling, Australian Dollars, Yen, any Other Permitted LIBOR-Based Alternate
Currency and any Permitted Non-LIBOR-Based Alternate Currency.

“Alternate Currency Competitive Bid Loan” shall mean each Competitive Bid Loan
denominated in an Alternate Currency.

“Alternate Currency Equivalent” shall mean the Canadian Dollar Equivalent, Euro
Equivalent, LIBOR-Based Alternate Currency Equivalent or Non-LIBOR-Based
Alternate Currency Equivalent, as the case may be.

 

- 85-



--------------------------------------------------------------------------------

“Alternate Currency Letter of Credit” shall mean each Letter of Credit
denominated in an Alternate Currency and issued for the account of an Alternate
Currency Revolving Loan Borrower pursuant to Section 2.01.

“Alternate Currency Letter of Credit Outstandings” shall mean, at any time, with
respect to any Alternate Currency Letter of Credit, the sum of (i) the aggregate
Stated Amount of such Alternate Currency Letter of Credit at such time plus
(ii) the aggregate amount of all Unpaid Drawings with respect to such Alternate
Currency Letter of Credit at such time (for such purpose, using the Dollar
Equivalent of all Unpaid Drawings owing in any Non-Dollar Alternate Currency).

“Alternate Currency LIBOR Rate” shall mean, with respect to any Alternate
Currency (other than Dollars, Canadian Dollars, Euros and any Permitted
Non-LIBOR-Based Alternate Currency), (i) the rate per annum that appears on the
relevant Reuters Screen page (or any successor page) for such Alternate Currency
deposits with maturities comparable to the Interest Period applicable to the
Alternate Currency Revolving Loans incurred in such Alternate Currency subject
to the respective Borrowing commencing two Business Days thereafter as of 11:00
A.M. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period or (ii) if such a rate does not
appear on the relevant Reuters Screen page (or any successor page), the offered
quotation to first-class banks in the London interbank market by DB for such
Alternate Currency deposits of amounts in immediately available funds comparable
to the outstanding principal amount of the Alternate Currency Revolving Loan in
the relevant Alternate Currency of DB with maturities comparable to the Interest
Period applicable to such Alternate Currency Revolving Loan commencing two
Business Days thereafter as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period; provided that,
in the event the Administrative Agent has made any determination pursuant to
Section 1.11(a)(i) in respect of Alternate Currency Revolving Loans incurred in
such Alternate Currency, or in the circumstances described in clause (i) to the
proviso to Section 1.11(b) in respect of such Alternate Currency Revolving
Loans, the “Alternate Currency LIBOR Rate” determined pursuant to this
definition shall instead be the rate determined by DB as the all-in-cost of
funds for DB to fund such Alternate Currency Revolving Loan with maturities
comparable to the Interest Period applicable thereto.

“Alternate Currency Loan” shall mean each Alternate Currency Revolving Loan and
each Alternate Currency Competitive Bid Loan.

“Alternate Currency Non-LIBOR Rate” shall mean (i) with respect to any Mexican
Pesos Revolving Loan, the TIIE Rate, provided that for purposes of Sections
1.05, 2.04(c), and 2.05(a), the Alternate Currency Non-LIBOR Rate with respect
to any Mexican Pesos Revolving Loan shall instead be the rate determined by the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lender) to fund a Borrowing of Mexican Pesos Revolving Loans with
maturities comparable to the Mexican Pesos Interest Period applicable thereto,
and (ii) with respect to any Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan denominated in a given Other Permitted Non-LIBOR-Based Alternate
Currency, the rate per annum for such Loan determined in accordance with the
relevant Non-LIBOR-Based Alternate Currency Amendment.

 

- 86-



--------------------------------------------------------------------------------

“Alternate Currency Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Alternate Currency Revolving Loan Borrower” shall mean (i) the Corporation,
(ii) Clocktower, unless Clocktower is removed (and not subsequently reinstated)
as an “Alternate Currency Revolving Loan Borrower” pursuant to Section 13.12(c),
and (iii) any other Wholly-Owned Foreign Subsidiary of the Corporation that is
found acceptable to, and approved in writing by, the Administrative Agent which
accedes to this Agreement as contemplated by Section 6.03, unless such other
Wholly-Owned Foreign Subsidiary is removed (and not subsequently reinstated) as
an “Alternate Currency Revolving Loan Borrower” pursuant to Section 13.12(c);
provided that (x) Clocktower and any other Alternate Currency Revolving Loan
Borrower organized in Canada or any province thereof may only request and incur
extensions of credit under the Alternate Currency Revolving Loan Sub-Tranche
relating to Canadian Dollar Revolving Loan Sub-Commitments, (y) no Alternate
Currency Revolving Loan Borrower organized in a jurisdiction other than Canada
or any province thereof may request or incur extensions of credit under the
Alternate Currency Revolving Loan Sub-Tranche relating to Canadian Dollar
Revolving Loan Sub-Commitments, and (z) any other Alternate Currency Revolving
Loan Borrower shall be restricted to extensions of credit under such Alternate
Currency Revolving Loan Sub-Tranches as may be specified by the Administrative
Agent at the time of its approval of such Person as an Alternate Currency
Revolving Loan Borrower, in which case such Person shall constitute an Alternate
Currency Revolving Loan Borrower with respect to only those Alternate Currency
Revolving Loan Sub-Tranches as have been so approved by the Administrative
Agent.

“Alternate Currency Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the Australian Dollar Revolving Loan Sub-Commitment, the
Pounds Sterling Revolving Loan Sub-Commitment, the Canadian Dollar Revolving
Loan Sub-Commitment, the Dollar I Revolving Loan Sub-Commitment, the Dollar II
Revolving Loan Sub-Commitment, the Euro I Revolving Loan Sub-Commitment, the
Euro II Revolving Loan Sub-Commitment, the Euro III Revolving Loan
Sub-Commitment, the Yen Revolving Loan Sub-Commitment, the Mexican Pesos
Revolving Loan Sub-Commitment, the Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment and/or the Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment, as
appropriate, of the respective Alternate Currency RL Lender.

“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” shall mean, with
respect to the aggregate amount of Alternate Currency Revolving Loan
Sub-Commitments with respect to any Alternate Currency Revolving Loan
Sub-Tranche, the aggregate amount set forth opposite such Alternate Currency
Revolving Loan Sub-Tranche in the table below:

 

- 87-



--------------------------------------------------------------------------------

 

Type of Sub-Tranche

   Amount  

Dollar I Revolving Loan Sub Commitment [___________]1

  

Dollar II Revolving Loan Sub Commitment [___________]2

  

Euro I Revolving Loan Sub-Commitments

   $ 250,000,000   

Euro II Revolving Loan Sub-Commitments

   $ 150,000,000   

Euro III Revolving Loan Sub-Commitments

   $ 100,000,000   

Pounds Sterling Revolving Loan Sub-Commitments

   $ 250,000,000   

Australian Dollars Revolving Loan Sub-Commitments

   $ 100,000,000   

Yen Revolving Loan Sub-Commitments

   $ 100,000,000   

Canadian Dollar Revolving Loan Sub-Commitments

   $ 150,000,000   

Mexican Pesos Revolving Loan Sub-Commitments

   $ 15,000,000   

Other Permitted LIBOR-Based Alternate

Currency Revolving Loan Sub-Commitments

   $ 100,000,000   

Other Permitted Non-LIBOR-Based Alternate

Currency Revolving Loan Sub-Commitments

   $ 35,000,000   

; provided that (x) the “Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit” for a given Alternate Currency Revolving Loan Sub-Tranche may exceed
the amount set forth in the table above, so long as (i) any such increase over
the amount specified in the table above for such Alternate Currency Revolving
Loan Sub-Tranche is notified to the Administrative Agent in writing in
connection with an increase to the respective Alternate Currency Revolving Loan
Sub-Commitments pursuant to Section 1.19 and/or 13.12(e)(I) (and, in the case of
any increase in “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
with respect to the Mexican Pesos Revolving Loan Sub-Commitments or the Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, is
approved in writing by the Administrative Agent) and (ii) the amount of such
excess, when added to the aggregate excess amounts for all other Alternate
Currency Revolving Loan Sub-Tranches theretofore notified to (and, if
applicable, approved by) the Administrative Agent pursuant to preceding clause
(i), does not exceed $150,000,000 and (y) the Corporation may (by written notice
to the Administrative Agent) reallocate any unused portion of the “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” with respect to the Mexican
Pesos Revolving Loan Sub-Commitments or the Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitments to increase the “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” with respect to the Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments or
the Mexican Pesos Revolving Loan Sub-Commitments, as the case may be.

1 Starwood to advise amount of and source of funds for Sub-Tranche.

2 See FN 1.

 

- 88-



--------------------------------------------------------------------------------

“Alternate Currency Revolving Loan Sub-Tranche” shall mean the respective
sub-facilities and Sub-Commitments made available by an Alternate Currency RL
Lender (or its Affiliate) and utilized in making Alternate Currency Revolving
Loans hereunder, with there being ninetwelve separate Alternate Currency
Revolving Loan Sub-Tranches as of the Effective Date, i.e., the Canadian Dollar
Revolving Loan Sub-Commitment, the Pounds Sterling Revolving Loan
Sub-Commitment, the Dollar I Revolving Loan Sub-Commitment, the Dollar II
Revolving Loan Sub Commitment, the Euro I Revolving Loan Sub-Commitment, the
Euro II Revolving Loan Sub-Commitment, the Euro III Revolving Loan
Sub-Commitment, the Australian Dollar Revolving Loan Sub-Commitment, the Yen
Revolving Loan Sub-Commitment, the Mexican Pesos Revolving Loan Sub-Commitment,
the Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment
and the Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment (it being understood that the number of Alternate Currency
Revolving Loan Sub-Tranches may be increased pursuant to a Non-LIBOR-Based
Alternate Currency Amendment or a LIBOR-Based Alternate Currency Amendment as
contemplated by Section 13.12(h) or (i), as applicable).

“Alternate Currency RL Lender” shall mean (i) each Lender listed on Schedule
I-B, and (ii) each additional Person that becomes an Alternate Currency RL
Lender party hereto in accordance with Section 1.14, 1.19, 13.04(b) or 13.12(e).
An Alternate Currency RL Lender shall cease to be an “Alternate Currency RL
Lender” when it has assigned all of its Alternate Currency Revolving Loan
Sub-Commitments (and related Obligations) in accordance with Section 1.14 and/or
13.04(b) or when it shall have terminated all of its Alternate Currency
Revolving Loan Sub-Commitments and Alternate Currency Letters of Credit (and all
of the Alternate Currency Revolving Loans, Alternate Currency Letter of Credit
Outstandings and related Obligations owing to such Lender shall have been paid
in full) in accordance with the requirements of Section 13.12(f). For purposes
of this Agreement, (x) unless the context otherwise indicates, each reference to
an Alternate Currency RL Lender which has one or more affiliates which act as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies shall include such affiliate or affiliates and (y) the terms “Lender”
and “RL Lender” include each Alternate Currency RL Lender unless the context
otherwise requires.

“Alternate Currency RL Percentage” of any Lender at any time shall mean, with
respect to a given Alternate Currency Revolving Loan Sub-Tranche, a fraction
(expressed as a percentage) the numerator of which is the Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender with respect
to such Alternate Currency Revolving Loan Sub-Tranche at such time and the
denominator of which is the aggregate amount of Alternate Currency Revolving
Loan Sub-Commitments of all Alternate Currency RL Lenders with respect to such
Alternate Currency Revolving Loan Sub-Tranche at such time.

“Alternate Currency Sub-Commitment Re-Allocation Agreement” shall have the
meaning provided in Section 13.12(e)(I).

 

-89-



--------------------------------------------------------------------------------

“Applicable Currency” shall mean, with respect to any Obligations, Dollars or,
to the extent relating to Non-Dollar Alternate Currency Loans or Non-Dollar
Alternate Currency Letters of Credit, the respective Non-Dollar Alternate
Currency, in which the respective Non-Dollar Alternate Currency Loans,
Non-Dollar Alternate Currency Letters of Credit or related amounts were incurred
or are denominated; provided that in the event Loans maintained in, and Unpaid
Drawings owed in, ana Non-Dollar Alternate Currency are converted into Loans
maintained in, or Unpaid Drawings owing in, Dollars under the circumstances
contemplated by Section 1.17, the Applicable Currency with respect to such Loans
and Unpaid Drawings shall be Dollars.

“Applicable Margin” shall mean, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
under the respective Type of Loans or Fee and opposite the respective
Ratings-Based Level (i.e., 1, 2, 3, 4, 5 or 6, as the case may be) and
Leverage-Based Level (i.e., I, II, III, IV, V or VI, as the case may be)
indicated to have been achieved on the applicable Test Date for such Start Date
(as adjusted in accordance with the immediately succeeding proviso and as set
forth in the respective officer’s certificate delivered pursuant to
Section 8.01(d)):

 

Ratin
gs-
Based
Level

  

Unsecured Debt Rating

   Leverage-
Based
Level   

Consolidated
Leverage Ratio

   “Applicable
Margin” for
Revolving Loans
maintained as
Euro Rate Loans
or Permitted
Non-LIBOR-
Based Alternate
Currency
Revolving Loans     “Applicable
Margin” for Base
Rate and Canadian
Prime Rate Loans     “Applicable
Margin” for
Facility Fee   1    BBB+ or higher from S&P or Baa1 or higher from Moody’s    I
   Less than 2.25:1.0      1.75 %      0.0 %      0.25 %  2    Ratings-Based
Level 1 is not applicable and ratings of BBB or higher from S&P or Baa2 or
higher from Moody’s    II    Greater than or equal to 2.25:1.0 and less than
3.00:1.0      1.95 %      0.25 %      0.30 %  3    Ratings-Based Levels 1 and 2
are not applicable and ratings of BBB- or higher from S&P or Baa3 or higher from
Moody’s    III    Greater than or equal to 3.00:1.0 and less than 3.75:1.0     
2.15 %      0.50 %      0.35 %  4    Ratings-Based Levels 1, 2 and 3 are not
applicable and ratings of BB+ or higher from S&P or Ba1 or higher from Moody’s
   IV    Greater than or equal to 3.75:1.0 and less than 4.25:1.0      2.35 %   
  0.75 %      0.40 %  5    Ratings-Based Levels 1, 2, 3 and 4 are not applicable
   V    Greater than or equal to 4.25:1.0 and less than 4.75      2.55 %     
1.00 %      0.45 %  6    Ratings-Based Levels 1, 2, 3 and 4 are not applicable
   VI    Greater than or equal to 4.75:1.0      3.00 %      1.50 %      0.50 % 

 

-90-



--------------------------------------------------------------------------------

; provided that for purposes of calculations pursuant to the preceding table,
(x) if the Unsecured Debt Ratings established by Moody’s and S&P shall fall
within different Ratings-Based Levels, then the Ratings-Based Level used to
determine the “Applicable Margin” shall be the higher Ratings-Based Level (with,
by way of example, the highest Level being Ratings-Based Level 1) of the two
Unsecured Debt Ratings, unless one of the two Unsecured Debt Ratings is two or
more Ratings-Based Levels lower than the other, in which case the Ratings-Based
Level used to determine the “Applicable Margin” shall be the Ratings-Based Level
next below that of the higher of the two Unsecured Debt Ratings and (y) if the
Ratings-Based Level and the Leverage-Based Level at a given time under the
foregoing table would result in the determination of different “Applicable
Margins” at such time, then the “Applicable Margin” shall be determined by
reference to that Level (i.e., either the Ratings-Based Level or the
Leverage-Based Level) which would then result in a lower “Applicable Margin”;
provided, further, that notwithstanding anything to the contrary contained
above, (x) if the Corporation fails to deliver the financial statements required
to be delivered pursuant to Section 8.01(a) or (b) (accompanied by the officer’s
certificates required by Section 8.01(d) showing the applicable Consolidated
Leverage Ratio and Unsecured Debt Ratings on the relevant Test Date) on or prior
to the respective date required by such Sections, then Ratings-Based Level 6 and
Leveraged-Based Level VI pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificates have been delivered showing that the pricing for the respective
Margin Adjustment Period is at a Level which is less than Ratings-Based Level 6
and Leveraged-Based Level VI (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificates as so required,
the reduced Applicable Margin, if any, shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificates), (y) subject to clause (z) below, for the period from the
Effective Date to but not including the earlier to occur of (i) May 15, 2010 and
(ii) the first Start Date after the Corporation’s fiscal quarter ended March 31,
2010, Ratings-Based Level 4 and Leveraged-Based Level IV pricing shall apply and
(z) Ratings-Based Level 6 and Leveraged-Based Level VI pricing shall apply at
all times when any Default or any Event of Default exists.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Leverage Ratio set forth in any officer’s certificate delivered
pursuant to Section 8.01(d) for any period is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Margin that is less than that which would have been
applicable had the Consolidated Leverage Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such officer’s certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the applicable Borrower
for the relevant period pursuant to Sections 1.09 and 3.01 as a result of the
miscalculation of the Consolidated Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 1.09 or 3.01,
as applicable, at the time the interest or fees for such period were required to
be paid pursuant to said Section on the same basis as if the Consolidated
Leverage Ratio had been accurately set forth in such officer’s certificate (and
shall remain due and payable until paid in full, together with all amounts owing
under Section 1.09(1), in accordance with the terms of this Agreement).

 

-91-



--------------------------------------------------------------------------------

“Assets” means, with respect to any Person, all assets of such Person that
would, in accordance with GAAP, be classified as assets of a company conducting
a business the same as or similar to that of such Person, including without
limitation, all hotels, mortgage loans, management agreements, franchise
agreements, representation agreements, undeveloped land, joint ventures, hotel
construction and available cash balances.

“Asset Sale” shall mean any sale, transfer or other disposition by any Borrower
or any of its Subsidiaries to any Person other than any Borrower or any
Wholly-Owned Subsidiary of any Borrower of any Asset (including, without
limitation, any Capital Stock or other securities of another Person, but
excluding the sale by the Corporation of its own Capital Stock) of such Borrower
or such Subsidiary other than (i) sales, transfers or other dispositions of
inventory made in the ordinary course of business and (ii) any single sale of
assets (or series of related sales of assets) which generates gross sale
proceeds of less than $5,000,000.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Australian Dollars” and “Aud.” shall mean freely transferable lawful money of
Australia (expressed in Australian Dollars).

“Australian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Australian Dollars at the time of the incurrence thereof.

“Australian Dollar Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Australian Dollar Revolving Loan Sub-Commitment,” as same may be
(x) reduced from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10,
13.12(e)(II) and/or 13.12(f), (y) increased from time to time pursuant to
Sections 1.19 and/or 13.12(e)(I) or (z) adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 1.14 or 13.04(b). The
Australian Dollar Revolving Loan Sub-Commitment of each Alternate Currency RL
Lender is a sub-limit of the Revolving Loan Commitment of the respective
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment) and not an additional commitment and, in
no event, may exceed at any time, when added to the sum of all other
Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Australian Dollar Revolving Notes” shall have the meaning provided in
Section 1.06(a).

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or any Assistant Secretary of such Credit Party or
any other officer of such Credit Party which is designated in writing to the
Administrative Agent and each Issuing Bank by any of the foregoing officers of
such Credit Party as being authorized to give such notices under this Agreement.

 

-92-



--------------------------------------------------------------------------------

“Available Currency” shall mean (i) with respect to Domestic Dollar Revolving
Loans and Domestic Dollar Letters of Credit, Dollars, (ii) with respect to
Alternate Currency Letters of Credit to be issued under a given Alternate
Currency Revolving Loan Sub-Tranche, the relevant Alternate Currency or
Alternate Currencies for such Alternate Currency Revolving Loan Sub-Tranche
(e.g., in the case of the Alternate Currency Revolving Loan Sub-Tranche relating
to Australian Dollar Revolving Loan Sub-Commitments, Australian Dollars),
(iii) with respect to Alternate Currency Revolving Loans to be incurred under a
given Alternate Currency Revolving Loan Sub-Tranche, the relevant Alternate
Currency for such Alternate Currency Revolving Loan Sub-Tranche (e.g., in the
case of the Alternate Currency Revolving Loan Sub-Tranche relating to Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, any
Other Permitted LIBOR-Based Alternate Currency), and (iv) with respect to any
Competitive Bid Loan, Dollars or any other Alternate Currency (other than
Canadian Dollars and any Permitted Non-LIBOR-Based Alternate Currency).

“BA Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance to be
purchased by an Alternate Currency RL Lender on any date pursuant to
Section 1.01 and Schedule III hereto, an amount rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up,
calculated on such day by dividing:

(a) the Face Amount of such Banker’s Acceptance; by

(b) the sum of one plus the product of:

(i) the respective Alternate Currency RL Lender’s Discount Rate (expressed as a
decimal) applicable to such Bankers’ Acceptance; and

(ii) a fraction, the numerator of which is the number of days in the term of
maturity of such Banker’s Acceptance and the denominator of which is 365;

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bank Information Memorandum” shall mean the Information Memorandum, dated
March, 2010, distributed to the Lenders prior to the Effective Date.

“Bankers’ Acceptance” shall mean a Draft accepted by an Alternate Currency RL
Lender pursuant to Section 1.01(a) and Schedule III hereto.

“Bankers’ Acceptance Loans” shall mean the creation and discount of Bankers’
Acceptances as contemplated in Section 1.01(a) and Schedule III hereto.

 

-93-



--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, on any day, the greatest of (i) 1/2 of 1% in excess of
the overnight Federal Funds Rate on such day, (ii) the Prime Lending Rate on
such day, and (iii) the Eurodollar Rate for a Eurodollar Loan denominated in
Dollars with a one-month Interest Period commencing on such day plus 1.00%;
provided that, in the case of any Alternate Currency Revolving Loan denominated
in Dollars incurred or maintained by an Alternate Currency Revolving Loan
Borrower as a “Base Rate Loan”, the term “Base Rate” shall mean, on any day,
such other “base rate” on such day as may be expressly agreed by the
Administrative Agent, such Alternate Currency Revolving Loan Borrower and the
relevant Alternate Currency RL Lender in the applicable Election to Become an
Alternate Currency Revolving Loan Borrower and/or Alternate Currency
Sub-Commitment Re-Allocation Agreement executed by such Alternate Currency
Revolving Loan Borrower. For purposes of this definition, the Eurodollar Rate
shall be determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Lending Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Loan” shall mean each Dollar Revolving Loan designated or deemed
designated as such by the respective Borrower on the date of the incurrence
thereof or conversion thereto.

“Benefitted Lender” shall have the meaning provided in Section 13.06(b).

“Bidder RL Lender” shall mean each RL Lender that has informed the
Administrative Agent and the respective Borrower in writing (which has not been
retracted) that such RL Lender desires to participate generally in the bidding
arrangements relating to Competitive Bid Borrowings.

“Borrowers” shall mean and include (i) each Domestic Dollar Revolving Loan
Borrower and (ii) all Alternate Currency Revolving Loan Borrowers.

“Borrowing” shall mean (i) the borrowing by a Borrower of one Type of Revolving
Loan from all the Lenders having Commitments (or, in the case of an Alternate
Currency Revolving Loan of a given Type, from all Alternate Currency RL Lenders
having Alternate Currency Revolving Loan Sub-Commitments under the relevant
Alternate Currency Revolving Loan Sub-Tranche) on a given date (or resulting
from a conversion or conversions on such date) and having, in the case of Euro
Rate Loans, the same Interest Period, and, in the case of Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the same Non-LIBOR-Based
Interest Period, provided that Base Rate Loans incurred pursuant to
Section 1.11(b) shall be considered part of the related Borrowing of Eurodollar
Loans, (ii) the borrowing by the Corporation of Swingline Loans from the
Swingline Lender, and (iii) a Competitive Bid Borrowing.

 

-94-



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii), (iii), (iv) or (v) below, any day except Saturday, Sunday and any day
which shall be in New York City (or, in the case of any Issuing Bank not located
in New York City, the location of such Issuing Bank) a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close, (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market, (iii) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Non-Dollar Alternate Currency Loans or any Non-Dollar Alternate
Currency Letter of Credit (other than Non-Dollar Alternate Currency Loans and
any Non-Dollar Alternate Currency Letter of Credit denominated in any Permitted
Non-LIBOR-Based Alternate Currency), any day which is a Business Day described
in clause (i) above and which is also (A) a day for trading by and between banks
in deposits in such Non-Dollar Alternate Currency in the relevant interbank
market and a day on which banks are ordinarily open for the transaction of
business in the country in whose Non-Dollar Alternate Currency the respective
payment is denominated and (B) in relation to any payment in Euros, a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open, (iv) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Alternate Currency Loans or any Alternate Currency Letter of
Credit denominated in Mexican Pesos, any day which is a Business Day described
in clause (i) above and which is also a day for trading by and between banks in
Mexican Pesos deposits in the Mexican interbank market, and (v) with respect to
all notices and determinations in connection with, and payments of principal,
Unpaid Drawings and interest on or with respect to, Alternate Currency Loans or
any Alternate Currency Letter of Credit denominated in any Other Permitted
Non-LIBOR-Based Alternate Currency, any day which is a Business Day described in
clause (i) above and which is also a “Business Day” as determined pursuant to
the relevant Non-LIBOR-Based Alternate Currency Amendment., and (vi) with
respect to all notices and determinations in connection with, and payments of
principal, Unpaid Drawings and interest on or with respect to, Alternate
Currency Loans or any Alternate Currency Letter of Credit denominated in
Dollars, any day which is a Business Day described in clause (i) above and which
is also a “Business Day” as determined pursuant to the relevant Election to
Become an Alternate Currency Revolving Loan Borrower and/or Alternate Currency
Sub-Commitment Re-Allocation Agreement executed by such Alternate Currency
Revolving Loan Borrower.3

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Administrative Agent as of 11:00 A.M. (New York time) on the date
two Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 1.17 or
13.16, on the date of determination).

 

3 

DB to advise of changes to accommodate Dollar borrowings by Non-U.S. borrowers.

 

-95-



--------------------------------------------------------------------------------

“Canadian Dollar Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Canadian Dollar Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14 or 13.04(b). The Canadian Dollar
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Canadian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Canadian Dollars at the time of the incurrence thereof
(including Bankers’ Acceptance Loans).

“Canadian Dollar Revolving Notes” shall have the meaning provided in
Section 1.06(a).

“Canadian Dollars” and “Cdn.” shall mean freely transferable lawful money of
Canada (expressed in Canadian Dollars).

“Canadian Prime Rate” means, on any day, the greater of (i) the per annum rate
of interest quoted, published and commonly known as the “prime rate” of Deutsche
Bank AG, Canada Branch which Deutsche Bank AG, Canada Branch establishes at its
main office in Toronto, Ontario as the reference rate of interest in order to
determine interest rates for loans in Canadian Dollars to its Canadian
borrowers, adjusted automatically with each quoted or published change in such
rate, all without necessity of any notice to any Borrower or any other Person
and (ii) the sum of (x) the average of the rates per annum for Canadian Dollar
bankers’ acceptances having a term of 30 days that appears on the Reuters Screen
CDOR Page as of 10:00 a.m. (Toronto time) on the date of determination, as
reported by Deutsche Bank AG, Canada Branch (and if such screen is not
available, any successor or similar services may be selected by Deutsche Bank
AG, Canada Branch, and (y) 0.75%.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Revolving Loan
designated or deemed designated as such by the respective Alternate Currency
Revolving Loan Borrower at the time of the incurrence thereof or conversion
thereto.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which are or will be required to be capitalized on the books of such Person, in
each case taken at the amount thereof accounted for as indebtedness in
accordance with GAAP.

“Capital Expenditures” shall mean all expenditures by the Corporation and its
Subsidiaries which should be capitalized in accordance with GAAP.

 

-96-



--------------------------------------------------------------------------------

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Cash Equivalents” means (i) Dollars and any other Alternate Currency,
(ii) securities issued or directly fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than six months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with any domestic commercial bank or commercial bank of a foreign country
recognized by the United States, in each case having capital and surplus in
excess of $500 million (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor, (iv) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (ii) and (iii) above entered into with any financial
institution meeting the qualifications specified in clause (iii) above and
(v) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within six months after the date of
acquisition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” shall mean the occurrence of any of the following events:
(i) any merger or consolidation of the Corporation with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of the Corporation, on a consolidated basis, in
one transaction or a series of related transactions, if, immediately after
giving effect to such transaction, any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Securities Exchange Act) of the Capital Stock representing a majority of the
total voting power of the aggregate outstanding securities of the transferee or
surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity,
(ii) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange Act)
of the Capital Stock representing a majority of total voting power of the
aggregate outstanding Capital Stock of the Corporation normally entitled to vote
in the election of directors of the Corporation, (iii) during any period of 12
consecutive calendar months, individuals who were directors of the Corporation
on the first day of such period (together with any new directors whose election
by the board of directors of the Corporation or whose nomination for election by
the stockholders of the Corporation was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so

 

-97-



--------------------------------------------------------------------------------

approved) cease for any reason to constitute a majority of the board of
directors of the Corporation, or (iv) the sale or disposition, whether directly
or indirectly, by the Corporation and/or its Subsidiaries (whether pursuant to a
single transaction or series of related transactions) of all or substantially
all of the assets owned by the Corporation and its Subsidiaries.

“Clocktower” shall mean Clocktower Hotel Limited Partnership, a Canadian limited
partnership.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitments” shall mean, with respect to any RL Lender, at any time, the
Revolving Loan Commitment of such Lender at such time and, unless the context
otherwise requires, any related Sub-Commitment of such Lender at such time.

“Competitive Bid Borrowing” shall mean each borrowing of any Competitive Bid
Loan.

“Competitive Bid Loan” shall have the meaning provided in Section 1.01(d).

“Competitive Bid Loan Maturity Date” shall have the meaning provided in
Section 1.04(a).

“Competitive Bid Notes” shall have the meaning provided in Section 1.06(a).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

(x) adding thereto the following:

(i) to the extent actually deducted in determining said Consolidated Net Income,
consolidated interest expense and provision for taxes for such period
(excluding, however, consolidated interest expense and taxes attributable to
Unconsolidated Joint Ventures of the Corporation and any of its Subsidiaries),

(ii) the amount of all amortization of intangibles and depreciation that were
deducted in determining Consolidated Net Income for such period (including in
any event (and regardless of any contrary treatment under GAAP) the pro rata
share of depreciation and amortization of Unconsolidated Joint Ventures of the
Corporation and its Subsidiaries),

(iii) any non-recurring non-cash charges in such period to the extent that

(A) such non-cash charges do not give rise to a liability that would be required
to be reflected on the consolidated balance sheet of the Corporation (and so
long as no cash payments or cash expenses will be associated therewith (whether
in the current period or for any future period)), and

 

-98-



--------------------------------------------------------------------------------

(B) same were deducted in determining Consolidated Net Income for such period,
and

(iv) the total amount of cash severance costs actually incurred by the
Corporation and its Subsidiaries during such period, to the extent same were
deducted in determining Consolidated Net Income for such period; provided that
in no event shall the aggregate amount of cash severance costs added back to
Consolidated EBITDA pursuant to this subclause (iv) for any period exceed
$25,000,000, and

(y) subtracting therefrom, to the extent included in determining Consolidated
Net Income for such period, the amount of non-recurring non-cash gains during
such period; provided that:

(I) Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from
(a) sales of inventory (excluding Real Property) and (b) timeshare assets held
for sale, in each case, in the ordinary course of business, and

(II) to the extent any calculation pursuant to this Agreement is to be made on a
Pro Forma Basis (for events other than the occurrence of the Transaction), such
Consolidated EBITDA shall be further adjusted as provided in the definition of
Pro Forma Basis for transactions occurring after the Initial Borrowing Date.

“Consolidated Indebtedness” shall mean, at any time of determination, the sum of
(without duplication) (i) all indebtedness (including principal, interest, fees
and charges) of the Corporation and its Subsidiaries for borrowed money
(including obligations evidenced by bonds, notes or similar instruments) and for
the deferred purchase price of property or services (excluding ordinary payable
and accrued expenses), (ii) the aggregate amount of all Capitalized Lease
Obligations of the Corporation and its Subsidiaries, (iii) all Indebtedness of
the types described in clause (i), (ii), (iv), or (v) of this definition secured
by any Lien on any property owned by the Corporation or any of its Subsidiaries,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
fair market value of the property to which such Lien relates as determined in
good faith by such Person), (iv) all Contingent Obligations of the Corporation
or any of its Subsidiaries with respect to Indebtedness of the types described
in clause (i), (ii), (iii) or (v) of this definition (other than “bad boy”
guarantees issued by any Credit Party in respect of certain obligations under
joint venture arrangements), regardless of any contrary treatment under GAAP (it
being understood, for avoidance of doubt, that such Contingent Obligations shall
not include Contingent Obligations with respect to any undrawn portion of any
letter of credit, even if there are unpaid and unreimbursed drawings in respect
of a portion of such letter of credit), and (v) the aggregate amount of all
unpaid and unreimbursed drawings in respect of letters of credit issued

 

-99-



--------------------------------------------------------------------------------

for the account of the Corporation and its Subsidiaries; provided that, for
purposes of this definition, (u) advances made to the Corporation or any of its
Subsidiaries under any co-branding or similar agreement entered into in the
ordinary course of business shall be excluded from the calculation of
Consolidated Indebtedness until such time as such advances are required to be
repaid or secured by a perfected security interest in any Assets of the
Corporation or any of its Subsidiaries, in each case pursuant to the terms of
such agreement and any related documentation, (v) the aggregate amount of
Contingent Obligations of the Corporation or any of its Subsidiaries which are
not included on the consolidated balance sheet of the Corporation shall be
included in any calculation of Consolidated Indebtedness pursuant to preceding
clause (iv) only to the extent such Indebtedness exceeds $250,000,000, (w) any
Disqualified Preferred Stock of the Corporation issued after the Effective Date
and any Preferred Stock of any of its Subsidiaries issued after the Effective
Date shall be treated as Indebtedness, with an amount equal to the greater of
the liquidation preference or the maximum mandatory fixed repurchase price of
any such outstanding Preferred Stock deemed to be a component of Consolidated
Indebtedness, (x) the maximum amount of Indebtedness at any time outstanding as
described in the last sentence of the definition of Indebtedness contained
herein shall be added to, and form part of, Consolidated Indebtedness
(regardless of any contrary treatment under GAAP), (y) “Consolidated
Indebtedness” (determined as otherwise required above in this definition) shall
be reduced by the lesser of (I) the aggregate amount of all Segregated Funds at
such time (in the case of Segregated Funds constituting Cash Equivalents, taking
the fair market value thereof as reasonably determined by management of the
Corporation) and (II) the aggregate principal amount of all Defeased Debt and
(z) if any portion of “Consolidated Indebtedness” (determined as otherwise
required above in this definition without regard to this subclause (z))
constitutes Short Term Debt, then “Consolidated Indebtedness” as determined
hereby shall be reduced by an amount (if positive) equal to the sum of (A) the
aggregate Unrestricted cash and Cash Equivalents of the Corporation and its
Wholly-Owned Subsidiaries in excess of $75,000,000 at such time less (B) the sum
of the aggregate principal amount of all outstanding Dollar Loans and the
aggregate amount of all Unpaid Drawings with respect to Dollar Letters of Credit
at such time (excluding then outstanding Swingline Loans in an aggregate
principal amount of up to $25,000,000 if no other Dollar Loans are then
outstanding) (or, if such sum exceeds the aggregate principal or face amount of
Short Term Debt outstanding at such time, the aggregate principal or face amount
of Short Term Debt outstanding at such time).

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(x) Consolidated EBITDA for such period to (y) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” shall mean, for any period,

(i) the total consolidated interest expense of the Corporation and its
Subsidiaries for such period (in each case calculated without regard to any
limitations on the payment thereof) plus, without duplication,

(ii) that portion of Capitalized Lease Obligations of the Corporation, and its
Subsidiaries representing the interest factor for such period, plus

 

-100-



--------------------------------------------------------------------------------

(iii) the product of (x) the amount of all cash Dividend requirements (whether
or not declared or paid) on Disqualified Preferred Stock of the Corporation
issued after the Effective Date and on any Preferred Stock of any of its
Subsidiaries issued after the Effective Date paid, accrued or scheduled to paid
or accrued during such period multiplied by (y) a fraction, the numerator of
which is one and the denominator of which is one minus the then current
effective consolidated Federal, state, local and foreign tax rate (expressed as
a decimal number between one and zero) of the Corporation as reflected in the
audited consolidated financial statements of the Corporation for its most
recently completed Fiscal Year, which amounts described in preceding clause
(ii) shall be treated as interest expense of the Corporation and its
Subsidiaries for purposes of this definition regardless of the treatment of such
amounts under GAAP, minus

(iv) without duplication, any cash interest income of the Corporation and its
Subsidiaries for such period;

provided that (I) the amortization of (x) deferred financing costs and (y) debt
discount or premium and debt issuance costs and (II) debt extinguishment costs
shall be excluded from Consolidated Interest Expense to the extent the same
would otherwise have been included therein.

For avoidance of doubt, interest expense in respect of any securitization
indebtedness and any Non-Recourse Indebtedness shall be excluded from the
determination of Consolidated Interest Expense as contemplated in the definition
of GAAP.

“Consolidated Leverage Ratio” shall mean, at any time of determination, the
ratio of Consolidated Indebtedness at such time to Consolidated EBITDA for the
then most recently ended Test Period (or, for purposes of Sections 9.03(iii) and
(iv), Reference Period); provided that to the extent any Acquisition or any
Asset Sale has occurred after the Initial Borrowing Date and during the relevant
Test Period (or, for purposes of Sections 9.03(iii) and (iv), during or
subsequent to the relevant Reference Period and on or prior to the Transaction
Date), Consolidated EBITDA shall be determined for the respective Test Period
(or Reference Period, as applicable) on a Pro Forma Basis for such occurrences.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Corporation for such period; provided that (without
duplication of exclusions) (i) to the extent that Consolidated Net Income does
not reflect net income (or loss) attributable to minority interests in
Consolidated Subsidiaries that are not Wholly-Owned Subsidiaries of the
Corporation, Consolidated Net Income shall (subject to succeeding clause (ii) of
this proviso) be increased or decreased, as the case may be, by the amount of
net income (or loss) attributable to such minority interests, (ii) the net
income of any Subsidiary of the Corporation and any Unconsolidated Joint Venture
of the Corporation or any of its Subsidiaries (to the extent otherwise included
in determining Consolidated Net Income) shall be excluded to the extent that the
declaration or payment of dividends and distributions by such Subsidiary or
Unconsolidated Joint Venture, as the case may be, of net income is not permitted
at the date of determination without any prior governmental approval (that has
not been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or Unconsolidated Joint
Venture or their respective equityholders, as applicable, and (iii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of

 

-101-



--------------------------------------------------------------------------------

any Person accrued prior to the date it becomes a Subsidiary or an
Unconsolidated Joint Venture of the Corporation or any of its Subsidiaries, or
all or substantially all of the property or assets of such Person are acquired
by a Subsidiary or an Unconsolidated Joint Venture of the Corporation or any of
its Subsidiaries, shall be excluded from such determination.

“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total consolidated assets of the Corporation and its Subsidiaries as same would
be shown on a consolidated balance sheet of the Corporation prepared in
accordance with GAAP at such time, provided that all intangible assets
(including good will) shall be excluded in making such determination.

“Consolidated Subsidiary” shall mean, with respect to any Person, at any date,
any Subsidiary of such Person, whose financial results would be consolidated in
the financial statements of such Person in accordance with GAAP, if such
statements were prepared as of such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
solvency or other balance sheet condition of the primary obligor in the nature
of keep well agreements, maintenance agreements, comfort letters or similar
arrangements, (iii) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. Anything herein to the contrary
notwithstanding, no agreement entered into by the Corporation or any of its
Subsidiaries with respect to its acquisition of any direct or indirect interest
in any Hotel (including any Real Property or Leasehold comprising a facility
used in connection with the Timeshare Business), shall prior to the satisfaction
in full of all conditions precedent to the obligations of such Person pursuant
to the agreement, be deemed or construed to constitute a “Contingent Obligation”
or “Indebtedness” of such Person hereunder, provided that pursuant to any such
agreement, neither the Corporation nor any of its Subsidiaries is liable or
responsible for and does not assume any development or construction risks. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement (including, without limitation, any management or franchise
agreement), undertaking, contract,

 

-102-



--------------------------------------------------------------------------------

lease, indenture, mortgage, deed of trust or other instrument (excluding a
Credit Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its properties is subject.

“Corporation” shall have the meaning provided in the first paragraph of this
Agreement.

“Credit Documents” shall mean this Agreement, each Letter of Credit, each
Guaranty and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Bankers’ Acceptance, each Election to Become an
Alternate Currency Revolving Loan Borrower, each Election to Become a Domestic
Dollar Revolving Loan Borrower, each Incremental Revolving Loan Commitment
Agreement, each Alternate Currency Sub-Commitment Re-Allocation Agreement, each
Non-Alternate CurrencyDomestic Dollar Sub-Commitment Re-Allocation Agreement and
each Non-LIBOR-Based Alternate Currency Amendment.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum stated amount of such
Letter of Credit).

“Credit Party” shall mean each Borrower and each Guarantor.

“DB” shall mean Deutsche Bank AG New York Branch in its individual capacity.

“Defeased Debt” shall mean any Indebtedness of the Corporation or any of its
Subsidiaries which (i) is specifically designated by the Corporation as
“Defeased Debt” pursuant to an officer’s certificate from an Authorized Officer
of the Corporation delivered to the Administrative Agent and (ii) has been
properly defeased in accordance with the terms of the documentation governing
such Indebtedness.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any RL Lender with respect to which a Lender
Default is in effect.

“Discount Rate” means, in respect of any Bankers’ Acceptances to be purchased by
an Alternate Currency RL Lender pursuant to Section 1.01(a) and Schedule III
hereto, the discount rate (calculated on an annual basis and rounded to the
nearest one-hundredth of 1%, with five-thousandths of 1% being rounded up)
quoted by such Alternate Currency RL Lender at 10:00 A.M. (Toronto time) as the
discount rate at which such Alternate Currency RL Lender would purchase, on the
relevant Drawing Date, its own bankers’ acceptances having an aggregate Face
Amount equal to and with a term to maturity the same as the Bankers’ Acceptances
to be acquired by such Alternate Currency RL Lender on such Drawing Date.

“Disqualified Preferred Stock” shall mean any Preferred Stock of the Corporation
other than Qualified Preferred Stock.

 

-103-



--------------------------------------------------------------------------------

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, payment or delivery of property or
cash to its holders of Capital Stock as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its Capital Stock outstanding on or after the Initial Borrowing
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Initial Borrowing Date (or any options or warrants
issued by such Person with respect to its Capital Stock); provided, however,
that a dividend or distribution by such Person to the holders of one or more
classes or series of its Capital Stock, shall not be deemed to be a dividend, if
such dividend or distribution is payable solely in shares of Capital Stock that
is not Preferred Stock, or in rights, warrants or options to purchase such
shares. Without limiting the foregoing, “dividends” with respect to any Person
shall also include (i) all payments made or required to be made by such Person
with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes, in each case except to the extent (x) the same are paid in
common stock of the Corporation or (y) such payments reduced Consolidated EBITDA
and (ii) all payments (other than payments made in common stock of the
Corporation made at any time in respect of any Forward Equity Transactions.

“Dollar Competitive Bid Loan” shall mean each Competitive Bid Loan denominated
in Dollars.

“Dollar Equivalent” of an amount denominated in a currency other than Dollars
(the “Other Currency”) shall mean, on any date of determination, the amount of
Dollars which could be purchased with the amount of Other Currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to Section 13.16, on the date of
determination); provided that (1) except as provided in clause (2) below, for
purposes of Section 1.17, the Dollar Equivalent of any amount (expressed in a
currency other than Dollars) shall be the amount of Dollars that the
Administrative Agent determines, based upon the actual exchange rates which the
Administrative Agent believes can be obtained on the date of conversion pursuant
to Section 1.17, would be required to be paid in Dollars to purchase such amount
of other currency, (2) following the occurrence of a Sharing Event, the Dollar
Equivalent of any Unpaid Drawing or unreimbursed payment under ana Non-Dollar
Alternate Currency Letter of Credit shall be determined on the later of the time
the drawing under the related Non-Dollar Alternate Currency Letter of Credit was
paid or disbursed by the respective Issuing Bank or the date of the occurrence
of the Sharing Event, (3) the Dollar Equivalent of an amount denominated in
Mexican Pesos shall mean, on any date of determination, the amount of Dollars
that could be purchased with the amount of Mexican Pesos involved in such
computation at the spot exchange rate therefor quoted in The Wall Street Journal
on such date and (4) for purposes of (x) determining compliance with Sections
1.01, 2.02(a) and 4.02(a) and (y) calculating Fees pursuant to Section 3.01
(except, during all periods prior to the occurrence of a Sharing Event, Letter
of Credit Fees and Facing Fees with respect to Non-Dollar Alternate Currency
Letters of

 

-104-



--------------------------------------------------------------------------------

Credit), the Dollar Equivalent of any amounts outstanding in a currency other
than Dollars shall be revalued on a quarterly basis using the spot exchange rate
therefor quoted in The Wall Street Journal on the last Business Day of each
calendar quarter, provided that, at any time during a calendar quarter, if the
full principal amount of Alternate Currency Revolving Loans permitted to be
incurred pursuant to this Agreement (i.e., up to the full amount of the
respective Alternate Currency Revolving Loan Sub-Commitments as then in effect)
were incurred, and if the Dollar Equivalent as recalculated based on the
exchange rate therefor quoted in The Wall Street Journal on the respective date
of determination pursuant to this exception would result in an increase in the
Dollar Equivalent as then in effect of such amounts of 10% or more, then at the
discretion of the Administrative Agent or at the request of the Required
Lenders, the Dollar Equivalent shall be reset based upon the exchange rates
quoted on such date in The Wall Street Journal, which rates shall remain in
effect until the last Business Day of such calendar quarter or such earlier
date, if any, as the rate is reset pursuant to this proviso. Notwithstanding
anything to the contrary contained in this definition, as of any date that a
Specified Default or an Event of Default has occurred and is continuing, the
Administrative Agent may revalue the Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than Dollars in its
sole discretion.

“Dollar Letter of Credit” shall mean each Letter of Credit denominated in
Dollars.

“Dollar Letter of Credit Outstandings” shall mean, at any time of determination,
the sum of (i) the aggregate Stated Amount of all outstanding Dollar Letters of
Credit at such time plus (ii) the aggregate amount of all Unpaid Drawings with
respect to Dollar Letters of Credit at such time.

“Dollar Loan” shall mean each Dollar Revolving Loan, each Dollar Competitive Bid
Loan and each Swingline Loan.

“Dollar I Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Dollars at the time of incurrence thereof made by an Alternate
Currency RL Lender with a Dollar I Revolving Loan Sub-Commitment.

“Dollar I Revolving Loan Sub-Commitment” means, as to any Alternate Currency RL
Lender, the amount, if any, set forth opposite such Alternate Currency RL
Lender’s name in Schedule I-B directly below the column entitled “Dollar I
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Dollar I Revolving Loan Sub-Commitment
of each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is a Lender with the related Revolving Loan Commitment) and not
an additional commitment and, in no event, may exceed at any time, when added to
the sum of all other Sub-Commitments of the respective Alternate Currency RL
Lender (or its respective affiliates) at such time, the Revolving Loan
Commitment of such Alternate Currency RL Lender (or its respective affiliate
which is a Lender with the related Revolving Loan Commitment).

 

-105-



--------------------------------------------------------------------------------

“Dollar I Revolving Note” shall have the meaning provided in Section 1.06(a).

“Dollar II Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Dollars at the time of incurrence thereof made by an Alternate
Currency RL Lender with a Dollar II Revolving Loan Sub-Commitment.

“Dollar II Revolving Loan Sub-Commitment” shall mean, as to any Alternate RL
Currency Lender, the amount, if any, set forth opposite such Alternate Currency
RL Lender’s name in Schedule I-B directly below the column entitled “Dollar II
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Dollar II Revolving Loan
Sub-Commitment of each Alternate Currency RL Lender is a sub-limit of the
Revolving Loan Commitment of the respective Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment) and not an additional commitment and, in no event, may exceed at any
time, when added to the sum of all other Sub-Commitments of the respective
Alternate Currency RL Lender (or its respective affiliates) at such time, the
Revolving Loan Commitment of such Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Dollar II Revolving Note” shall have the meaning provided in Section 1.06(a).

“Dollar Revolving Loan” shall mean each Domestic Dollar Revolving Loan and each
Foreign Dollar Revolving Loan.

“Dollar Revolving Loan Borrower” shall mean each Domestic Dollar Revolving Loan
Borrower and each Foreign Dollar Revolving Loan Borrower.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Dollar Letter of Credit” shall mean each Letter of Credit denominated
in Dollars and issued for the account of a Domestic Revolving Loan Borrower
pursuant to Section 2.01.

“Domestic Dollar Letter of Credit Outstandings” shall mean, at any time of
determination, the sum of (i) the aggregate Stated Amount of all outstanding
Domestic Dollar Letters of Credit at such time plus (ii) the aggregate amount of
all Unpaid Drawings with respect to Domestic Dollar Letters of Credit at such
time.

 

-106-



--------------------------------------------------------------------------------

“Domestic Dollar Loans” shall mean each Domestic Dollar Revolving Loan, each
Dollar Competitive Bid Loan and each Swingline Loan.

“Domestic Dollar Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Domestic Dollar Revolving Loan Borrower” shall mean (i) the Corporation and
(ii) any Wholly-Owned Domestic Subsidiary of the Corporation that is found
acceptable to, and approved in writing by, the Administrative Agent which
accedes to this Agreement as contemplated by Section 6.04, unless and until, in
the case of any such Wholly-Owned Domestic Subsidiary, same is removed as a
“Domestic Dollar Revolving Loan Borrower” as contemplated by Section 13.12(d).

“Domestic Dollar Revolving Loan Sub-Commitment” means, for any RL Lender at any
time, such RL Lender’s Revolving Loan Commitment minus, in the case of a Lender
that is, or whose Affiliate is, an Alternate Currency RL Lender, the sum of such
RL Lender’s and its Affiliates’ Alternate Currency Revolving Loan
Sub-Commitments.

“Domestic Dollar Revolving Note” shall have the meaning provided in
Section 1.06(a).

“Domestic Dollar Sub-Commitment Re-Allocation Agreement” shall have the meaning
provided in Section 13.12(e)(II).

“Domestic RL Dollar Percentage” of any RL Lender at any time of determination
shall mean a fraction (expressed as a percentage) the numerator of which is the
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment of such RL
Lender at such time and the denominator of which is the aggregate amount of
Non-Alternate CurrencyDomestic Dollar Revolving Loan Commitments of all RL
Lenders at such time, or, in the case of an RL Lender that is, or whose
Affiliate is, an Alternate Currency RL Lender, at any time when (and to the
extent that) the Aggregate Non-Alternate CurrencyDomestic Dollar Revolving
Exposure equals or exceeds the aggregate of the Non-Alternate CurrencyDomestic
Dollar Revolving Loan Sub-Commitments, such RL Lender’s or such Affiliate’s
Unutilized Alternate Currency RL Percentage. Notwithstanding anything to the
contrary contained above, if the Domestic RL Dollar Percentage of any RL Lender
is to be determined after the Total Revolving Loan Commitment has been
terminated, then the Domestic RL Dollar Percentages of the RL Lenders shall be
determined immediately prior (and without giving effect) to such termination.

“Dollar Revolving Loan” shall have the meaning provided in Section 1.01(a).

“Dollar Revolving Loan Borrower” shall mean (i) the Corporation and (ii) any
Wholly-Owned Domestic Subsidiary of the Corporation that is found acceptable to,
and approved in writing by, the Administrative Agent which accedes to this
Agreement as contemplated by Section 6.04, unless and until, in the case of any
such Wholly-Owned Domestic Subsidiary, same is removed as a “Dollar Revolving
Loan Borrower” as contemplated by Section 13.12(d).

 

-107-



--------------------------------------------------------------------------------

“Dollar Revolving Note” shall have the meaning provided in Section 1.06(a).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Corporation incorporated
or organized in the United States or any State or territory thereof.

“Draft” shall mean at any time of determination either (i) a depository bill
within the meaning of the Depository Bills and Notes Act (Canada) or (ii) a
blank bill of exchange, within the meaning of the Bills of Exchange Act
(Canada), drawn by any Alternate Currency Revolving Loan Borrower on an
Alternate Currency RL Lender and bearing such distinguishing letters and numbers
as such Alternate Currency RL Lender may determine, but which at such time has
not been completed or accepted by such Alternate Currency RL Lender.

“Drawing” shall have the meaning provided in Section 2.05(b).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation and purchase of Bankers’ Acceptances by an Alternate Currency RL
Lender pursuant to Schedule III.

“Effective Date” shall have the meaning provided in Section 13.10.

“Election to Become an Alternate Currency Revolving Loan Borrower” shall mean an
Election to Become an Alternate Currency Revolving Loan Borrower substantially
in the form of Exhibit H-1 (with such modifications thereto as the
Administrative Agent may require in any given case based on the advice of
foreign counsel), which shall be executed by each Person which becomes an
Alternate Currency Revolving Loan Borrower after the Effective Date.

“Election to Become a Domestic Dollar Revolving Loan Borrower” shall mean an
Election to Become a Domestic Dollar Revolving Loan Borrower substantially in
the form of Exhibit H-2, which shall be executed by each Person which becomes a
Domestic Dollar Revolving Loan Borrower after the Effective Date.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution, any fund or similar entity that regularly invests in bank loans and
any other “accredited investor” (as defined in Regulation D of the Securities
Act).

“EMU Legislation” shall mean the legislation measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislation measures to implement the third stage
of the European Monetary Union.

“End Date” shall mean, for any Margin Adjustment Period, the last day of such
Margin Adjustment Period.

 

-108-



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative , regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings arising under any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to human
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment or Hazardous
Materials, including, without limitation, CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the applicable regulations thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement and
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Borrower or a Subsidiary of any Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b) or (c) (and, for
purposes of Section 302 of ERISA, each “applicable section” under
Section 414(t)(2) of the Code, Section 412 or 430 of the Code, Section 414(b),
(c), (m) or (o) of the Code).

“ERISA Event” shall mean (i) the occurrence of a Reportable Event; (ii) a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan is
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63 or .64 of PBGC Regulation Section 4043 is reasonably
expected to occur with respect to such Plan within the following 30 days;
(iii) the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (iv) the receipt by any Borrower, a Subsidiary of any Borrower or any
ERISA Affiliate, of any notice, or the receipt by any Multiemployer Plan from
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is in endangered or critical status under Section 305
of ERISA; (v) proceedings have been instituted, or the occurrence of an event or
condition which would reasonably be expected to constitute grounds

 

-109-



--------------------------------------------------------------------------------

for the institution of proceedings, by the PBGC under Title IV of ERISA to
terminate or appoint a trustee to administer a Plan; (vi) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(vii) there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA), whether
or not waived; (viii) the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan or
Multiemployer Plan, or that such filing may be made; (ix) a determination that
any Plan is, or is expected to be, in at-risk status under Title IV of ERISA; or
(x) any Borrower, any Subsidiary of any Borrower or any ERISA Affiliate has
incurred an outstanding liability (whether or not assessed) under Section 4062,
4063, 4064, 4068, 4069, 4201, 4204 or 4212 of ERISA.

“EURIBOR” shall mean (x) the rate per annum for deposits in Euros for a period
corresponding to the duration of the relevant Interest Period which appears on
the Reuters Screen which displays the rate of the Banking Federation of the
European Union for the Euro (being currently page “EURIBOR01”) at approximately
11:00 A.M. (Brussels time) on the date which is two Business Days prior to the
commencement of such Interest Period (for delivery on the first day of such
Interest Period) or, if such page shall cease to be available, such other page
or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Administrative Agent, after
consultation with Alternate Currency RL Lenders with Euro I Revolving Loan
Sub-Commitments, Euro II Revolving Loan Sub-Commitments or Euro III Revolving
Loan Sub-Commitments and the Corporation, shall select or (y) if such rate is
not available at such time for any reason, and the Administrative Agent has not
selected an alternative service on which a quotation is displayed, then the
“EURIBOR” for the relevant Interest Period shall be the arithmetic mean (rounded
upwards to four decimal places) of the rates (as notified to the Administrative
Agent at its request) at which each Euro Reference Bank was offering to prime
banks in the European interbank market deposits in Euros for the relevant
Interest Period at approximately 11:00 a.m., Brussels time, two (2) Business
Days prior to the commencement of such Interest Period; provided, however, that
in the event the Administrative Agent has made any determination pursuant to
Section 1.11(a)(i) in respect of Euro Revolving Loans, or in the circumstances
described in clause (i) to the proviso to Section 1.11(b) in respect of Euro
Revolving Loans, EURIBOR determined pursuant to this definition shall instead be
the rate determined by the Administrative Agent as the all-in-cost of funds for
the Administrative Agent (or such other Lender) to fund a Borrowing of Euro
Revolving Loans with maturities comparable to the Interest Period applicable
thereto.

“Eurodollar Loan” shall mean each Dollar Revolving Loan (bearing interest at the
Eurodollar Rate) designated as such by the respective Dollar Revolving Loan
Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean the rate per annum that appears on Reuters Screen
LIBOR01 or any successor page for Dollar deposits with maturities comparable to
the Interest Period applicable to the Eurodollar Loans subject to the respective
Borrowing commencing two Business Days thereafter as of 11:00 a.m. (London time)
on the date which is two Business Days prior to the commencement of the
respective Interest Period divided (and rounded, if necessary,

 

-110-



--------------------------------------------------------------------------------

upward to the next whole multiple of 1/16 of 1%) by (ii) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the rate to be used for purposes of this definition shall be
the interest rate per annum determined by the Administrative Agent to be the
rate per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by DB at approximately 11:00 A.M. (London time) on the date which is two
Business Days prior to the beginning of such Interest Period, divided (and
rounded, if necessary, upward to the nearest whole multiple of 1/16 of 1%) by a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).

“Euro Equivalent” shall mean, on any date of determination, the amount of Euros
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
11:00 A.M. (London time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date (or, in the case of any
determination pursuant to Section 1.17 or 13.16, on the date of determination).

“Euro Rate” shall mean and include each of the Eurodollar Rate, EURIBOR and each
other Alternate Currency LIBOR Rate.

“Euro Rate Loan” shall mean each Eurodollar Loan, each Euro I Revolving Loan,
each Euro II Revolving Loan, each Euro III Revolving Loan, each Sterling
Revolving Loan, each Australian Dollar Revolving Loan, each Yen Revolving Loan
and each Other Permitted LIBOR-Based Alternate Currency Revolving Loan.

“Euro Reference Banks” means, as to the Euro Revolving Loans of any Alternate
Currency Revolving Loan Borrower organized in a given jurisdiction, the
principal offices in such jurisdiction of each of DB, JPMorgan Chase Bank, N.A.
and/or the relevant affiliate of any of the foregoing (or any successor to any
of the foregoing) and any other bank or financial institution appointed as such
by the Administrative Agent under this Agreement.

“Euro Revolving Loans” shall mean each Euro I Revolving Loan, each Euro II
Revolving Loan and each Euro III Revolving Loan.

“Euro I Revolving LoanLoans” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Euro I Revolving Loan Sub-Commitment.

 

-111-



--------------------------------------------------------------------------------

“Euro II Revolving Loans” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Euro II Revolving Loan Sub-Commitment.

“Euro III Revolving Loans” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Euro III Revolving Loan Sub-Commitment.

“Euro I Revolving Loan Sub-Commitment” means, as to any Alternate Currency RL
Lender, the amount, if any, set forth opposite such Alternate Currency RL
Lender’s name in Schedule I-B directly below the column entitled “Euro I
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Euro I Revolving Loan Sub-Commitment
of each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is a Lender with the related Revolving Loan Commitment) and not
an additional commitment and, in no event, may exceed at any time, when added to
the sum of all other Sub-Commitments of the respective Alternate Currency RL
Lender (or its respective affiliates) at such time, the Revolving Loan
Commitment of such Alternate Currency RL Lender (or its respective affiliate
which is a Lender with the related Revolving Loan Commitment).

“Euro II Revolving Loan Sub-Commitment” shall mean, as to any Alternate RL
Currency Lender, the amount, if any, set forth opposite such Alternate Currency
RL Lender’s name in Schedule I-B directly below the column entitled “Euro II
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Euro II Revolving Loan Sub-Commitment
of each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is a Lender with the related Revolving Loan Commitment) and not
an additional commitment and, in no event, may exceed at any time, when added to
the sum of all other Sub-Commitments of the respective Alternate Currency RL
Lender (or its respective affiliates) at such time, the Revolving Loan
Commitment of such Alternate Currency RL Lender (or its respective affiliate
which is a Lender with the related Revolving Loan Commitment).

“Euro III Revolving Loan Sub-Commitment” shall mean, as to any Alternate RL
Currency Lender, the amount, if any, set forth opposite such Alternate Currency
RL Lender’s name in Schedule I-B directly below the column entitled “Euro III
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Euro III Revolving Loan Sub-Commitment
of each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is

 

-112-



--------------------------------------------------------------------------------

a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Euro I Revolving Notes” shall have the meaning provided in Section 1.06(a).

“Euro II Revolving Notes” shall have the meaning provided in Section 1.06(a).

“Euro III Revolving Notes” shall have the meaning provided in Section 1.06(a).

“Euro Revolving Notes” shall mean each Euro I Revolving Note, each Euro II
Revolving Note and each Euro III Revolving Note.

“Euros” and the sign “€” shall mean the currency introduced on January 1, 1999
at the start of the third stage of European Economic and Monetary Union pursuant
to the Treaty.

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” shall mean, for any period, the remainder of (x) Consolidated
EBITDA for such period minus (y) the sum of (i) Consolidated Interest Expense
paid in cash for such period, (ii) scheduled amortization payments made with
respect to any Indebtedness of the Corporation and its Subsidiaries during such
period (excluding, however, balloon payments made at final stated maturity),
(iii) Maintenance Capital Expenditures incurred or made during such period and
(iv) taxes paid in cash by the Corporation and its Subsidiaries during such
period.

“Existing Bankers’ Acceptances” shall have the meaning provided in
Section 1.15(b).

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
February 10, 2006, among the Corporation, each Alternate Currency Revolving Loan
Borrower (as defined therein) from time to time party thereto and the lenders
from time to time party thereto, as in effect on the Initial Borrowing Date
(immediately prior to giving effect to the Transaction).

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(c).

“Existing Liens” shall have the meaning provided in Section 9.01.

“Existing Senior Notes” shall mean the Senior Notes identified as item [__] on
Schedule 7.13 hereto.

“Face Amount” shall mean, in respect of a Bankers’ Acceptance, the amount
payable to the holder thereof on its maturity. The Face Amount of any Bankers’
Acceptance Loan shall be equal to the Face Amounts of the underlying Bankers’
Acceptances.

 

-113-



--------------------------------------------------------------------------------

“Facility Fee” shall have the meaning provided in Section 3.01(a).

“Facing Fee” shall have the meaning provided in Section 3.01(c).

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Fiscal Year” shall mean each fiscal year of the Corporation, which shall be
required to end on December 31 of each calendar year.

“Foreign Dollar Revolving Loan Borrower” shall mean each Alternate Currency
Revolving Loan Borrower with outstanding Foreign Dollar Revolving Loans and/or a
right to request and incur extensions of credit under a Dollar I Revolving Loan
Sub-Commitment and/or a Dollar II Revolving Loan Sub-Commitment on the terms and
conditions of this Agreement.

“Foreign Dollar Revolving Loans” shall mean each Dollar I Revolving Loan and
each Dollar II Revolving Loan.

“Foreign Dollar Revolving Note” shall mean each Dollar I Revolving Note and each
Dollar II Revolving Note.

“Foreign Pension Plan” shall mean any defined benefit pension plan (including,
without limitation, any superannuation fund) which is established, contributed
to or maintained by any Borrower or any one or more of its Subsidiaries outside
the United States of America and which is required by applicable laws to be
funded.

“Foreign Subsidiary” shall mean each Subsidiary of the Corporation other than a
Domestic Subsidiary.

“Forward Equity Transactions” shall mean any arrangement or agreement by the
Corporation or any of its Subsidiaries involving any forward equity sale,
including, without limitation, any agreement pursuant to which funds are
advanced to the Corporation or any Subsidiary thereof and pursuant to which the
Corporation or any Subsidiary thereof is contractually obligated (or permitted)
to, at a future date or dates, issue Capital Stock to satisfy its obligations
under such agreement (whether or not said obligation may be satisfied through
the delivery of cash in lieu of such Capital Stock).

 

-114-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination, except that, for purposes of Section 9 and all determinations of
the Applicable Margin (and the financial terms used therein), GAAP shall be
determined on the basis of such principles in effect on December 31, 2009 and
consistent with those used in the preparation of the audited consolidated
financial statements of the Corporation and its Subsidiaries for the Fiscal Year
ended December 31, 2009 referred to in Section 7.03(a); provided, however, that
(i) for the avoidance of doubt, no effect shall be given to the Statement of
Financial Accounting Standards No. 166 and No. 167 as it relates to the
Corporation’s and its Subsidiaries’ Non-Recourse Indebtedness (i.e.,
Non-Recourse Indebtedness shall be excluded from the calculation of Consolidated
Indebtedness, interest associated with Non-Recourse Indebtedness obligations
shall be excluded from the calculation of Consolidated Interest Expense and
earnings attributable to timeshare receivables securitizations shall be excluded
from the calculation of Consolidated EBITDA) and (ii) all determinations
pursuant to Section 9 and the definition of Applicable Margin shall be made, in
each case, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity duly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranteed Creditors” shall mean and include each Agent, each Lender, each
Issuing Bank, each Swingline Lender, and each party (other than any Credit
Party) party to (or participating in) an Interest Rate Protection Agreement or
Other Hedging Agreement to the extent such party is a Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) and their subsequent assigns.

“Guarantors” shall mean and include each Domestic Dollar Revolving Loan Borrower
in its capacity as a guarantor under Section 14.

“Guaranty” shall mean the guaranty of each Guarantor pursuant to Section 14.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined, characterized
or regulated as or included in the definitions of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import under any applicable
Environmental Law.

“Hotel” means any Real Property or Leasehold comprising an operating facility
offering hotel or other lodging services.

 

-115-



--------------------------------------------------------------------------------

“Hotel Business” shall mean (i) the hotel, resort, extended stay lodging and
other hospitality business (including the Timeshare Business), together with any
related residential development, restaurant and health spa business, and
(ii) any and all businesses that in the good faith judgment of the board of
directors of the Corporation are reasonably related to, or may be used in
connection with, the businesses described in preceding clause (i).

“Incremental Alternate Currency Revolving Loan Sub-Commitment” shall mean, for
each Incremental RL Lender, any incremental commitment by such Incremental RL
Lender to make Alternate Currency Revolving Loans pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche pursuant to Section 1.01(a) as agreed to by
such Incremental RL Lender in the respective Incremental Revolving Loan
Commitment Agreement delivered pursuant to Section 1.19; it being understood,
however, that on each date upon which an Incremental Alternate Currency
Revolving Loan Sub-Commitment of any Incremental RL Lender becomes effective,
such Incremental Alternate Currency Revolving Loan Sub-Commitment of such
Incremental RL Lender shall be added to (and thereafter become a part of) the
relevant Alternate Currency Revolving Loan Sub-Commitment of such Incremental RL
Lender to which such Incremental Alternate Currency Revolving Loan
Sub-Commitment relates for all purposes of this Agreement as contemplated by
Section 1.19.

“Incremental Revolving Loan Commitment” shall mean, for each Incremental RL
Lender, any commitment by such Incremental RL Lender to make Revolving Loans
pursuant to Section 1.01(a) as agreed to by such Incremental RL Lender in the
respective Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 1.19; it being understood, however, that on each date upon which an
Incremental Revolving Loan Commitment of any Incremental RL Lender becomes
effective, such Incremental Revolving Loan Commitment of such Incremental RL
Lender shall be added to (and thereafter become a part of) the Revolving Loan
Commitment of such Incremental RL Lender for all purposes of this Agreement as
contemplated by Section 1.19.

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 1.19(b)(i).

“Incremental Revolving Loan Commitment Requirements” shall mean, with respect to
any request for an Incremental Revolving Loan Commitment (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitment) made pursuant to
Section 1.19 or any provision of an Incremental Revolving Loan Commitment (and
any related Incremental Alternate Currency Revolving Loan Sub-Commitment) on a
given Incremental Revolving Loan Commitment Date, the satisfaction of each of
the following conditions: (i) no Default or Event of Default then exists or
would result therefrom (for purposes of such determination, assuming the
relevant Loans in an aggregate principal amount equal to the full amount of
Incremental Revolving Loan Commitments then requested or provided had been
incurred on such date of request or Incremental Revolving Loan Commitment Date,
as the case

 

-116-



--------------------------------------------------------------------------------

may be), (ii) the Corporation shall have certified to the Administrative Agent
that the incurrence of Revolving Loans in an aggregate principal amount equal to
the full amount of the Incremental Revolving Loan Commitments then requested or
provided is permitted under, and in accordance with, the Senior Note Documents,
all other indentures and all other material debt agreements to which a Credit
Party is a party, (iii) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
as of such date of request or Incremental Revolving Loan Commitment Date, as the
case may be (after giving effect to the incurrence of the respective Revolving
Loan), unless stated to relate to a specified date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified date and (iv) the delivery by the Corporation of
an officer’s certificate to the Administrative Agent certifying as to compliance
with preceding clauses (i), (ii) and (iii).

“Incremental RL Lender” shall have the meaning provided in Section 1.19(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(excluding accounts payable and accrued expenses arising in the ordinary course
of business), (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the stated amount of such Indebtedness),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person and (vii) all obligations under any Interest Rate Protection
Agreement, any Other Hedging Agreement or under any similar type of agreement.
Notwithstanding anything to the contrary contained above, all Forward Equity
Transactions shall be deemed to constitute Indebtedness for purposes of this
Agreement, with the amount of such Indebtedness at any time outstanding to be
equal to the maximum amount of cash and/or fair market value of property which
would be required to be delivered by the Corporation and its Subsidiaries at
such time to satisfy in full their obligations under the respective Forward
Equity Transactions.

“Indebtedness to be Refinanced” shall mean all Indebtedness under the Existing
Credit Agreement on the Initial Borrowing Date (prior to giving effect to the
Transaction).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Individual Alternate Currency Revolving Loan Sub-Commitment Credit Exposure” of
any Alternate Currency RL Lender under a given Alternate Currency Revolving Loan
Sub-Tranche shall mean, at any time, the sum of (i) the aggregate principal
amount or Face Amount, as the case may be, of all Alternate Currency Revolving
Loans made pursuant to such Alternate Currency Revolving Loan Sub-Tranche by
such Alternate Currency RL Lender and

 

-117-



--------------------------------------------------------------------------------

then outstanding (for this purpose, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each such Alternate Currency
Revolving Loan denominated in a currency other than Dollars) and (ii) such
Alternate Currency RL Lender’s relevant Alternate Currency RL Percentage of all
Alternate Currency Letter of Credit Outstandings relating to Alternate Currency
Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche.

“Individual Revolving Credit Exposure” shall mean, for any RL Lender at any
time, the sum of (i) the aggregate principal amount or Face Amount, as
applicable, of all Revolving Loans made by such RL Lender (and its affiliates,
if any, acting as Alternate Currency RL Lenders) (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
all Non-Dollar Alternate Currency Revolving Loans then outstanding from such RL
Lender or any affiliate thereof acting as an Alternate Currency RL Lender), plus
(ii) the product of (A) such RL Lender’s Domestic RL Dollar Percentage and
(B) the sum of (x) the aggregate amount of all Domestic Dollar Letter of Credit
Outstandings at such time and (y) the aggregate principal amount of all
Swingline Loans then outstanding plus (iii) for each Alternate Currency Letter
of Credit issued under each Alternate Currency Revolving Loan Sub-Tranche for
which such RL Lender (and/or its affiliates, if any, acting as Alternate
Currency RL Lenders) has a related Alternate Currency Revolving Loan
Sub-Commitment, such RL Lender’s (and its affiliates’, if any, acting as
Alternate Currency RL Lenders) relevant Alternate Currency RL Percentage of all
Alternate Currency Letter of Credit Outstandings relating to all Alternate
Currency Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans hereunder occurs.

“Insignificant Subsidiary” shall mean, at any time, any Subsidiary of the
Corporation (excluding any Credit Party) which (x) has (i) assets of not greater
than 10% of the consolidated total assets of the Corporation and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Corporation) and (ii) revenue of less than 10% of the consolidated revenues
of the Corporation and its Subsidiaries for the Test Period then most recently
ended and (y) if aggregated with all other Subsidiaries of the Corporation with
respect to which an event described under Section 10.05 has occurred and is
continuing, would have (i) assets of not greater than 10% of the consolidated
total assets of the Corporation and its Subsidiaries (determined as of the last
day of the most recent fiscal quarter of the Corporation) and (ii) revenue of
less than 10% of the consolidated revenues of the Corporation and its
Subsidiaries for the Test Period then most recently ended.

“Interest Determination Date” shall mean (i) with respect to any Euro Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Euro Rate Loan, (ii) with respect to any Mexican Pesos
Revolving Loan, the first day of any Mexican Pesos Interest Period relating to
such Mexican Pesos Revolving Loan (or, if such day is not a Business Day, the
immediately preceding Business Day) and (iii) with respect to any Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, the date provided
in the relevant Non-LIBOR-Based Alternate Currency Amendment.

 

-118-



--------------------------------------------------------------------------------

“Interest Period” shall have the meaning provided in Section 1.10(a).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Irish Alternate Currency Revolving Loan Borrower” shall mean an Alternate
Currency Revolving Loan Borrower resident for tax purposes in Ireland.

“Irish Alternate Currency RL Lender” shall have the meaning provided in
Section 4.04(e).

“Irish Qualifying Lender” shall mean, in respect of an Irish Alternate Currency
Revolving Loan Borrower, an Irish Alternate Currency RL Lender which is
beneficially entitled to interest payable to that Irish Alternate Currency RL
Lender in respect of a Credit Document and is a body corporate:

(i) which, by virtue of the law of a Qualifying Irish Jurisdiction, is resident
in the Qualifying Irish Jurisdiction for the purposes of tax and that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction; or

(ii) where the interest:

(x) is exempted from the charge to Irish income tax under a double taxation
treaty in force on the date the interest is paid; or

(y) would be exempted from the charge to Irish income tax if a double taxation
treaty which has been signed but is not yet in force had the force of law on the
date the interest is paid,

except where, in respect of each of clauses (i) and (ii), interest payable to
that body corporate in respect of a Credit Document is paid in connection with a
trade or business which is carried on in Ireland by that body corporate through
a branch or agency.

“Issuing Bank” shall mean (i) in the case of Domestic Dollar Letters of Credit,
DB and any other RL Lender which at the request of the Corporation and with the
consent of the Administrative Agent agrees, in such RL Lender’s sole discretion,
to become an Issuing Bank for the purpose of issuing Domestic Dollar Letters of
Credit pursuant to Section 2, (ii) in the case of Alternate Currency Letters of
Credit denominated in a given Alternate Currency, any RL Lender with an
Alternate Currency Revolving Loan Sub-Commitment in such Alternate Currency
which at the request of the Corporation and with the consent of the
Administrative Agent agrees, in such RL Lender’s sole discretion, to become an
Issuing Bank for the purpose of issuing Alternate Currency Letters of Credit
denominated in such Alternate Currency pursuant to Section 2 and (iii) with
respect to the Existing Letters of Credit, the Lender designated as the issuer
thereof on Schedule 2.01(c) shall be the Issuing Bank thereof.

 

-119-



--------------------------------------------------------------------------------

“Judgment Currency” shall have the meaning provided in Section 13.16(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.16(a).

“L/C Supportable Obligations” shall mean obligations of the Corporation or any
of its Subsidiaries incurred in the ordinary course of business and which do not
violate the applicable provisions, if any, of this Agreement.

“Lead Arrangers” shall mean Deutsche Bank Securities, Inc., J.P. Morgan
Securities Inc. and Banc of America Securities LLC, each in their capacities as
Lead Arrangers and Book Running Managers.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I-A, as well
as any Person which becomes a “Lender” hereunder pursuant to Section 1.14, 1.19
or 13.04(b). Unless the context otherwise requires, each reference in this
Agreement to a Lender includes each Alternate Currency RL Lender and, if the
reference is to a specific Lender which has a Revolving Loan Commitment
hereunder, shall include references to any Affiliate of any such Lender which is
acting as an Alternate RL Currency Lender.

“Lender Default” shall mean, as to any RL Lender, (i) the wrongful refusal
(which has not been retracted) of such RL Lender or the failure of such RL
Lender to make available its portion of any Borrowing (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment with respect to a
Letter of Credit pursuant to Section 2.04(c) or to purchase participating
interests in Revolving Loans under Section 1.17, (ii) such RL Lender having been
deemed insolvent or having become the subject of a bankruptcy or insolvency
proceeding or a takeover by a regulatory authority; provided that such RL Lender
shall not be deemed in Lender Default solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or any Person controlling
such Lender, or the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or an instrumentality
thereof, or (iii) such RL Lender having notified the Administrative Agent
(x) that it does not intend to comply with its obligations under Section 1.01 or
2 in circumstances where such non-compliance would constitute a breach of such
RL Lender’s obligations under the respective Section or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 1.01(b), Section 2.02(b), Section 4.02(d) and any
documentation entered into pursuant to the Back-Stop Arrangements (and the term
“Defaulting Lender” as used therein), the term “Lender Default” shall also
include, as to any RL Lender, (i) any Affiliate of such RL Lender that has
“control” (within the meaning provided in the definition of “Affiliate”) of such
RL Lender having been deemed insolvent or having become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority;
provided that such RL Lender shall not be deemed in Lender Default for purposes
of this clause (i) solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or any Person controlling such Lender, or the
exercise of control over such Lender or any Person controlling such Lender, by a
governmental authority or an instrumentality thereof, (ii) any previously cured

 

-120-



--------------------------------------------------------------------------------

“Lender Default” of such RL Lender under this Agreement, unless such Lender
Default has ceased to exist for a period of at least 90 consecutive days,
(iii) any default by such RL Lender with respect to its obligations under any
other credit facility to which it is a party and which the Swingline Lender, any
Issuing Bank or the Administrative Agent believes in good faith has occurred and
is continuing, and (iv) the failure of such RL Lender to make available its
portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit pursuant
to Section 2.04(c) within two (2) Business Days of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) Required Lenders has
or have, as applicable, funded its or their portion thereof.

“Lender Parties” shall have the meaning provided in Section 13.20.

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.02(b).

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time of determination, the
sum of (i) the aggregate Stated Amount of all outstanding Letters of Credit at
such time and (ii) the amount of all Unpaid Drawings at such time (for this
purpose, using the Dollar Equivalent of all amounts payable in ana Non-Dollar
Alternate Currency at such time).

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

“Leverage Ratio Reset Election” shall have the meaning provided in Section 9.03.

“LIBOR-Based Alternate Currency Amendment” shall have the meaning provided in
Section 13.12(i).

“LIBOR-Based Alternate Currency Equivalent” shall mean, with respect to any
Alternate Currency (other than Dollars, Canadian Dollars and, Euros and any
Permitted Non-LIBOR-Based Alternate Currency), at any date of determination, the
amount of such Alternate Currency which could be purchased with the amount of
Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Administrative Agent as of 11:00 A.M. (London time) on the date
two Business Days prior to the date of determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 1.17 or
13.16, on the date of determination).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as in effect in any State or any other similar recording or notice statute, and
any lease having substantially the same effect as any of the foregoing).

 

-121-



--------------------------------------------------------------------------------

“Loan” shall mean each Revolving Loan, each Competitive Bid Loan and each
Swingline Loan.

“Maintenance Capital Expenditures” shall mean (i) Capital Expenditures relating
to improvements, repairs, maintenance and substantially equivalent replacements
of existing property, plant or equipment and (ii) Capital Expenditures required
to be made due to a change in law or ongoing regulatory requirements.

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c).

“Mandatory Cost” means the cost imputed to a Lender in complying with (i) in the
case of any Obligation owing in Pounds Sterling, the Mandatory Liquid Assets
requirements of the Bank of England during the period in which a Sterling
Revolving Loan is outstanding determined in accordance with Schedule IV, (ii) in
the case of any Obligation owing in Euros, any reserve asset requirements of the
European Central Bank, as determined in accordance with Schedule IV, (iii) in
the case of any Obligation owing in any Other Permitted Non-LIBOR-Based
Alternate Currency, the requirements set forth in the relevant Non-LIBOR-Based
Alternate Currency Amendment, and (iv) in the case of any Obligation owing in
any other Alternate Currency (other than, except in the case of Obligations
owing by an Alternate Currency Revolving Loan Borrower, Dollars), such reserve
requirements established by any foreign court or governmental agency, authority,
instrumentality or regulatory body in respect of any such other Alternate
Currency or any category of liabilities which includes deposits by reference to
which the interest rate on the Loans denominated in such Alternate Currency is
determined, in any such case as determined in good faith by the Administrative
Agent.

“Margin Adjustment Period” shall mean each period which shall commence on the
date occurring after the Effective Date on which the respective officer’s
certificates are delivered pursuant to Section 8.01(d) and which shall end on
the earlier of (i) the date of actual delivery of the next officer’s
certificates pursuant to Section 8.01(d) and (ii) the latest date on which the
next officer’s certificates are required to be delivered.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Change” means a material adverse change in any of (i) the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Corporation and its Subsidiaries taken as a whole, (ii) the
legality, validity or enforceability of the Credit Documents taken as a whole,
(iii) the ability of any Borrower to repay its Obligations or to perform its
obligations under any other Credit Document, (iv) the ability of the Guarantors,
taken as a whole, to perform their obligations under their respective Guaranties
or (v) the rights and remedies of the Lenders or the Agents under the Credit
Documents.

“Material Adverse Effect” means an effect that results in or causes, or has a
reasonable likelihood of resulting in or causing, a Material Adverse Change.

“Maturity Date” shall mean November 15, 2013.

“Maximum Rate” shall have the meaning provided in Section 13.19.

 

-122-



--------------------------------------------------------------------------------

“Maximum Swingline Amount” shall mean $150,000,000.

“Mexican Pesos” and “MXN$” shall mean freely transferable lawful money of Mexico
(expressed in Mexican Pesos).

“Mexican Pesos Interest Period” shall have the meaning provided in
Section 1.10(b).

“Mexican Pesos Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Mexican Pesos at the time of the incurrence thereof.

“Mexican Pesos Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Mexican Pesos Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II)
and/or 13.12(f), (y) increased from time to time pursuant to Sections 1.19
and/or 13.12(e)(I) or (z) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Section 1.14 or 13.04(b). The Mexican Pesos
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Mexican Pesos Revolving Notes” shall have the meaning provided in
Section 1.06(a).

“Minimum Applicable Facing Fee” shall mean (x) in the case of all Letters of
Credit (other than Non-Dollar Alternate Currency Letters of Credit), $250 and
(y) in the case of Non-Dollar Alternate Currency Letters of Credit denominated
in a given Non-Dollar Alternate Currency, the Dollar Equivalent of $250.

“Minimum Borrowing Amount” shall mean, for each Type and Tranche of Loans
hereunder, the respective amount specified below:

(i) in the case of a Borrowing of Revolving Loans to be maintained as Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
$10,000,000 (or the applicable Alternate Currency Equivalent thereof, in the
case of a Borrowing of Non-Dollar Alternate Currency Revolving Loans);

(ii) in the case of a Borrowing of (x) Domestic Dollar Revolving Loans to be
maintained as Base Rate Loans, $10,000,000 and (y) Foreign Dollar Revolving
Loans to be maintained as Base Rate Loans, $5,000,000;

(iii) in the case of a Borrowing of Swingline Loans, $1,000,000;

 

-123-



--------------------------------------------------------------------------------

(iv) in the case of a Borrowing of Canadian Prime Rate Loans, Cdn. $1,000,000;

(v) in the case of Bankers’ Acceptance Loans, the amount specified in Schedule
III; and

(vi) in the case of Competitive Bid Loans, $20,000,000 (or the applicable
Alternate Currency Equivalent thereof, in the case of a Borrowing of Non-Dollar
Alternate Currency Competitive Bid Loans).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA)to which any Borrower, a Subsidiary of any Borrower
or an ERISA Affiliate has any obligation or liability, contingent or otherwise,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“NAIC” shall have the meaning provided in Section 1.11(c).

“Non-Alternate Currency Revolving Loan Sub-Commitment” means, for any RL Lender
at any time, such RL Lender’s Revolving Loan Commitment minus, in the case of a
Lender that is, or whose Affiliate is, an Alternate Currency RL Lender, the sum
of such RL Lender’s and its Affiliates’ Alternate Currency Revolving Loan
Sub-Commitments.

“Non-Alternate Currency Sub-Commitment Re-Allocation Agreement” shall have the
meaning provided in Section 13.12(e)(II).

“Non-Defaulting Lender” shall mean and include each RL Lender other than a
Defaulting Lender.

“Non-Dollar Alternate Currency” shall mean each Alternate Currency other than
Dollars.

“Non-Dollar Alternate Currency Competitive Bid Loan” shall mean each Competitive
Bid Loan denominated in an Alternate Currency (other than Dollars) at the time
of the incurrence thereof.

“Non-Dollar Alternate Currency Letters of Credit” shall mean each Letter of
Credit denominated in an Alternate Currency (other than Dollars) and issued for
the account of an Alternate Currency Revolving Loan Borrower pursuant to
Section 2.01.

“Non-Dollar Alternate Currency Loan” shall mean each Non-Dollar Alternate
Currency Revolving Loan and each Non-Dollar Alternate Currency Competitive Bid
Loan.

 

-124-



--------------------------------------------------------------------------------

“Non-Dollar Alternate Currency Revolving Loan” shall mean each Alternate
Currency Revolving Loan denominated in an Alternate Currency (other than
Dollars) at the time of the incurrence thereof.

“Non-LIBOR-Based Alternate Currency Equivalent” shall (i) with respect to
Mexican Pesos, mean, at any date of determination, the amount of Mexican Pesos
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor quoted by DB on such date, and (ii) with
respect to any Other Permitted Non-LIBOR-Based Alternate Currency, have the
meaning provided therefor pursuant to the relevant Non-LIBOR-Based Alternate
Currency Amendment.

“Non-LIBOR-Based Alternate Currency Amendment” shall have the meaning provided
in Section 13.12(h).

“Non-LIBOR-Based Interest Period” shall mean (i) with respect to any Mexican
Pesos Revolving Loan, the applicable Mexican Pesos Interest Period, and
(ii) with respect to any Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan, the applicable interest period provided therefor in the relevant
Non-LIBOR-Based Alternate Currency Amendment.

“Non-Recourse Indebtedness” of any Person means all Indebtedness of such Person
and its Subsidiaries with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such Indebtedness; provided,
however, that personal recourse of a holder of Indebtedness against any obligor
with respect thereto for fraud, misrepresentation, misapplication of cash, waste
and other circumstances customarily excluded from non-recourse provisions in
non-recourse secured financing of real estate shall not, by itself, prevent any
Indebtedness from being characterized as Non-Recourse Indebtedness, provided
further that if a personal recourse claim is made in connection therewith, such
claim shall not constitute Non-Recourse Indebtedness for the purpose of this
Agreement.

“Note” shall mean each Revolving Note, each Competitive Bid Note and the
Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

“Notice of Competitive Bid Borrowing” shall have the meaning provided in
Section 1.04(a).

“Notice of Conversion” shall have the meaning provided in Section 1.07(a).

“Notice Office” shall mean the office of the Administrative Agent located at
Deutsche Bank Trust Company Americas, Money Transfer Division, 60 Wall Street,
New York, New York 10005, Attention: [Juliet Cadiz]DB Services New Jersey, Inc.,
100 Plaza One, Mailstop: JCY03-0250, Jersey City, NJ, 07311, Attention: Ershad
Sattar, or such other office as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto.

“Obligation Currency” shall have the meaning provided in Section 13.16(a).

 

-125-



--------------------------------------------------------------------------------

“Obligations” shall mean all amounts owing to any Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values or
instruments to hedge and protect against fluctuations in the Corporation’s
and/or its Subsidiaries cash flow and earnings from changes in financial
markets.

“Other Permitted LIBOR-Based Alternate Currency” shall mean any currency other
than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds Sterling, Yen
and any Permitted Non-LIBOR-Based Alternate Currency; provided that, at any time
of the election of such currency, (i) such currency is dealt with in the London
interbank deposit market, (ii) such currency is freely transferable and
convertible into Dollars in the London foreign exchange market, and (iii) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any RL Lender for making
any Revolving Loan or issuing any Letter of Credit and/or to permit the relevant
Borrower to borrow and repay the principal thereof and/or Unpaid Drawings
thereon and/or to pay the interest thereon (unless such authorization has been
obtained and is in full force and effect).

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Alternate Currency Revolving Loan denominated in an Other Permitted LIBOR-Based
Alternate Currency at the time of the incurrence thereof.

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment”
shall mean, as to any Alternate Currency RL Lender, the amount, if any, set
forth opposite such Alternate Currency RL Lender’s name in Schedule I-B directly
below the column entitled “Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Other Permitted LIBOR-Based Alternate Currency Revolving Notes” shall have the
meaning provided in Section 1.06(a).

“Other Permitted Non-LIBOR-Based Alternate Currency” shall mean, any currency
other than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds
Sterling, Yen, Mexican Pesos and any Other Permitted LIBOR-Based Alternate
Currency; provided that (i) such currency is freely transferable and convertible
into Dollars in the London foreign exchange

 

-126-



--------------------------------------------------------------------------------

market, (ii) no central bank or other governmental authorization in the country
of issue of such currency is required to permit use of such currency by any RL
Lender for making any Revolving Loan or issuing any Letter of Credit and/or to
permit the relevant Borrower to borrow and repay the principal thereof and/or
Unpaid Drawings thereon and/or to pay the interest thereon (unless such
authorization has been obtained and is in full force and effect), and (iii) such
currency has otherwise been approved in writing by the Administrative Agent as
an “Other Permitted Non-LIBOR-Based Alternate Currency”.

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean
each Alternate Currency Revolving Loan denominated in an Other Permitted
Non-LIBOR-Based Alternate Currency at the time of the incurrence thereof.

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment” shall mean, as to any Alternate Currency RL Lender, the amount,
if any, set forth opposite such Alternate Currency RL Lender’s name in Schedule
I-B directly below the column entitled “Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment,” as same may be (x) reduced
from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II)
and/or 13.12(f), (y) increased from time to time pursuant to Sections 1.19
and/or 13.12(e)(I) or (z) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Section 1.14 or 13.04(b). The Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Notes” shall have
the meaning provided in Section 1.06(a).

“Participant” shall have the meaning provided in Section 2.04(a).

“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.

“Partnership Units” shall mean the Class A OP Units and Class B OP Units of SLC
Operating Limited Partnership, a Delaware limited partnership (as defined in the
partnership agreement of such partnership).

“Payment Office” shall mean (i) in respect of Domestic Dollar Loans, Domestic
Dollar Letters of Credit, Fees and, except as provided in clauses (ii), (iii),
(iv), (v) and (vi) below, all other amounts owing under this Agreement and the
other Credit Documents, the office of the Administrative Agent located at
Deutsche Bank Trust Company Americas, Money Transfer Division, 60 Wall Street,
New York, New York 10005,DB Services New Jersey, Inc., 100 Plaza One, Mailstop:
JCY03-0250, Jersey City, NJ, 07311, ABA Number: 021-001-033, Credit to Deutsche
Bank Loan Operations, Reference: Starwood Hotels & Resorts, Account

 

-127-



--------------------------------------------------------------------------------

Number: 60-200-119, Attention: Juliet Cadiz Ershad Sattar, (ii) in respect of
Canadian Dollar Revolving Loans, to Royal Bank of Canada, Toronto, Ontario,
Canada, SWIFT ID: ROYCCAT2, Account Number: 095912235745, Account Name: Deutsche
Bank, NY, Reference: Starwood Hotels & Resorts, (iii) in respect of Sterling
Revolving Loans, to Deutsche Bank AG, London, SWIFT ID: DEUTGB2L, Account
Number: 0400069, Account Name: Deutsche Bank, NY, Local Clearing Code
//SC405081, Reference: Starwood Hotels & Resorts, (iv) in respect of Euro
Revolving Loans, to Deutsche Bank AG, Frankfurt, SWIFT ID: DEUTDEFF, Account
Number: 958409510, Account Name: Deutsche Bank, NY, Reference: Starwood Hotels &
Resorts, Attention: Loans Agency, (v) in respect of Mexican Pesos Revolving
Loans, the office of the Administrative Agent located at Deutsche Bank Trust
Company Americas, Money Transfer Division, 60 Wall Street, New York, New York
10005,DB Services New Jersey, Inc., 100 Plaza One, Mailstop: JCY03-0250, Jersey
City, NJ, 07311, ABA Number: 021-001-033, Credit to Deutsche Bank Loan
Operations, Reference: Starwood Hotels & Resorts, Account Number: 60-200-119,
Attention: Juliet CadizABA Number: 021-001-033, Credit to Deutsche Bank Loan
Operations, Reference: Starwood Hotels & Resorts, Account Number: 60-200-119,
Attention: Ershad Sattar, and (vi) in the case of Alternate Currency Letters of
Credit and any other Alternate Currency Revolving Loan, such office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto or, in each case, such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.4

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Non-LIBOR-Based Alternate Currency” shall mean Mexican Pesos and any
Other Permitted Non-LIBOR-Based Alternate Currency.

“Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Mexican Pesos Revolving Loan and/or each Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan, as the context may require.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any single employer pension plan subject to Title IV of ERISA
which is maintained or contributed to by (or to which there is an obligation to
contribute of) any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to (or is deemed
under Section 4069 of ERISA to have maintained or contributed to or to have had
an obligation to contribute to, or otherwise to have liability with respect to)
such plan.

4 DB to advise if Payment Office information is to be included in respect of
Dollar I and Dollar II Revolving Loans.

 

-128-



--------------------------------------------------------------------------------

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom (expressed in Pounds Sterling).

“Pounds Sterling Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Pounds Sterling Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14 or 13.04(b). The Pounds Sterling
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person (other than common stock of such Person) of any class or
classes (however designated) that ranks prior, as to the payment of dividends or
distributions, or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Capital Stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above or below the Prime Lending
Rate.

“Pro Forma Basis” shall mean, as to any Person, for any events which occur
subsequent to the commencement of a period for which the financial effect of
such event is being calculated, and giving effect to the event for which such
calculation is being made, such calculation as will give pro forma effect to
such event as if same had occurred at the beginning of such period of
calculation, and

(i) for purposes of the foregoing calculation, the transaction giving rise to
the need to calculate the pro forma effect to any of the following events shall
be assumed to have occurred on the first day of the four consecutive fiscal
quarter period last ended before the occurrence of the respective event for
which such pro forma effect is being determined (the “Reference Period”),

(ii) in making any determination with respect to the incurrence or assumption of
any Indebtedness during the Reference Period or subsequent to the Reference
Period and on or prior to the date of the transaction referenced in clause
(i) above (the “Transaction Date”), (x) all Indebtedness (including Indebtedness
incurred or assumed

 

-129-



--------------------------------------------------------------------------------

and for which the financial effect is being calculated, whether incurred under
this Agreement or otherwise, but excluding normal fluctuations in revolving
indebtedness incurred for working capital purposes and not to finance any
acquisition or the making of a Dividend) incurred or permanently repaid during
the Reference Period shall be deemed to have been incurred or repaid at the
beginning of such period, (y) Consolidated Interest Expense of such Person
attributable to interest or dividends on any Indebtedness, as the case may be,
bearing floating interest rates should be computed on a pro forma basis as if
the rate in effect on the Transaction Date had been the applicable rate for the
entire period and (z) Consolidated Interest Expense will be increased or reduced
by the net cost (including amortization of discount) or benefit (after giving
effect to amortization of discount) associated with the Interest Rate Protection
Agreements, which will remain in effect for the twelve-month period after the
Transaction Date and which shall have the effect of fixing the interest rate on
the date of computation; and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Acquisition and any Asset Sale, in each case which occurred
during the Reference Period or (for purposes of Section 9.03(iii) or (iv))
subsequent to the Reference Period and prior to the Transaction Date, as if such
Acquisition or Asset Sale, as the case may be, occurred on the first day of the
Reference Period.

All pro forma determinations required above shall be determined in accordance
with GAAP. For purposes of this definition, whenever pro forma effect is to be
given to any occurrence or event, the pro forma calculation shall be determined
in good faith by a responsible financial or accounting officer of the
Corporation.

“Projections” shall have the meaning provided in Section 5.10(i).

“Qualified Preferred Stock” shall mean any preferred stock of the Corporation so
long as the terms of any such preferred stock (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by the Corporation
or any Subsidiaries of the Corporation, (iii) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring before
the first anniversary of the Maturity Date, (iv) do not contain any covenants
other than periodic reporting requirements, (v) do not grant the holders thereof
any voting rights except for (x) voting rights required to be granted to such
holders under applicable law and (y) limited customary voting rights on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Corporation or liquidations involving the
Corporation, and (vi) do not provide for the conversion into, or the exchange
for (unless at the sole discretion of the issuer thereof), debt securities.

“Qualifying Irish Jurisdiction” shall mean:

(i) a member state of the European Communities other than Ireland;

(ii) a jurisdiction with which Ireland has made a double taxation treaty having
the force of law; or

 

-130-



--------------------------------------------------------------------------------

(iii) a jurisdiction with which Ireland has made a double taxation treaty which,
on completion of necessary procedures, will have the force of law.

“Quarterly Payment Date” shall mean the last Business Day of each April, July,
October and January occurring after the Effective Date.

“Rating Agencies” shall mean both S&P and Moody’s.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Reference Period” shall have the meaning provided in the definition of Pro
Forma Basis.

“Refinancing” shall mean and include (i) the refinancing and repayment in full
of all amounts outstanding under, and the termination in full of all commitments
and letters of credit in respect of, the Indebtedness to be Refinanced (or
(x) in the case of Existing Letters of Credit, the incorporation thereof
hereunder as Letters of Credit pursuant to Section 2.01(c) and (y) in the case
of Existing Bankers’ Acceptances, the roll-over and continuation thereof as
Bankers’ Acceptances hereunder pursuant to Section 1.15(b)) and (ii) the
consummation of the related transactions described in Section 5.05.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, pouring or migrating, into or
upon any land or water or air, or otherwise entering into the environment.

 

-131-



--------------------------------------------------------------------------------

“Relevant Guaranteed Obligations” shall mean, as to any Guarantor, (i) the
principal (or Face Amount, as the case may be) of and interest on all Loans made
to each Borrower (other than such Guarantor) under this Agreement, and each Note
evidencing each Loan (other than Loans owing by such Guarantor) issued to each
Lender, together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities (including, without limitation, indemnities, fees
and interest thereon) of the Borrowers (other than such Guarantor) (or any of
them) to each Lender and each Agent, now existing or hereafter incurred under,
arising out of or in connection with this Agreement and each other Credit
Document and the due performance and compliance by each Borrower (other than
such Guarantor) with all the terms, conditions and agreements contained in this
Agreement and each other Credit Document to which it is a party and (ii) all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of each
Subsidiary of the Corporation (other than, if such Guarantor is not the
Corporation, such Guarantor), whether now in existence or hereunder arising,
owing under any Interest Rate Protection Agreement or Other Hedging Agreement
entered into by such Subsidiary with any Lender or any affiliate thereof (even
if such Lender subsequently ceases to be a Lender under this Agreement for any
reason), so long as such Lender or affiliate participates in such Interest Rate
Protection Agreement or Other Hedging Agreement, and their subsequent assigns,
if any, and the due performance and compliance with all terms, conditions and
agreements contained therein.

“Relevant Guaranteed Party” shall mean, as to any Guarantor, each Borrower
(other than such Guarantor) and each Subsidiary of the Corporation (other than,
if such Guarantor is not the Corporation, such Guarantor) party to any Interest
Rate Protection Agreement or Other Hedging Agreement with any Guaranteed
Creditor.

“Replaced Lender” shall have the meaning provided in Section 1.14.

“Replacement” shall have the meaning provided in Section 1.14.

“Replacement Lender” shall have the meaning provided in Section 1.14.

“Reply Date” shall have the meaning provided in Section 1.04(b).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

“Required Lenders” shall mean, at any time of determination, Non-Defaulting
Lenders the sum of whose Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Competitive Bid Loans and
participations in Letter of Credit Outstandings and outstanding Swingline Loans)
represent an amount greater than 50% of the Total Revolving Loan Commitment at
such time less the Revolving Loan Commitments of Defaulting Lenders at such time
(or, after the termination of the Total Revolving Loan Commitment, the sum of
the then total outstanding Revolving Loans and Competitive Bid Loans of
Non-Defaulting Lenders, and the aggregate participations of all Non-Defaulting
Lenders of Letter of Credit Outstandings and outstanding Swingline Loans at such
time). For purposes of determining Required Lenders, all outstanding Loans and
Commitments, as the case may be, that are denominated in Dollars will be
calculated in Dollars and all Loans denominated in ana Non-Dollar Alternate
Currency will be calculated according to the Dollar Equivalent thereof.

 

-132-



--------------------------------------------------------------------------------

“Requirements of Law” means, as to any Person, the certificate of incorporation
or formation and by-laws or other organizational or governing documents of such
Person, and all foreign federal, state and local laws, rules and regulations,
including, without limitation, foreign federal, state or local securities,
antitrust and licensing laws, all food, health and safety laws, and all
applicable trade laws and requirements, including, without limitation, all
disclosure requirements of Environmental Laws, ERISA and all orders, judgments,
decrees or other determinations of any Governmental Authority or arbitrator,
applicable to or binding upon such Person, its business or any of its property
or to which such Person, its business or any of its property is subject.

“Revolving Credit Period” shall mean with respect to any extension of Revolving
Loans to any Borrower, the period from and including the Initial Borrowing Date
to but not including the Maturity Date.

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-A directly below the column entitled
“Revolving Loan Commitment,” as the same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03 and/or 10, (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 1.14 or
13.04(b), or (z) increased from time to time pursuant to Section 1.19.

“Revolving Notes” shall mean each Domestic Dollar Revolving Note, each Canadian
Dollar Revolving Note, each Dollar I Revolving Note, each Dollar II Revolving
Note, each Euro I Revolving Note, each Euro II Revolving Note, each Euro III
Revolving Note, each Australian Dollar Revolving Note, each Yen Revolving Note,
each Mexican Pesos Revolving Note, each Other Permitted LIBOR-Based Alternate
Currency Revolving Note, each Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Note and each Sterling Revolving Note.

“RL Lender” shall mean, at any time of determination, each Lender with a
Revolving Loan Commitment or with outstanding Revolving Loans at such time.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time the denominator of which is the Total Revolving Loan
Commitment at such time. Notwithstanding anything to the contrary contained
above, if the RL Percentage of any RL Lender is to be determined after the Total
Revolving Loan Commitment has been terminated, then the RL Percentages of the RL
Lenders shall be determined immediately prior (and without giving effect) to
such termination.

“S&P” shall mean Standard & Poor’s Ratings Services.

 

-133-



--------------------------------------------------------------------------------

“Scheduled Existing Indebtedness” shall have the meaning provided in
Section 7.14.

“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Senior Note Documents” shall mean the Senior Notes and the other instruments,
indentures, documents and agreements entered into in connection with the
issuance of the Senior Notes, as the same may be amended, modified and or
supplemented from time to time in accordance with the terms thereof.

“Senior Notes” shall mean shall mean any senior notes of the Corporation
evidencing senior Indebtedness incurred or issued by the Corporation.

“Segregated Funds” shall mean cash and Cash Equivalents of the Corporation
and/or its Subsidiaries which (i) are specifically designated by the Corporation
for use solely to repay Defeased Debt pursuant to an officer’s certificate from
an Authorized Officer of the Corporation delivered to the Administrative Agent
and identifying the initial amount of the cash and Cash Equivalents to be so
designated as “Segregated Funds” and (ii) if cash, are at all times held in one
or more segregated accounts or trusts (and are not commingled with any other
funds of the Corporation or its Subsidiaries) until utilized to repay in full
the respective Defeased Debt for which such funds were so designated.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 10.05, (ii) the declaration of the
Total Commitment terminated, or the acceleration of the maturity of any Loans,
in each case pursuant to the last paragraph of Section 10 or (iii) the failure
of any Borrower to pay any principal of, Face Amount of, or interest on, Loans
or any Letter of Credit Outstandings on the Maturity Date.

“Short Term Debt” shall mean, as at any date of determination, then outstanding
Indebtedness for borrowed money that is evidenced by bonds, notes or debentures
that matures within one year of such date of determination.

“Spanish Alternate Currency Revolving Loan Borrower” shall mean an Alternate
Currency Revolving Loan Borrower organized under the laws of Spain.

“Spanish Alternate Currency RL Lender” shall have the meaning provided in
Section 15.01.

 

-134-



--------------------------------------------------------------------------------

“Specified Default” shall mean any Default existing pursuant to any of Sections
10.01, 10.05 or 10.09 of this Agreement.

“Standby Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Start Date” shall mean, with respect to any Margin Adjustment Period, the first
day of such Margin Adjustment Period.

“Starwood Vacation” shall mean Starwood Vacation Ownership, Inc., a Florida
corporation previously known as Vistana, Inc.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (expressed in the currency in which such
Letter of Credit is denominated) (in each case determined (x) as if any future
automatic increases in the maximum amount available that are provided for in any
such Letter of Credit had in fact occurred at such time and (y) without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder); provided, however, that except in the
case of ana Non-Dollar Alternate Currency Letter of Credit for purposes of
Sections 3.01(b) and (c) for periods prior to the occurrence of a Sharing Event,
the “Stated Amount” of each Non-Dollar Alternate Currency Letter of Credit shall
be, on any date of calculation, the Dollar Equivalent of the maximum amount
available to be drawn in such Non-Dollar Alternate Currency thereunder
(determined (x) as if any future automatic increases in the maximum amount
available that are provided for in any such Letter of Credit had in fact
occurred at such time and (y) without regard to whether any conditions to
drawing could then be met).

“Sterling Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Pounds Sterling at the time of the incurrence thereof.

“Sterling Revolving Notes” shall have the meaning provided in Section 1.06(a).

“Stop Issue Notice” shall have the meaning provided in Section 2.03(b).

“Sub-Commitments” shall mean, with respect to any RL Lender, the Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitment, if any, of such RL
Lender, the Canadian Dollar Revolving Loan Sub-Commitment, if any, of such RL
Lender (or its Affiliate which is acting as an Alternate Currency RL Lender),
the Pounds Sterling Revolving Loan Sub-Commitment, if any, of such RL Lender (or
its Affiliate which is acting as an Alternate Currency RL Lender), the Dollar I
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender), the Dollar II Revolving Loan
Sub-Commitment, if any, of such RL Lender (or its Affiliate which is acting as
an Alternate Currency RL Lender), the Euro I Revolving Loan Sub-Commitment, if
any, of such RL Lender (or its Affiliate which is acting as an Alternate
Currency RL Lender), the Euro II Revolving Loan Sub-Commitment, if any, of such
RL Lender (or its Affiliate which is acting as an Alternate Currency RL Lender),
the Euro III Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Australian
Dollar Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Mexican Pesos
Revolving Loan Sub-Commitment,

 

-135-



--------------------------------------------------------------------------------

if any, of such RL Lender (or its Affiliate which is acting as an Alternate
Currency RL Lender), the Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender), the Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment, if any, of
such RL Lender (or its Affiliate which is acting as an Alternate Currency RL
Lender) and the Yen Revolving Loan Sub-Commitment, if any, of such RL Lender (or
its Affiliate which is acting as an Alternate Currency RL Lender).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 1.01 (b).

“Swingline Expiry Date” shall mean the date which is five (5) Business Days
prior to the Maturity Date.

“Swingline Lender” shall mean DB.

“Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Swingline Note” shall have the meaning provided in Section 1.06(a).

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Date” shall mean the last day of each fiscal quarter ended after the
Initial Borrowing Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Corporation then last ended (in each case taken as one accounting period).

“TIIE Rate” shall mean, for each Mexican Pesos Interest Period with respect to a
Borrowing of Mexican Pesos Revolving Loans, the Equilibrium Interbank Interest
Rate (Tasa de Interés Interbancaria de Equilibrio) (i) for a period of 28 days
or (ii) such other period so published as is most nearly equal to the relevant
Mexican Pesos Interest Period, as determined by the Administrative Agent, all as
published by the Banco de México in the Diario Oficial de la Federación on the
first day of the relevant Mexican Pesos Interest Period, or if such day is not a
Business Day, on the immediately preceding Business Day on which there was such
a quote; provided that in the event the TIIE Rate shall cease to be published,
“TIIE Rate” shall mean any

 

-136-



--------------------------------------------------------------------------------

rate specified by Banco de México as the substitute rate therefor; provided
further that in the event the Administrative Agent has made any determination
pursuant to Section 1.11(a)(i) in respect of Mexican Pesos Revolving Loans, or
in the circumstances described in clause (i) to the proviso to Section 1.11(b)
in respect of Mexican Pesos Revolving Loans, the “TIIE Rate” determined pursuant
to this definition shall instead be the rate determined by the Administrative
Agent as the all-in-cost of funds for the Administrative Agent (or such other
Lender) to fund a Borrowing of Mexican Pesos Revolving Loans with maturities
comparable to the Mexican Pesos Interest Period applicable thereto.

“Timeshare Business” shall mean (i) the acquisition, development, operation,
management and sale of Vacation Resorts, including, without limitation, VOIs and
(ii) providing customers who purchase VOIs at Vacation Resorts financing for
such purposes (collectively, together with any and all business that in the good
faith judgment of the board of directors of the Corporation or Starwood Vacation
are materially related to the foregoing).

“Total Alternate Currency Revolving Loan Sub-Commitment” at any time shall mean
the sum of the Alternate Currency Revolving Loan Sub-Commitments of all the
Alternate Currency RL Lenders; provided that at no time shall the Total
Alternate Currency Revolving Loan Sub-Commitment exceed the Total Revolving Loan
Commitment as then in effect.

“Total Canadian Dollar Revolving Loan Sub-Commitment” means, at any time,
(x) the sum of the Canadian Dollar Revolving Loan Sub-Commitments of all
Alternate Currency RL Lenders at such time or, if less, (y) the Total Canadian
Dollar Revolving Loan Sub-Commitment as then in effect pursuant to Section 1.18.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders.

“Total Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment” at
any time shall mean the sum of the Non-Alternate CurrencyDomestic Dollar
Revolving Loan Sub-Commitments of all the Lenders; provided that at no time
shall the Total Non-Alternate CurrencyDomestic Dollar Revolving Loan
Sub-Commitment exceed the Total Revolving Loan Commitment as then in effect.

“Total Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment
Excess” shall have the meaning provided in Section 4.01.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in
effect, less (y) the sum of (I) the aggregate principal amount of Revolving
Loans then outstanding (for this purpose, taking the Dollar Equivalent thereof
in the case of Non-Dollar Alternate Currency Revolving Loans then outstanding)
plus (II) the aggregate principal amount of Swingline Loans then outstanding
plus (III) the then aggregate amount of Letter of Credit Outstandings plus (IV)
the aggregate principal amount of all Competitive Bid Loans then outstanding
(for this purpose, taking the Dollar Equivalent thereof in the case of
Non-Dollar Alternate Currency Competitive Bid Loans then outstanding).

 

-137-



--------------------------------------------------------------------------------

“Trade Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Revolving Loans
and Swingline Loans.

“Transaction” shall mean, collectively, (i) the Refinancing, (ii) the entering
into of the Credit Documents and the incurrence of Loans on the Initial
Borrowing Date and (iii) the payment of fees and expenses owing in connection
with the foregoing.

“Treaty” means the Treaty establishing the European Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and the
Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, a Sterling Revolving Loan,
a Euro Revolving Loan, an Australian Dollar Revolving Loan, a Yen Revolving
Loan, a Mexican Pesos Revolving Loan, an Other Permitted LIBOR-Based Alternate
Currency Revolving Loan or an Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan.

“Unconsolidated Joint Venture” means, with respect to any Person, at any date,
any other Person in whom such Person holds Capital Stock but does not hold a
majority of voting securities or otherwise hold a controlling stake, and such
other Person accounted for in the financial statements of such Person on either
an equity or cost basis of accounting and whose financial results would not be
consolidated in the financial statements of such Person, if such statements were
prepared in accordance with GAAP as of such date.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided for in Section 2.05(a).

“Unrestricted” means, when referring to cash or Cash Equivalents of the
Corporation or any of its Wholly-Owned Subsidiaries, that such cash or Cash
Equivalents (i) does not appear (and is not required to appear) as “restricted”
on a consolidated balance sheet of the Corporation, (ii) are not subject to any
Lien in favor of any Person, (iii) do not constitute Segregated Funds, and
(iv) are otherwise generally available for use by the Corporation or such
Wholly-Owned Subsidiary.

 

-138-



--------------------------------------------------------------------------------

“Unsecured Debt Rating” means the rating assigned by a Rating Agency to the
Corporation’s long-term senior Unsecured Indebtedness (which Indebtedness may
not be guaranteed).

“Unsecured Indebtedness” of any Person means any Indebtedness of such Person and
its Subsidiaries for which the obligations thereunder are not secured or
collateralized by a pledge of or other Lien on any Assets of such Person or its
Subsidiaries.

“Unutilized Alternate Currency Revolving Loan Sub-Commitment” means, as to any
Alternate Currency RL Lender (including any of its affiliates which acts as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies), at any time, the sum of (x) the Alternate Currency Revolving Loan
Sub-Commitments of such Alternate Currency RL Lender and its affiliates at such
time minus (y) the Dollar Equivalent of the aggregate principal amount or Face
Amount, as the case may be, of all Alternate Currency Revolving Loans of such
Alternate Currency RL Lender (and its respective affiliates) then outstanding
(for this purpose, taking the Dollar Equivalent of any Non-Dollar Alternate
Currency Revolving Loans then outstanding) minus (z) the sum of the relevant
Alternate Currency RL Percentages of such Alternate Currency RL Lender (or its
respective affiliate) in all Alternate Currency Letter of Credit Outstandings
relating to each Alternate Currency Letter of Credit issued under a given
Alternate Currency Revolving Loan Sub-Tranche in which such Alternate Currency
RL Lender (or its affiliates) participate(s) at such time.

“Unutilized Alternate Currency RL Percentage” of any Lender, at any time, shall
mean a fraction (expressed as a percentage) the numerator of which is the
Unutilized Alternate Currency Revolving Loan Sub-Commitment of such Lender (and
its respective affiliates which act as Alternate Currency RL Lenders) at such
time and the denominator of which is the aggregate amount of Unutilized
Alternate Currency Revolving Loan Sub-Commitments of all Alternate Currency RL
Lenders at such time.

“Vacation Resorts” shall mean the vacation ownership resorts acquired,
developed, operated, managed and sold by Starwood Vacation and its Subsidiaries.

“VOIs” shall mean resorts having vacation ownership interests, interval
ownership interests, timeshare estates, timeshare licenses, vacation clubs,
right-to-use programs or other forms of vacation ownership programs.

“Wholly-Owned Domestic Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Domestic Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Foreign Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Foreign Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time.

 

-139-



--------------------------------------------------------------------------------

“Yen” and the sign “¥” shall mean freely transferable lawful money of Japan
(expressed in Yen).

“Yen Revolving Loans” shall mean each Alternate Currency Revolving Loan
denominated in Yen at the time of the incurrence thereof.

“Yen Revolving Loan Sub-Commitment” shall mean, as to any Alternate Currency RL
Lender, the amount, if any, set forth opposite such Alternate Currency RL
Lender’s name in Schedule I-B directly below the column entitled “Yen Revolving
Loan Sub-Commitment,” as same may be (x) reduced from time to time pursuant to
Sections 1.17, 1.18, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f), (y) increased
from time to time pursuant to Sections 1.19 and/or 13.12(e)(I) or (z) adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 1.14 or 13.04(b) . The Yen Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Yen Revolving Notes” shall have the meaning provided in Section 1.06(a).

SECTION 12. The Agents.

12.01 Appointment. The Lenders hereby designate (x) DB as Administrative Agent
and (y) JPMorgan Chase Bank, N.A. as Syndication Agent, in each case to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, any Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Each Agent
may perform any of its duties hereunder by or through its respective officers,
directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct.
The duties of the Agents shall be mechanical and administrative in nature; no
Agent shall have by reason of this Agreement or any other Credit Document a
fiduciary

 

-140-



--------------------------------------------------------------------------------

relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or any other Credit Document, expressed or implied, is intended
to or shall be so construed as to impose on any Agent any obligations in respect
of this Agreement or any other Credit Document except as expressly set forth
herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Lead Arrangers and the co-documentation
agents identified on the cover page to this Agreement are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed, however, that the Lead Arrangers
and the co-documentation agents identified on the cover page to this Agreement
shall be entitled to all indemnification and reimbursement rights in favor of
“Agents” as, and to the extent, provided for under Sections 12.06 and 13.01.
Without limitation of the foregoing, no Lead Arranger or co-documentation agent
identified on the cover page to this Agreement shall, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

(c) It is understood and agreed that (i) Banc of America Securities LLC shall
not be entitled to receive league table credit for acting as a Lead Arranger and
(ii) none of The Royal Bank of Scotland plc, Credit Agricole Corporate and
Investment Bank or HSBC Bank USA, N.A. shall be entitled to receive league table
credit for acting as a co-documentation agent.

12.03 Lack of Reliance on the Agents. Independently and without reliance upon
any Agent (for purposes of this Section 12.03, the term “Agent” shall include
all officers, directors, agents, employees and affiliates of the respective
Agent), each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

12.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from

 

-141-



--------------------------------------------------------------------------------

such act or taking such action unless and until such Agent shall have received
instructions from the Required Lenders; and such Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing, no
Lender and no holder of any Note shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

12.05 Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.

12.06 Indemnification. To the extent any Agent is not reimbursed and indemnified
by the Credit Parties, the Lenders will reimburse and indemnify such Agent, its
affiliates, and their respective officers, directors, agents and employees, in
proportion to their respective “percentages” as used in determining the Required
Lenders (for this purpose, determined as if there were no Defaulting Lenders at
such time), for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent in performing its respective duties hereunder or under
any other Credit Document, in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the such Agent’s gross negligence or willful misconduct.

12.07 Each Agent in its Individual Capacity. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lenders,” “RL Lenders”, “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Each
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, investment banking, trust or other business with any Credit Party or
any Affiliate of any Credit Party as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or indorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

-142-



--------------------------------------------------------------------------------

12.09 Resignation by, or Removal of, the Agents. (a) Any Agent (including,
without limitation, the Administrative Agent) may resign from the performance of
all its functions and duties hereunder and/or under the other Credit Documents
at any time by giving 30 days’ prior written notice to the Lenders and the
Borrowers. Any such resignation by an Agent hereunder shall also constitute its
resignation (if applicable) as an Issuing Bank and Swingline Lender, in which
case the resigning Agent (x) shall not be required to issue any further Letters
of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Agent pursuant to clauses (b) and (c) below
or as otherwise provided below; provided that the Syndication Agent may resign
from the performance of its functions and duties hereunder at any time by giving
notice to the Borrowers, the Administrative Agent and the Lenders, which
resignation shall take effect upon delivery of such notice. Furthermore, any
Agent may be removed by the Required Lenders in the event that such Agent
committed a willful breach of, or was grossly negligent in the performance of,
its material obligations hereunder (as determined by a court of competent
jurisdiction in a final, non-appealable decision).

(a) Except in the case of a resignation as provided in the proviso appearing in
the first sentence of Section 12.09(a), upon any notice of resignation by, or
the removal of, any Agent, the Required Lenders shall appoint a successor Agent
hereunder who shall be a commercial bank or trust company reasonably acceptable
to the Corporation; provided that if the Administrative Agent is resigning, or
is removed, and JPMorgan Chase Bank is an Agent at such time, then JPMorgan
Chase Bank shall first be offered the opportunity to act as successor
Administrative Agent.

(b) If a successor Agent shall not have been so appointed within such 30 day
period, the resigning Agent, with the consent of the Corporation (which consent
shall not be unreasonably withheld or delayed), shall then appoint a successor
Agent who shall serve as Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Agent as provided above.

(c) If no successor Agent has been appointed pursuant to clause (b) or (c) above
by the 40th day after the date such notice of resignation was given by the
resigning Agent, the resigning Agent’s resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

(d) Upon a resignation or removal of any Agent pursuant to this Section 12.09,
such Agent shall remain indemnified to the extent provided in this Agreement and
the other Credit Documents and the provisions of this Section 12 shall continue
in effect for the benefit of such Agent for all of its actions and inactions
while serving as an Agent.

 

-143-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. (a) The Borrowers jointly and severally agree
that they shall: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the Agents
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Agents’ local and foreign counsel and consultants) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Agents in connection with their syndication efforts with respect to this
Agreement, of each Issuing Bank and the Swingline Lender in connection with the
Back-Stop Arrangements entered into by such Persons and of the Agents (and,
after the occurrence of an Event of Default, each of the Lenders) in connection
with the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein (including, without
limitation, the reasonable fees and disbursements of counsel for each Agent and
each Lender); (ii) pay and hold each of the Lenders harmless from and against
any and all present and future stamp, excise and other similar documentary taxes
with respect to the foregoing matters and save each of the Lenders harmless from
and against any and all liabilities, obligations, losses, damages, penalties and
claims with respect to or resulting from any delay or omission (other than to
the extent attributable to such Lender) to pay such taxes; and (iii) indemnify
each Lender (including in its capacity as Agent, Swingline Lender and/or Issuing
Bank) and its affiliates, and each officer, director, trustee, employee,
representative, advisor and agent thereof (each, an “Indemnified Person”) from
and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments and suits, and all reasonable costs, expenses and
disbursements (including reasonable fees, documented out-of-pocket disbursements
and other charges of one counsel to the Indemnified Persons, taken as a whole,
and one local counsel to the Indemnified Persons taken as a whole in each
applicable jurisdiction; provided that if one or more Indemnified Persons shall
have concluded that (i) there are legal defenses available to it that are
different from or in addition to those available to one or more other
Indemnified Persons or (ii) the representation of the Indemnified Persons (or
any portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such relevant Indemnified Persons, in each relevant jurisdiction)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned or operated by any Borrower
or any of its Subsidiaries, the generation, storage, transportation, handling,
disposal or Release of Hazardous Materials at any Real Property, whether or not
owned or operated by any Borrower or any of its Subsidiaries, the non-compliance
of any Real Property with foreign, federal, state and local laws, regulations,
and ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Claim asserted against, in connection with or
arising from, any Borrower, any of

 

-144-



--------------------------------------------------------------------------------

its Subsidiaries or any Real Property at any time owned or operated by any
Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any such losses, liabilities, claims, damages or
expenses of an Indemnified Person, to the extent incurred by reason of the gross
negligence or willful misconduct of such Indemnified Person as determined by a
court of competent jurisdiction in a final and non-appealable decision). To the
extent that the undertaking to indemnify, pay or hold harmless any Agent or any
Lender set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrowers shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) To the full extent permitted by applicable law, no Borrower shall assert,
and hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnified Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default, each Lender is hereby authorized (to
the extent not prohibited by applicable law) at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches and agencies of such Lender wherever located) to
or for the credit or the account of any Credit Party against and on account of
the Obligations and liabilities of such Credit Party to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at c/o
Starwood Hotels & Resorts Worldwide, Inc., 2231 E. Camelback Rd., Suite 400,
Phoenix, Arizona 85016, Attention: Treasurer and c/o Starwood Hotels and Resorts
Worldwide, Inc., 1111 Westchester Avenue, White Plains, New York 10604,

 

-145-



--------------------------------------------------------------------------------

Attention: General Counsel; if to any Lender, at its address specified on
Schedule II; and if to the Administrative Agent, at its Notice Office; or, as to
any Credit Party or any Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Corporation and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective (x) three Business Days after
deposited in the mails, (y) one Business Day after delivered to the telegraph
company, cable company or a recognized overnight courier, as the case may be, or
(z) when sent by telex or telecopier, except that notices and communications to
the Agents shall not be effective until received by the Agents.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
no Borrower may assign or transfer any of its rights, obligations or interest
hereunder or under any Credit Document without the prior written consent of the
Agents and all the Lenders (except that, with the consent of the Required
Lenders, the Corporation and any other Domestic Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder and under the other Credit Documents
to which it is a party in connection with a merger or consolidation with or into
another Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and, provided further, that, although any Lender may grant
participations in its rights hereunder to any Eligible Transferee, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Revolving Loan Commitments and/or outstanding
Loans hereunder except as provided in Section 13.04(b)) and the participant
shall not constitute a “Lender” hereunder and, provided further, that no Lender
shall grant any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Loan or Note, or the scheduled expiration date
of any Letter of Credit in which such participant is participating, beyond the
Maturity Date, or reduce the rate or extend the time of payment of interest
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or Fees thereon or reduce the principal amount
thereof (except to the extent repaid in cash) (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 13.07(a) or (b) shall not constitute a reduction in any rate of interest
or fees for purposes of this clause (i), so long as the primary purpose of the
respective amendments or modifications to the financial definitions was not to
reduce the interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in any Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement (except
that, with the consent of the Required Lenders, the Corporation and any other
Domestic Dollar Revolving Loan Borrower may assign or transfer its rights
hereunder in connection with a merger or consolidation with or into another
Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and (iii) release any Guarantor from its Guaranty (unless such
Guarantor ceases to be a Domestic Dollar Revolving Loan Borrower in accordance
with Section 13.12(d)) (it being understood, however,

 

-146-



--------------------------------------------------------------------------------

that the assumption by another Person of any Guarantor’s obligations under the
Guaranty in connection with a merger or consolidation of such Guarantor with
such other Person as contemplated by (and in accordance with the requirements
of) Section 9.02 shall not be construed to be a release of such Guarantor from
its Guaranty). In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and the Borrowers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to an
Eligible Transferee which is (i) (a) its parent company and/or any affiliate of
such Lender which is at least 50% owned by such Lender or its parent company or
(b) to one or more Lenders or (ii) in the case of any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
or advised by the same investment advisor of such Lender or by an Affiliate of
such investment advisor, provided that in respect of any assignment pursuant to
preceding clauses (i) and (ii) of less than $5,000,000 in the aggregate of such
Lender’s Commitments and related outstanding Obligations, at the time of any
such assignment the Lender shall provide the Administrative Agent with the name
of a single entity to receive all notices under this Agreement on behalf of such
assigning Lender and its affiliates, or (y) assign all, or if less than all, a
portion equal to at least $5,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such Commitments and related outstanding Obligations
(or, if the Commitments with respect to the relevant Tranche have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that, (i) the assignment by
any Lender of its Alternate Currency Revolving Loan Sub-Commitments (or any
portion thereof) shall constitute the assignment of a like amount of such
Lender’s (or its respective Affiliate’s) Revolving Loan Commitment, (ii) any
assignment of all or any portion of the Revolving Loan Commitment of any Lender
shall be required to be accompanied by the assignment of all or such portions of
the Alternate Currency Revolving Loan Sub-Commitments and/or Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitment of such Lender (or its
respective Affiliate) as is equal, in the aggregate, to the amount of the
Revolving Loan Commitment being so assigned, (iii) any assignment of all or any
portion of the Revolving Loan Commitment and related outstanding Obligations
(or, if the Revolving Loan Commitment has terminated, any assignment of
Obligations originally extended pursuant to the Revolving Loan Commitments)
shall be made on a basis such that the respective assignee participates in
Revolving Loans, and in Letter of Credit Outstandings, in accordance with the
Revolving Loan Commitment (and Sub-Commitments described above) so assigned (or
if the Revolving Loan Commitment has terminated, on the same basis as
participated in by the Lenders with Revolving Loan Commitments (and
Sub-Commitments described above) prior to the termination thereof), (iv) at such
time Schedules I-A and, if applicable, I-B shall be deemed modified to reflect
the Commitments and, if applicable, Alternate Currency Revolving Loan
Sub-Commitments of such

 

-147-



--------------------------------------------------------------------------------

new Lender and of the existing Lenders, (v) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
respective Borrower for any lost Note pursuant to a customary indemnification
agreement) new Notes will be issued, at the Borrowers’ expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 1.06 (with appropriate modifications) to the extent needed to reflect
the revised Commitments (and Sub-Commitments), (vi) the consent of the
Administrative Agent (not to be unreasonably withheld or delayed) shall be
required in connection with any assignment to an Eligible Transferee pursuant to
clause (y) above, (vii) any assignment of all or any portion of the Revolving
Loan Commitment of any Lender (or, if the Revolving Loan Commitment has
terminated, any assignment which would include participations in outstanding
Letters of Credit and/or obligations to fund Mandatory Borrowings) shall require
the consent of the Swingline Lender and each Issuing Bank (which consent will
not be unreasonably withheld or delayed), (viii) at any time when no Specified
Default or Event of Default is in existence, the approval of the Corporation
shall be required (except with respect to assignments pursuant to clause
(x) above), which approval shall not be unreasonably withheld or delayed;
provided that the Corporation shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, (ix) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, and (x) promptly after such assignment,
the Borrowers shall have received from the Administrative Agent notice of any
such assignment and of the identity, nationality and applicable lending office
of any such Eligible Transferee that is not a United States Person (as defined
in Section 7701(a)(30) of the Code), together with the copy of the Assignment
and Assumption Agreement relating thereto and, provided further, that such
transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15 hereof. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and related Obligations. At the time of each assignment pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder and
which is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Corporation the U.S. Internal Revenue Forms (and, if applicable a
Section 4.04(b)(ii) Certificate) described Section 4.04(b). To the extent that
an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.14 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 1.11,
1.16(b), 2.06 or 4.04 in excess of those being charged by the respective
assigning Lender prior to such assignment, then the Borrowers shall not be
obligated to pay such excess increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment); provided however, that the Borrowers shall
be required to pay any such increased costs in the case of any reallocation, or
assignment made in connection with a reallocation, of such Lender’s
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment pursuant to
Section 13.12(e).

 

-148-



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and any Lender which is a
fund may pledge all or any portion of its Notes or Loans to a trustee in support
of its obligations to such trustee and others. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Borrower or
any other Credit Party and any Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Agent or any Lender would otherwise have.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of any Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Except to the extent that this Agreement provides for payments to be
allocated to the Lenders under a particular Tranche or with particular
Obligations, if any Lender (a “Benefitted Lender”) shall at any time receive any
payment of all or part of its Loans or the other Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.05, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans or the other Obligations owing to such
other Lender, or interest thereon, such Benefitted Lender shall purchase for
cash from the other Lender a participating interest in such portion of each such
other Lender’s Loans and/or other Obligations owing to each such other Lender,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
preceding Sections 13.06(a) and (b) shall be subject to the express provisions
of this Agreement which (x) require differing payments to be made with respect
to the various Tranches of Loans or (y) prohibit payments in respect of any
Tranche of Loans.

 

-149-



--------------------------------------------------------------------------------

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrowers to
the Lenders).

(b) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.07, except as expressly otherwise provided herein, all calculations
determining the “Applicable Margins”, compliance with Section 9 and the
financial terms as used herein shall be made in accordance with GAAP.

(c) All computations of interest, Facility Fees and other Fees hereunder shall
be made on the basis of a year of 360 days (or 365 or 366 days, as the case may
be, in the case of interest on Base Rate Loans and Canadian Prime Rate Loans)
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, Facility Fees or other
Fees are payable.

(d) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be; (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement; and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, IN THE CASE OF OTHER
CREDIT DOCUMENTS, AS SPECIFICALLY OTHERWISE PROVIDED THEREIN) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS

 

-150-



--------------------------------------------------------------------------------

LACK PERSONAL JURISDICTION OVER SUCH BORROWER. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY OTHER JURISDICTION.

(b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Corporation and the Administrative
Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which each Borrower, each Agent and each of the Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it. The Administrative Agent shall give the Corporation and each Lender prompt
written notice of the occurrence of the Effective Date.

 

-151-



--------------------------------------------------------------------------------

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Subject to the provisions of following
clauses (c), (d), (e), (f), (g), (h), (i), (j) and (k) neither this Agreement
nor any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the respective Credit Parties party thereto
and the Required Lenders, provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender, except in the case of clause (i)(x)) with Obligations being directly
affected thereby, (i)(x) extend the final scheduled maturity of any Loan or Note
or extend the stated expiration date of any Letter of Credit beyond the Maturity
Date, or (y) reduce the rate or extend the time of payment of interest (except
in connection with a waiver of applicability of any post-default increase in
interest rates) or Fees thereon or reduce the principal amount thereof (except
to the extent repaid in cash) (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) or (b) shall not constitute a reduction in any rate of interest
or fees for purposes of this clause (i), so long as the primary purpose of the
respective amendments or modifications to the financial definitions was not to
reduce the interest or Fees payable hereunder), (ii) amend, modify or waive any
provision of this Section 13.12 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections set forth in the proviso below to such additional extensions of
credit), (iii) reduce the percentage specified in the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Revolving Loan Commitments are included on the Effective Date),
(iv) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement (except that, with the consent of the
Required Lenders, the Corporation and any other Domestic Dollar Revolving Loan
Borrower may assign or transfer its rights hereunder in connection with a merger
or consolidation with or into another Person as contemplated by (and in
accordance with the requirements of) Section 9.02), (v) release any Guarantor
from its Guaranty (unless such Guarantor ceases to be a Domestic Dollar
Revolving Loan Borrower in accordance with Section 13.12(d)) (it being
understood, however, that the assumption by another Person of any Guarantor’s
obligations under the Guaranty in connection with a merger or consolidation of
such Guarantor, with such other Person as contemplated by (and in accordance
with the requirements of) Section 9.02 shall not be construed to be a release of
such Guarantor from its Guaranty) or (vi) amend, modify or waive any provision
of Section 13.06(a); provided further, that, in addition to the consent of the
Required Lenders required above, no such change, waiver, discharge or
termination shall (u) in the case of any such change, waiver, discharge or
termination to or of any Incremental Revolving Loan Commitment Agreement,
without the consent of each Lender (other than a Defaulting Lender) party
thereto, amend, modify, waive or terminate such Incremental Revolving Loan
Commitment Agreement, (v) increase the Commitments (or Sub-Commitments) of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment (or
Sub-Commitment) of any Lender, and that an increase in the available portion

 

-152-



--------------------------------------------------------------------------------

of any Commitment (or Sub-Commitment) of any Lender shall not constitute an
increase of the Commitment (or Sub-Commitment) of such Lender), (w) without the
consent of each Issuing Bank, amend, modify or waive any provision of Section 2
or alter its rights or obligations with respect to Letters of Credit,
(x) without the consent of each Swingline Lender, alter its rights or
obligations with respect to Swingline Loans, or (y) without the consent of the
respective Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of such Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the
Corporation shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 1.14 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination, provided further, that in any event the Corporation shall not have
the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

(c) At any time and from time to time after the Effective Date, one or more
Persons may become Alternate Currency Revolving Loan Borrowers in accordance
with the provisions of Section 6.03 and the definition of Alternate Currency
Revolving Loan Borrower contained herein. Upon the satisfaction of such
provisions, such Person shall constitute an Alternate Currency Revolving Loan
Borrower and a Borrower party to this Agreement, without any further actions
taken by any Persons. Furthermore, the Corporation may, at any time and from
time to time, by written notice to the Administrative Agent, remove any
Alternate Currency Revolving Loan Borrower as such an Alternate Currency
Revolving Loan Borrower on a prospective basis; provided that at the time of
such removal there are no outstanding Alternate Currency Revolving Loans owing
by such Alternate Currency Revolving Loan Borrower (and no outstanding Alternate
Currency Letters of Credit for which such Alternate Currency Revolving Loan
Borrower is an Account Party), and all other amounts then due and payable by
such Alternate Currency Revolving Loan Borrower have been paid in full. Any
removal of a Person as an Alternate Currency Revolving Loan Borrower shall have
no effect on any obligations of such Person as an Alternate Currency Revolving
Loan Borrower hereunder in respect of Obligations previously incurred by it
hereunder or with respect to any of the indemnities set forth herein (including,
without limitation, in Sections 1.11, 1.12, 1.16(b), 2.06, 4.04, 12.06 and
13.01), which shall survive the removal of such Person as an Alternate Currency
Revolving Loan Borrower.

(d) At any time and from time to time after the Effective Date, one or more
Persons may become Domestic Dollar Revolving Loan Borrowers in accordance with
the provisions of Section 6.04 and the definition of Domestic Dollar Revolving
Loan Borrower contained herein. Upon the satisfaction of such provisions, such
Person shall constitute a Domestic Dollar Revolving Loan Borrower and a Borrower
party to this Agreement, without any further actions taken by any Persons.
Furthermore, the Corporation may, at any time and

 

-153-



--------------------------------------------------------------------------------

from time to time, by written notice to the Administrative Agent, remove any
Domestic Dollar Revolving Loan Borrower (other than itself) as a Domestic Dollar
Revolving Loan Borrower on a prospective basis; provided that at the time of
such removal there are no outstanding Domestic Dollar Revolving Loans owing by
such Domestic Dollar Revolving Loan Borrower (and no outstanding Domestic Dollar
Letters of Credit for which such Domestic Dollar Revolving Loan Borrower is an
Account Party), and all other amounts then due and payable by such Domestic
Dollar Revolving Loan Borrower have been paid in full. Any removal of a Person
as a Domestic Dollar Revolving Loan Borrower shall have no effect on any
obligations of such Person as a Domestic Dollar Revolving Loan Borrower
hereunder in respect of Obligations previously incurred by it hereunder or with
respect to any of the indemnities set forth herein (including, without
limitation, in Sections 1.11, 1.12, 1.16(b), 2.06, 4.04, 12.06 and 13.01), which
shall survive the removal of such Person as a Domestic Dollar Revolving Loan
Borrower.

(e) (I) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Non-Alternate CurrencyDomestic
Dollar Revolving Loan Sub-Commitment of such RL Lender as an Alternate Currency
Revolving Loan Sub-Commitment of such RL Lender relating to a given Alternate
Currency Revolving Loan Sub-Tranche, in any such case pursuant to a written
agreement entered into, and executed by, the respective RL Lender, the
Administrative Agent, the Corporation and each other relevant Borrower in form
and substance satisfactory to such parties (each, an “Alternate Currency
Sub-Commitment ReAllocation Agreement”); provided that (x) the Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitment of the respective Lender
shall be decreased by the amount of any increase in an Alternate Currency
Revolving Loan Sub-Commitment effected pursuant to the respective Alternate
Currency Sub-Commitment Re-Allocation Agreement, (y) arrangements satisfactory
to the Administrative Agent shall be made so that, after giving effect to the
adjustment to the respective Lender’s Alternate Currency Revolving Loan
Sub-Commitment, such Lender participates in all then outstanding extensions of
credit on the same basis as it would otherwise have so participated if it had
originally had Alternate Currency Revolving Loan Sub-Commitments and a related
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment as same will
be in effect after giving effect to the changes contemplated by this clause
(e)(I) (including arrangements of the type described in the second sentence of
Section 13.12(f) below) and (z) without the prior written consent of the
Required Lenders, no increase to any Alternate Currency Revolving Loan
Sub-Commitment of any Lender relating to a given Alternate Currency Revolving
Loan Sub-Tranche shall be made pursuant to this clause (e) if, immediately after
giving effect thereto, (1) the aggregate amount of Alternate Currency Revolving
Loan Sub-Commitments of all RL Lenders relating to such Alternate Currency
Revolving Loan Sub-Tranche would exceed the relevant Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit for such Alternate Currency Revolving
Loan Sub-Tranche or (2) the Total Alternate Currency Revolving Loan
Sub-Commitment would exceed the lesser of (I) $1,400,000,000 and (II) the Total
Revolving Loan Commitment as then in effect.

(II) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Alternate Currency Revolving
Loan Sub-Commitment of such RL Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche as a Non-Alternate CurrencyDomestic Dollar Revolving
Loan Sub-Commitment of such RL Lender, in

 

-154-



--------------------------------------------------------------------------------

any such case pursuant to a written agreement entered into, and executed by, the
respective RL Lender, the Administrative Agent, the Corporation and each other
relevant Borrower in form and substance satisfactory to such parties (each, a
“Non-Alternate CurrencyDomestic Dollar Sub-Commitment Re-Allocation Agreement”);
provided that (x) the Alternate Currency Revolving Loan Sub-Commitment of the
respective Lender shall be decreased by the amount of any increase in a
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment effected
pursuant to the respective Non-Alternate CurrencyDomestic Dollar Sub-Commitment
Re-Allocation Agreement and (y) arrangements satisfactory to the Administrative
Agent shall be made so that, after giving effect to the adjustment to the
respective Lender’s Non-Alternate CurrencyDomestic Dollar Revolving Loan
Sub-Commitment, such Lender participates in all then outstanding extensions of
credit on the same basis as it would otherwise have so participated if it had
originally had Non-Alternate CurrencyDomestic Dollar Revolving Loan
Sub-Commitments and a related Alternate Currency Revolving Loan Sub-Commitment
as same will be in effect after giving effect to the changes contemplated by
this clause (e)(II) (including arrangements of the type described in the second
sentence of Section 13.12(f) below).

(f) From time to time after the Effective Date, if one or more Alternate
Currency RL Lenders desires to reduce the amount of its Alternate Currency
Revolving Loan Sub-Commitment with respect to one or more Alternate Currencies,
then the respective Alternate Currency RL Lender shall provide 30 days’ prior
written notice thereof to the Corporation and the Administrative Agent,
specifying the relevant Alternate Currency Revolving Loan Sub-Commitment to be
so reduced and the amount of such reduction; provided however, that no more than
one such notice may be delivered by any Alternate Currency RL Lender in any 3
month period. Any such reduction to an Alternate Currency Revolving Loan
Sub-Commitment of any Alternate Currency RL Lender shall be effective on the
30th day following delivery of the foregoing notice (or, if such 30th day is not
a Business Day, the next succeeding Business Day after such 30th day), with the
following to occur concurrently therewith: (i) the Non-Alternate
CurrencyDomestic Dollar Revolving Loan Sub-Commitment of the respective Lender
shall be increased by the amount of the reduction to the Alternate Currency
Revolving Loan Sub-Commitment of such Lender, (ii) the relevant Borrowers shall,
in coordination with the Administrative Agent, (x) repay outstanding Domestic
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency of certain of the RL Lenders, and incur additional Domestic
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency from certain other RL Lenders (including the Incremental RL
Lenders) or (y) take such other actions as may be required by the Administrative
Agent (including by requiring new Domestic Dollar Revolving Loans or Alternate
Currency Revolving Loans in a given Alternate Currency to be incurred and added
to then outstanding Borrowings of the respective such Loans, even though as a
result thereof such new Loans (to the extent required to be maintained as Euro
Rate Loans) may have a shorter Interest Period than the then outstanding
Borrowings of the respective such Loans), in each case to the extent necessary
so that (I) all of the RL Lenders effectively participate in each outstanding
Borrowing of Domestic Dollar Revolving Loans pro rata on the basis of their
Domestic RL Dollar Percentages (determined after giving effect to the decrease
in the Alternate Currency Revolving Loan Commitment or Commitments of such
Lender (and the increase in the Non-Alternate CurrencyDomestic Dollar Revolving
Loan Sub-Commitment of such Lender) pursuant to this Section 13.12(f)) and (II)
all Alternate Currency RL Lenders with an Alternate Currency Revolving Loan
Sub-Commitment in a given Alternate Currency effectively participate in each
outstanding Borrowing of Alternate

 

-155-



--------------------------------------------------------------------------------

Currency Revolving Loans in such Alternate Currency pro rata on the basis of
their Alternate Currency RL Percentages as the same relate to such Alternate
Currency (determined after giving effect to the decrease in the Alternate
Currency Revolving Loan Commitment or Commitments of such Lender (and the
increase in the Non-Alternate CurrencyDomestic Dollar Revolving Loan
Sub-Commitment of such Lender) pursuant to this Section 13.12(f)), (iii) the
Corporation shall pay to the respective RL Lenders any costs of the type
referred to in Section 1.12 in connection with any repayment and/or Borrowing
required pursuant to preceding clause (ii), and (iv) to the extent Domestic
Dollar Revolving Loans or Alternate Currency Revolving Loans in a given
Alternate Currency are to be so incurred or added to the then outstanding
Borrowings of the respective such Loans which are maintained as Euro Rate Loans,
the Lenders that have made such Loans shall be entitled to receive from the
Borrowers such amounts, as reasonably determined by the respective Lenders, to
compensate them for funding the various Revolving Loans during an existing
Interest Period (rather than at the beginning of the respective Interest Period,
based upon rates then applicable thereto). All determinations by any Lender
pursuant to clause (iv) of the immediately preceding sentence shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

(g) Notwithstanding anything to the contrary contained in this Section 13.12,
(i) the Corporation, any other relevant Borrower, the Administrative Agent and
each Incremental RL Lender may, in accordance with the provisions of
Section 1.19, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution and delivery by the Corporation, any other
relevant Borrower, the Administrative Agent and each such Incremental RL Lender
of such Incremental Revolving Loan Commitment Agreement, such Incremental
Revolving Loan Commitment Agreement may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12 and (ii) the Corporation, any other relevant Borrower, the
Administrative Agent and any Alternate Currency RL Lender may, in accordance
with the provisions of Section 13.12(e), enter into an Alternate Currency
Sub-Commitment Re-Allocation Agreement or Non-Alternate CurrencyDomestic Dollar
Sub-Commitment Re-Allocation Agreement, provided that after the execution and
delivery thereof, such Alternate Currency Sub-Commitment Re-Allocation Agreement
or Non-Alternate CurrencyDomestic Dollar Sub-Commitment Re-Allocation Agreement,
as the case may be, may thereafter only be modified in accordance with the
requirements of clause (a) through (f) above of this Section 13.12.

(h) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Non-Alternate CurrencyDomestic
Dollar Revolving Loan Sub-Commitment as an Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment in accordance with
Section 13.12(e) (and make Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loans in a given Other Permitted Non-LIBOR-Based Alternate Currency)
may (without the consent of any other Lender or the Required Lenders) enter into
amendments to this Agreement, the other Credit Documents and the Exhibits hereto
to add applicable interest rate benchmark, borrowing, prepayment, interest
period, illegality and multiple tranching provisions with respect to such Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, include a form of
promissory note to evidence such Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans and make such other modifications hereto and thereto as
may be deemed necessary or desirable by the Administrative Agent (and its

 

-156-



--------------------------------------------------------------------------------

counsel) to accord such Lenders the types of protections that are provided to
Lenders of Euro Rate Loans hereunder and customarily to lenders of loans
denominated in such Other Permitted Non-LIBOR-Based Alternate Currency
(including, without limitation, amendments to Sections 1.09, 1.10, 1.11, 1.12,
1.19(c), 2 and 4 hereof) (any such amendments or modifications, collectively, a
“Non-LIBOR-Based Alternate Currency Amendment”).

(i) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Non-Alternate CurrencyDomestic
Dollar Revolving Loan Sub-Commitment as an Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment in accordance with Section 13.12(e) (and
make Other Permitted LIBOR-Based Alternate Currency Revolving Loans in a given
Other Permitted LIBOR-Based Alternate Currency) may (without the consent of any
other Lender or the Required Lenders) enter into amendments to this Agreement,
the other Credit Documents and the Exhibits hereto in order to sub-divide Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments into two
or more “Alternate Currency Revolving Loan Sub-Tranches” available in various
Other Permitted LIBOR-Based Alternate Currencies to one or more Alternate
Currency Revolving Loan Borrowers and to make such other technical modifications
hereto and thereto as may be deemed necessary or advisable by the Administrative
Agent (and its counsel) in connection therewith (including, without limitation,
amendments to the definition of “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” to provide for two or more “Alternate Currency
Revolving Loan Sub-Tranches” available in various Other Permitted LIBOR-Based
Alternate Currencies); provided that no amendment to the definition of
“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” may be made if
(x) such amendment would cause the aggregate amount of the sub-limits for such
sub-divided sub-commitments to exceed the “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” applicable to Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitments as in effect immediately prior to such
amendment or (y) after giving effect thereto, any prepayment or cash
collateralization would be required pursuant to Section 4.02(a)(ii) (any such
amendments or modifications, collectively, a “LIBOR-Based Alternate Currency
Amendment”).

(j) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate in accordance with Section 13.12(e) a portion of its
Non-Alternate CurrencyDomestic Dollar Revolving Loan Sub-Commitment as an
Alternate Currency Revolving Loan Sub-Commitment to be made available in
Dollars, Euros, Pounds Sterling, Australian Dollars, Yen or Canadian Dollars may
(without the consent of any other Lender or the Required Lenders) enter into
amendments to this Agreement, the other Credit Documents and the Exhibits hereto
in order to sub-divide the Alternate Currency Revolving Loan Sub-Commitments
under an existing Alternate Currency Revolving Loan Sub-Tranche designated for
such Alternate Currency into two or more “Alternate Currency Revolving Loan
Sub-Tranches” designated for such Alternate Currency and to make such other
technical modifications hereto and thereto as may be deemed necessary or
advisable by the Administrative Agent (and its counsel) in connection therewith
(including, without limitation, amendments to the definition of “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” to provide for two or more
“Alternate Currency Revolving Loan Sub-Tranches” relating to such Alternate
Currency); provided that no amendment to the definition of “Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit” may be made if

 

-157-



--------------------------------------------------------------------------------

(x) such amendment would cause the aggregate amount of the sub-limits for such
sub-divided sub-commitments to exceed the “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” applicable to such Alternate Currency Revolving Loan
Sub-Commitments as in effect immediately prior to such amendment or (y) after
giving effect thereto, any prepayment or cash collateralization would be
required pursuant to Section 4.02(a)(ii).

(k) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers and the Administrative Agent may (without
the consent of any other Lender or the Required Lenders) enter into amendments
to this Agreement, the other Credit Documents and the Exhibits hereto in order
to permit an Alternate Currency Revolving Loan Borrower (other than the
Corporation) to request and obtain Alternate Currency Revolving Loan
Sub-Commitments available for “Alternate Currency Revolving Loans” and
“Alternate Currency Letters of Credit” denominated in Dollars (and incur
“Alternate Currency Revolving Loans” and obtain “Alternate Currency Letters of
Credit” denominated in Dollars under a new “Alternate Currency Revolving Loan
Sub-Tranche” designated for Dollars) and to make such other technical
modifications hereto and thereto as may be deemed necessary or advisable by the
Administrative Agent (and its counsel) in connection therewith (including,
without limitation, (i) an amendment to the definition of “Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit” to provide for one or more “Alternate
Currency Revolving Loan Sub-Tranches” relating to “Non-U.S. Borrower Dollar
Revolving Loan Sub-Commitments”, (ii) appropriate amendments to certain
nomenclature used herein (e.g., “Dollar Revolving Loan” and “Dollar Revolving
Loan Borrower”) to reflect the availability of Revolving Loans denominated in
Dollars to any such Alternate Currency Revolving Loan Borrower and
(iii) modifications to the definition of “Base Rate”, but only to the extent
applicable to “base rate loans” made in Dollars to any such Alternate Currency
Revolving Loan Borrower); provided that (x) for avoidance of doubt, nothing
herein shall be construed to require any Lender hereunder to extend credit to
any such Alternate Currency Revolving Loan Borrower in Dollars, unless and until
such Lender has agreed (in its sole discretion) to enter an applicable Alternate
Currency Sub-Commitment Re-Allocation Agreement pursuant to Section 13.12(e) and
such Alternate Currency Sub-Commitment Re-Allocation Agreement and any
amendments contemplated hereby are effective in accordance with their terms,
(y) any Dollar denominated outstandings under any such new “Non-U.S. Borrower
Dollar Revolving Loan Sub-Commitment” shall be treated as “Aggregate Alternate
Currency Credit Exposure” for purposes of Section 1.01(a)(vii), 1.01(d), 2.02(a)
and 4.02(a)(iii), notwithstanding that such outstandings are Dollar denominated,
and (z) no amendment to the definition of “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” may be made if (I) such amendment would increase the
aggregate amount of all Revolving Loan Sub-Commitments available thereunder in
excess of the aggregate amount available thereunder as in effect immediately
prior to such amendment or (II) after giving effect thereto, any prepayment or
cash collateralization would be required pursuant to Section 4.02(a)(ii).

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.11, 1.12, 1.16(b), 2.06, 4.04, 12.06 and 13.01 shall survive the
execution, delivery and termination of this Agreement, the Notes and the other
Credit Documents and the making and repayment of the Obligations (it being
understood and agreed that all such indemnities shall also survive as to any
Lender that has assigned all of its obligations hereunder pursuant to
Section 13.04(b) with respect to the period of time in which such Lender was a
“Lender” hereunder).

 

-158-



--------------------------------------------------------------------------------

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.11, 1.12, 1.16(b), 2.06 or
4.04 in excess of those being charged by the respective Lender prior to such
transfer, then the Borrowers shall not be obligated to pay such excess increased
costs (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay the costs which would
apply in the absence of such designation and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
transfer).

13.15 Register. Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. Failure to make any such recordation, or any error in such recordation,
shall not affect the respective Borrower’s obligations in respect of such Loans.
With respect to any Lender, the transfer of the Commitments of such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note, if
any, evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall, if requested, be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Revolving Loan Commitments pursuant to Section 1.19 shall be
recorded by the Administrative Agent on the Register only upon the acceptance of
the Administrative Agent of a properly executed and delivered Incremental
Revolving Loan Commitment Agreement. Coincident with the delivery of such
Incremental Revolving Loan Commitment Agreement for acceptance and registration
of the provision of an Incremental Revolving Loan Commitment, or as soon
thereafter as practicable, new Revolving Notes shall be issued to the respective
Incremental RL Lender at the request of such Incremental RL Lender. Each
Borrower jointly and severally agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

 

-159-



--------------------------------------------------------------------------------

13.16 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Credit Documents. If for the purpose of obtaining or enforcing
judgment against any Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Alternate Currency Equivalent or the Dollar Equivalent thereof, as
the case may be, and, in the case of other currencies, the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Alternate Currency Equivalent or the Dollar
Equivalent or any other rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

13.17 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.17, each Lender agrees that it will use its reasonable best efforts
not to disclose without the prior consent of the Corporation (other than to its
employees, officers, directors, auditors, advisors or counsel or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.17 to the same extent as such Lender) any information with respect to
the Corporation or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this Section by such
Lender, (b) to the extent such information was legally in possession of such
Lender prior to its receipt from or on behalf of the Corporation or any of its
Subsidiaries and was from a source not known to such Lender to be (x) bound by a
confidentiality agreement with the Corporation or (y) otherwise prohibited from
transmitting such information to such Lender by a contractual, legal or
fiduciary obligation, (c) such information becomes available to such Lender from
a source other than the Corporation or any of its Subsidiaries and such source
is not known to such Lender to be

 

-160-



--------------------------------------------------------------------------------

(x) bound by a confidentiality agreement with the Corporation or (y) otherwise
prohibited from transmitting such information to such Lender by a contractual,
legal or fiduciary obligation, (d) as may be required or reasonably appropriate
in any report, statement or testimony submitted to, or in response to a request
from, any municipal, state or Federal governmental or regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board,
the Federal Deposit Insurance Corporation, the NAIC or similar organizations
(whether in the United States or elsewhere) or their successors, (e) as may be
required or reasonably appropriate in response to any summons or subpoena or in
connection with any litigation, (f) in order to comply with any Requirement of
Law applicable to such Lender, (g) to any Agent or any other Lender, (h) to any
direct or indirect contractual counterparties in swap agreements or such
contractual counterparties’ professional advisors; provided that such
contractual counterparty or professional advisor to such contractual
counterparty agrees in writing to keep such information confidential to the same
extent required of the Lenders thereunder, and (i) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee shall have agreed to be
subject to the provisions of this Section 13.17(a) or a separate confidentiality
agreement at least as restrictive as the provisions of this Section 13.17(a).

(b) Each of the Borrowers hereby acknowledge and agree that each Lender may, in
connection with the Transaction or the participation of such Lender pursuant to
this Agreement and the other Credit Documents, share with any of its affiliates
any information related to the Corporation or any of its Subsidiaries
(including, without limitation, any nonpublic customer information regarding the
creditworthiness of the Corporation and its Subsidiaries, provided such Persons
shall be subject to the provisions of this Section 13.17 to the same extent as
such Lender).

13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies each
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each Borrower and the other Credit
Parties and other information that will allow such Lender to identify each
Borrower and the other Credit Parties in accordance with the Act.

13.19. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder

 

-161-



--------------------------------------------------------------------------------

13.20. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Credit Parties. The Credit Parties agree that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lender
Parties and the Credit Parties, their stockholders or their affiliates. The
Credit Parties acknowledge and agree that (i) the transactions contemplated by
the Credit Documents are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and the Credit Parties, on the other, (ii) in
connection therewith and with the process leading to such transactions, each of
the Lender Parties is acting solely as a principal and not the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Credit Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Credit Party on other matters) or any other obligation to any Credit Party
except the obligations expressly set forth in the Credit Documents and (iv) the
Credit Parties have consulted their own legal and financial advisors to the
extent it deemed appropriate. Each Credit Party further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

SECTION 14. Borrower Guaranty.

14.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and to induce the Lenders or any of their
respective Affiliates to enter into Interest Rate Protection Agreements or Other
Hedging Agreements, and in recognition of the direct benefits to be received by
each Guarantor from the proceeds of the Loans, the issuance of the Letters of
Credit and the entering into of Interest Rate Protection Agreements or Other
Hedging Agreements, each Guarantor hereby agrees with the Lenders as follows:
each Guarantor hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations of any Guarantor to the Guaranteed Creditors
becomes due and payable hereunder, each Guarantor unconditionally promises to
pay such indebtedness to the Guaranteed Creditors, or order, on demand, together
with any and all expenses which may be incurred by the Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations. This Borrower Guaranty is
a guaranty of payment and not of collection. This Borrower Guaranty is a
continuing one and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Relevant Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Relevant Guaranteed Party), then and
in such event the respective Guarantor agrees that any such judgment, decree,
order, settlement or

 

-162-



--------------------------------------------------------------------------------

compromise shall be binding upon such Guarantor, notwithstanding any revocation
of this Borrower Guaranty or any other instrument evidencing any liability of
any Relevant Guaranteed Party, and each Guarantor shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Guarantor unconditionally and irrevocably
guarantees the payment of any and all of the Relevant Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by any Relevant
Guaranteed Party upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

14.03 Nature of Liability. The liability of each Guarantor hereunder is
exclusive and independent of any guaranty of the Relevant Guaranteed Obligations
whether executed by such Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder is not affected or impaired by
(a) any direction as to application of payment by any Relevant Guaranteed Party
or any other party, or (b) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Relevant
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by any Relevant Guaranteed Party, or (e) any
payment made to the Guaranteed Creditors on the Relevant Guaranteed Obligations
which any such Guaranteed Creditor repays to any Relevant Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (f) any action or inaction of the type described in
Section 14.05, or (g) the lack of validity or enforceability of any Credit
Document or any other instrument relating thereto.

14.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the Relevant Guaranteed Obligations shall affect, impair or
be a defense to this Borrower Guaranty, and this Borrower Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of, or a defense available to, a surety or guarantor except
indefeasible payment in full in cash of the Relevant Guaranteed Obligations. The
obligations of each Guarantor hereunder are independent of the obligations of
any Relevant Guaranteed Party, any other guarantor or any other party and a
separate action or actions may be brought and prosecuted against any Guarantor
whether or not action is brought against any Relevant Guaranteed Party, any
other guarantor or any other party and whether or not any Relevant Guaranteed
Party, any other guarantor or any other party be joined in any such action or
actions. Each Guarantor waives, to the full extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Relevant Guaranteed Party or other
circumstance that operates to toll any statute of limitations as to such
Relevant Guaranteed Party shall operate to toll the statute of limitations as to
the relevant Guarantor.

 

-163-



--------------------------------------------------------------------------------

14.05 Authorization. Each Guarantor authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Guarantor Guaranty shall apply to the
Relevant Guaranteed Obligations as so changed, extended, renewed, increased or
altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to their respective creditors other
than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of, or a defense
available to, such Guarantor from its liabilities under this Borrower Guaranty.

14.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

-164-



--------------------------------------------------------------------------------

14.07 Subordination. Any of the indebtedness of any Relevant Guaranteed Party
now or hereafter owing to any Guarantor is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Guarantor shall be collected, enforced and received by such Guarantor in
trust for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Guarantor under the other provisions of this Borrower Guaranty.
Prior to the transfer by any Guarantor of any note or negotiable instrument
evidencing any of the indebtedness of any Relevant Guaranteed Party to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Borrower Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Relevant
Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver. (a) Each Guarantor waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any other Relevant Guaranteed Party, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from any
Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Guarantor waives any defense based on or arising out of any defense of any
Relevant Guaranteed Party, any other guarantor or any other party, other than
indefeasible payment in full in cash of the Relevant Guaranteed Obligations,
based on or arising out of the disability of any Relevant Guaranteed Party, any
other guarantor or any other party, or the unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Relevant Guaranteed Party, or any law or
regulation of any jurisdiction or any other event affecting any term of the
Relevant Guaranteed Obligations other than indefeasible payment in full in cash
of the Relevant Guaranteed Obligations. The Guaranteed Creditors may, at their
election, foreclose on any security held by the Administrative Agent or any
other Guaranteed Creditor by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Guaranteed Creditors may have against any Relevant Guaranteed Party or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Relevant
Guaranteed Obligations have been indefeasibly paid in full in cash. Each
Guarantor waives any defense arising out of any such election by the Guaranteed
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of such Guarantor
against any Relevant Guaranteed Party or any other party or any security.

 

-165-



--------------------------------------------------------------------------------

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Borrower
Guaranty, and notices of the existence, creation or incurring of new or
additional Relevant Guaranteed Obligations. Each Guarantor assumes all
responsibility for being and keeping itself informed of each Relevant Guaranteed
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Relevant Guaranteed Obligations and the
nature, scope and extent of the risks which such Guarantor assumes and incurs
hereunder, and agrees that the Guaranteed Creditors shall have no duty to advise
any Guarantor of information known to them regarding such circumstances or
risks.

(c) Until such time as the Relevant Guaranteed Obligations have been paid in
full in cash, each Guarantor hereby waives all rights of subrogation which it
may at any time otherwise have as a result of this Borrower Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against any Relevant Guaranteed Party or any
other guarantor of the Relevant Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Relevant Guaranteed Party or any other guarantor which it may at any time
otherwise have as a result of this Borrower Guaranty.

(d) Each Guarantor warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

14.09 Payments. All payments made by a Guarantor pursuant to this Section 14
shall be made in the respective Applicable Currency in which the Relevant
Guaranteed Obligations are then due and payable (giving effect, in the
circumstances contemplated by Section 1.17, to any conversion occurring pursuant
thereto). All payments made by a Guarantor pursuant to this Section 14 will be
made without setoff, counterclaim or other defense, and shall be subject to the
provisions of Sections 4.03, 4.04 and 13.16.

14.10 Consent to Additional Obligations. Each Guarantor hereby acknowledges and
agrees that (i) pursuant to the terms of the Credit Agreement various Domestic
Dollar Revolving Loan Borrowers and Alternate Currency Revolving Loan Borrowers
may become party to the Credit Agreement from time to time and incur Loans and
other Obligations thereunder and (ii) all Obligations of each Domestic Dollar
Revolving Loan Borrower and each Alternate Currency Revolving Loan Borrower
under the Credit Agreement shall be fully guaranteed hereunder (and constitute
Relevant Guaranteed Obligations of such Guarantor) and no consent of such
Guarantor shall be required to effect the same.

14.11 Fraudulent Conveyance Limitation. Each Guarantor (other than the
Corporation) hereby confirms that it is its intention that this Borrower
Guaranty not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy, insolvency or similar law, the Uniform Fraudulent Conveyance Act or
any similar Federal, state or foreign law. To effectuate the foregoing
intention, each Guarantor (other than the Corporation) hereby irrevocably agrees
that its Relevant Guaranteed Obligations shall be limited to the maximum amount
as will, after

 

-166-



--------------------------------------------------------------------------------

giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws, result in its
Relevant Guaranteed Obligations in respect of such maximum amount not
constituting a fraudulent transfer or conveyance; it being understood that in no
event shall the Relevant Guaranteed Obligations of the Corporation be limited
pursuant to the provisions of this Section 14.10 as the Corporation is the
direct or indirect parent of each of the other Guarantors and, accordingly, is
obtaining direct benefits from all extensions of credit to the Guarantors. Any
limitation on the Relevant Guaranteed Obligations of any Guarantor resulting
from the application of the provisions of this Section 14.11 shall have no
effect on the Relevant Guaranteed Obligations of any other Guarantor or the
Obligations of any other Credit Party (under its Guaranty), which (in each case)
shall be determined as if there were no such limitation, to the maximum extent
permitted by applicable law.

SECTION 15. Special Provisions Regarding Enforcement Under the Laws of Spain.

15.01 Administrative Agent Accounting. For the purposes of this Agreement the
Administrative Agent, in its capacity as such, shall open and maintain in its
books a special credit facilities account for all the Alternate Currency RL
Lenders that have made Alternate Currency Revolving Loans to a Spanish Alternate
Currency Revolving Loan Borrower (each, a “Spanish Alternate Currency RL
Lender”). In each of such accounts the Administrative Agent shall debit the
amounts owed by the Spanish Alternate Currency Revolving Loan Borrowers to the
Spanish Alternate Currency RL Lenders, including the interest, fees, expenses,
default interest, additional costs and any other amounts that are payable by the
Spanish Alternate Currency Revolving Loan Borrowers pursuant to this Agreement.
Likewise, all amounts received by the Administrative Agent from the Spanish
Alternate Currency Revolving Loan Borrowers pursuant to this Agreement shall be
credited in that account, so that the sum of the balance of the credit
facilities account represents the amount owed by the Spanish Alternate Currency
Revolving Loan Borrowers to the Spanish Alternate Currency RL Lenders at any
time.

15.02 Individual Account of Each Spanish Alternate Currency RL Lender. In
addition to the special unified account referred to in Section 15.01 above, each
of the Spanish Alternate Currency RL Lenders shall open and maintain in its
books a special credit facilities account from which shall be debited the
interest, fees, expenses, default interest, additional costs and any other
amounts that the Spanish Alternate Currency Revolving Loan Borrowers owe to such
Spanish Alternate Currency RL Lender hereunder, and in which all amounts
received by the Spanish Alternate Currency RL Lender from the Spanish Alternate
Currency Revolving Loan Borrowers under this Agreement shall be credited.

15.03 Determination of Balance Due in the Event of Enforcement Before the
Spanish Courts. In the event of enforcement of this Agreement before the Spanish
courts, the Administrative Agent shall settle the credit accounts referred to
above in this Section 15. It is expressly agreed for purposes of enforceability
via judicial or out-of-court methods pursuant to the laws of Spain, that the
balance due from the accounts referred to in this Section 15 resulting from the
certificate issued for such purpose by the Administrative Agent shall be deemed
a liquid, due and payable amount enforceable against the Borrowers, provided
that it is evidenced in a notarial document that the settlement was made in the
form agreed to by the parties in the enforceable instrument (“título ejecutivo”)
and that the balance due matches with the balance

 

-167-



--------------------------------------------------------------------------------

that appears in the corresponding open account of the Spanish Alternate Currency
Revolving Loan Borrowers in connection with this Agreement. The Administrative
Agent shall previously notify the relevant Spanish Alternate Currency Revolving
Loan Borrower of the amount due as a result of the settlement.

15.04 Enforcement Before the Spanish Courts. In the event that the Spanish
Alternate Currency RL Lenders decide to commence, for the purposes of the
enforcement of this Agreement before the Spanish courts, the ordinary
enforcement proceeding set forth in Articles 517, et seq., of the Law of Civil
Procedure (“Ley de Enjuciamiento Civil”), the parties to this Agreement
expressly agree for purposes of Article 571, et seq., of such Law of Civil
Procedure that the settlement to determine the summarily enforceable debt be
made by the Administrative Agent. Therefore, the following will be sufficient
for the commencement of the summary proceedings: (i) the notarial deed
(“escritura de elevación a público”) evidencing this Agreement; (ii) a
certificate, issued by the Administrative Agent, of the debt for which the
Spanish Alternate Currency Revolving Loan Borrowers are liable, as well as the
extract of the debit and credit entries and the entries corresponding to the
application of interest that determines the actual balance for which enforcement
is requested and the document providing evidence (“documento fehaciente”) that
the settlement of the debt has been carried out in the form agreed to in this
Agreement; and (iii) a notarial document providing evidence of the prior notice
to the Spanish Alternate Currency Revolving Loan Borrowers of the amount due as
a result of the settlement. The Spanish Alternate Currency Revolving Loan
Borrowers shall bear all taxes, expenses and duties accruing or that are
incurred by reason of the notarial instruments referred to in this
Section 15.04.

15.05 Public Deed. This Agreement has been executed in a private document. Each
party to this Agreement shall be entitled to request to the other the
formalization of this Agreement into a public deed at any moment. The public
deed raising this Agreement to the status of public document must confirm in
Spanish language this Section 15 and the granting of authority to the Agents
under Section 12 of this Agreement. The Spanish Alternate Currency Revolving
Loan Borrowers shall bear all costs and expenses relating to such formalization.

 

-168-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and Guarantor

By:       Name:   Title:

Signature page to 2010 Starwood Credit Agreement



--------------------------------------------------------------------------------

 

CLOCKTOWER HOTEL LIMITED
PARTNERSHIP, as a Borrower

  By:   STARWOOD CANADA ULC,
its General Partner

By:       Name:     Title:  

Signature page to 2010 Starwood Credit Agreement



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH,

    Individually and as Administrative Agent

By:       Name:   Title: By:       Name:   Title:

Signature page to 2010 Starwood Credit Agreement

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

    Individually and as Syndication Agent

By:       Name:   Title:

[                    ],

    Individually

By:       Name:   Title:

Signature page to 2010 Starwood Credit Agreement



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

  By:       Name:   Title:

Signature page to 2010 Starwood Credit Agreement

 



--------------------------------------------------------------------------------

ANNEX II

[EXHIBIT C-12]

 



--------------------------------------------------------------------------------

EXHIBIT C-12

FORM OF DOLLAR I REVOLVING NOTE

 

$                    

  

New York, New York

                    , 20    

FOR VALUE RECEIVED, [NAME OF ALTERNATE CURRENCY REVOLVING LOAN BORROWER], a
                     [corporation] (the “Borrower”), hereby promises to pay to
the order of                      or its registered assigns (the “Lender”), in
Dollars in immediately available funds, at the appropriate Payment Office (as
defined in the Agreement referred to below) on the Maturity Date (as defined in
the Agreement) the principal sum of                      DOLLARS
($            ) or, if less, the unpaid principal amount of all Dollar I
Revolving Loans (as defined in the Agreement) made by the Lender pursuant to the
Agreement; provided that in the circumstances provided in Section 1.17 of the
Agreement, all payments of amounts evidenced hereby shall be made in Dollars (as
defined in the Agreement).

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 1.09 of the Agreement. All payments pursuant to
this Note shall be made in accordance with the requirements of Sections 4.03 and
4.04 of the Agreement.

This Note is one of the Dollar I Revolving Notes referred to in the Credit
Agreement, dated as of April 20, 2010, among [the Borrower,] [Starwood Hotels &
Resorts Worldwide, Inc.,] each additional Domestic Dollar Revolving Loan
Borrower from time to time party thereto, each additional Alternate Currency
Revolving Loan Borrower from time to time party thereto, the lenders from time
to time party thereto (including the Lender), Deutsche Bank AG New York Branch,
as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Deutsche Bank Securities Inc., J.P. Morgan Securities, Inc. and Banc of America
Securities LLC, as Lead Arrangers and Book Running Managers (as amended,
modified, restated and/or supplemented from time to time, the “Agreement”), and
is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Agreement). This Note is entitled to the benefits of the Guaranty
(as defined in the Agreement). This Note is subject to voluntary prepayment and
mandatory repayment prior to the Maturity Date, in whole or in part, as provided
in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 



--------------------------------------------------------------------------------

Exhibit C-12

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[NAME OF ALTERNATE CURRENCY

REVOLVING LOAN BORROWER]

By        Title:

 



--------------------------------------------------------------------------------

ANNEX III

[EXHIBIT C-13]

 



--------------------------------------------------------------------------------

EXHIBIT C-13

FORM OF DOLLAR II REVOLVING NOTE

 

$                    

  

New York, New York

                    , 20    

FOR VALUE RECEIVED, [NAME OF ALTERNATE CURRENCY REVOLVING LOAN BORROWER], a
                     [corporation] (the “Borrower”), hereby promises to pay to
the order of                      or its registered assigns (the “Lender”), in
Dollars in immediately available funds, at the appropriate Payment Office (as
defined in the Agreement referred to below) on the Maturity Date (as defined in
the Agreement) the principal sum of                  DOLLARS ($            ) or,
if less, the unpaid principal amount of all Dollar I Revolving Loans (as defined
in the Agreement) made by the Lender pursuant to the Agreement; provided that in
the circumstances provided in Section 1.17 of the Agreement, all payments of
amounts evidenced hereby shall be made in Dollars (as defined in the Agreement).

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 1.09 of the Agreement. All payments pursuant to
this Note shall be made in accordance with the requirements of Sections 4.03 and
4.04 of the Agreement.

This Note is one of the Dollar II Revolving Notes referred to in the Credit
Agreement, dated as of April 20, 2010, among [the Borrower,] [Starwood Hotels &
Resorts Worldwide, Inc.,] each additional Domestic Dollar Revolving Loan
Borrower from time to time party thereto, each additional Alternate Currency
Revolving Loan Borrower from time to time party thereto, the lenders from time
to time party thereto (including the Lender), Deutsche Bank AG New York Branch,
as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Deutsche Bank Securities Inc., J.P. Morgan Securities, Inc. and Banc of America
Securities LLC, as Lead Arrangers and Book Running Managers (as amended,
modified, restated and/or supplemented from time to time, the “Agreement”), and
is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Agreement). This Note is entitled to the benefits of the Guaranty
(as defined in the Agreement). This Note is subject to voluntary prepayment and
mandatory repayment prior to the Maturity Date, in whole or in part, as provided
in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 



--------------------------------------------------------------------------------

Exhibit C-13

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[NAME OF ALTERNATE CURRENCY

REVOLVING LOAN BORROWER]

By        Title:

 



--------------------------------------------------------------------------------

ANNEX IV

[EXHIBIT A]

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date]

Deutsche Bank AG New York Branch,

    as Administrative Agent

    for the Lenders party to the

    Credit Agreement referred to below

60 Wall Street

New York, New York 10005

Attention:

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Credit
Agreement, dated as of April 20, 2010 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among Starwood Hotels & Resorts
Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower from
time to time party thereto, each additional Alternate Currency Revolving Loan
Borrower from time to time party thereto, various lenders from time to time
party thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent for such Lenders, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Deutsche Bank Securities Inc., J.P. Morgan Securities Inc. and Banc
of America Securities LLC, as Lead Arrangers and Book Running Managers, and,
subject to the terms of Section 1.11(a) and (b), hereby gives you, as the
Administrative Agent, irrevocable notice, pursuant to Section 1.03(a) of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 1.03(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is         , 20    .1

(ii) The aggregate [principal amount] [Face Amount]2 of the Proposed Borrowing
is                     .3

(iii) The purpose of the Proposed Borrowing is                     .

 

1 

Shall be a Business Day at least one Business Day after the date hereof (in the
case of Base Rate Loans or Canadian Prime Rate Loans) and three Business Days
after the date hereof (in the case of Euro Rate Loans, Bankers’ Acceptance Loans
or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans).

2 

The aggregate Face Amount of the Bankers’ Acceptances is to be included for a
Proposed Borrowing of Canadian Dollar Revolving Loans maintained as Bankers’
Acceptance Loans.

3 

Stated in the relevant Available Currency.

 



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

[(iv) The Dollar Revolving Loans to be made pursuant to the Proposed Borrowing
shall be initially maintained as [Base Rate Loans] [Eurodollar Loans].]4

[(v) The initial Interest Period for the Proposed Borrowing is [one week][one]
[two] [three] [six] [nine][twelve] month(s).]5

[(vi) The initial Non-LIBOR-Based Interest Period is [                    ].]6

[(vii) The Canadian Dollar Revolving Loans to be made pursuant to the Proposed
Borrowing shall be initially maintained as [Canadian Prime Rate Loans] [Bankers’
Acceptance Loans].]7

[(viii) The term of the Proposed Borrowing is              days.]8

[(ix) The Proposed Borrowing shall be incurred utilizing [Canadian Dollar
Revolving Loan Sub-Commitments] [Pounds Sterling Revolving Loan Sub-Commitments]
[Euro I Revolving Loan Sub-Commitments] [Euro II Revolving Loan Sub-Commitments]
[Australian Dollar Revolving Loan Sub-Commitments] [Yen Revolving Loan
Sub-Commitments] [Mexican Pesos Revolving Loan Sub-Commitments] [Dollar I
Revolving Loan Sub-Commitments] [Dollar II Revolving Loan Sub-Commitments]
[Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments]
[Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitments].]9

 

4 

To be included for a Proposed Borrowing of Dollar Revolving Loans.

5 

To be included for a Proposed Borrowing of Euro Rate Loans.

6 

To be included for a Proposed Borrowing of Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans.

7 

To be included for a Proposed Borrowing of Canadian Dollar Revolving Loans. See
Section 1.10 of the Credit Agreement, which limits the availability of a
one-week, nine month and twelve month Interest Periods under the circumstances
described therein.

8 

To be included for a Proposed Borrowing of Canadian Dollar Revolving Loans
maintained as Bankers’ Acceptance Loans.

9 

To be included for a Proposed Borrowing of Alternate Currency Revolving Loans.
Select the relevant Alternate Currency Revolving Loan Sub-Tranche.

 



--------------------------------------------------------------------------------

Exhibit A

Page 3

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, as though made on such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours,

 

[NAME OF BORROWER]

By        Title:

 



--------------------------------------------------------------------------------

ANNEX V

[EXHIBIT C-1]

 



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF DOMESTIC DOLLAR REVOLVING NOTE

 

$                    

   New York, New York   

                      , 20        

FOR VALUE RECEIVED, [NAME OF DOMESTIC DOLLAR REVOLVING LOAN BORROWER], a
                 [corporation] (the “Borrower”), hereby promises to pay to the
order of                          or its registered assigns (the “Lender”), in
lawful money of the United States of America in immediately available funds, at
the appropriate Payment Office (as defined in the Agreement referred to below)
on the Maturity Date (as defined in the Agreement) the principal sum of
                                 DOLLARS ($                        ) or, if
less, the then unpaid principal amount of all Domestic Dollar Revolving Loans
(as defined in the Agreement) made by the Lender pursuant to the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 1.09 of the Agreement. All payments pursuant to
this Note shall be made in accordance with the requirements of Sections 4.03 and
4.04 of the Agreement.

This Note is one of the Domestic Dollar Revolving Notes referred to in the
Credit Agreement, dated as of April 20, 2010, among [the Borrower,] [Starwood
Hotels & Resorts Worldwide, Inc.,] each additional Domestic Dollar Revolving
Loan Borrower from time to time party thereto, each additional Alternate
Currency Revolving Loan Borrower from time to time party thereto, the lenders
from time to time party thereto (including the Lender), Deutsche Bank AG New
York Branch, as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Deutsche Bank Securities Inc., J.P. Morgan Securities, Inc. and Banc
of America Securities LLC, as Lead Arrangers and Book Running Managers (as
amended, modified, restated and/or supplemented from time to time, the
“Agreement”), and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Agreement). This Note is entitled to the benefits
of the Guaranty (as defined in the Agreement). This Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, as provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit C-1

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[NAME OF DOMESTIC DOLLAR REVOLVING

    LOAN BORROWER]

By:       Title:

 



--------------------------------------------------------------------------------

ANNEX VI

[EXHIBIT D]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER OF CREDIT REQUEST

No.1 Dated2 Deutsche Bank AG New York Branch, [as Issuing Bank and] as
Administrative Agent under the Credit Agreement (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), dated as of
April 20, 2010, among Starwood Hotels & Resorts Worldwide, Inc., each additional
Domestic Dollar Revolving Loan Borrower from time to time party thereto, each
additional Alternate Currency Revolving Loan Borrower from time to time party
thereto, the lenders from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Deutsche Bank Securities Inc., J.P. Morgan Securities, Inc. and Banc
of America Securities LLC, as Lead Arrangers and Book Running Managers

60 Wall Street,

New York, New York 10005

Attention: 3

 

1 

Letter of Credit Request Number.

2 

Date of Letter of Credit Request.

3 

Insert “Global Loan Operations, Standby Letter of Credit Unit” in the case of
Standby Letters of Credit and “Trade and Risk Services, Import LC” in the case
of Trade Letters of Credit.



--------------------------------------------------------------------------------

Exhibit D

Page 2

 

[[Name and Address

of Issuing Bank], as Issuing Bank

Attention:                                 ]4

Ladies and Gentlemen:

We hereby request that [Name of Proposed Issuing Bank], in its individual
capacity, issue a [Standby] [Trade] Letter of Credit for the account of the
undersigned on5 (the “Date of Issuance”) in the aggregate stated amount of6,
which Letter of Credit shall be a [Domestic Dollar] [Alternate Currency] Letter
of Credit for purposes of the Credit Agreement.

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be7, and such Letter of
Credit will be in support of8 and will have a stated expiration date of9.

[The requested Alternate Currency Letter of Credit shall be issued under the
Alternate Currency Revolving Loan Sub Tranche relating to [Canadian Dollar
Revolving Loan Sub-Commitments] [Pounds Sterling Revolving Loan Sub-Commitments]
[Euro I Revolving Loan Sub-Commitments] [Euro II Revolving Loan Sub-Commitments]
[Australian Dollar Revolving Loan Sub-Commitments] [Yen Revolving Loan
Sub-Commitments] [Mexican Pesos

 

4 

Insert name and address of Issuing Bank in the case of a Letter of Credit
Request to an Issuing Bank other than Deutsche Bank AG New York Branch.

5 

Date of Issuance which shall be at least 5 Business Days from the date hereof
(or such shorter period as may be acceptable to the respective Issuing Bank).

6 

Aggregate initial stated amount of the requested Letter of Credit stated in the
relevant Available Currency, which shall not be less than $100,000 (or, in the
case of a Non-Dollar Alternate Currency Letter of Credit, the Dollar Equivalent
thereof) or such lesser amount as is acceptable to the respective Issuing Bank.

7 

Insert name and address of beneficiary.

8 

Insert description of L/C Supportable Obligations in the case of Standby Letters
of Credit and a description of the commercial transaction which is being
supported in the case of Trade Letters of Credit.

9 

Insert last date upon which drafts may be presented which (i) in the case of
Standby Letters of Credit, may not be later than the date which occurs 12 months
after the Date of Issuance or, if earlier, the tenth Business Day prior to the
Maturity Date (although any such Standby Letter of Credit may be extendible for
successive periods of up to 12 months, but not beyond the tenth Business Day
prior to the Maturity Date on terms acceptable to the respective Issuing Bank)
or (ii) in the case of Trade Letters of Credit, may not be later than the date
which occurs 180 days after the Date of Issuance or, if earlier, the date which
is 30 days prior to the Maturity Date.

 



--------------------------------------------------------------------------------

Exhibit D

Page 3

 

Revolving Loan Sub-Commitments] [Dollar I Revolving Loan Sub-Commitments]
[Dollar II Revolving Loan Sub-Commitments] [Other Permitted LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitments] [Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments].

We hereby certify that:

(1) The representations and warranties contained in the Credit Documents are and
will be true and correct in all material respects on the Date of Issuance, both
before and after giving effect to the issuance of the Letter of Credit requested
hereby (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).

(2) No Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or an Event of Default occur.

 



--------------------------------------------------------------------------------

Exhibit D

Page 4

 

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

[NAME OF DOMESTIC DOLLAR REVOLVING LOAN BORROWER OR ALTERNATE CURRENCY REVOLVING
LOAN BORROWER] By       Title:

 



--------------------------------------------------------------------------------

ANNEX VII

[EXHIBIT H-II]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF ELECTION TO BECOME A DOMESTIC DOLLAR

REVOLVING LOAN BORROWER

[Date]

Deutsche Bank AG New York Branch,

    as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: Gerard K. Dupont

Ladies and Gentlemen:

The undersigned, [Name of Domestic Dollar Revolving Loan Borrower], a
[corporation] [partnership] [limited liability company], refers to the Credit
Agreement, dated as of April 20, 2010 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), among Starwood Hotels &
Resorts Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower
from time to time party thereto, each additional Alternate Currency Revolving
Loan Borrower from time to time party thereto, the Lenders from time to time
party thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent for such Lenders (in such capacity, the “Administrative
Agent”), JPMorgan Chase Bank, N.A., as Syndication Agent, and Deutsche Bank
Securities Inc., J.P. Morgan Securities, Inc. and Banc of America Securities
LLC, as Lead Arrangers and Book Running Managers. All capitalized terms used
herein and not otherwise defined in this election agreement (this “Election”)
shall have the meaning set forth in the Credit Agreement.

The undersigned, desiring to incur Domestic Dollar Revolving Loans under the
Credit Agreement hereby elects, as provided in Section 6.04 of the Credit
Agreement, to become a Domestic Dollar Revolving Loan Borrower for purposes of
the Credit Agreement, effective as of the date hereof. The undersigned confirms
that (i) the representations and warranties set forth in Section 7 of the Credit
Agreement are true and correct in all material respects as to the undersigned
and its Subsidiaries as of the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date) and (ii) no Default or Event of Default is in existence on
the date hereof, both before and after the undersigned becomes a Borrower
pursuant to Section 6.04 of the Credit Agreement. The undersigned hereby agrees
to comply with all the obligations of a Borrower under, and to be bound in all
respects by the terms of, the Credit Agreement as if the undersigned were an
original signatory thereto (including, without limitation, all obligations of a
Guarantor pursuant to Section 14 of the Credit Agreement). Subject to
Section 1.06(o) of the Credit Agreement, the undersigned, simultaneously with
its execution hereof, is delivering the appropriate Domestic Dollar Revolving
Notes to the Administrative Agent for the account of each of the relevant RL
Lenders, in accordance with the terms of the Credit Agreement. All notices and
other communications provided for under the Credit Agreement and the other
Credit Documents may be sent to the address specified below.



--------------------------------------------------------------------------------

This Election may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. A complete set of counterparts shall be lodged with the
Corporation and the Administrative Agent.

THIS ELECTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

    Very truly yours, Address:             [NAME OF DOMESTIC DOLLAR      
    REVOLVING LOAN BORROWER]       By:         Name:     Title:

Acknowledged and Agreed:

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:       Name:   Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Administrative Agent

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX VIII

[EXHIBIT I]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Date                     , 20__

Reference is made to the Credit Agreement described in Item 2 of Annex I hereto
(as such Credit Agreement may hereafter be amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”). Unless defined in Annex
I hereto, terms defined in the Credit Agreement are used in this Assignment and
Assumption Agreement (this “Assignment Agreement”) as therein defined.
                     (the “Assignor”) and                      (the “Assignee”)
hereby agree as follows:

1. The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Item 4 of Annex I hereto (the “Assigned Share”) of all of the
outstanding rights and obligations under the Credit Agreement relating to the
facilities (and sub-facilities) listed in Item 4 of Annex I hereto, including,
without limitation, all rights and obligations with respect to (i) the Assigned
Share of the Total Revolving Loan Commitment, (ii) the Assigned Share or
Assigned Shares, as the case may be, of the related Alternate Currency Revolving
Loan Sub-Commitments and/or Non-Alternate Currency Revolving Loan Sub-Commitment
listed in Item 4 (it being understood that the aggregate amount of the assigned
portions of the respective Alternate Currency Revolving Loan Sub-Commitments
and/or Non-Alternate Currency Revolving Loan Sub-Commitment must equal the
amount of the Assigned Share of the Total Revolving Loan Commitment) and
(iii) the Assigned Share of any outstanding Swingline Loans, Domestic Dollar
Revolving Loans, Domestic Dollar Letters of Credit and/or Alternate Currency
Revolving Loans and Alternate Currency Letters of Credit under a Alternate
Currency Revolving Loan Sub-Tranche listed in Item 4.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the other
Credit Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Credit
Documents or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Corporation or any of its Subsidiaries
or the performance or observance by the Corporation or any of its Subsidiaries
of any of their respective obligations under the Credit Agreement or the other
Credit Documents to which they are a party or any other instrument or document
furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit Agreement
and the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (ii) agrees that it will, independently



--------------------------------------------------------------------------------

EXHIBIT I

Page 2

 

and without reliance upon the Administrative Agent, the Syndication Agent, any
Lead Arranger, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is (I) a Lender, (II) a parent company and/or an
affiliate of the Assignor which is at least 50% owned by the Assignor or its
parent company, (III) in the event the Assignor is a fund that invests in bank
loans, a fund that invests in bank loans and is managed by the same investment
advisor of the Assignor or by an Affiliate of such investment advisor or (IV) an
Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent and the Syndication Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent or the Syndication Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; [and]
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender; [and (vi) to the
extent legally entitled to do so, attaches the forms described in
Section 13.04(b) of the Credit Agreement.]1

4. Following the execution of this Assignment Agreement by the Assignor and the
Assignee, an executed original hereof (together with all attachments) will be
delivered to the Administrative Agent. The effective date of this Assignment and
Assumption Agreement shall be (x) the date upon which all of the following
conditions have been satisfied: (i) the execution hereof by the Assignor and the
Assignee, (ii) the consent hereto by the Administrative Agent, the Swingline
Lender, each Issuing Bank and the Corporation to the extent required by
Section 13.04(b) of the Credit Agreement, (iii) the receipt by the
Administrative Agent of the assignment fee referred to in Section 13.04(b) of
the Credit Agreement, and (iv) the recordation of the assignment effected hereby
on the Register by the Administrative Agent as provided in Section 13.15 of the
Credit Agreement, or (y) such later date as is otherwise specified in Item 5 of
Annex I hereto (the “Settlement Date”).

5. Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and (ii) the Assignor shall, to the extent provided in this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Credit Documents.

6. It is agreed that the Assignee shall be entitled to (x) all interest on the
Assigned Share of the Loans subject to this Assignment Agreement at the rates
specified in Item 6 of Annex I; (y) all Facility Fees at the rate specified in
Item 7 of Annex I hereto; and (z) all Letter of Credit Fees on the Assignee’s
participation in all Letters of Credit at the rate specified in Item 8 of Annex
I hereto, which, in each case, accrue on and after the Settlement Date, such
interest, Facility Fees and Letter of Credit Fees, to be paid by the
Administrative Agent upon receipt thereof directly to the Assignee. It is
further agreed that all payments of principal made on the Assigned Share of the
Loans subject to this Assignment Agreement which occur on and after the
Settlement Date will be paid directly by the Administrative Agent upon receipt
thereof to the Assignee. Upon the

 

1 

Include if the Assignee is organized under the laws of a jurisdiction outside of
the United States.

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 3

 

Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Loans subject to this Assignment Agreement which are
outstanding on the Settlement Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Settlement Date directly between themselves.

7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 4

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment Agreement, as of the date first
above written, such execution also being made on Annex I hereto.

Accepted this                  day

of                             , 20        

 

[NAME OF ASSIGNOR],

    as Assignor

By       Title:

 

[NAME OF ASSIGNEE],

    as Assignee

By       Title:

[Acknowledged and Agreed as of                     , 20__:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Administrative Agent

By       Name:   Title: By       Name:   Title:]2 [STARWOOD HOTELS & RESORTS
WORLDWIDE, INC. By       Title:]3

 

 

2 

The consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) is required for assignments pursuant to Section 13.04(b)(y)
of the Credit Agreement.

3 

At any time when no Specified Default or Event of Default is in existence, the
approval of the Corporation is required with respect to all assignments pursuant
to Section 13.04(b)(y) of the Credit Agreement (which approval shall not be
unreasonably withheld or delayed).

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 5

 

 

[NAME OF SWINGLINE LENDER],

    as Swingline Lender

By       Title:4

 

[NAME OF ISSUING BANK],

    as Issuing Bank

By       Title:5

 

 

4 

The consent of the Swingline Lender (not to be unreasonably withheld or delayed)
is required with respect to assignments of Revolving Loan Commitments.

5 

The consent of each Issuing Bank (not to be unreasonably withheld or delayed) is
required with respect to assignments of Revolving Loan Commitments.

 



--------------------------------------------------------------------------------

ANNEX I

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.    Borrowers:    Starwood Hotels & Resorts Worldwide, Inc.       [Name(s) of
Domestic Dollar Revolving Loan Borrower(s)]       [Name(s) of Alternative
Currency Revolving Loan Borrower(s)] 2.    Name and Date of Credit Agreement:   
Credit Agreement, dated as of April 20, 2010, among Starwood Hotels & Resorts
Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower from
time to time party thereto, each additional Alternate Currency Revolving Loan
Borrower from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG New York Branch, as Administrative Agent, JPMorgan
Chase Bank, N.A., as Syndication Agent, and Deutsche Bank Securities Inc., J.P.
Morgan Securities, Inc. and Bank of America Securities LLC, as Lead Arrangers
and Book Running Managers, as amended, modified, restated and/or supplemented
from time to time. 3.    Date of Assignment Agreement:   



--------------------------------------------------------------------------------

ANNEX I

 

4. Amounts (as of date of item #3 above):

 

    Total
Revolving
Loan
Commit-
ment     Total
Pounds
Sterling
Revolving
Loan
Sub-
Commit-
ment     Total
Canadian
Dollar
Revolving
Loan
Sub-
Commit-
ment     Total
Euro I
Revolving
Loan
Sub-
Commit-
ment     Total
Euro II
Revolving
Loan Sub-
Commit-
ment     Total
Euro III
Revolving
Loan
Sub-
Commit-
ment     Total
Australian
Dollar
Revolving
Loan Sub-
Commit-
ment     Total Yen
Revolving
Loan Sub-
Commit-
ment     Total
Mexican
Pesos
Revolving
Loan Sub-
Commit-
ment     Total
Dollar I
Revolving
Loan Sub-
Commit-
ment     Total
Dollar II
Revolving
Loan Sub-
Commit-
ment     Total
Other
Permitted
LIBOR-
Based
Alternate
Currency
Revolving
Loan Sub-
Commit-
ment     Total
Other
Permitted
Non- LIBOR-
Based
Alternate
Currency
Revolving
Loan Sub-
Commit-
ment     Total
Non-
Alternate
Currency
Revolving
Loan Sub-
Commit-
ment  

a. Aggregate Amount for Lenders

  $                       $                       $                       €
                      €                       $                       $
                      $                       $                       $
                      $                       $                       $
                      $                    

b. Assigned Share

                     %                       %                       %     
                 %                       %                       %     
                 %                       %                       %     
                 %                       %                       %     
                 %                       % 

c. Amount of Assigned Share

  $                       $                       $                       €
                      €                       $                       $
                      $                       $                       $
                      $                       $                       $
                      $                  1 

 

    Outstan-
ding
Principal
of Dollar
Revolving
Loans     Outstan-
ding
Principal
of Pounds
Sterling
Revolving
Loans     Outstan-
ding
Principal /
Face
Amount of
Canadian
Dollar
Revolving
Loans     Outstan-
ding
Principal
of Euro I
Revolving
Loans     Outstan-
ding
Principal
of Euro II
Revolving
Loans     Outstan-
ding
Principal
of Euro
III
Revolving
Loans     Outstan-
ding
Principal of
Australian
Dollar
Revolving
Loans     Outstan-
ding
Principal
of Yen
Revolving
Loans     Outstan-
ding
Principal of
Mexican
Pesos
Revolving
Loans     Outstan-
ding
Principal
of Dollar I
Revolving
Loans     Outstan-
ding
Principal
of Dollar
II
Revolving
Loans     Outstan-
ding
Principal
of Other
Permitted
LIBOR-
Based
Alternate
Currency
Revolving
Loans     Outstan-
ding
Principal
of Other
Permitted
Non-
LIBOR-
Based
Alternate
Currency
Revolving
Loans  

a. Aggregate Amount for Lenders

  $                       £                         Cdn.                  €
                      €                       €                        
Aud                      ¥                       Mex$                   $
                      €                         [    ]                   
[    ]               

b. Assigned Share

                     %                       %                       %     
                 %                       %                       %     
                 %                       %                       %     
                 %                       %                       %     
                 % 

c. Amount of Assigned Share

  $                       £                         Cdn.                  €
                      €                       €                        
Aud                      ¥                       Mex$                   $
                      $                         [    ]                   
[    ]               

 

 

1

The sum of the aggregate Pounds Sterling Revolving Loan Sub-Commitments, the
aggregate Canadian Dollar Revolving Loan Sub-Commitments, the aggregate Euro I
Revolving Loan Sub-Commitments, the aggregate Euro II Revolving Loan
Sub-Commitments, the aggregate Euro III Revolving Loan Sub-Commitments, the
aggregate Australian Dollar Revolving Loan Sub-Commitments, the aggregate Yen
Revolving Loan Sub-Commitments, the aggregate Mexican Pesos Revolving Loan
Sub-Commitments, the aggregate Dollar I Revolving Loan Sub-Commitments, the
aggregate Dollar II Revolving Loan Sub-Commitments, the aggregate Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, the
aggregate Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitments and the aggregate Non-Alternate Currency Revolving Loan
Sub-Commitments shall equal the Total Revolving Loan Commitment.



--------------------------------------------------------------------------------

 

5.    Settlement Date:    6.    Rate of Interest to the Assignee:    As set
forth in Section 1.09 of the Credit Agreement (unless otherwise agreed to by the
Assignor and the Assignee)7 7.    Facility Fees:    As set forth in Section
3.01(a) of the Credit Agreement (unless otherwise agreed to by the Assignor and
the Assignee)8 8.    Letter of Credit Fees to the Assignee:    As set forth in
Section 3.01(b) of the Credit Agreement (unless otherwise agreed to by the
Assignor and the Assignee)9 9.    Notice:   

ASSIGNOR:

_____________________

_____________________

_____________________

_____________________

Attention:

Telephone:

Telecopier:

Reference:

 

 

7 

The relevant Borrower and the Administrative Agent shall direct the entire
amount of the interest to the Assignee at the rate set forth in Section 1.09 of
the Credit Agreement, with the Assignor and Assignee effecting the agreed upon
sharing of the interest through payments by the Assignee to the Assignor.

8

The Corporation and the Administrative Agent shall direct the entire amount of
the Facility Fee to the Assignee at the rate set forth in Section 3.01(a) of the
Credit Agreement, with the Assignor and the Assignee effecting the agreed upon
sharing of the Facility Fee through payment by the Assignee to the Assignor.

9

The relevant Borrower and the Administrative Agent shall direct the entire
amount of the relevant Letter of Credit Fees to the Assignee at the rate set
forth in Section 3.01(b) of the Credit Agreement, with the Assignor and the
Assignee effecting the agreed upon sharing of such Letter of Credit Fees through
payment by the Assignee to the Assignor.



--------------------------------------------------------------------------------

ASSIGNEE:

____________________

____________________

____________________

____________________

Attention:

Telephone:

Telecopier:

Reference:

 

10. Payment Instructions:

ASSIGNOR:

____________________

____________________

____________________

____________________

Attention:

Reference:

ASSIGNEE:

____________________

____________________

____________________

____________________

Attention:

Reference:



--------------------------------------------------------------------------------

Accepted and Agreed:

 

[NAME OF ASSIGNEE], as Assignee     [NAME OF ASSIGNOR], as Assignor By        
By    



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK

    BRANCH, as administrative agent

By:   /s/ George R. Reynolds   Name: George R. Reynolds   Title: Director By:  
/s/ James Rolison   Name: James Rolison   Title: Managing Director

Signature Page to Starwood (2010) Amendment